
	
		111th CONGRESS
		1st Session
		S. 1391
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2010 for military activities of the Department of Defense, to prescribe
		  military personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Defense Authorization
			 Act for Fiscal Year 2010.
		2.Table of contents
			The table of contents for this Act is as
			 follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Table of
				contents.
					Sec. 3. Congressional defense
				committees.
					DIVISION A—Department of
				Defense Authorizations
					TITLE I—Procurement
					Subtitle A—Authorization of
				Appropriations
					Sec. 101. Army.
					Sec. 102. Navy and Marine
				Corps.
					Sec. 103. Air
				Force.
					Sec. 104. Defense-wide
				activities.
					Sec. 105. Funding
				table.
					Sec. 106. Elimination of F–22A
				aircraft procurement funding.
					Subtitle B—Navy
				Programs
					Sec. 111. Treatment of Littoral
				Combat Ship program as a major defense acquisition program.
					Sec. 112. Report on strategic
				plan for homeporting the Littoral Combat Ship.
					Sec. 113. Procurement programs
				for future naval surface combatants.
					Sec. 114. Report on a service
				life extension program for Oliver Hazard Perry class frigates.
					Sec. 115. Competitive bidding for procurement of steam turbines
				for ships service turbine generators and main propulsion turbines for
				Ohio-class submarine replacement program.
					Subtitle C—Air Force
				Matters
					Sec. 121. Limitation on
				retirement of C–5 aircraft.
					Sec. 122. Revised availability
				of certain funds available for the F–22A fighter aircraft.
					Sec. 123. Report on potential
				foreign military sales of the F–22A fighter aircraft.
					Sec. 124. Next generation
				bomber aircraft.
					Sec. 125. AC–130 gunships.
					Sec. 126. Report on E–8C Joint Surveillance and Target Attack
				Radar System re-engining.
					Subtitle D—Joint and
				Multiservice Matters
					Sec. 131. Modification of
				nature of data link utilizable by tactical unmanned aerial
				vehicles.
					TITLE II—Research, Development,
				Test, and Evaluation
					Subtitle A—Authorization of
				Appropriations
					Sec. 201. Authorization of
				appropriations.
					Subtitle B—Program
				Requirements, Restrictions, and Limitations
					Sec. 211. Limitation on use of funds for an alternative
				propulsion system for the F–35 Joint Strike Fighter program; increase in
				funding for procurement of UH–1Y/AH–1Z rotary wing aircraft and for management
				reserves for the F–35 Joint Strike Fighter program.
					Sec. 212. Enhancement of duties
				of Director of Department of Defense Test Resource Management Center with
				respect to the Major Range and Test Facility Base.
					Sec. 213. Guidance on
				specification of funding requested for operation, sustainment, modernization,
				and personnel of major ranges and test facilities.
					Sec. 214. Permanent authority
				for the Joint Defense Manufacturing Technology Panel.
					Sec. 215. Extension and
				enhancement of Global Research Watch Program.
					Sec. 216. Three-year extension
				of authority for prizes for advanced technology achievements.
					Sec. 217. Modification of
				report requirements regarding Defense Science and Technology
				Program.
					Sec. 218. Programs for ground
				combat vehicle and self propelled howitzer capabilities for the
				Army.
					Sec. 219. Assessment of
				technological maturity and integration risk of Army modernization
				programs.
					Sec. 220. Assessment of
				strategy for technology for modernization of the combat vehicle and tactical
				wheeled vehicle fleets.
					Sec. 221. Systems engineering
				and prototyping program.
					Subtitle C—Missile Defense
				Programs
					Sec. 241. Sense of Congress on
				ballistic missile defense.
					Sec. 242. Comprehensive plan
				for test and evaluation of the Ballistic Missile Defense System.
					Sec. 243. Assessment and plan
				for the Ground-based Midcourse Defense element of the Ballistic Missile Defense
				System.
					Sec. 244. Report on potential
				missile defense cooperation with Russia.
					Sec. 245. Continued production of Ground-based Interceptor
				missile and operation of Missile Field 1 at Fort Greely, Alaska.
					Sec. 246. Sense of Senate on and reservation of funds for
				development and deployment of missile defense systems in Europe.
					Sec. 247. Extension of deadline for study on boost-phase
				missile defense.
					Subtitle D—Other
				Matters
					Sec. 251. Repeal of requirement
				for biennial joint warfighting science and technology plan.
					Sec. 252. Modification of reporting requirement for defense
				nanotechnology research and development program.
					Sec. 253. Evaluation of Extended Range Modular Sniper Rifle
				Systems.
					TITLE III—Operation and
				Maintenance
					Subtitle A—Authorization of
				Appropriations
					Sec. 301. Operation and
				maintenance funding.
					Subtitle B—Environmental
				Provisions
					Sec. 311. Reimbursement of
				Environmental Protection Agency for certain costs in connection with the former
				Nansemond Ordnance Depot Site, Suffolk, Virginia.
					Subtitle C—Workplace and Depot
				Issues
					Sec. 321. Modification of
				authority for Army industrial facilities to engage in cooperative activities
				with non-Army entities.
					Sec. 322. Improvement of
				inventory management practices.
					Sec. 323. Temporary suspension
				of authority for public–private competitions.
					Sec. 323A. Public-private competition required before
				conversion of any department of defense function performed by civilian
				employees to contractor performance.
					Sec. 323B. Time limitation on duration of public-private
				competitions.
					Sec. 323C. Termination of certain public-private competitions
				for conversion of department of defense functions to performance by a
				contractor.
					Sec. 324. Extension of arsenal
				support program initiative.
					Sec. 325. Modification of date
				for submittal to Congress of annual report on funding for public and private
				performance of depot-level maintenance and repair workloads.
					Subtitle D—Energy
				Provisions
					Sec. 331. Energy security on
				Department of Defense installations.
					Sec. 332. Extension and
				expansion of reporting requirements regarding Department of Defense energy
				efficiency programs.
					Sec. 333. Alternative Aviation
				Fuel Initiative.
					Sec. 334. Authorization of
				appropriations for Director of Operational Energy.
					Sec. 335. Department of Defense participation in programs for
				management of energy demand or reduction of energy usage during peak
				periods.
					Subtitle E—Reports
					Sec. 341. Study on Army
				modularity.
					Sec. 342. Plan for managing vegetative encroachment at training
				ranges.
					Sec. 343. Report on status of Air National Guard and Air Force
				Reserve.
					TITLE IV—Military Personnel
				Authorizations
					Subtitle A—Active
				Forces
					Sec. 401. End strengths for
				active forces.
					Sec. 402. Additional authority for increases of Army
				active-duty end strengths for fiscal years 2010, 2011, and 2012.
					Subtitle B—Reserve
				Forces
					Sec. 411. End strengths for
				Selected Reserve.
					Sec. 412. End strengths for
				Reserves on active duty in support of the Reserves.
					Sec. 413. End strengths for
				military technicians (dual status).
					Sec. 414. Fiscal year 2010
				limitation on number of non-dual status technicians.
					Sec. 415. Maximum number of
				reserve personnel authorized to be on active duty for operational
				support.
					Sec. 416. Report on trainee
				account for the Army National Guard.
					Sec. 417. Authority for service Secretary variances for
				Selected Reserve end strengths.
					Subtitle C—Authorization of
				Appropriations
					Sec. 421. Military
				personnel.
					TITLE V—Military Personnel
				Policy
					Subtitle A—Officer Personnel
				Policy
					Sec. 501. Modification of
				limitations on general and flag officers on active duty.
					Sec. 502. Revisions to annual
				report requirement on joint officer management.
					Sec. 503. Grade of Legal
				Counsel to the Chairman of the Joint Chiefs of Staff.
					Sec. 504. Chief and Deputy
				Chief of Chaplains of the Air Force.
					Subtitle B—Reserve Component
				Management
					Sec. 511. Report on
				requirements of the National Guard for non-dual status technicians.
					Subtitle C—Education and
				Training
					Sec. 521. Grade of commissioned
				officers in uniformed medical accession programs.
					Sec. 522. Expansion of criteria
				for appointment as member of the Board of Regents of the Uniformed Services
				University of the Health Sciences.
					Sec. 523. Detail of
				commissioned officers as students at schools of psychology.
					Sec. 524. Air Force Academy Athletic Association.
					Subtitle D—Defense Dependents'
				Education Matters
					Sec. 531. Continuation of
				authority to assist local educational agencies that benefit dependents of
				members of the Armed Forces and Department of Defense civilian
				employees.
					Sec. 532. Impact aid for
				children with severe disabilities.
					Sec. 533. Two-year extension of
				authority for assistance to local educational agencies with enrollment changes
				due to base closures, force structure changes, or force
				relocations.
					Sec. 534. Permanent authority
				for enrollment in defense dependents' education system of dependents of foreign
				military members assigned to Supreme Headquarters Allied Powers,
				Europe.
					Sec. 535. Study on options for
				educational opportunities for dependent children of members of the Armed Forces
				who do not attend Department of Defense dependents schools.
					Sec. 536. Sense of Senate on
				the Interstate Compact on Educational Opportunity for Military
				Children.
					Sec. 537. Comptroller General audit of assistance to local
				educational agencies for dependent children of members of the Armed
				Forces.
					Sec. 538. Authority to extend eligibility for enrollment in
				Department of Defense elementary and secondary schools to certain additional
				categories of dependents.
					Subtitle E—Military Justice
				and Legal Assistance Matters
					Sec. 541. Independent review of
				judge advocate requirements of the Department of the Navy.
					Subtitle F—Military Family
				Readiness Matters
					Sec. 551. Additional members on
				the Department of Defense Military Family Readiness Council.
					Sec. 552. Comprehensive plan on
				prevention, diagnosis, and treatment of substance use disorders and disposition
				of substance abuse offenders in the Armed Forces.
					Sec. 553. Military community
				support for children with autism and their families.
					Sec. 554. Reports on effects of
				deployments on military children and the availability of mental health care and
				counseling services for military children.
					Sec. 555. Report on child
				custody litigation involving service of members of the Armed
				Forces.
					Sec. 556. Sense of Senate on
				preparation and coordination of Family Care Plans.
					Sec. 557. Expansion of suicide prevention and community healing
				and response training under the Yellow Ribbon Reintegration
				Program.
					Sec. 558. Report on Yellow Ribbon Reintegration
				Program.
					Sec. 559. Improved access to mental health care for family
				members of members of the National Guard and Reserve who are deployed
				overseas.
					Sec. 560. Full access to mental health
				care for family members of members of the National Guard and Reserve who are
				deployed overseas.
					Sec. 561. Comptroller General report on child care assistance
				for deployed members of the reserve components of the Armed Forces.
					Subtitle G—Other
				Matters
					Sec. 571. Deadline for report
				on sexual assault in the Armed Forces by Defense Task Force on Sexual Assault
				in the Military Services.
					Sec. 572. Clarification of
				performance policies for military musical units and musicians.
					Sec. 573. Guarantee of residency for spouses of military
				personnel for voting purposes.
					Sec. 574. Determination for tax purposes of residence of
				spouses of military personnel.
					Sec. 575. Suspension of land rights residency requirement for
				spouses of military personnel.
					Sec. 576. Modification of Department of Defense share of
				expenses under National Guard Youth Challenge Program.
					Sec. 577. Provision to members of the
				Armed Forces and their families of comprehensive information on benefits for
				members of the Armed Forces and their families.
					Subtitle H—Military voting
					Sec. 581. Short title.
					Sec. 582. Findings.
					Sec. 583. Clarification regarding delegation of State
				responsibilities.
					Sec. 584. Establishment of procedures for absent uniformed
				services voters and overseas voters to request and for states to send voter
				registration applications and absentee ballot applications by mail and
				electronically.
					Sec. 585. Establishment of procedures for States to transmit
				blank absentee ballots by mail and electronically to absent uniformed services
				voters and overseas voters.
					Sec. 586. Ensuring absent uniformed services voters and
				overseas voters have time to vote.
					Sec. 587. Procedures for Collection and Delivery of Marked
				Absentee Ballots of Absent Overseas Uniformed Services Voters.
					Sec. 588. Federal write-in absentee ballot.
					Sec. 589. Prohibiting refusal to accept voter registration and
				absentee ballot applications, marked absentee ballots, and federal write-in
				absentee ballots for failure to meet certain requirements.
					Sec. 590. Federal Voting Assistance Program
				Improvements.
					Sec. 591. Development of standards for reporting and storing
				certain data.
					Sec. 592. Repeal of provisions relating to use of single
				application for all subsequent elections.
					Sec. 593. Reporting requirements.
					Sec. 594. Annual report on enforcement.
					Sec. 595. Requirements payments.
					Sec. 596. Technology pilot program.
					TITLE VI—Compensation and Other
				Personnel Benefits
					Subtitle A—Pay and
				Allowances
					Sec. 601. Fiscal year 2010
				increase in military basic pay.
					Sec. 602. Comptroller General
				of the United States comparative assessment of military and private-sector pay
				and benefits.
					Sec. 603. Increase in maximum
				monthly amount of supplemental subsistence allowance for low-income members
				with dependents.
					Sec. 604. Benefits under
				Post-Deployment/Mobilization Respite Absence program for certain periods before
				implementation of program.
					Subtitle B—Bonuses and Special
				and Incentive Pays
					Sec. 611. Extension of certain
				bonus and special pay authorities for Reserve forces.
					Sec. 612. Extension of certain
				bonus and special pay authorities for health care professionals.
					Sec. 613. Extension of special
				pay and bonus authorities for nuclear officers.
					Sec. 614. Extension of
				authorities relating to title 37 consolidated special pay, incentive pay, and
				bonus authorities.
					Sec. 615. Extension of
				authorities relating to payment of other title 37 bonuses and special
				pays.
					Sec. 616. Extension of
				authorities relating to payment of referral bonuses.
					Sec. 617. Special compensation for members
				of the uniformed services with serious injuries or illnesses requiring
				assistance in everyday living.
					Sec. 618. Temporary authority
				for monthly special pay for members of the Armed Forces subject to continuing
				active duty or service under stop-loss authorities.
					Subtitle C—Travel and
				Transportation Allowances
					Sec. 631. Travel and
				transportation allowances for designated individuals of wounded, ill, or
				injured members of the uniformed services for duration of inpatient
				treatment.
					Sec. 632. Travel and
				transportation allowances for non-medical attendants of seriously wounded, ill,
				or injured members of the uniformed services.
					Sec. 633. Travel and
				transportation allowances for members of the reserve components of the Armed
				Forces on leave for suspension of training.
					Sec. 634. Reimbursement of
				travel expenses of members of the Armed Forces on active duty and their
				dependents for travel for specialty care under exceptional
				circumstances.
					Sec. 635. Travel and transportation for survivors of deceased
				members of the uniformed services to attend memorial ceremonies.
					Subtitle D—Other
				Matters
					Sec. 651. Authority to continue
				provision of incentives after termination of temporary Army authority to
				provide additional recruitment incentives.
					Sec. 652. Repeal of requirement of reduction of SBP survivor
				annuities by dependency and indemnity compensation.
					Sec. 653. Sense of Congress on airfares for members of the
				Armed Forces.
					Sec. 654. Continuation on active duty of reserve component
				members during physical disability evaluation following mobilization and
				deployment.
					Sec. 655. Use of local residences for community-based care for
				certain reserve component members.
					Sec. 656. Assistance with transitional benefits.
					Sec. 657. Report on recruitment and retention of members of the
				Air Force in nuclear career fields.
					Sec. 658. Sense of Congress on establishment of flexible
				spending arrangements for the uniformed services.
					Sec. 659. Treatment as active service for retired pay purposes
				of service as member of Alaska Territorial Guard during World War
				II.
					Sec. 660. Inclusion of service after September 11, 2001, in
				determination of reduced eligibility age for receipt of non-regular service
				retired pay.
					TITLE VII—Health Care
				Provisions
					Subtitle A—TRICARE
				Program
					Sec. 701. TRICARE Standard
				coverage for certain members of the Retired Reserve, and family members, who
				are qualified for a non-regular retirement but are not yet age 60.
					Sec. 702. Expansion of
				eligibility of survivors under the TRICARE dental program.
					Sec. 703. Constructive
				eligibility for TRICARE benefits of certain persons otherwise ineligible under
				retroactive determination of entitlement to Medicare part A hospital insurance
				benefits.
					Sec. 704. Reform and
				improvement of the TRICARE program.
					Sec. 705. Comptroller General
				of the United States report on implementation of requirements on the
				relationship between the TRICARE program and employer-sponsored group health
				plans.
					Sec. 706. Sense of the Senate on health care benefits and costs
				for members of the Armed Forces and their families.
					Sec. 707. Notification of certain individuals regarding options
				for enrollment under Medicare part B.
					Subtitle B—Other Health Care
				Benefits
					Sec. 711. Mental health
				assessments for members of the Armed Forces deployed in connection with a
				contingency operation.
					Sec. 712. Enhancement of
				transitional dental care for members of the reserve components on active duty
				for more than 30 days in support of a contingency operation.
					Sec. 713. Reduction of minimum distance of travel for
				reimbursement of covered beneficiaries of the military health care system for
				travel for specialty health care.
					Sec. 714. Report on post-deployment health assessments of Guard
				and Reserve members.
					Subtitle C—Health Care
				Administration
					Sec. 721. Comprehensive policy
				on pain management by the military health care system.
					Sec. 722. Plan to increase the
				behavioral health capabilities of the Department of Defense.
					Sec. 723. Department of Defense
				study on management of medications for physically and psychologically wounded
				members of the Armed Forces.
					Sec. 724. Prescription of antidepressants for troops serving in
				Iraq and Afghanistan.
					Subtitle D—Wounded Warrior
				Matters
					Sec. 731. Pilot program for the provision of cognitive
				rehabilitative therapy services under the TRICARE program.
					Sec. 732. Department of Defense
				Task Force on the Care, Management, and Transition of Recovering Wounded, Ill,
				and Injured Members of the Armed Forces.
					Sec. 733. Report on use of alternative therapies in treatment
				of post-traumatic stress disorder.
					TITLE VIII—Acquisition Policy,
				Acquisition Management, and Related Matters
					Subtitle A—Amendments to
				General Contracting Authorities, Procedures, and Limitations
					Sec. 801. Contract authority
				for advanced development of prototype units.
					Sec. 802. Justification and
				approval of sole-source contracts.
					Subtitle B—Acquisition Policy
				and Management
					Sec. 811. Reporting
				requirements for programs that qualify as both major automated information
				system programs and major defense acquisition programs.
					Sec. 812. Funding of Department
				of Defense Acquisition Workforce Development Fund.
					Sec. 813. Enhancement of
				expedited hiring authority for defense acquisition workforce
				positions.
					Sec. 814. Treatment of
				non-Defense Agency procurements under joint programs with the Department of
				Defense under limitations on non-Defense Agency procurements on behalf of the
				Department of Defense.
					Sec. 815. Comptroller General
				of the United States report on training of acquisition and audit personnel of
				the Department of Defense.
					Subtitle C—Contractor
				Matters
					Sec. 821. Authority for
				government support contractors to have access to technical data belonging to
				prime contractors.
					Sec. 822. Extension and
				enhancement of authorities on the Commission on Wartime Contracting in Iraq and
				Afghanistan.
					Sec. 823. Prohibition on
				interrogation of detainees by contractor personnel.
					Sec. 824. Modifications to database for Federal agency contract
				and grant officers and suspension and debarment officials.
					Subtitle D—Other
				Matters
					Sec. 831. Enhanced authority to
				acquire products and services produced in Central Asia, Pakistan, and the South
				Caucasus.
					Sec. 832. Small arms production
				industrial base matters.
					Sec. 833. Extension of SBIR and
				STTR programs of the Department of Defense.
					Sec. 834. Expansion and
				permanent authority for small business innovation research commercialization
				program.
					Sec. 835. Measures to ensure
				the safety of facilities, infrastructure, and equipment for military
				operations.
					Sec. 836. Repeal of
				requirements relating to the military system essential item breakout
				list.
					Sec. 837. Defense Science Board
				report on rare earth materials in the defense supply chain.
					Sec. 838. Small business contracting programs
				parity.
					TITLE IX—Department of Defense
				Organization and Management
					Subtitle A—Department of
				Defense Management 
					Sec. 901. Deputy Under
				Secretaries of Defense and Assistant Secretaries of Defense.
					Sec. 902. Repeal of certain
				limitations on personnel and consolidation of reports on major Department of
				Defense headquarters activities.
					Sec. 903. Sense of Senate on
				the Western Hemisphere Institute for Security Cooperation.
					Sec. 904. Reestablishment of position of Vice Chief of the
				National Guard Bureau.
					Subtitle B—Space
				Matters
					Sec. 911. Provision of space
				situational awareness services and information to non-United States Government
				entities.
					Sec. 912. Plan for management
				and funding of National Polar-Orbiting Operational Environmental Satellite
				System Program.
					Subtitle C—Intelligence
				Matters
					Sec. 921. Inclusion of Defense
				Intelligence Agency in authority to use proceeds from counterintelligence
				operations.
					Subtitle D—Other
				Matters
					Sec. 931. United States
				Military Cancer Institute.
					Sec. 932. Instruction of
				private sector employees in cyber security courses of the Defense Cyber
				Investigations Training Academy.
					Sec. 933. Plan on access to national airspace for unmanned
				aircraft. 
					TITLE X—General
				Provisions
					Subtitle A—Financial
				Matters
					Sec. 1001. General transfer
				authority.
					Sec. 1002. Audit readiness of
				financial statements of the Department of Defense.
					Subtitle B—Naval Vessels and
				Shipyards
					Sec. 1011. Temporary reduction
				in minimum number of aircraft carriers in active service.
					Sec. 1012. Repeal of policy
				relating to the major combatant vessels of the strike forces of the United
				States Navy.
					Sec. 1013. Sense of Senate on
				the maintenance of a 313-ship Navy.
					Sec. 1014. Designation of
				U.S.S. Constitution as America's Ship of State.
					Subtitle C—Counter-Drug
				Activities
					Sec. 1021. Extension and
				modification of authority to provide additional support for counter-drug
				activities of certain foreign governments.
					Sec. 1022. One-year extension
				of authority for joint task forces support to law enforcement agencies
				conducting counter-terrorism activities.
					Sec. 1023. One-year extension
				of authority to support unified counter-drug and counterterrorism campaign in
				Colombia.
					Subtitle D—Military
				Commissions
					Sec. 1031. Military
				commissions.
					Sec. 1032. Trial by military commission of alien unprivileged
				belligerents for violations of the law of war.
					Sec. 1033. No Miranda warnings for Al Qaeda
				terrorists.
					Subtitle E—Medical Facility
				Matters
					Sec. 1041. Short
				title.
					Sec. 1042. Executive
				agreement.
					Sec. 1043. Transfer of
				property.
					Sec. 1044. Transfer of civilian
				personnel of the Department of Defense.
					Sec. 1045. Joint funding
				authority for the Captain James A. Lovell Federal Health Care
				Center.
					Sec. 1046. Eligibility of
				members of the uniformed services for care and services at the Captain James A.
				Lovell Federal Health Care Center.
					Sec. 1047. Extension of DOD–VA
				Health Care Sharing Incentive Fund.
					Subtitle F—Miscellaneous
				Requirements, Authorities, and Limitations
					Sec. 1051. Congressional
				earmarks relating to the Department of Defense.
					Sec. 1052. National strategic
				five-year plan for improving the nuclear forensic and attribution capabilities
				of the United States.
					Sec. 1053. One-year extension
				of authority to offer and make rewards for assistance in combating terrorism
				through government personnel of allied forces.
					Sec. 1054. Business process
				reengineering.
					Sec. 1055. Responsibility for
				preparation of biennial global positioning system report.
					Sec. 1056. Additional subpoena
				authority for the Inspector General of the Department of Defense.
					Sec. 1057. Reports on bandwidth
				requirements for major defense acquisition programs and major system
				acquisition programs.
					Sec. 1058. Multiyear contracts
				under pilot program on commercial fee-for-service air refueling support for the
				Air Force.
					Sec. 1059. Additional duty for advisory panel on Department of
				Defense capabilities for support of civil authorities after certain
				incidents.
					Subtitle G—Reports
					Sec. 1071. National
				intelligence estimate on nuclear aspirations of non-state entities and nuclear
				weapons and related programs in non-nuclear-weapons states and countries not
				parties to the Nuclear Non-Proliferation Treaty.
					Sec. 1072. Comptroller General
				of the United States assessment of military whistleblower
				protections.
					Sec. 1073. Report on re-determination process for permanently
				incapacitated dependents of retired and deceased members of the Armed
				Forces.
					Sec. 1074. Comptroller General review of spending in the final
				quarter of fiscal year 2009 by the Department of Defense.
					Sec. 1075. Report on Air America.
					Sec. 1076. Report on criteria for selection of strategic
				embarkation ports and ship layberthing locations.
					Sec. 1077. Report on defense travel simplification.
					Sec. 1078. Report on modeling and simulation activities of
				United States Joint Forces Command.
					Sec. 1079. Report on enabling capabilities for special
				operations forces.
					Subtitle H—Other
				Matters
					Sec. 1081. Transfer of Navy
				aircraft N40VT.
					Sec. 1082. Transfer of Big Crow
				aircraft.
					Sec. 1083. Plan for sustainment of land-based solid rocket
				motor industrial base.
					Sec. 1084. Pilot program on use of service dogs for the
				treatment or rehabilitation of veterans with physical or mental injuries or
				disabilities.
					Sec. 1085. Expansion of State home care for parents of veterans
				who died while serving in Armed Forces.
					Sec. 1086. Federal Employees Retirement System age and
				retirement treatment for certain retirees of the Armed Forces.
					Sec. 1087. Sense of Congress on manned airborne irregular
				warfare platforms.
					Sec. 1088. Extension of sunset for Congressional Commission on
				the Strategic Posture of the United States.
					Sec. 1089. Additional members and duties for independent panel
				to assess the quadrennial defense review.
					Sec. 1090. Contracting improvements.
					Sec. 1091. National D–Day Memorial study.
					TITLE XI—Civilian Personnel
				Matters
					Subtitle A—Personnel
					Sec. 1101. Repeal of National
				Security Personnel System; Department of Defense personnel
				authorities.
					Sec. 1102. Extension and
				modification of experimental personnel management program for scientific and
				technical personnel.
					Sec. 1103. One-year extension
				of authority to waive annual limitation on premium pay and aggregate limitation
				on pay for Federal civilian employees working overseas.
					Sec. 1104. Availability of
				funds for compensation of certain civilian employees of the Department of
				Defense.
					Sec. 1105. Department of
				Defense Civilian Leadership Program.
					Sec. 1106. Review of defense
				laboratories for participation in defense laboratory personnel demonstration
				projects.
					Subtitle B—Part-Time Reemployment of Annuitants
					Sec. 1161. Short title.
					Sec. 1162. Part-time reemployment.
					Sec. 1163. General Accountability Office report.
					TITLE XII—Matters Relating to
				Foreign Nations
					Subtitle A—Assistance and
				Training
					Sec. 1201. Increase in unit
				cost threshold for purchases using certain funds under the Combatant Commander
				Initiative Fund.
					Sec. 1202. Authority to provide
				administrative services and support to coalition liaison officers of certain
				foreign nations assigned to United States Joint Forces Command.
					Sec. 1203. Modification of
				authorities relating to program to build the capacity of foreign military
				forces.
					Sec. 1204. Modification of
				notification and reporting requirements for use of authority for support of
				special operations to combat terrorism.
					Sec. 1205. Modification of
				authority for reimbursement of certain coalition nations for support provided
				to United States military operations.
					Sec. 1206. One-year extension
				and expansion of Commanders’ Emergency Response Program.
					Sec. 1207. One-year extension
				of authority for security and stabilization assistance.
					Sec. 1208. Authority for
				non-reciprocal exchanges of defense personnel between the United States and
				foreign countries.
					Sec. 1209. Defense cooperation
				between the United States and Iraq.
					Sec. 1210. Report on
				alternatives to use of acquisition and cross-servicing agreements to lend
				military equipment for personnel protection and survivability.
					Sec. 1211. Ensuring Iraqi security through defense cooperation
				between the United States and Iraq.
					Sec. 1212. Availability of appropriated funds for the State
				Partnership Program.
					Sec. 1213. Authority to transfer defense articles and provide
				defense services to the military and security forces of Iraq and
				Afghanistan.
					Sec. 1214. Certification requirement for Coalition Support Fund
				reimbursements.
					Subtitle B—Reports
					Sec. 1221. Report on United
				States engagement with Iran.
					Sec. 1222. Report on Cuba and Cuba's relations with other
				countries.
					Sec. 1223. Report on Venezuela.
					Sec. 1224. Report on military power of Iran.
					Sec. 1225. Annual counterterrorism status reports.
					Sec. 1226. Report on Taiwan's air force.
					Sec. 1227. Report on United States
				contributions to the United Nations.
					Subtitle C—Other
				Matters
					Sec. 1231. Sense of Congress on
				establishment of measures of progress to evaluate United States strategic
				objectives in Afghanistan and Pakistan.
					Sec. 1232. Sense of the Senate on imposing sanctions with
				respect to the Islamic Republic of Iran.
					Sec. 1233. Sense of the Senate on enforcement and imposition of
				sanctions with respect to North Korea; review to determine whether North Korea
				should be re-listed as a state sponsor of terrorism.
					Sec. 1234. Report on the plan
				for the United States nuclear weapons stockpile, nuclear weapons complex, and
				delivery platforms and sense of the Senate on follow-on negotiations to START
				Treaty.
					Sec. 1235. Sense of Congress on continued support by the United
				States for a stable and democratic Republic of Iraq.
					Sec. 1236. Report on feasibility and desirability of
				establishing general uniform procedures and guidelines for the provision of
				monetary assistance by the United States to civilian foreign nationals for
				losses incident to combat activities of the armed forces.
					Subtitle D—VOICE Act
					Sec. 1241. Short title.
					Sec. 1242. Sense of Congress.
					Sec. 1243. Statement of policy.
					Sec. 1244. Authorization of appropriations.
					Sec. 1245. Iranian Electronic Education, Exchange, and Media
				Fund.
					Sec. 1246. Annual report.
					Sec. 1247. Report on actions by non-Iranian
				companies.
					Sec. 1248. Human rights documentation.
					TITLE XIII—COOPERATIVE THREAT
				REDUCTION
					Sec. 1301. Specification of
				Cooperative Threat Reduction programs and funds.
					Sec. 1302. Funding
				allocations.
					Sec. 1303. Authority to enter
				into agreements to receive contributions for Biological Threat Reduction
				Program.
					Sec. 1304. Authorization of use
				of Cooperative Threat Reduction program funds for bilateral and multilateral
				nonproliferation and disarmament activities.
					TITLE XIV—Other
				Authorizations
					Subtitle A—Military
				Programs
					Sec. 1401. Working capital
				funds.
					Sec. 1402. National Defense
				Sealift Fund.
					Sec. 1403. Defense Health
				Program.
					Sec. 1404. Chemical Agents and
				Munitions Destruction, Defense.
					Sec. 1405. Drug Interdiction
				and Counter-Drug Activities, Defense-wide.
					Sec. 1406. Defense Inspector
				General.
					Sec. 1407. Funding
				table.
					Subtitle B—National Defense
				Stockpile
					Sec. 1411. Extension of
				previously authorized disposal of cobalt from National Defense
				Stockpile.
					Sec. 1412. Authorization for
				actions to correct the industrial resource shortfall for high-purity beryllium
				metal in amounts not in excess of $80,000,000.
					Subtitle C—Armed Forces
				Retirement Home
					Sec. 1421. Authorization of
				appropriations for Armed Forces Retirement Home.
					TITLE XV—Overseas Contingency
				Operations
					Sec. 1501. Purpose.
					Sec. 1502. Army
				procurement.
					Sec. 1503. Navy and Marine
				Corps procurement.
					Sec. 1504. Air Force
				procurement.
					Sec. 1505. Defense-wide
				activities procurement.
					Sec. 1506. Research,
				development, test, and evaluation.
					Sec. 1507. Operation and
				maintenance.
					Sec. 1508. Military
				personnel.
					Sec. 1509. Working capital
				funds.
					Sec. 1510. Defense Health
				Program.
					Sec. 1511. Drug Interdiction
				and Counter-Drug Activities, Defense-wide.
					Sec. 1512. Defense Inspector
				General.
					Sec. 1513. Treatment as
				additional authorizations.
					Sec. 1514. Funding
				tables.
					Sec. 1515. Special transfer
				authority.
					Sec. 1516. Limitations on
				availability of funds in Afghanistan Security Forces Fund.
					Sec. 1517. Availability of
				funds in Pakistan Counterinsurgency Fund.
				
			3.Congressional defense
			 committeesFor purposes of
			 this Act, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
		ADepartment of Defense
			 Authorizations
			IProcurement
				AAuthorization of Appropriations
					101.ArmyFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for procurement for the Army as
			 follows:
						(1)For aircraft, $5,144,891,000.
						(2)For missiles, $1,375,109,000.
						(3)For weapons and tracked combat vehicles,
			 $2,451,952,000.
						(4)For ammunition, $2,059,895,000.
						(5)For other procurement,
			 $9,617,991,000.
						102.Navy and Marine Corps
						(a)NavyFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for procurement for the Navy as
			 follows:
							(1)For aircraft, $18,655,412,000.
							(2)For weapons, including missiles and
			 torpedoes, $3,515,455,000.
							(3)For shipbuilding and conversion,
			 $13,776,867,000.
							(4)For other procurement,
			 $5,595,176,000.
							(b)Marine CorpsFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for procurement for the Marine Corps in the
			 amount of $1,600,638,000.
						(c)Navy and Marine Corps
			 AmmunitionFunds are hereby
			 authorized to be appropriated for fiscal year 2010 for procurement of
			 ammunition for the Navy and the Marine Corps in the amount of
			 $840,675,000.
						103.Air ForceFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for procurement for the Air Force as
			 follows:
						(1)For aircraft, $13,077,876,000.
						(2)For missiles, $6,107,728,000.
						(3)For ammunition, $822,462,000.
						(4)For other procurement,
			 $17,245,341,000.
						104.Defense-wide activitiesFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for Defense-wide procurement as
			 follows:
						(1)For Defense-wide procurement,
			 $4,050,052,000.
						(2)For the Rapid Acquisition Fund,
			 $79,300,000.
						(3)For the Mine Resistant Ambush Protected
			 Vehicle Fund, $1,200,000,000.
						105.Funding tableThe amounts authorized to be appropriated by
			 sections 101, 102, 103, and 104 shall be available, in accordance with the
			 requirements of section 4001, for projects, programs, and activities, and in
			 the amounts, specified in the funding table in section 4101.
					106.Elimination of
			 F–22A aircraft procurement funding
						(a)Elimination of
			 fundingThe amount authorized to be appropriated by section
			 103(1) for procurement for the Air Force for aircraft procurement is hereby
			 decreased by $1,750,000,000, with the amount of the decrease to be derived from
			 amounts available for F–22A aircraft procurement.
						(b)Restored
			 funding
							(1)Operation and
			 maintenance, ArmyThe amount authorized to be appropriated by
			 section 301(1) for operation and maintenance for the Army is hereby increased
			 by $350,000,000.
							(2)Operation and
			 maintenance, NavyThe amount authorized to be appropriated by
			 section 301(2) for operation and maintenance for the Navy is hereby increased
			 by $100,000,000.
							(3)Operation and
			 maintenance, Air ForceThe amount authorized to be appropriated
			 by section 301(4) for operation and maintenance for the Air Force is hereby
			 increased by $250,000,000.
							(4)Operation and
			 maintenance, Defense-wideThe amount authorized to be
			 appropriated by section 301(5) for operation and maintenance for Defense-wide
			 activities is hereby increased by $150,000,000.
							(5)Military
			 personnelThe amount authorized to be appropriated by section
			 421(a)(1) for military personnel is hereby increased by $400,000,000.
							(6)Division A and
			 division B generallyIn addition to the amounts specified in
			 paragraphs (1) through (5), the total amount authorized to be appropriated for
			 the Department of Defense by divisions A and B is hereby increased by
			 $500,000,000.
							BNavy Programs
					111.Treatment of Littoral Combat Ship program
			 as a major defense acquisition programEffective as of the date of the enactment of
			 this Act, the program for the Littoral Combat Ship shall be treated as a major
			 defense acquisition program for purposes of chapter 144 of title 10, United
			 States Code.
					112.Report on strategic plan for homeporting
			 the Littoral Combat Ship
						(a)Report requiredNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of the Navy shall submit to the
			 congressional defense committees a report setting forth the strategic plan of
			 the Navy for homeporting the Littoral Combat Ship (LCS) on the East Coast and
			 West Coast of the United States.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)The requirements for homeporting of the
			 Littoral Combat ship of the commanders of the combatant commands, set forth by
			 geographic area of responsibility (AOR).
							(2)A description of the manner in which the
			 Navy will meet the requirements identified under paragraph (1).
							(3)An assessment of the effect of each type of
			 Littoral Combat Ship on each port in which such ship could be
			 homeported.
							(4)A map, based on the current plan of 55
			 Littoral Combat Ships, identifying where each ship will homeport and how such
			 ports will accommodate both types of Littoral Combat Ships, based on the
			 current program and a 313-ship Navy.
							(5)An estimate of the costs of infrastructure
			 required for Littoral Combat Ships at each homeport, including—
								(A)existing infrastructure; and
								(B)such upgraded infrastructure as may be
			 required.
								113.Procurement programs for future naval
			 surface combatants
						(a)Limitation on availability of funds pending
			 reports about surface combatant shipbuilding programsThe Secretary of the Navy may not obligate
			 or expend funds for the construction of, or advanced procurement of materials
			 for, a surface combatant to be constructed after fiscal year 2011 until the
			 Secretary has submitted to Congress each of the following:
							(1)An acquisition strategy for such surface
			 combatants that has been approved by the Department of Defense.
							(2)The results of reviews by the Joint
			 Requirements Oversight Council for an Acquisition Category I program that
			 supports the need for an acquisition strategy to procure surface combatants
			 after fiscal year 2011.
							(3)A verification by an independent review
			 panel convened by the Secretary of Defense that, in evaluating the shipbuilding
			 program concerned, the Secretary of the Navy considered each of the
			 following:
								(A)Modeling and simulation, including war
			 gaming conclusions regarding combat effectiveness for the selected ship
			 platforms as compared to other reasonable alternative approaches.
								(B)Assessments of platform operational
			 availability.
								(C)Life cycle costs from vessel manning levels
			 to accomplish missions.
								(4)An intelligence analysis reflecting a
			 coordinated threat assessment of the Defense Intelligence Agency that provides
			 the basis for deriving the mix of platforms in the shipbuilding program
			 concerned when compared with the surface combatants in the 2009 shipbuilding
			 plan.
							(5)The differences in cost and schedule
			 arising from the need to accommodate new sensors and weapons in future surface
			 combatants to counter the future threats referred to in paragraph (4) when
			 compared with the cost and schedule arising from the need to accommodate
			 sensors and weapons on surface combatants as contemplated by the 2009
			 shipbuilding plan for the vessels concerned.
							(6)A verification by the commanders of the
			 combatant commands that the shipbuilding program for the vessels concerned
			 would be preferable to the surface combatants included in the 2009 shipbuilding
			 plan for the vessels concerned in meeting all of their future mission
			 requirements.
							(7)A joint review by the Navy and the Missile
			 Defense Agency setting forth additional requirements for investment in Aegis
			 ballistic missile defense (BMD) beyond the number of DDG–51 and CG–47 vessels
			 planned to be equipped for this mission area in the budget of the President for
			 fiscal year 2010 (as submitted to Congress pursuant to section 1105 of title
			 31, United States Code).
							(b)Future surface combatant acquisition
			 strategyNot later than the
			 date upon which President submits to Congress the budget for fiscal year 2012
			 (as so submitted), the Secretary of the Navy shall submit to the congressional
			 defense committees a plan to provide for full and open competition on the
			 combat systems for surface combatants proposed in the future-years defense
			 program submitted to Congress under section 221 of title 10, United States
			 Code, together with such budget. The plan shall include specifics on the intent
			 of the Navy to satisfy criteria described in subsection (a) and evaluate
			 applicable technologies during the request for proposal and selection
			 process.
						(c)Naval surface fire supportNot later than 120 days after the enactment
			 of this Act, the Secretary of the Navy shall submit to the congressional
			 defense committees an update to the March 2006 Report to Congress on Naval
			 Surface Fire Support. The update shall identify how the Department of Defense
			 intends to address any shortfalls between required naval surface fire support
			 capability and the plan of the Navy to provide that capability. The update
			 shall include addenda by the Chief of Naval Operations and Commandant of the
			 Marine Corps, as was the case in the 2006 report.
						(d)Technology roadmap for future surface
			 combatants and fleet modernization
							(1)In generalNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of the Navy shall develop a plan to
			 incorporate into surface combatants constructed after 2011, and into fleet
			 modernization programs, the technologies developed for the DDG–1000 destroyer
			 and the DDG–51 and CG–47 Aegis ships, including the following:
								(A)For the DDG–1000 destroyer—
									(i)combat system;
									(ii)multi-function and dual-band radars;
									(iii)hull, mechanical and electrical systems
			 achieving significant manpower savings; and
									(iv)integrated electric propulsion
			 technologies.
									(B)For the DDG–51 and CG–47 Aegis
			 ships—
									(i)combat system, including missile defense
			 capability;
									(ii)hull, mechanical and electrical systems
			 achieving manpower savings; and
									(iii)anti-submarine warfare sensor systems
			 designed for operating in open ocean areas.
									(2)Scope of planThe plan required by paragraph (1) shall
			 include sufficient detail for systems and subsystems to ensure that the
			 plan—
								(A)avoids redundant development for common
			 functions;
								(B)reflects implementation of Navy plans for
			 achieving an open architecture for all naval surface combat systems; and
								(C)fosters full and open competition.
								(e)DefinitionIn this section:
							(1)The term 2009 shipbuilding
			 plan means the 30-year shipbuilding plan submitted to Congress pursuant
			 to section 231, title 10, United States Code, together with the budget of the
			 President for fiscal year 2009 (as submitted to Congress pursuant to section
			 1105 of title 31, United States Code).
							(2)The term surface combatant
			 means a cruiser, a destroyer, or any naval vessel under a program currently
			 designated as a future surface combatant program.
							114.Report on a service life extension program
			 for Oliver Hazard Perry class frigatesNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of the Navy shall submit to the
			 congressional defense committees a report setting forth the following:
						(1)A detailed analysis of a service life
			 extension program (SLEP) for the Oliver Hazard Perry class frigates (FFGs),
			 including—
							(A)the cost of the program;
							(B)a schedule for the program; and
							(C)the shipyards available to carry out the
			 work under the program.
							(2)A detailed plan of the Navy for achieving a
			 313-ship fleet as contemplated by the 2006 Quadrennial Defense Review,
			 including a comparison for purposes of that plan of decommissioning Oliver
			 Hazard Perry class frigates as scheduled with extending the service life of
			 such frigates under the service life extension program.
						(3)The strategic plan of the Navy for the
			 manner in which the Littoral Combat Ship (LCS) will fulfill the roles and
			 missions currently performed by the Oliver Hazard Perry class frigates as they
			 are decommissioned.
						(4)The strategic plan of the Navy for the
			 Littoral Combat Ship if the extension of the service life of the Oliver Hazard
			 Perry class frigates alleviates demand arising under the current capabilities
			 gap in the Littoral Combat Ship.
						(5)A description of the manner in which the
			 Navy has met the needs of the United States Southern Command over time,
			 including the assets and vessels the Navy has deployed for military-to-military
			 engagements, UNITAS exercises, and counterdrug operations in support of the
			 Commander of the United States Southern Command during the five-year period
			 ending on the date of the report.
						115.Competitive
			 bidding for procurement of steam turbines for ships service turbine generators
			 and main propulsion turbines for Ohio-class submarine replacement
			 programThe Secretary of the
			 Navy shall take measures to ensure competition, or the option of competition,
			 for steam turbines for the ships service turbine generators and main propulsion
			 turbines for the Ohio-class submarine replacement program in accordance with
			 section 202 of the Weapons Systems Acquisition Reform Act of 2009 (Public Law
			 111–23; 10 U.S.C. 2430 note).
					CAir Force Matters
					121.Limitation on retirement of C–5
			 aircraft
						(a)LimitationThe Secretary of the Air Force may not
			 proceed with a decision to retire C–5A aircraft from the active inventory of
			 the Air Force in any number that would reduce the total number of such aircraft
			 in the active inventory below 111 until—
							(1)the Air Force has modified a C–5A aircraft
			 to the configuration referred to as the Reliability Enhancement and Reengining
			 Program (RERP) configuration, as planned under the C–5 System Development and
			 Demonstration program as of May 1, 2003; and
							(2)the Director of Operational Test and
			 Evaluation of the Department of Defense—
								(A)conducts an operational evaluation of that
			 aircraft, as so modified; and
								(B)provides to the Secretary of Defense and
			 the congressional defense committees an operational assessment.
								(b)Operational evaluationAn operational evaluation for purposes of
			 paragraph (2)(A) of subsection (a) is an evaluation, conducted during
			 operational testing and evaluation of the aircraft, as so modified, of the
			 performance of the aircraft with respect to reliability, maintainability, and
			 availability and with respect to critical operational issues.
						(c)Operational assessmentAn operational assessment for purposes of
			 paragraph (2)(B) of subsection (a) is an operational assessment of the program
			 to modify C–5A aircraft to the configuration referred to in subsection (a)(1)
			 regarding both overall suitability and deficiencies of the program to improve
			 performance of the C–5A aircraft relative to requirements and specifications
			 for reliability, maintainability, and availability of that aircraft as in
			 effect on May 1, 2003.
						(d)Additional limitations on retirement of
			 aircraftThe Secretary of the
			 Air Force may not retire C–5 aircraft from the active inventory as of the date
			 of this Act until the later of the following:
							(1)The date that is 150 days after the date on
			 which the Director of Operational Test and Evaluation submits the report
			 referred to in subsection (a)(2)(B).
							(2)The date that is 120 days after the date on
			 which the Secretary submits the report required under subsection (e).
							(3)The date that is 30 days after the date on
			 which the Secretary certifies to the congressional defense committees
			 that—
								(A)the retirement of such aircraft will not
			 increase the operational risk of meeting the National Defense Strategy;
			 and
								(B)the retirement of such aircraft will not
			 reduce the total strategic airlift force structure below 324 strategic airlift
			 aircraft.
								(e)Report on retirement of
			 aircraftThe Secretary of the
			 Air Force shall submit to the congressional defense committees a report setting
			 forth the following:
							(1)The rationale for the retirement of
			 existing C–5 aircraft and a cost/benefit analysis of alternative strategic
			 airlift force structures, including the force structure that would result from
			 the retirement of such aircraft.
							(2)An assessment of the costs and benefits of
			 applying the Reliability Enhancement and Re-engining Program (RERP)
			 modification to the entire the C–5A aircraft fleet.
							(3)An assessment of the implications for the
			 Air Force, the Air National Guard, and the Air Force Reserve of operating a mix
			 of C–5A aircraft and C–5M aircraft.
							(4)An assessment of the costs and benefits of
			 increasing the number of C–5 aircraft in Back-up Aircraft Inventory (BAI)
			 status as a hedge against future requirements of such aircraft.
							(5)An assessment of the costs, benefits, and
			 implications of transferring C–5 aircraft to United States flag carriers
			 operating in the Civil Reserve Air Fleet (CRAF) program or to coalition
			 partners in lieu of the retirement of such aircraft.
							(6)Such other matters relating to the
			 retirement of C–5 aircraft as the Secretary considers appropriate.
							(f)Maintenance of aircraft upon
			 retirementThe Secretary of
			 the Air Force shall maintain any C–5 aircraft retired after the date of the
			 enactment of this Act in Type 1000 storage until opportunities for the transfer
			 of such aircraft as described in subsection (e)(5) have been fully
			 exhausted.
						122.Revised availability of certain funds
			 available for the F–22A fighter aircraft
						(a)Repeal of authority on availability of
			 fiscal year 2009 fundsSection 134 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4378) is repealed.
						(b)Availability of advance procurement funds
			 for other F–22A aircraft modernization prioritiesSubject to the provisions of appropriations
			 Acts and applicable requirements relating to the transfer of funds, the
			 Secretary of the Air Force may transfer amounts authorized to be appropriated
			 for fiscal year 2009 by section 103(1) for aircraft procurement for the Air
			 Force and available for advance procurement for the F–22A fighter aircraft
			 within that subaccount or to other subaccounts for aircraft procurement for the
			 Air Force for purposes of providing funds for other modernization priorities
			 with respect to the F–22A fighter aircraft.
						123.Report on potential foreign military sales
			 of the F–22A fighter aircraft
						(a)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall, in coordination with
			 the Secretary of State and in consultation with the Secretary of the Air Force,
			 submit to the congressional defense committees, the Committee on Foreign
			 Relations of the Senate, and the Committee on Foreign Affairs of the House of
			 Representatives a report on potential foreign military sales of the F–22A
			 fighter aircraft.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)An estimate of the costs to the United
			 States Government, industry, and any foreign military sales customer of
			 developing an exportable version of the F–22A fighter aircraft.
							(2)An assessment whether an exportable version
			 of the F–22A fighter aircraft is technically feasible and executable, and, if
			 so, a timeline for achieving an exportable version of the aircraft.
							(3)An assessment of the potential strategic
			 implications of permitting foreign military sales of the F–22A fighter
			 aircraft.
							(4)An assessment of the impact of foreign
			 military sales of the F–22A fighter aircraft on the United States aerospace and
			 aviation industry, and the advantages and disadvantages of such sales for
			 sustaining that industry.
							(5)An identification of any modifications to
			 current law that are required to authorize foreign military sales of the F–22A
			 fighter aircraft.
							(c)Additional Report
			 RequiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall provide for a federally funded
			 research and development center which will submit to the congressional defense
			 committees, the Committee on Foreign Relations of the Senate, and the Committee
			 on Foreign Affairs of the House of Representatives, through the Secretary of
			 Defense, a report on potential foreign military sales of the F–22A fighter
			 aircraft, addressing the same elements as in subsection (b) of this
			 section.
						124.Next generation bomber aircraft
						(a)FindingsCongress makes the following
			 findings:
							(1)Long-range strike is a critical mission in
			 which the United States needs to retain a credible and dominant
			 capability.
							(2)Long range, penetrating strike systems
			 provide—
								(A)a hedge against being unable to obtain
			 access to forward bases for political reasons;
								(B)a capacity to respond quickly to
			 contingencies;
								(C)the ability to base outside the reach of
			 emerging adversary anti-access and area-denial capabilities; and
								(D)the ability to impose disproportionate
			 defensive costs on prospective adversaries of the United States.
								(3)The 2006 Quadrennial Defense Review found
			 that there was a requirement for a next generation bomber aircraft and directed
			 the United States Air Force to develop a new land-based, penetrating
			 long range strike capability to be fielded by 2018.
							(4)On April 6, 2009, Secretary Gates announced
			 that the United States will not pursue a development program for a
			 follow-on Air Force bomber until we have a better understanding of the need,
			 the requirement and the technology.
							(5)On May 7, 2009, President Barack Obama
			 announced the termination of the next generation bomber aircraft program in the
			 document of the Office of Management and Budget entitled Terminations,
			 Reductions, and Savings, stating that there is no urgent need to
			 begin an expensive development program for a new bomber and that
			 the future bomber fleet may not be affordable over the next six
			 years.
							(6)The United States will need a new
			 long-range strike capability because the conflicts of the future will likely
			 feature heavily defended airspace, due in large part to the proliferation of
			 relatively inexpensive, but sophisticated and deadly, air defense
			 systems.
							(7)General Michael Maples, the Director of the
			 Defense Intelligence Agency, noted during a March 10, 2009, hearing of the
			 Committee on Armed Services of the Senate on worldwide threats that
			 Russia, quite frankly, is the developer of most of those [advanced air
			 defense] systems and is exporting those systems both to China and to other
			 countries in the world.
							(8)The Final Report of the Congressional
			 Commission on the Strategic Posture of the United States, submitted to Congress
			 on May 6, 2009, states that [t]he bomber force is valuable particularly
			 for extending deterrence in time of crisis, as their deployment is visible and
			 signals U.S. commitment. Bombers also impose a significant cost burden on
			 potential adversaries in terms of the need to invest in advanced air
			 defenses.
							(9)The commanders of the United States Pacific
			 Command, the United States Strategic Command, and the United States Joint
			 Forces Command have each testified before the Committee on Armed Services of
			 the Senate in support of the capability that the next generation bomber
			 aircraft would provide.
							(10)On June 17, 2009, General James Cartwright,
			 Vice-Chairman of the Joint Chiefs of Staff and chair of the Joint Requirements
			 Oversight Council, stated during a hearing before the Committee on Armed
			 Services of the Senate that the nation needs a new
			 bomber.
							(11)Nearly half of the United States bomber
			 aircraft inventory (47 percent) pre-dates the Cuban Missile Crisis.
							(12)The only air-breathing strike platforms the
			 United States possesses today with reach and survivability to have a chance of
			 successfully executing missions more than 1,000 nautical miles into enemy
			 territory from the last air-to-air refueling are 16 combat ready B-2 bomber
			 aircraft.
							(13)The B-2 bomber aircraft was designed in the
			 1980s and achieved initial operational capability over a decade ago.
							(14)The crash of an operational B-2 bomber
			 aircraft during takeoff at Guam in early 2008 indicates that attrition can and
			 does occur even in peacetime.
							(15)The primary mission requirement of the next
			 generation bomber aircraft is the ability to strike targets anywhere on the
			 globe with whatever weapons the contingency requires.
							(16)The requisite aerodynamic, structural, and
			 low-observable technologies to develop the next generation bomber aircraft
			 already exist in fifth-generation fighter aircraft.
							(b)Policy on continued development of next
			 generation bomber aircraft in fiscal year 2010It is the policy of the United States to
			 support a development program for next generation bomber aircraft
			 technologies.
						125.AC–130
			 gunships
						(a)Report on
			 reduction in service life in connection with accelerated
			 deploymentNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of the Air Force, in consultation with the United
			 States Special Operations Command, shall submit to the congressional defense
			 committees an assessment of the reduction in the service life of AC–130
			 gunships of the Air Force as a result of the accelerated deployments of such
			 gunships that are anticipated during the seven- to ten-year period beginning
			 with the date of the enactment of this Act, assuming that operating tempo
			 continues at a rate per year of the average of their operating rate for the
			 last five years.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)An estimate by
			 series of the maintenance costs for the AC–130 gunships during the period
			 described in subsection (a), including any major airframe and engine overhauls
			 of such aircraft anticipated during that period.
							(2)A description by
			 series of the age, serviceability, and capabilities of the armament systems of
			 the AC–130 gunships.
							(3)An estimate by
			 series of the costs of modernizing the armament systems of the AC–130 gunships
			 to achieve any necessary capability improvements.
							(4)A description by
			 series of the age and capabilities of the electronic warfare systems of the
			 AC–130 gunships, and an estimate of the cost of upgrading such systems during
			 that period to achieve any necessary capability improvements.
							(5)A description by
			 series of the age of the avionics systems of the AC–130 gunships, and an
			 estimate of the cost of upgrading such systems during that period to achieve
			 any necessary capability improvements.
							(c)FormThe
			 report required by subsection (a) shall be submitted in unclassified form, but
			 may include a classified annex.
						(d)Analysis of
			 alternativesThe Secretary of the Air Force, in consultation with
			 the United States Special Operations Command, shall conduct an analysis of
			 alternatives for any gunship modernization requirements identified by the 2009
			 quadrennial defense review under section 118 of title 10, United States Code.
			 The results of the analysis of alternatives shall be provided to the
			 congressional defense committees not later than 18 months after the completion
			 of the 2009 quadrennial defense review.
						126.Report on E–8C
			 Joint Surveillance and Target Attack Radar System re-engining
						(a)In
			 generalNot later than 60
			 days after the date of the enactment of this Act, the Secretary of the Air
			 Force shall submit to the congressional defense committees a report on
			 replacing the engines of E-8C Joint Surveillance and Target Attack Radar System
			 (Joint STARS) aircraft. The report shall include the following:
							(1)An assessment of
			 funding alternatives and options for accelerating funding for the fielding of
			 Joint STARS aircraft with replaced engines.
							(2)An analysis of the tradeoffs involved in
			 the decision to replace the engines of Joint STARS aircraft or not to replace
			 those engines, including the potential cost savings from replacing those
			 engines and the operational impacts of not replacing those engines.
							(3)An identification of the optimum path
			 forward for replacing the engines of Joint STARS aircraft and modernizing the
			 Joint STARS fleet.
							(b)Limitation on
			 certain actionsThe Secretary of the Air Force may not take any
			 action that would adversely impact the pace of the execution of the program to
			 replace the engines of Joint STARS aircraft before submitting the report
			 required by subsection (a).
						DJoint and Multiservice Matters
					131.Modification of nature of data link
			 utilizable by tactical unmanned aerial vehiclesSection 141(a)(1) of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3164) is
			 amended by striking , until such time as the Tactical Common Data Link
			 is replace by an updated standard for use by those vehicles and
			 inserting or a data link that uses waveform capable of transmitting and
			 receiving Internet Protocol communications.
					IIResearch, Development, Test, and
			 Evaluation
				AAuthorization of Appropriations
					201.Authorization of appropriations
						(a)In generalFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for the use of the Department of Defense for
			 research, development, test, and evaluation as follows:
							(1)For the Army, $10,863,003,000.
							(2)For the Navy, $19,597,696,000.
							(3)For the Air Force, $28,693,952,000.
							(4)For Defense-wide activities,
			 $20,555,270,000.
							(5)For Operational Test and Evaluation,
			 Defense, $190,770,000.
							(b)Funding tableThe amounts authorized to be appropriated
			 by subsection (a) shall be available, in accordance with the requirements of
			 section 4001, for projects, programs, and activities, and in the amounts,
			 specified in the funding table in section 4201.
						BProgram Requirements, Restrictions, and
			 Limitations
					211.Limitation on
			 use of funds for an alternative propulsion system for the F–35 Joint Strike
			 Fighter program; increase in funding for procurement of UH–1Y/AH–1Z rotary wing
			 aircraft and for management reserves for the F–35 Joint Strike Fighter
			 program
						(a)Limitation on
			 use of funds for an alternative propulsion system for the F–35 Joint Strike
			 Fighter programNone of the funds authorized to be appropriated
			 or otherwise made available by this Act may be obligated or expended for the
			 development or procurement of an alternate propulsion system for the F–35 Joint
			 Strike Fighter program until the Secretary of Defense submits to the
			 congressional defense committees a certification in writing that the
			 development and procurement of the alternate propulsion system—
							(1)will—
								(A)reduce the total
			 life-cycle costs of the F–35 Joint Strike Fighter program; and
								(B)improve the
			 operational readiness of the fleet of F–35 Joint Strike Fighter aircraft;
			 and
								(2)will not—
								(A)disrupt the F–35
			 Joint Strike Fighter program during the research, development, and procurement
			 phases of the program; or
								(B)result in the
			 procurement of fewer F–35 Joint Strike Fighter aircraft during the life cycle
			 of the program.
								(b)Additional
			 amount for UH–1Y/AH–1Z rotary wing aircraftThe amount authorized
			 to be appropriated by section 102(a)(1) for aircraft procurement for the Navy
			 is increased by $282,900,000, with the amount of the increase to be allocated
			 to amounts available for the procurement of UH–1Y/AH–1Z rotary wing
			 aircraft.
						(c)Restoration of
			 management reserves for F–35 Joint Strike Fighter program
							(1)Navy joint
			 strike fighterThe amount authorized to be appropriated by
			 section 201(a)(2) for research, development, test, and evaluation for the Navy
			 is hereby increased by $78,000,000, with the amount of the increase to be
			 allocated to amounts available for the Joint Strike Fighter program (PE #
			 0604800N) for management reserves.
							(2)Air Force joint
			 strike fighterThe amount authorized to be appropriated by
			 section 201(a)(3) for research, development, test, and evaluation for the Air
			 Force is hereby increased by $78,000,000, with the amount of the increase to be
			 allocated to amounts available for the Joint Strike Fighter program (PE #
			 0604800F) for management reserves.
							(d)Offsets
							(1)Navy joint
			 strike fighter F136 developmentThe amount authorized to be
			 appropriated by section 201(a)(2) for research, development, test, and
			 evaluation for the Navy is hereby decreased by $219,450,000, with the amount of
			 the decrease to be derived from amounts available for the Joint Strike Fighter
			 (PE # 0604800N) for F136 development.
							(2)Air Force joint
			 strike fighter F136 developmentThe amount authorized to be
			 appropriated by section 201(a)(3) for research, development, test, and
			 evaluation for the Air Force is hereby decreased by $219,450,000, with the
			 amount of the decrease to be derived from amounts available for the Joint
			 Strike Fighter (PE # 0604800F) for F136 development.
							212.Enhancement of duties of Director of
			 Department of Defense Test Resource Management Center with respect to the Major
			 Range and Test Facility Base
						(a)Authority To review proposals for
			 significant changesSection
			 196(c) of title 10, United States Code, is amended—
							(1)in paragraph (1), by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
							(2)by redesignating paragraphs (1) through (4)
			 as subparagraphs (A) through (D), respectively;
							(3)by inserting (1) before
			 The Director;
							(4)by redesignating subparagraphs (B), (C),
			 and (D), as so redesignated, as subparagraphs (C), (D), and (E), respectively;
			 and
							(5)by inserting after subparagraph (A), as so
			 redesignated, the following new subparagraph (B):
								
									(B)To
				review proposed significant changes to the test and evaluation facilities and
				resources of the Major Range and Test Facility Base before they are implemented
				by the Secretaries of the military departments or the heads of the Defense
				Agencies with test and evaluation responsibilities and advise the Secretary of
				Defense and the Under Secretary of Acquisition, Technology, and Logistics of
				the impact of such changes on the adequacy of such test and evaluation
				facilities and resources to meet the test and evaluation requirements of the
				Department.
									.
							(b)Access to records and dataSuch section is further amended by adding
			 at the end the following new paragraph:
							
								(2)The Director shall have access to all
				records and data of the test and evaluation activities, facilities, and
				elements of the Major Range and Test Facility Base, including the records and
				data of each military department and Defense Agency, that the Director
				considers necessary in order to carry out the Director's duties under paragraph
				(1)(B).
								.
						213.Guidance on specification of funding
			 requested for operation, sustainment, modernization, and personnel of major
			 ranges and test facilities
						(a)Guidance on specification of
			 fundingThe Secretary of
			 Defense shall, acting through the Under Secretary of Defense (Comptroller) and
			 the Director of the Department of Defense Test Resource Management Center,
			 issue guidance on the specification by the military departments and Defense
			 Agencies of amounts to be requested in the budget of the President for a fiscal
			 year (as submitted to Congress pursuant to section 1105(a) of title 31, United
			 States Code) for funding for each facility and resource of the Major Range and
			 Test Facility Base in connection with each of the following:
							(1)Operation.
							(2)Sustainment.
							(3)Investment and modernization.
							(4)Government personnel.
							(5)Contractor personnel.
							(b)ApplicabilityThe guidance issued under subsection (a)
			 shall apply with respect to budgets of the President for fiscal years after
			 fiscal year 2010.
						(c)Major Range and Test Facility Base
			 definedIn this section, the
			 term Major Range and Test Facility Base has the meaning given that
			 term in section 196(h) of title 10, United States Code.
						214.Permanent authority for the Joint Defense
			 Manufacturing Technology PanelSection 2521 of title 10, United States
			 Code, is amended—
						(1)by redesignating subsection (e) as
			 subsection (f); and
						(2)by inserting after subsection (d) the
			 following new subsection (e):
							
								(e)Joint Defense Manufacturing Technology
				Panel(1)There is in the Department of Defense the
				Joint Defense Manufacturing Technology Panel.
									(2)(A)The Chair of the Joint Defense
				Manufacturing Technology Panel shall be the head of the Panel. The Chair shall
				be appointed, on a rotating basis, from among the appropriate personnel of the
				military departments and Defense Agencies with manufacturing technology
				programs.
										(B)The Panel shall be composed of at least one
				individual from among appropriate personnel of each military department and
				Defense Agency with manufacturing technology programs. The Panel may include as
				ex-officio members such individuals from other government organizations,
				academia, and industry as the Chair considers appropriate.
										(3)The purposes of the Panel shall be as
				follows:
										(A)To
				identify and integrate requirements for the program.
										(B)To
				conduct joint planning for the program.
										(C)To
				develop joint strategies for the program.
										(4)In carrying out the purposes specified in
				paragraph (3), the Panel shall perform the functions as follows:
										(A)Conduct comprehensive reviews and
				assessments of defense-related manufacturing issues being addressed by the
				manufacturing technology programs and related activities of the Department of
				Defense.
										(B)Execute strategic planning to identify
				joint planning opportunities for increased cooperation in the development and
				implementation of technological products and the leveraging of funding for such
				purposes with the private sector and other government agencies.
										(C)Ensure the integration and coordination of
				requirements and programs under the program with Office of the Secretary of
				Defense and other national-level initiatives, including the establishment of
				information exchange processes with other government agencies, private
				industry, academia, and professional associations.
										(D)Conduct such other functions as the Under
				Secretary of Defense for Acquisition, Technology, and Logistics shall
				specify.
										(5)The Panel shall report to and receive
				direction from the Director of Defense Research and Engineering on
				manufacturing technology issues of multi-service concern and
				application.
									(6)The administrative expenses of the Panel
				shall be borne by each military department and Defense Agency with
				manufacturing technology programs in such manner as the Panel shall
				provide.
									.
						215.Extension and enhancement of Global
			 Research Watch Program
						(a)Limitation on availability of certain funds
			 for military departments pending provision of assistance under
			 programSubsection (d) of
			 section 2365 of title 10, United States Code, is amended by adding at the end
			 the following new paragraph:
							
								(3)(A)Funds available to a military department
				for a fiscal year for monitoring or analyzing the research activities and
				capabilities of foreign nations may not be obligated or expended until the
				Director certifies to the Under Secretary of Defense for Acquisition,
				Technology, and Logistics that the Secretary of such military department has
				provided the assistance required under paragraph (2).
									(B)The limitation in subparagraph (A) shall
				not be construed to alter or effect the availability to a military department
				of funds for intelligence
				activities.
									.
						(b)Four-year extension of
			 programSubsection (f) of
			 such section is amended by striking September 30, 2011 and
			 inserting September 30, 2015.
						216.Three-year extension of authority for
			 prizes for advanced technology achievementsSection 2374a(f) of title 10, United States
			 Code, is amended by striking September 30, 2010 and inserting
			 September 30, 2013.
					217.Modification of report requirements
			 regarding Defense Science and Technology ProgramSection 212 of the National Defense
			 Authorization Act for Fiscal Year 2000 (10 U.S.C. 2501 note) is amended by
			 striking subsection (b), (c), and (d) and inserting the following new
			 subsections:
						
							(b)Funding objectiveIt is the sense of Congress that it should
				be an objective of the Secretary of Defense to increase the budget for the
				Defense Science and Technology Program, including the science and technology
				program of each military department, for each fiscal year after fiscal year
				2010 over the budget for that program for the preceding fiscal year by a
				percent that is at least equal to the rate of inflation, as determined by the
				Office of Management and Budget.
							(c)Actions following failure To comply with
				objectiveIf the proposed
				budget of the Department of Defense for a fiscal year fails to comply with the
				objective set forth in subsection (b), the Secretary of Defense shall submit to
				the congressional defense committees each of the following:
								(1)Not later than 60 days after the proposed
				budget is submitted to Congress, a detailed, prioritized list, including
				estimates of required funding, of proposals for science and technology projects
				received by the Department through competitive solicitations in the fiscal year
				preceding the fiscal year covered by the proposed budget which were not funded
				but represent science and technology opportunities that support the research
				and development programs and goals of the military departments and the Defense
				Agencies.
								(2)Not later than six months after the
				proposed budget is submitted to Congress, an independent assessment, in both
				classified and unclassified form (as necessary), of any research, technology,
				or engineering areas that are of interest to the Department in which the United
				States may not have global technical leadership within the next 10
				years.
								(d)SunsetThe requirements of this section shall
				terminate on December 31,
				2014.
							.
					218.Programs for ground combat vehicle and self
			 propelled howitzer capabilities for the Army
						(a)Programs required
							(1)In generalThe Secretary of Defense shall carry out a
			 separate program to achieve each of the following:
								(A)The development, test, and fielding of an
			 operationally effective, suitable, survivable, and affordable next generation
			 ground combat vehicle for the Army.
								(B)The development, test, and fielding of an
			 operationally effective, suitable, survivable, and affordable next generation
			 self-propelled howitzer capability for the Army.
								(2)Compliance with certain acquisition
			 requirementsEach program
			 under paragraph (1) shall comply with the requirements of the Weapons Systems
			 Acquisition Reform Act of 2009, and the amendments made by that Act.
							(b)Strategy and plan for acquisition
							(1)In generalNot later than March 31, 2010, the
			 Secretary shall submit to the congressional defense committees a report setting
			 forth a strategy and plan for the acquisition of weapon systems under the
			 programs required by subsection (a). Each strategy and plan shall include
			 measurable goals and objectives for the acquisition of such weapon systems, and
			 shall identify all proposed major development, testing, procurement, and
			 fielding events toward the achievement of such goals and objectives.
							(2)ElementsIn developing each strategy and plan under
			 paragraph (1), the Secretary shall consider the following:
								(A)A single vehicle or family of vehicles
			 utilizing a common chassis and automotive components.
								(B)The incorporation of weapon, vehicle,
			 communications, network, and system of systems common operating environment
			 technologies developed under the Future Combat Systems program.
								(c)Annual reports
							(1)Reports requiredThe Secretary shall submit to the
			 congressional defense committees, at the same time the President submits to
			 Congress the budget for each of fiscal years 2011 through 2015 (as submitted
			 pursuant to section 1105(a) of title 31, United States Code), a report on the
			 investments proposed to be made under such budget with respect to each program
			 required by subsection (a).
							(2)ElementsEach report under paragraph (1) shall set
			 forth, for the fiscal year covered by the budget with which such report is
			 submitted—
								(A)the manner in which amounts requested in
			 such budget would be available for each program required by subsection (a);
			 and
								(B)an assessment of the extent to which
			 utilizing such amount in such manner would improve ground combat capabilities
			 for the Army.
								219.Assessment of technological maturity and
			 integration risk of Army modernization programs
						(a)Assessment requiredThe Director of Defense Research and
			 Engineering shall, in consultation with the Director of Developmental Test and
			 Evaluation, review and assess the technological maturity and integration risk
			 of critical technologies (as jointly identified by the Director and the
			 Secretary of the Army for purposes of this section) of Army modernization
			 programs and appropriate associated programs, including the programs as
			 follows:
							(1)Manned Ground Vehicle and Ground Combat
			 Vehicle.
							(2)Future Combat Systems network hardware and
			 software.
							(3)Warfighter Information Network–Tactical,
			 Increment 3.
							(4)Joint Tactical Radio System.
							(5)Reconnaissance unmanned aerial
			 vehicles.
							(6)Future Combat Systems Spin Out
			 technologies.
							(7)Any other programs jointly identified by
			 the Director and the Secretary for purposes of this section.
							(b)ReportNot later than nine months after the date
			 of the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the technological maturity and
			 integration risk of critical technologies of Army modernization and associated
			 programs covered by the review and assessment required under subsection (a), as
			 determined pursuant to that assessment.
						220.Assessment of strategy for technology for
			 modernization of the combat vehicle and tactical wheeled vehicle
			 fleets
						(a)Independent assessment of strategy
			 required
							(1)In generalNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Defense shall enter into a contract
			 with an appropriate entity independent of the United States Government to
			 conduct an independent assessment of current, anticipated, and potential
			 research and engineering activities for or applicable to the modernization of
			 the combat vehicle fleet and tactical wheeled vehicle fleet of the Department
			 of Defense.
							(2)Access to information and
			 resourcesThe Secretary shall
			 provide the entity with which the Secretary contracts under paragraph (1)
			 access to such information and resources as are appropriate to conduct the
			 assessment required by that paragraph.
							(b)Report
							(1)In generalThe contract required by subsection (a)
			 shall provide that the entity with which the Secretary contracts under that
			 subsection shall submit to the Secretary of Defense and the congressional
			 defense committees a report on the assessment required by that subsection not
			 later than December 31, 2010.
							(2)ElementsThe report required by paragraph (1) shall
			 include the following:
								(A)A detailed discussion of the requirements
			 and capability needs identified or proposed for current and prospective combat
			 vehicles and tactical wheeled vehicles.
								(B)An identification of capability gaps for
			 combat vehicles and tactical wheeled vehicles based on lessons learned from
			 recent conflicts and an assessment of emerging threats.
								(C)An identification of the critical
			 technology elements or integration risks associated with particular categories
			 of combat vehicles and tactical wheeled vehicles, and with particular missions
			 of such vehicles.
								(D)Recommendations for a plan to develop and
			 deploy within the next 10 years critical technology capabilities to address the
			 capability gaps identified pursuant to subparagraph (B), including an
			 identification of high priority science and technology, research &
			 engineering, and prototyping opportunities.
								(E)Such other matters as the Secretary
			 considers appropriate.
								221.Systems engineering and prototyping
			 program
						(a)Program requiredThe Secretary of Defense shall, acting
			 through the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics, carry out a program to encourage and fund systems engineering and
			 prototyping efforts in support of Department of Defense goals and
			 missions.
						(b)ObjectivesThe objectives of the program required by
			 subsection (a) shall be as follows:
							(1)To develop system prototypes for systems
			 that provide capabilities supportive of addressing Department of Defense goals,
			 needs, and requirements.
							(2)To successfully demonstrate new systems in
			 relevant environments.
							(3)To encourage the training of systems
			 engineers and the development of systems engineering tools and
			 practices.
							(c)Selection of projects
							(1)Program areasThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall, in consultation with the military
			 departments and the Defense Agencies, designate general areas for systems
			 engineering and prototype projects under the program required by subsection
			 (a).
							(2)Solicitation of projectsThe Under Secretary shall solicit for the
			 selection of projects under the program within the areas designated under
			 paragraph (1) from among other government entities, federally-funded research
			 and development centers, academia, the private sector, and such other persons,
			 organizations, and entities as the Under Secretary considers
			 appropriate.
							(3)SelectionThe Under Secretary shall select projects
			 for implementation under the program from among responses to the solicitations
			 made under paragraph (2). The Under Secretary shall select such projects on a
			 competitive basis.
							(d)Implementation of projectsFor each project selected under subsection
			 (c)(3), the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics shall designate a military department or Defense Agency to implement
			 the project as part of the program required by subsection (a).
						(e)Funding of projects
							(1)In generalThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall, subject to paragraphs (2) and
			 (3), provide funds for each project selected under subsection (c)(3) in an
			 amount jointly determined by the Under Secretary and the acquisition executive
			 of the military department or Defense Agency concerned.
							(2)Limitation on amount of fundsThe amount of funds provided to a project
			 under paragraph (1) shall be not greater than the amount equal to 50 percent of
			 the total cost of the project.
							(3)Limitation on period of
			 fundingA project may not be
			 provided funds under this subsection for more than three fiscal years.
							(4)Source of other fundingAny funds required for a project under this
			 section that are not provided under this subsection shall be derived from funds
			 available to the military department or Defense Agency concerned, or another
			 appropriate source other than this subsection.
							(f)Annual reportNot later than March 31 each year, the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics shall
			 submit to the congressional defense committees a report on the activities
			 carried out under the program required by subsection (a) during the preceding
			 fiscal year.
						(g)Acquisition executive definedIn this section, the term acquisition
			 executive, with respect to a military department or Defense Agency,
			 means the official designated as the senior procurement executive for the
			 military department or Defense Agency for the purposes of section 16(c) of the
			 Office of Federal Procurement Policy Act (41 U.S.C. 414 (c)).
						CMissile Defense Programs
					241.Sense of Congress on ballistic missile
			 defenseIt is the sense of
			 Congress that—
						(1)the United States should develop, test,
			 field, and maintain operationally effective, cost-effective, affordable,
			 reliable, suitable, and survivable ballistic missile defense systems that are
			 capable of defending the United States, its forward-deployed forces, allies,
			 and other friendly nations from the threat of ballistic missile attacks from
			 nations such as North Korea and Iran;
						(2)the missile defense force structure and
			 inventory levels of such missile defense systems should be determined based on
			 an assessment of ballistic missile threats and a determination by senior
			 military leaders, combatant commanders, and defense officials of the
			 requirements and capabilities needed to address those threats; and
						(3)the test and evaluation program for such
			 missile defense systems should be rigorous, robust, operationally realistic,
			 and capable of providing a high level of confidence in the capability of such
			 systems (including their continuing effectiveness over the course of their
			 service lives), and adequate resources should be available for that test and
			 evaluation program (including interceptor missiles and targets for flight
			 tests).
						242.Comprehensive plan for test and evaluation
			 of the Ballistic Missile Defense System
						(a)Plan required
							(1)In generalThe Secretary of Defense shall establish a
			 comprehensive plan for the developmental and operational testing and evaluation
			 of the Ballistic Missile Defense System and its various elements.
							(2)Period
			 of planThe plan shall cover
			 the period covered by the future-years defense program that is submitted to
			 Congress under section 221 of title 10, United States Code, at or about the
			 same time as the submittal to Congress of the budget of the President for
			 fiscal year 2011.
							(3)InputIn establishing the plan, the Secretary
			 shall receive input on matters covered by the plan from the following:
								(A)The Director of the Missile Defense
			 Agency.
								(B)The Director of Operational Test and
			 Evaluation.
								(C)The operational test components of the
			 military departments.
								(b)ElementsThe plan required by subsection (a) shall
			 include, with regard to developmental and operational testing of the Ballistic
			 Missile Defense System, the following:
							(1)Test and evaluation objectives.
							(2)Test and evaluation criteria and
			 metrics.
							(3)Test and evaluation procedures and
			 methodology.
							(4)Data requirements.
							(5)System and element configuration under
			 test.
							(6)Approaches to verification, validation, and
			 accreditation of models and simulations.
							(7)The relative role of models and
			 simulations, ground tests, and flight tests in achieving the objectives of the
			 plan.
							(8)Test infrastructure and resources,
			 including test range limitations and potential range enhancements.
							(9)Test readiness review approaches and
			 methodology.
							(10)Testing for system and element integration
			 and interoperability.
							(11)Means for achieving operational realism and
			 means of demonstrating operational effectiveness, suitability and
			 survivability.
							(12)Detailed descriptions of planned
			 tests.
							(13)A description of the resources required to
			 implement the plan.
							(c)Report
							(1)In generalNot later than March 1, 2011, the Secretary
			 shall submit to the congressional defense committees a report setting forth and
			 describing the plan required by subsection (a) and each of the elements
			 required in the plan under subsection (b).
							(2)Additional information on ground-based
			 midcourse defenseThe report
			 required by this subsection shall, in addition to the matters specified in
			 paragraph (1), include a detailed description of the test and evaluation
			 activities pertaining to the Ground-based Midcourse Defense (GMD) element of
			 the Ballistic Missile Defense System as follows:
								(A)Plans for salvo testing.
								(B)Plans for multiple simultaneous engagement
			 testing.
								(C)Plans for intercept testing using the Cobra
			 Dane radar as the engagement sensor.
								(D)Plans to test and demonstrate the ability
			 of the system to accomplish its mission over the planned term of its
			 operational service life (also known as sustainment
			 testing).
								(3)FormThe report required by this subsection
			 shall be submitted in unclassified form, but may include a classified
			 annex.
							243.Assessment and plan for the Ground-based
			 Midcourse Defense element of the Ballistic Missile Defense System
						(a)Sense of CongressIt is the sense of Congress that—
							(1)the Ground-based Midcourse Defense (GMD)
			 element of the Ballistic Missile Defense System should be an operationally
			 effective, cost-effective, affordable, reliable, suitable, and survivable
			 system capable of defending the United States from the threat of long-range
			 missile attacks from nations such as North Korea and Iran, and adequate
			 resources should be available to create and maintain such a capability
			 (including continuing effectiveness over the course of its service
			 life);
							(2)the force structure and inventory levels of
			 the Ground-based Midcourse Defense element should be determined based on an
			 assessment of ballistic missile threats from nations such as North Korea and
			 Iran and a determination by senior military leaders, combatant commanders, and
			 defense officials of the requirements and capabilities needed to address those
			 threats; and
							(3)the test and evaluation program for the
			 Ground-based Midcourse Defense element should be rigorous, robust,
			 operationally realistic, and capable of providing a high degree of confidence
			 in the capability of the system (including testing to demonstrate the
			 continuing effectiveness of the system over the course of its service life),
			 and adequate resources should be available for that test and evaluation program
			 (including interceptor missiles and targets for flight tests).
							(b)Assessment required
							(1)In generalAs part of the Quadrennial Defense Review
			 and the Ballistic Missile Defense Review, the Secretary of Defense shall
			 conduct an assessment of the following:
								(A)Ground-based Midcourse Defense element of
			 the Ballistic Missile Defense System.
								(B)Future options for the Ground-based
			 Midcourse Defense element.
								(2)ElementsThe assessment required by paragraph (1)
			 shall include an assessment of the following:
								(A)The ballistic missile threat against which
			 the Ground-based Midcourse Defense element is intended to defend.
								(B)The military requirement for Ground-based
			 Midcourse Defense capabilities against such missile threat.
								(C)The current capabilities of the
			 Ground-based Midcourse Defense element.
								(D)The planned capabilities of the
			 Ground-based Midcourse Defense element, if different from the capabilities
			 under subparagraph (B).
								(E)The force structure and inventory levels
			 necessary for the Ground-based Midcourse Defense element to achieve the planned
			 capabilities of that element, including an analysis of the costs and the
			 potential advantages and disadvantages of deploying 44 operational Ground-based
			 Interceptor missiles.
								(F)The infrastructure necessary to achieve
			 such capabilities, including the number and location of operational
			 silos.
								(G)The number of Ground-based Interceptor
			 missiles necessary for operational assets, test assets (including developmental
			 and operational test assets and aging and surveillance test assets), and spare
			 missiles.
								(3)ReportAt or about the same time the budget of the
			 President for fiscal year 2011 is submitted to Congress pursuant to section
			 1105 of title 31, United States Code, the Secretary shall submit to the
			 congressional defense committees a report setting forth the results of the
			 assessment required by paragraph (1). The report shall be in unclassified form,
			 but may include a classified annex.
							(c)Plan required
							(1)In generalIn addition to the assessment required by
			 subsection (b), the Secretary shall establish a plan for the Ground-based
			 Midcourse Defense element of the Ballistic Missile Defense System. The plan
			 shall cover the period of the future-years defense program that is submitted to
			 Congress under section 221 of title 10, United States Code, at or about the
			 same time as the submittal to Congress of the budget of the President for
			 fiscal year 2011.
							(2) ElementsThe plan required by paragraph (1) shall
			 include the following elements:
								(A)The schedule for achieving the planned
			 capability of the Ground-based Midcourse Defense element, including the
			 completion of operational silos, the delivery of operational Ground-Based
			 Interceptors, and the deployment of such interceptors in those silos.
								(B)The plan for funding the development,
			 production, deployment, testing, improvement, and sustainment of the
			 Ground-based Midcourse Defense element.
								(C)The plan to maintain the operational
			 effectiveness of the Ground-based Midcourse Defense element over the course of
			 its service life, including any modernization or capability enhancement
			 efforts, and any sustainment efforts.
								(D)The plan for flight testing the
			 Ground-based Midcourse Defense element, including aging and surveillance tests
			 to demonstrate the continuing effectiveness of the system over the course of
			 its service life.
								(E)The plan for production of Ground-Based
			 Interceptor missiles necessary for operational assets, developmental and
			 operational test assets, aging and surveillance test assets, and spare
			 missiles.
								(3)ReportAt or about the same time the budget of the
			 President for fiscal year 2011 is submitted to Congress pursuant to section
			 1105 of title 31, United States Code, the Secretary shall submit to the
			 congressional defense committees a report setting forth the plan required by
			 paragraph (1). The report shall be in unclassified form, but may include a
			 classified annex.
							(d)ConstructionNothing in this section shall be construed
			 as altering or revising the continued production of all Ground-Based
			 Interceptor missiles on contract as of June 23, 2009.
						(e)Comptroller
			 General reviewThe Comptroller General of the United States
			 shall—
							(1)review the
			 assessment required by subsection (b) and the plan required by subsection (c);
			 and
							(2)not later than
			 120 days after receiving the assessment and the plan, provide to the
			 congressional defense committees the results of the review.
							244.Report on potential missile defense
			 cooperation with Russia
						(a)Report required
							(1)In generalNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report setting forth potential options for
			 cooperation among or between the United States, the North Atlantic Treaty
			 Organization (NATO), and the Russian Federation on ballistic missile
			 defense.
							(2)FormThe report shall be submitted in
			 unclassified form, but may include a classified annex.
							(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)A description of proposals made by the
			 United States, the North Atlantic Treaty Organization, or the Russian
			 Federation since January 1, 2007, for potential missile defense cooperation
			 among or between such countries and that organization, including data sharing,
			 cooperative regional missile defense architectures, joint exercises, and
			 transparency and confidence building measures.
							(2)A description of options for the sharing by
			 such countries and that organization of ballistic missile surveillance or early
			 warning data, including data from the Russian early warning radars at Gabala in
			 Azerbaijan, and Armavir in southern Russia or other radars, such as the United
			 States radar proposed for deployment in the Czech Republic.
							(3)An assessment of the potential for
			 implementation of the agreement between the United States and the Russian
			 Federation on the establishment of a Joint Data Exchange Center.
							(4)An assessment of the potential for missile
			 defense cooperation between the Russian Federation and the North Atlantic
			 Treaty Organization, including through the NATO-Russia Council.
							(5)An assessment of the potential security
			 benefits to the United States, Russia, and the North Atlantic Treaty
			 Organization of the cooperation described in paragraph (4).
							(6)Such other matters as the Secretary
			 considers appropriate.
							245.Continued
			 production of Ground-based Interceptor missile and operation of Missile Field 1
			 at Fort Greely, Alaska
						(a)Limitation on
			 break in productionThe Secretary of Defense shall ensure that
			 the Missile Defense Agency does not allow a break in production of the
			 Ground-based Interceptor missile until the Department of Defense has—
							(1)completed the
			 Ballistic Missile Defense Review; and
							(2)made a
			 determination with respect to the number of Ground-based Interceptor missiles
			 that will be necessary to support the service life of the Ground-based
			 Midcourse Defense element of the Ballistic Missile Defense System.
							(b)Limitation on
			 certain actions with respect to Missile Field 1 and Missile Field 2 at Fort
			 Greely, Alaska
							(1)Limitation on
			 decommissioning of Missile Field 1The Secretary of Defense shall
			 ensure that Missile Field 1 at Fort Greely, Alaska, does not complete
			 decommissioning until seven silos have been emplaced at Missile Field 2 at Fort
			 Greely.
							(2)Limitation with
			 respect to disposition of silos at Missile Field 2The Secretary
			 of Defense shall ensure that no irreversible decision is made with respect to
			 the disposition of operational silos at Missile Field 2 at Fort Greely, Alaska,
			 until that date that is 60 days after the date on which the reports required by
			 subsections (b)(3) and (c)(3) of section 243 are submitted to the congressional
			 defense committees.
							246.Sense of
			 Senate on and reservation of funds for development and deployment of missile
			 defense systems in Europe
						(a)FindingsThe
			 Senate makes the following findings:
							(1)In the North
			 Atlantic Treaty Organization (NATO) Bucharest Summit Declaration of April 3,
			 2008, the Heads of State and Government participating in the meeting of the
			 North Atlantic Council declared that [b]allistic missile proliferation
			 poses an increasing threat to Allies’ forces, territory and populations.
			 Missile defence forms part of a broader response to counter this threat. We
			 therefore recognize the substantial contribution to the protection of Allies
			 from long-range ballistic missiles to be provided by the planned deployment of
			 European-based United States missile defence assets.
							(2)The Bucharest
			 Summit Declaration also stated that [b]earing in mind the principle of
			 the indivisibility of Allied security as well as NATO solidarity, we task the
			 Council in Permanent Session to develop options for a comprehensive missile
			 defence architecture to extend coverage to all Allied territory and populations
			 not otherwise covered by the United States system for review at our 2009
			 Summit, to inform any future political decision.
							(3)In the Bucharest
			 Summit Declaration, the North Atlantic Council also reaffirmed to Russia that
			 current, as well as any future, NATO Missile Defence efforts are
			 intended to better address the security challenges we all face, and reiterate
			 that, far from posing a threat to our relationship, they offer opportunities to
			 deepen levels of cooperation and stability.
							(4)In the
			 Strasbourg/Kehl Summit Declaration of April 4, 2009, the heads of state and
			 government participating in the meeting of the North Atlantic Council
			 reaffirmed the conclusions of the Bucharest Summit about missile
			 defense, and declared that we judge that missile threats should
			 be addressed in a prioritized manner that includes consideration of the level
			 of imminence of the threat and the level of acceptable risk.
							(5)Iran is rapidly
			 developing its ballistic missile capabilities, including its inventory of
			 short-range and medium-range ballistic missiles that can strike portions of
			 Eastern and Southern North Atlantic Treaty Organization European territory, as
			 well as the pursuit of long-range ballistic missiles that could reach Europe or
			 the United States.
							(6)On July 8, 2008,
			 the Government of the United States and the Government of the Czech Republic
			 signed an agreement to base a radar facility in the Czech Republic that is part
			 of a proposed missile defense system to protect Europe and the United States
			 against a potential future Iranian long-range ballistic missile threat.
							(7)On August 20,
			 2008, the United States and the Republic of Poland signed an agreement
			 concerning the deployment of ground-based ballistic missile defense
			 interceptors in the territory of the Republic of Poland.
							(8)Section 233 of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4393; 10 U.S.C. 2431 note) establishes
			 conditions for the availability of funds for procurement, construction, and
			 deployment of the planned missile defense system in Europe, including that the
			 host nations must ratify any missile defense agreements with the United States
			 and that the Secretary of Defense must certify that the system has demonstrated
			 the ability to accomplish the mission.
							(9)On April 5, 2009,
			 President Barack Obama, speaking in Prague, Czech Republic, stated, As
			 long as the threat from Iran persists, we will go forward with a missile
			 defense system that is cost-effective and proven. If the Iranian threat is
			 eliminated, we will have a stronger basis for security, and the driving force
			 for missile defense construction in Europe will be removed..
							(10)On June 16,
			 2009, Deputy Secretary of Defense William Lynn testified before the Committee
			 on Armed Services of the Senate that the United States Government is reviewing
			 its options for developing and deploying operationally effective,
			 cost-effective missile defense capabilities to Europe against potential future
			 Iranian missile threats, in addition to the proposed deployment of a missile
			 defense system in Poland and the Czech Republic.
							(11)On July 9, 2009,
			 General James Cartwright, the Vice Chairman of the Joint Chiefs of Staff,
			 testified before the Committee on Armed Services of the Senate that the
			 Department of Defense was considering some 40 different missile defense
			 architecture options for Europe that could provide a regional defense
			 capability to protect the nations of Europe, and a redundant
			 capability that would assist in protecting the United States, and that
			 the Department was considering what kind of an architecture best suits
			 the defense of the region, the defense of the homeland, and the regional
			 stability.
							(b)Sense of
			 SenateIt is the sense of the Senate that—
							(1)the United States
			 Government should continue developing and planning for the proposed deployment
			 of elements of a Ground-based Midcourse Defense (GMD) system, including a
			 midcourse radar in the Czech Republic and Ground-Based Interceptors in Poland,
			 consistent with section 233 of the Duncan Hunter National Defense Authorization
			 Act for Fiscal Year 2009;
							(2)in conjunction
			 with the continued development of the planned Ground-based Midcourse Defense
			 system, the United States should work with its North Atlantic Treaty
			 Organization allies to explore a range of options and architectures to provide
			 missile defenses for Europe and the United States against current and future
			 Iranian ballistic missile capabilities;
							(3)any alternative
			 system that the United States Government considers deploying in Europe to
			 provide for the defense of Europe and a redundant defense of the United States
			 against future long-range Iranian missile threats should be at least as capable
			 and cost-effective as the proposed European deployment of the Ground-based
			 Midcourse Defense system; and
							(4)any missile
			 defense capabilities deployed in Europe should, to the extent practical, be
			 interoperable with United States and North Atlantic Treaty Organization missile
			 defense systems.
							(c)Reservation of
			 funds for missile defense systems
							(1)In
			 generalOf the funds authorized to be appropriated or otherwise
			 made available for fiscal years 2009 and 2010 for the Missile Defense Agency
			 for the purpose of developing missile defenses in Europe, $353,100,000 shall be
			 available only for the purposes described in paragraph (2).
							(2)Use of
			 fundsThe purposes described in this paragraph are the
			 following:
								(A)Research,
			 development, test, and evaluation of—
									(i)the
			 proposed midcourse radar element of the Ground-based Midcourse Defense system
			 in the Czech Republic; and
									(ii)the proposed
			 long-range missile defense interceptor site element of such defense system in
			 Poland.
									(B)Research,
			 development, test, and evaluation, procurement, construction, or deployment of
			 other missile defense systems designed to protect Europe, and the United States
			 in the case of long-range missile threats, from the threats posed by current
			 and future Iranian ballistic missiles of all ranges, if the Secretary of
			 Defense submits to the congressional defense committees a report certifying
			 that such systems are expected to be—
									(i)consistent with
			 the direction from the North Atlantic Council to address ballistic missile
			 threats to Europe and the United States in a prioritized manner that includes
			 consideration of the imminence of the threat and the level of acceptable
			 risk;
									(ii)operationally
			 effective and cost-effective in providing protection for Europe, and the United
			 States in the case of long-range missile threats, against current and future
			 Iranian ballistic missile threats; and
									(iii)interoperable,
			 to the extent practical, with other components of missile defense and
			 complementary to the missile defense strategy of the North Atlantic Treaty
			 Organization.
									(d)ConstructionNothing
			 in this section shall be construed as limiting or preventing the Department of
			 Defense from pursuing the development or deployment of operationally effective
			 and cost-effective ballistic missile defense systems in Europe.
						247.Extension of
			 deadline for study on boost-phase missile defenseSection 232(c)(1) of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417;
			 122 Stat. 4392) is amended by striking October 31, 2010 and
			 inserting March 1, 2011.
					DOther Matters
					251.Repeal of requirement for biennial joint
			 warfighting science and technology planSection 270 of the National Defense
			 Authorization Act for Fiscal Year 1997 (10 U.S.C. 2501 note) is
			 repealed.
					252.Modification
			 of reporting requirement for defense nanotechnology research and development
			 programSection 246 of the Bob
			 Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law
			 107–314; 10 U.S.C. 2358 note) is amended by striking subsection (e) and
			 inserting the following new subsection (e):
						
							(e)ReportsThe
				Under Secretary of Defense for Acquisition, Technology, and Logistics shall
				submit to the National Science and Technology Council information on the
				program that covers the information described in paragraphs (1) through (5) of
				section 2(d) of the 21st Century Nanotechnology Research and Development Act
				(15 U.S.C. 7501(d)) to be included in the annual report submitted by the
				Council under that
				section.
							.
					253.Evaluation of
			 Extended Range Modular Sniper Rifle Systems
						(a)In
			 generalNot later than March 31, 2010, the Assistant Secretary of
			 the Army for Acquisition, Logistics, and Technology shall conduct a comparative
			 evaluation of extended range modular sniper rifle systems, including .300
			 Winchester Magnum, .338 Lapua Magnum, and other calibers. The evaluation shall
			 identify and demonstrate an integrated suite of technologies capable of—
							(1)extending the
			 effective range of snipers;
							(2)meeting service
			 or unit requirements or operational need statements; or
							(3)closing
			 documented capability gaps.
							(b)FundingThe
			 Assistant Secretary of the Army for Acquisition, Logistics, and Technology
			 shall conduct the evaluation required by subsection (a) using amounts
			 appropriated for fiscal year 2009 for extended range modular sniper rifle
			 system research (PE # 0604802A) that are unobligated.
						(c)ReportNot
			 later than April 30, 2010, the Assistant Secretary of the Army for Acquisition,
			 Logistics, and Technology shall submit to the Committee on Armed Services of
			 the Senate and the Committee on Armed Services of the House of Representatives
			 a report containing the results of the evaluation required by subsection (a),
			 including—
							(1)detailed
			 ballistics and system performance data; and
							(2)an assessment of
			 the operational capabilities of extended range modular sniper rifle systems to
			 meet service or unit requirements or operational need statements or close
			 documented capabilities gaps.
							IIIOperation and Maintenance
				AAuthorization of Appropriations
					301.Operation and maintenance funding
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2010 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense,
			 for expenses, not otherwise provided for, for operation and maintenance, in
			 amounts as follows:
							(1)For the Army, $30,932,882,000.
							(2)For the Navy, $35,890,046,000.
							(3)For the Marine Corps,
			 $5,547,223,000.
							(4)For the Air Force, $34,053,559,000.
							(5)For Defense-wide activities,
			 $27,645,997,000.
							(6)For the Army Reserve,
			 $2,623,796,000.
							(7)For the Navy Reserve,
			 $1,278,501,000.
							(8)For the Marine Corps Reserve,
			 $228,925,000.
							(9)For the Air Force Reserve,
			 $3,079,228,000.
							(10)For the Army National Guard,
			 $6,260,634,000.
							(11)For the Air National Guard,
			 $5,888,461,000.
							(12)For the United States Court of Appeals for
			 the Armed Forces, $13,932,000.
							(13)For the Acquisition Development Workforce
			 Fund, $100,000,000.
							(14)For Environmental Restoration, Army,
			 $415,864,000.
							(15)For Environmental Restoration, Navy,
			 $285,869,000.
							(16)For Environmental Restoration, Air Force,
			 $494,276,000.
							(17)For Environmental Restoration,
			 Defense-wide, $11,100,000.
							(18)For Environmental Restoration, Formerly
			 Used Defense Sites, $267,700,000.
							(19)For Overseas Humanitarian, Disaster and
			 Civic Aid programs, $109,869,000.
							(20)For Cooperative Threat Reduction programs,
			 $424,093,000.
							(21)For Overseas Contingency Operations
			 Transfer Fund, $5,000,000.
							(b)Funding tableThe amounts authorized by subsection (a)
			 shall be available, in accordance with the requirements of section 4001, for
			 projects, programs, and activities, and in the amounts, specified in the
			 funding table in section 4301.
						BEnvironmental Provisions
					311.Reimbursement of Environmental Protection
			 Agency for certain costs in connection with the former Nansemond Ordnance Depot
			 Site, Suffolk, Virginia
						(a)Authority to reimburse
							(1)Transfer amountUsing funds described in subsection (b) and
			 notwithstanding section 2215 of title 10, United States Code, the Secretary of
			 Defense may transfer not more than $68,623 during fiscal year 2010 to the
			 Former Nansemond Ordnance Depot Site Special Account, within the Hazardous
			 Substance Superfund.
							(2)Purpose of reimbursementThe payment under paragraph (1) is final
			 payment to reimburse the Environmental Protection Agency for all costs incurred
			 in overseeing a time critical removal action performed by the Department of
			 Defense under the Defense Environmental Restoration Program for ordnance and
			 explosive safety hazards at the Former Nansemond Ordnance Depot Site, Suffolk,
			 Virginia.
							(3)Interagency agreementThe reimbursement described in paragraph
			 (2) is provided for in an interagency agreement entered into by the Department
			 of the Army and the Environmental Protection Agency for the Former Nansemond
			 Ordnance Depot Site in December 1999.
							(b)Source of fundsAny payment under subsection (a) shall be
			 made using funds authorized to be appropriated by section 301(a)(18) for
			 operation and maintenance for Environmental Restoration, Formerly Used Defense
			 Sites.
						(c)Use of fundsThe Environmental Protection Agency shall
			 use the amount transferred under subsection (a) to pay costs incurred by the
			 Agency at the Former Nansemond Ordnance Depot Site.
						CWorkplace and Depot Issues
					321.Modification of authority for Army
			 industrial facilities to engage in cooperative activities with non-Army
			 entities
						(a)Clarification of authority to enter into
			 cooperative agreementsThe
			 second sentence of section 4544(a) of title 10, United States Code, as added by
			 section 328(a)(1) of the National Defense Authorization Act for Fiscal Year
			 2008 (Public Law 110–181; 122 Stat. 66), is amended by inserting after
			 not more than eight contracts or cooperative agreements the
			 following: in addition to the contracts and cooperative agreements in
			 place as of the date of the enactment of the National Defense Authorization Act
			 for Fiscal Year 2008 (Public Law 110–181).
						(b)Additional elements required for analysis
			 of use of authoritySection
			 328(b)(2) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 67) is amended—
							(1)by striking a report assessing the
			 advisability and inserting the following: “a report—
								
									(A)assessing the
				advisability
									;
				and
							(2)by striking pursuant to such
			 authority. and inserting the following: “pursuant to such
			 authority;
								
									(B)assessing the benefit to the Federal
				Government of using such authority;
									(C)assessing the impact of the use of such
				authority on the availability of facilities needed by the Army and on the
				private sector; and
									(D)describing the steps taken to comply with
				the requirements under section 4544(g) of title 10, United States
				Code.
									.
							322.Improvement of inventory management
			 practices
						(a)Inventory management practices improvement
			 plan requiredNot later than
			 270 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a comprehensive plan for
			 improving the inventory management systems of the military departments and the
			 Defense Logistics Agency with the objective of reducing the acquisition and
			 storage of secondary inventory that is excess to requirements.
						(b)ElementsThe plan under subsection (a) shall include
			 the following:
							(1)A plan for a comprehensive review of
			 demand-forecasting procedures to identify and correct any systematic weaknesses
			 in such procedures, including the development of metrics to identify bias
			 toward over-forecasting and adjust forecasting methods accordingly.
							(2)A plan to accelerate the efforts of the
			 Department of Defense to achieve total asset visibility, including efforts to
			 link wholesale and retail inventory levels through multi-echelon
			 modeling.
							(3)A plan to reduce the average level of
			 on-order secondary inventory that is excess to requirements, including a
			 requirement for the systemic review of such inventory for possible contract
			 termination.
							(4)A plan for the review and validation of
			 methods used by the military departments and the Defense Logistics Agency to
			 establish economic retention requirements.
							(5)A plan for an independent review of methods
			 used by the military departments and the Defense Logistics Agency to establish
			 contingency retention requirements.
							(6)A plan to identify items stored in
			 secondary inventory that require substantial amounts of storage space and shift
			 such items, where practicable, to direct vendor delivery.
							(7)A plan for a comprehensive assessment of
			 inventory items on hand that have no recurring demands, including the
			 development of—
								(A)metrics to track years of no demand for
			 items in stock; and
								(B)procedures for ensuring the systemic review
			 of such items for potential reutilization or disposal.
								(8)A plan to more aggressively pursue disposal
			 reviews and actions on stocks identified for potential reutilization or
			 disposal.
							(c)GAO reports
							(1)Assessment of planNot later than 60 days after the date on
			 which the plan required by subsection (a) is submitted as specified in that
			 subsection, the Comptroller General of the United States shall submit to the
			 congressional defense committees a report setting forth an assessment of the
			 extent to which the plan meets the requirements of this section.
							(2)Assessment of implementationNot later than 18 months after the date on
			 which the plan required by subsection (a) is submitted, the Comptroller General
			 shall submit to the congressional defense committees a report setting forth an
			 assessment of the extent to which the plan has been effectively implemented by
			 each military department and by the Defense Logistics Agency.
							(d)Inventory that is excess to requirements
			 definedIn this section, the
			 term inventory that is excess to requirements means inventory
			 that—
							(1)is excess to the approved acquisition
			 objective concerned; and
							(2)is not needed for the purposes of economic
			 retention or contingency retention.
							323.Temporary suspension of authority for
			 public-private competitions
						(a)Temporary suspensionDuring the period beginning on the date of
			 the enactment of this Act and ending on the date on which the Secretary of
			 Defense submits to the congressional defense committees the certification
			 described in subsection (b), no study or public-private competition regarding
			 the conversion to contractor performance of any function of the Department of
			 Defense performed by civilian employees may be begun or announced pursuant to
			 section 2461 of title 10, United States Code, Office of Management and Budget
			 Circular A–76, or any other authority.
						(b)CertificationThe certification described in this
			 subsection is a certification that—
							(1)the Secretary of Defense has completed and
			 submitted to Congress a complete inventory of contracts for services for or on
			 behalf of the Department of Defense in compliance with the requirements of
			 subsection (c) of section 2330a of title 10, United States Code; and
							(2)the Secretary of each military department
			 and the head of each Defense Agency responsible for activities in the inventory
			 is in compliance with the review and planning requirements of subsection (e) of
			 such section.
							323A.Public-private
			 competition required before conversion of any department of defense function
			 performed by civilian employees to contractor performance
						(a)RequirementSection
			 2461(a)(1) of title 10, United States Code, is amended—
							(1)by striking
			 A function and inserting No function;
							(2)by striking
			 10 or more; and
							(3)by striking
			 may not be converted and inserting may be
			 converted.
							(b)Effective
			 DateThe amendments made by subsection (a) shall apply with
			 respect to a function for which a public-private competition is commenced on or
			 after the date of the enactment of this Act.
						323B.Time
			 limitation on duration of public-private competitions
						(a)Time
			 LimitationSection 2461(a) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
							
								(5)(A)The duration of a
				public-private competition conducted pursuant to Office of Management and
				Budget Circular A–76 or any other provision of law for any function of the
				Department of Defense performed by Department of Defense civilian employees may
				not exceed the period of specified in paragraph (B), commencing on the date on
				which funds are obligated for contractor support of the preliminary planning
				for the public-private competition begins through the date on which a
				performance decision is rendered with respect to the function.
									(B)The period referred to in paragraph
				(A) is 30 months with respect to a single formation activity and 36 months with
				respect to a multi-formation activity.
									(C)The time period specified in
				subparagraph (A) for a public-private competition does not include any day
				during which the public-private competition is delayed by reason of a protest
				before the Government Accountability Office or the United States Court of
				Federal Claims.
									(D)In this paragraph, the term
				preliminary planning with respect to a public-private competition
				means any action taken to carry out any of the following activities:
										(i)Determining the scope of the
				competition.
										(ii)Conducting research to determine
				the appropriate grouping of functions for the competition.
										(iii)Assessing the availability of
				workload data, quantifiable outputs of functions, and agency or industry
				performance standards applicable to the competition.
										(iv)Determining the baseline cost of
				any function for which the competition is
				conducted.
										.
						(b)Effective
			 DateParagraph (5) of section 2461(a) of title 10, United States
			 Code, as added by subsection (a), shall apply with respect to a public-private
			 competition covered by such section that is being conducted on or after the
			 date of the enactment of this Act.
						323C.Termination
			 of certain public-private competitions for conversion of department of defense
			 functions to performance by a contractorAny Department of Defense public-private
			 competition that exceeds the time limits established in section 2461(a) shall
			 be reviewed by the Secretary of Defense and considered for termination. If the
			 Secretary of Defense does not terminate the competition, he shall report to
			 Congress on the reasons for his decision.
					324.Extension of arsenal support program
			 initiativeSection 343 of the
			 Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (10
			 U.S.C. 4551 note), as amended by section 341 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 69), is
			 amended—
						(1)in subsection (a), by striking
			 2010 and inserting 2011; and
						(2)in subsection (g)(1), by striking
			 2010 and inserting 2011.
						325.Modification of date for submittal to
			 Congress of annual report on funding for public and private performance of
			 depot-level maintenance and repair workloadsSection 2466(d)(1) of title 10, United
			 States Code, is amended by striking April 1 of each year and
			 inserting 90 days after the date on which the budget of the President
			 for a fiscal year is submitted to Congress pursuant to section 1105 of title
			 31.
					DEnergy Provisions
					331.Energy security on Department of Defense
			 installations
						(a)Plan for energy security required
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall develop a plan for
			 identifying and addressing areas in which the electricity needed to carry out
			 critical military missions on Department of Defense installations is vulnerable
			 to disruption.
							(2)ElementsThe plan developed under paragraph (1)
			 shall include, at a minimum, the following:
								(A)An identification of the areas of
			 vulnerability as described in paragraph (1), and an identification of
			 priorities in addressing such areas of vulnerability.
								(B)A schedule for the actions to be taken by
			 the Department to address such areas of vulnerability.
								(C)A strategy for working with other public or
			 private sector entities to address such areas of vulnerability that are beyond
			 the control of the Department.
								(b)Work with non-Department of Defense
			 entities
							(1)In generalThe Secretary of Defense shall work with
			 other Federal entities, and with State and local government entities, to
			 develop any regulations or other mechanisms needed to require or encourage
			 actions to address areas of vulnerability identified pursuant to the plan
			 developed under subsection (a) that are beyond the control of the Department of
			 Defense.
							(2)Contract authorityWhere necessary to achieve the purposes of
			 this section, the Secretary may enter into a contract, grant, or other
			 agreement with one or more appropriate public or private sector entities under
			 which such entity or entities agree to carry out actions required to address
			 areas of vulnerability identified pursuant to the plan developed under
			 subsection (a) that are beyond the control of the Department. Any such
			 contract, grant, or agreement may provide for the full or partial reimbursement
			 of the entity concerned by the Department for actions taken by the entity under
			 such contract, grant, or agreement.
							332.Extension and expansion of reporting
			 requirements regarding Department of Defense energy efficiency
			 programs
						(a)New reporting requirementsSection 317(e) of the National Defense
			 Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1054) is
			 amended to read as follows:
							
								(e)Reporting requirements
									(1)In generalNot later one year after the date of the
				enactment of this Act, and each January 1 thereafter through 2020, the
				Secretary shall submit to the congressional defense a report regarding progress
				made toward achieving the energy efficiency goals of the Department of Defense,
				consistent with the provisions of section 303 of Executive Order 13123 (64 Fed.
				Reg. 30851; 42 U.S.C. 8521 note) and section 11(b) of Executive Order 13423 (72
				Fed. Reg. 3919; 42 U.S.C. 4321 note).
									(2)Reports submitted after January 1,
				2009Each report required
				under paragraph (1) that is submitted after the date of the enactment of the
				National Defense Authorization Act for Fiscal Year 2010 shall include the
				following:
										(A)A table detailing funding, by account, for
				all energy projects and investments.
										(B)A description of the funding and steps
				taken to achieve the renewable energy goals in the Energy Policy Act of 2005
				(42 U.S.C. 15801 et seq.) and Executive Order 13423 by fiscal year 2015, and
				section 2911(e) of title 10, United States Code, by fiscal year 2025.
										(C)A description of steps taken to ensure that
				facility and installation management goals are consistent with current
				legislative and other requirements, including applicable requirements under the
				Energy Independence and Security Act of 2007 (Public Law 110–140).
										(D)A description of steps taken to determine
				best practices for measuring energy consumption in Department of Defense
				facilities and installations in order to use the data for better energy
				management.
										(E)A description of steps taken to comply with
				requirements of the Energy Independence and Security Act of 2007, including new
				design and construction requirements for buildings.
										(F)A description of steps taken to comply with
				section 533 of the National Energy Conservation Policy Act (42 U.S.C. 8259b),
				regarding the supply by the General Services Administration and the Defense
				Logistics Agency of Energy Star and Federal Energy Management Program (FEMP)
				designated products to its Department of Defense customers.
										(G)A description of steps taken to encourage
				the use of Energy Star and FEMP designated products at military installations
				in government or contract maintenance activities.
										(H)A description of steps taken to comply with
				standards for projects built using appropriated funds and established by the
				Energy Independence and Security Act of 2007 for privatized construction
				projects, whether residential, administrative, or industrial.
										(I)A description of any other issues and
				strategies the Secretary determines relevant to a comprehensive and renewable
				energy
				policy.
										.
						(b)Additional material required for first
			 expanded reportThe first
			 report submitted by the Secretary of Defense under section 317(e) of the
			 National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107;
			 115 Stat. 1054), as amended by subsection (a), after the date of the enactment
			 of this Act shall include, in addition to the matters required under such
			 section, the following:
							(1)A determination of whether the existing
			 tools, such as the Energy Conservation Investment Program (ECIP) and the Energy
			 Savings Performance Contracts (ESPC) program, are sufficient to support
			 renewable energy projects to achieve the Department’s installation energy
			 goals, or if new funding mechanisms would be beneficial.
							(2)An appropriate goal or goals for the use of
			 alternative fuels for ground vehicles, aircraft, sea vessels, and applicable
			 weapons systems, taking into consideration a broad range of factors, including
			 cost, availability, technological feasibility, energy independence and
			 security, and environmental impact.
							(3)A determination of the cost and feasibility
			 of a policy that would require new power generation projects established on
			 installations to be able to switch to provide power for military operations in
			 the event of a commercial grid outage.
							(4)An assessment of the extent to which State
			 and regional laws and regulations and market structures provide opportunities
			 or obstacles to establish renewable energy projects on military
			 installations.
							(5)A determination of the cost and feasibility
			 of developing or acquiring equipment or systems that would result in the
			 complete use of renewable energy sources at contingency locations.
							(6)A determination of the cost and feasibility
			 of implementing the recommendations of the 2008 Defense Science Board Report
			 entitled, More Fight – Less Fuel.
							333.Alternative Aviation Fuel
			 Initiative
						(a)FindingsCongress makes the following
			 findings:
							(1)Dependence on foreign sources of oil is
			 detrimental to the national security of the United States due to possible
			 disruptions in supply.
							(2)The Department of Defense is the largest
			 single consumer of fuel in the United States.
							(3)The United States Air Force is the largest
			 consumer of fuel in the Department of Defense.
							(4)The dramatically fluctuating price of fuel
			 can have a significant budgetary impact on the Department of Defense.
							(5)The United States Air Force uses about
			 2,600,000,000 gallons of jet fuel a year, or 10 percent of the entire domestic
			 market in aviation fuel.
							(6)The Air Force’s Alternative Aviation Fuel
			 Initiative includes certification and testing of both biomass-derived
			 (biofuel) and synthetic fuel blends produced via the
			 Fischer-Tropsch (FT) process. By not later than December 31, 2016, the Air
			 Force will be prepared to cost competitively acquire 50 percent of the Air
			 Force's domestic aviation fuel requirement via an alternative fuel blend in
			 which the alternative component is derived from domestic sources produced in a
			 manner that is greener than fuels produced from conventional petroleum.
							(7)The Air Force Energy Program will provide
			 options to reduce the use of foreign oil, by focusing on expanding alternative
			 energy options that provide favorable environmental attributes as compared to
			 currently-available options.
							(b)Continuation of initiatives
							(1)In generalThe Secretary of the Air Force shall
			 continue the alternative aviation fuel initiatives of the Air Force with a goal
			 of—
								(A)certifying its aircraft, applicable
			 vehicles and support equipment, and associated storage and distribution
			 infrastructure for unrestricted operational use of a synthetic fuel blend by
			 early 2011;
								(B)being prepared to acquire 50 percent of its
			 domestic aviation fuel requirement from alternative or synthetic fuels
			 (including blends of alternative or synthetic fuels with conventional fuels) by
			 not later than December 31, 2016, provided that—
									(i)the lifecycle greenhouse gas emissions
			 associated with the production and combustion of such fuel shall be equal to or
			 lower than such emissions from conventional fuels that are used in the same
			 application, as determined in accordance with guidance by the Department of
			 Energy and the Environmental Protection Agency; and
									(ii)prices for such fuels are cost competitive
			 with petroleum-based alternatives that are used for the same functions;
									(C)taking actions in collaboration with the
			 commercial aviation industry and equipment manufacturers to spur the
			 development of a domestic alternative aviation fuel industry; and
								(D)taking actions in collaboration with other
			 Federal agencies, the commercial sector, and academia to solicit for and test
			 the next generation of environmentally-friendly alternative aviation
			 fuels.
								(2)Adjustment of goalThe Secretary of the Air Force may adjust
			 the goal of acquiring 50 percent of Air Force domestic fuel requirements from
			 alternative or synthetic fuels by not later than December 31, 2016, if the
			 Secretary determines in writing that it would not be practicable, or in the
			 best interests of the Air Force, to do so and informs the congressional defense
			 committees within 30 days of the basis for such determination.
							(3)Annual ReportNot later than 180 days after the date of
			 the enactment of this Act and annually thereafter in each of fiscal years 2011
			 through 2016, the Secretary of Defense, in consultation with the Secretary of
			 the Air Force, shall submit to Congress a report on the progress of the
			 alternative aviation fuel initiative program, including—
								(A)the status of aircraft fleet certification,
			 until complete;
								(B)the quantities of alternative or synthetic
			 fuels (including blends of alternative or synthetic fuels with conventional
			 fuels) purchased for use by the Air Force in the fiscal year ending in such
			 year;
								(C)progress made against published goals for
			 such fiscal year;
								(D)the status of recovery plans to achieve any
			 goals set for previous years that were not achieved; and
								(E)the establishment or adjustment of goals
			 and objectives for the current fiscal year or for future years.
								(c)Annual report for Army and
			 NavyNot later than 180 days
			 after the date of the enactment of this Act, and annually thereafter in each of
			 fiscal years 2011 through 2016, the Secretary of the Army and the Secretary of
			 the Navy shall each submit to Congress a report on goals and progress to
			 research, test, and certify the use of alternative fuels in their respective
			 aircraft fleets.
						(d)Defense Science Board Review
							(1)Report requiredNot later than October 1, 2011, the Defense
			 Science Board shall report to the Secretary of Defense on the feasibility and
			 advisability of achieving the goals established in subsection (b)(1). The
			 report shall address—
								(A)the technological and economic
			 achievability of the goals;
								(B)the impact of actions required to meet such
			 goals on the military readiness of the Air Force, energy costs, environmental
			 performance, and dependence on foreign oil; and
								(C)any recommendations the Defense Science
			 Board may have for improving the Air Force program.
								(2)Submission to CongressNot later than 30 days after receiving the
			 report required by under paragraph (1), the Secretary of Defense shall forward
			 the report to Congress, together with the comments and recommendations of the
			 Secretary.
							334.Authorization of appropriations for
			 Director of Operational EnergyOf the amounts authorized to be appropriated
			 for Operation and Maintenance, Defense-wide, $5,000,000 is for the Director of
			 Operational Energy Plans and Programs to carry out the duties prescribed for
			 the Director under section 139b of title 10, United States Code, to be made
			 available upon the confirmation of an individual to serve as the Director of
			 Operational Energy Plans and Programs.
					335.Department of
			 Defense participation in programs for management of energy demand or reduction
			 of energy usage during peak periods
						(a)In
			 generalSubchapter I of chapter 173 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2919.Department of
				Defense participation in programs for management of energy demand or reduction
				of energy usage during peak periods
									(a)Participation
				in demand response or load management programsThe Secretary of
				Defense, the Secretaries of the military departments, the heads of the Defense
				Agencies, and the heads of other instrumentalities of the Department of Defense
				are authorized to participate in demand response programs for the management of
				energy demand or the reduction of energy usage during peak periods conducted by
				any of the following parties:
										(1)An electric
				utility
										(2)An independent
				system operator.
										(3)A State
				agency.
										(4)A third party
				entity (such as a demand response aggregator or curtailment service provider)
				implementing demand response programs on behalf of an electric utility,
				independent system operator, or State agency.
										(b)Treatment of
				certain financial incentivesFinancial incentives received from
				an entity specified in subsection (a) shall be received in cash and deposited
				into the Treasury as a miscellaneous receipt. Amounts received shall be
				available for obligation only to the extent provided in advance in an
				appropriations Act. The Secretary concerned or the head of the Defense Agency
				or other instrumentality, as the case may be, shall pay for the cost of the
				design and implementation of these services in full in the year in which they
				are received from amounts provided in advance in an appropriations Act.
									(c)Use of certain
				financial incentivesOf the amounts derived from financial
				incentives awarded to a military installation as described in subsection (b)
				and provided for in advance by an appropriations Act—
										(1)not less than 100
				percent shall be made available for use at such military installation;
				and
										(2)not less than 30
				percent shall be made available for energy management initiatives at such
				installation.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
							
								
									2919. Department of Defense participation
				in programs for management of energy demand or reduction of energy usage during
				peak
				periods.
								
								.
						EReports
					341.Study on Army modularity
						(a)Study
							(1)In generalNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Defense shall enter into a contract
			 with a Federally Funded Research and Development Center (FFRDC) to conduct a
			 study on the current and planned modularity structures of the Army to determine
			 the following:
								(A)The operational capability of the Army to
			 execute its core mission to contribute land power to joint operations.
								(B)The ability to manage flexibility and
			 versatility of Army forces across the range of military operations.
								(C)The tactical, operational, and strategic
			 risk associated with the heavy and light modular combat brigades and functional
			 brigades.
								(D)The required and planned end strength for
			 the Army.
								(2)Factors to considerThe study required under subsection (a)
			 shall take into consideration the following factors:
								(A)The Army’s historical experience with
			 separate brigade structures.
								(B)The original Army analysis, including
			 explicit or implicit assumptions, upon which the brigade combat team,
			 functional brigade, and higher headquarters’ designs were based.
								(C)Subsequent analysis that confirmed or
			 modified the original designs.
								(D)Lessons learned from Operations Iraqi
			 Freedom and Enduring Freedom that confirmed or modified the original
			 designs.
								(E)Improvements in brigade and headquarters
			 designs the Army has made or is implementing.
								(3)Access to informationThe Secretary of Defense and the Secretary
			 of the Army shall ensure that the FFRDC conducting the study has access to all
			 necessary data, records, analysis, personnel, and other resources necessary to
			 complete the study.
							(b)ReportNot later than December 31, 2010, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report containing the results of the study conducted under subsection (a),
			 together with comments by the Chief of Staff of the Army and the Secretary of
			 Defense.
						342.Plan for
			 managing vegetative encroachment at training rangesSection 366(a)(5) of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C.
			 113 note) is amended—
						(1)by striking
			 (5) At the same time and inserting (5)(A) At the same
			 time; and
						(2)by adding at the
			 end the following new subparagraph:
							
								(B)Beginning with the report submitted
				to Congress at the same time as the President submits the budget for fiscal
				year 2011, the report required under this subsection shall include the
				following:
									(i)An assessment of the extent to which
				vegetation and overgrowth limits the use of military lands available for
				training of the Armed Forces in the United States and overseas.
									(ii)Identification of the particular
				installations and training areas at which vegetation and overgrowth negatively
				impact the use of training space.
									(iii)(I)As part of the first
				such report submitted, a plan to address training constraints caused by
				vegetation and overgrowth.
										(II)As part of each subsequent report,
				any necessary updates to such
				plan.
										.
						343.Report on
			 status of Air National Guard and Air Force ReserveNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense, in consultation with the Secretary of the Air Force, the Chief of
			 the National Guard Bureau, the Director of the Air National Guard, the Chief of
			 the Air Force Reserve, and such other officials as the Secretary of Defense
			 considers appropriate, shall submit to Congress a report on—
						(1)the status of the
			 Air National Guard and the Air Force Reserve; and
						(2)the plans of the
			 Department of Defense to ensure that the Air National Guard and the Air Force
			 Reserve remain ready to meet the requirements of the Air Force and the
			 combatant commands and for homeland defense.
						IVMilitary Personnel Authorizations
				AActive Forces
					401.End strengths for active
			 forcesThe Armed Forces are
			 authorized strengths for active duty personnel as of September 30, 2010, as
			 follows:
						(1)The Army, 547,400.
						(2)The Navy, 328,800.
						(3)The Marine Corps, 202,100.
						(4)The Air Force, 331,700.
						402.Additional
			 authority for increases of Army active-duty end strengths for fiscal years
			 2010, 2011, and 2012
						(a)Authority To
			 increase army active-duty end strength
							(1)AuthorityFor
			 each of fiscal years 2010, 2011, and 2012, the Secretary of Defense may, as the
			 Secretary determines necessary for the purposes specified in paragraph (2),
			 establish the active-duty end strength for the Army at a number greater than
			 the number otherwise authorized by law up to the number equal to the
			 fiscal-year 2010 baseline plus 30,000.
							(2)Purpose of
			 increasesThe purposes for which an increase may be made in the
			 active duty end strength for the Army under paragraph (1) are the
			 following:
								(A)To increase dwell
			 time for members of the Army on active duty.
								(B)To support
			 operational missions.
								(C)To achieve
			 reorganizational objectives, including increased unit manning, force
			 stabilization and shaping, and supporting wounded warriors.
								(b)Relationship to
			 presidential waiver authorityNothing in this section shall be
			 construed to limit the authority of the President under section 123a of title
			 10, United States Code, to waive any statutory end strength in a time of war or
			 national emergency.
						(c)Relationship to
			 other variance authorityThe authority in subsection (a) is in
			 addition to the authority to vary authorized end strengths that is provided in
			 subsections (e) and (f) of section 115 of title 10, United States Code.
						(d)Budget
			 treatment
							(1)In
			 generalIf the Secretary of Defense increases active-duty end
			 strength for the Army for fiscal year 2010 under subsection (a), the Secretary
			 may fund such an increase through Department of Defense reserve funds or
			 through an emergency supplemental appropriation.
							(2)Fiscal years
			 2011 and 2012(2) If the Secretary of Defense plans to increase
			 the active-duty end strength for the Army for fiscal year 2011 or 2012, the
			 budget for the Department of Defense for such fiscal year as submitted to
			 Congress shall include the amounts necessary for funding the active-duty end
			 strength for the Army in excess of the fiscal-year 2010 baseline.
							(e)DefinitionsIn
			 this section:
							(1)Fiscal-year
			 2010 baselineThe term fiscal-year 2010 baseline,
			 with respect to the Army, means the active-duty end strength authorized for the
			 Army in section 401(1).
							(2)Active-duty end
			 strengthThe term active-duty end strength, with
			 respect to the Army for a fiscal year, means the strength for active duty
			 personnel of Army as of the last day of the fiscal year.
							BReserve Forces
					411.End strengths for Selected Reserve
						(a)In GeneralThe Armed Forces are authorized strengths
			 for Selected Reserve personnel of the reserve components as of September 30,
			 2010, as follows:
							(1)The Army National Guard of the United
			 States, 358,200.
							(2)The Army Reserve, 205,000.
							(3)The Navy Reserve, 65,500.
							(4)The Marine Corps Reserve, 39,600.
							(5)The Air National Guard of the United
			 States, 106,700.
							(6)The Air Force Reserve, 69,500.
							(7)The Coast Guard Reserve, 10,000.
							(b)AdjustmentsThe end strengths prescribed by subsection
			 (a) for the Selected Reserve of any reserve component shall be proportionately
			 reduced by—
							(1)the total authorized strength of units
			 organized to serve as units of the Selected Reserve of such component which are
			 on active duty (other than for training) at the end of the fiscal year;
			 and
							(2)the total number of individual members not
			 in units organized to serve as units of the Selected Reserve of such component
			 who are on active duty (other than for training or for unsatisfactory
			 participation in training) without their consent at the end of the fiscal
			 year.
							Whenever such units or such
			 individual members are released from active duty during any fiscal year, the
			 end strength prescribed for such fiscal year for the Selected Reserve of such
			 reserve component shall be increased proportionately by the total authorized
			 strengths of such units and by the total number of such individual
			 members.412.End strengths for Reserves on active duty
			 in support of the ReservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2010, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
						(1)The Army National Guard of the United
			 States, 32,060.
						(2)The Army Reserve, 16,261.
						(3)The Navy Reserve, 10,818.
						(4)The Marine Corps Reserve, 2,261.
						(5)The Air National Guard of the United
			 States, 14,555.
						(6)The Air Force Reserve, 2,896.
						413.End strengths for military technicians
			 (dual status)The minimum
			 number of military technicians (dual status) as of the last day of fiscal year
			 2010 for the reserve components of the Army and the Air Force (notwithstanding
			 section 129 of title 10, United States Code) shall be the following:
						(1)For the Army Reserve, 8,395.
						(2)For the Army National Guard of the United
			 States, 27,210.
						(3)For the Air Force Reserve, 10,417.
						(4)For the Air National Guard of the United
			 States, 22,313.
						414.Fiscal year 2010 limitation on number of
			 non-dual status technicians
						(a)Limitations
							(1)National
			 guardWithin the limitation
			 provided in section 10217(c)(2) of title 10, United States Code, the number of
			 non-dual status technicians employed by the National Guard as of September 30,
			 2010, may not exceed the following:
								(A)For the Army National Guard of the United
			 States, 1,600.
								(B)For the Air National Guard of the United
			 States, 350.
								(2)Army reserveThe number of non-dual status technicians
			 employed by the Army Reserve as of September 30, 2010, may not exceed
			 595.
							(3)Air force reserveThe number of non-dual status technicians
			 employed by the Air Force Reserve as of September 30, 2010, may not exceed
			 90.
							(b)Non-Dual Status Technicians
			 DefinedIn this section, the
			 term non-dual status technician has the meaning given that term in
			 section 10217(a) of title 10, United States Code.
						415.Maximum number of reserve personnel
			 authorized to be on active duty for operational supportDuring fiscal year 2010, the maximum number
			 of members of the reserve components of the Armed Forces who may be serving at
			 any time on full-time operational support duty under section 115(b) of title
			 10, United States Code, is the following:
						(1)The Army National Guard of the United
			 States, 17,000.
						(2)The Army Reserve, 13,000.
						(3)The Navy Reserve, 6,200.
						(4)The Marine Corps Reserve, 3,000.
						(5)The Air National Guard of the United
			 States, 16,000.
						(6)The Air Force Reserve, 14,000.
						416.Report on trainee account for the Army
			 National Guard
						(a)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of the Army shall submit to the
			 congressional defense committees a report setting forth an assessment of the
			 establishment within the Army National Guard of a trainees, transients,
			 holdees, and students account (commonly referred to as a TTHS
			 account).
						(b)ElementsThe report required by subsection (a) shall
			 include an assessment of the feasibility and advisability of permitting the
			 Army National Guard to have, without regard to its authorized end strength
			 levels for a fiscal year, a trainees, transients, holdees, and students account
			 for assigning all members of the Army National Guard who have not completed
			 initial entry training in order to ensure that all personnel of fully manned
			 and deployable units of the Army National Guard have completed initial entry
			 training.
						417.Authority for
			 service Secretary variances for Selected Reserve end strengthsSection 115(g) of title 10, United States
			 Code, is amended to read as follows:
						
							(g)Authority for
				service Secretary variances for active-duty and Selected Reserve end
				strengths(1)Upon determination by
				the Secretary of a military department that such action would enhance manning
				and readiness in essential units or in critical specialties or ratings, the
				Secretary may—
									(A)increase the end strength authorized
				pursuant to subsection (a)(1)(A) for a fiscal year for the armed force under
				the jurisdiction of that Secretary or, in the case of the Secretary of the
				Navy, for any of the armed forces under the jurisdiction of that Secretary, by
				a number equal to not more than 2 percent of such authorized end strength;
				and
									(B)increase the end strength authorized
				pursuant to subsection (a)(2) for a fiscal year for the Selected Reserve of the
				reserve component of the armed force under the jurisdiction of that Secretary
				or, in the case of the Secretary of the Navy, for the Selected Reserve of the
				reserve component of any of the armed forces under the jurisdiction of that
				Secretary, by a number equal to not more than 2 percent of such authorized end
				strength.
									(2)Any increase under paragraph (1) of
				the end strength for an armed force or the Selected Reserve of a reserve
				component of an armed force shall be counted as part of the increase for that
				armed force or Selected Reserve for that fiscal year authorized under
				subsection (f)(1) or subsection (f)(3),
				respectively.
								.
					CAuthorization of Appropriations
					421.Military personnel
						(a)Authorization of
			 appropriationsThere is
			 hereby authorized to be appropriated for fiscal year 2010 for the Department of
			 Defense for military personnel amounts as follows:
							(1)For military personnel,
			 $124,864,942,000.
							(2)For contributions to the Medicare-Eligible
			 Retiree Health Fund, $10,751,339,000.
							(b)Construction of authorizationThe authorization of appropriations in
			 subsection (a) supersedes any other authorization of appropriations (definite
			 or indefinite) for such purpose for fiscal year 2010.
						VMilitary Personnel Policy
				AOfficer Personnel Policy
					501.Modification of limitations on general and
			 flag officers on active duty
						(a)Clarification of distribution
			 limitsSection 525 of title
			 10, United States Code, is amended by striking subsections (a) and (b) and
			 inserting the following new subsections:
							
								(a)For purposes of the applicable limitation
				in section 526(a) of this title on general and flag officers on active duty, no
				appointment of an officer on the active duty list may be made as
				follows:
									(1)in the Army, if that appointment would
				result in more than—
										(A)7 officers in the grade of general;
										(B)45 officers in a grade above the grade of
				major general; or
										(C)90 officers in the grade of major
				general;
										(2)in the Air Force, if that appointment would
				result in more than—
										(A)9 officers in the grade of general;
										(B)43 officers in a grade above the grade of
				major general; or
										(C)73 officers in the grade of major
				general;
										(3)in the Navy, if that appointment would
				result in more than—
										(A)6 officers in the grade of admiral;
										(B)32 officers in a grade above the grade of
				rear admiral; or
										(C)50 officers in the grade of rear
				admiral;
										(4)in the Marine Corps, if that appointment
				would result in more than—
										(A)2 officers in the grade of general;
										(B)15 officers in a grade above the grade of
				major general; or
										(C)22 officers in the grade of major
				general.
										(b)(1)The limitations of subsection (a) do not
				include the following:
										(A)An
				officer released from a joint duty assignment, but only during the 60-day
				period beginning on the date the officer departs the joint duty assignment,
				except that the Secretary of Defense may authorize the Secretary of a military
				department to extend the 60-day period by an additional 120 days, but no more
				than 3 officers from each armed forces may be on active duty who are excluded
				under this subparagraph.
										(B)An
				officer while serving in the position of Staff Judge Advocate to the Commandant
				of the Marine Corps under section 5046 of this title.
										(C)The number of officers required to serve in
				joint duty assignments as authorized by the Secretary of Defense under section
				526(b) for each military service.
										(D)An
				officer while serving as Chief of the National Guard Bureau.
										(2)An officer of the Army while serving as
				Superintendent of the United States Military Academy, if serving in the grade
				of lieutenant general, is in addition to the number that would otherwise be
				permitted for the Army for officers serving on active duty in grades above
				major general under subsection (a). An officer of the Navy or Marine Corps
				while serving as Superintendent of the United States Naval Academy, if serving
				in the grade of vice admiral or lieutenant general, is in addition to the
				number that would otherwise be permitted for the Navy or Marine Corps,
				respectively, for officers serving on active duty in grades above major general
				or rear admiral under subsection (a). An officer while serving as
				Superintendent of the United States Air Force Academy, if serving in the grade
				of lieutenant general, is in addition to the number that would otherwise be
				permitted for the Air Force for officers serving on active duty in grades above
				major general under subsection
				(a).
									.
						(b)Clarification on offsetting
			 reductionsSubsection (c) of
			 such section is amended—
							(1)in paragraph (1)—
								(A)by amending subparagraph (A) to read as
			 follows:
									
										(A)may make appointments in the Army, Air
				Force, and Marine Corps in the grades of lieutenant general and general in
				excess of the applicable numbers determined under this section if each such
				appointment is made in conjunction with an offsetting reduction under paragraph
				(2); and
										;
				and
								(B)in subparagraph (B), by striking
			 subsection (b)(2) and inserting this
			 section;
								(2)in paragraph (3)(A), by striking the
			 number equal to 10 percent of the total number of officers that may be serving
			 on active duty in those grades in the Army, Navy, Air Force, and Marine Corps
			 under subsection (b) and inserting 15; and
							(3)in paragraph (3)(B), by striking the
			 number equal to 15 percent of the total number of officers that may be serving
			 on active duty in those grades in the Army, Navy, Air Force, and Marine
			 Corps and inserting 5.
							(c)Other distribution
			 clarificationsSuch section
			 is further amended—
							(1)in subsection (e), by striking In
			 determining the total number of general officers or flag officers of an armed
			 force on active duty for purposes of this section, the following officers shall
			 not be counted: in the matter preceding paragraph (1) and inserting
			 The following officers shall not be counted for purposes of this
			 section:; and
							(2)by adding at the end the following new
			 subsection:
								
									(g)The limitations of this section do not
				apply to a reserve component general or flag officer who is on active duty and
				serving in a position that is a joint duty assignment for the purposes of
				chapter 38 of this title for a period not to exceed three
				years.
									.
							(d)Change to authorized
			 strengthsSubsection (a) of
			 section 526 of such title is amended—
							(1)in paragraph (1), by striking
			 307 and inserting 230;
							(2)in paragraph (2), by striking
			 216 and inserting 160;
							(3)in paragraph (3), by striking
			 279 and inserting 208; and
							(4)in paragraph (4), by striking
			 81 and inserting 60.
							(e)Changes to limited exclusion for joint duty
			 requirementsSubsection (b)
			 of such section is amended—
							(1)in paragraph (1)—
								(A)by striking Chairman of the Joint
			 Chiefs of Staff and inserting Secretary of
			 Defense;
								(B)by striking 65 and inserting
			 324; and
								(C)by striking the second sentence and
			 inserting the following new sentence: The Secretary of Defense shall
			 allocate those exclusions to the armed forces based on the number of general or
			 flag officers required from each armed force for assignment to these designated
			 positions.;
								(2)by redesignating paragraph (2) as paragraph
			 (4); and
							(3)by inserting after paragraph (1) the
			 following new paragraphs:
								
									(2)Unless the Secretary of Defense determines
				that a lower number is in the best interest of the Department, the minimum
				number of officers serving in positions designated under paragraph (1) for each
				armed force shall be as follows:
										(A)For the Army, 85.
										(B)For the Navy, 61.
										(C)For the Air Force, 76.
										(D)For the Marine Corps, 21.
										(3)The number excluded under paragraph (1) and
				serving in positions designated under that paragraph—
										(A)in
				the grade of general or admiral may not exceed 20;
										(B)in
				a grade above the grade of major general or rear admiral may not exceed 68;
				and
										(C)in
				the grade of major general or rear admiral may not exceed
				144.
										.
							(f)Other authorization
			 clarificationsSuch section
			 is further amended—
							(1)in subsection (d), by adding at the end the
			 following new paragraph:
								
									(3)The limitations of this section do not
				apply to a reserve component general or flag officer who is on active duty and
				serving in a position that is a joint duty assignment for the purposes of
				chapter 38 of this title for a period not to exceed three
				years.
									;
				and
							(2)by adding at the end the following new
			 subsections:
								
									(g)Temporary exclusion for assignment to
				certain temporary billets(1)The limitations in subsection (a) and in
				section 525(a) of this title do not apply to a general or flag officer assigned
				to a temporary joint duty assignment designated by the Secretary of
				Defense.
										(2)A
				general or flag officer assigned to a temporary joint duty assignment as
				described in paragraph (1) may not be excluded under this subsection from the
				limitations in subsection (a) for a period of longer than one year.
										(h)Exclusion of officers departing from joint
				duty assignmentsThe
				limitations in subsection (a) do not apply to an officer released from a joint
				duty assignment, but only during the 60-day period beginning on the date the
				officer departs the joint duty assignment; except that the Secretary of Defense
				may authorize the Secretary of a military department to extend the 60-day by an
				additional 120 days, but no more than 3 officers from each armed force may be
				on active duty who are excluded under this
				subsection.
									.
							(g)Repeal of limitations on general and flag
			 officer activities outside the officer's own service
							(1)RepealSection 721 of such title is
			 repealed.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 41 of such title is amended by striking the item relating to section
			 721.
							(h)Repeal of superseded
			 authoritySection 506 of the
			 Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public
			 Law 110–417; 122 Stat. 4434; 10 U.S.C. 525 note) is repealed.
						502.Revisions to annual report requirement on
			 joint officer managementSection 667 of title 10, United States Code,
			 is amended—
						(1)in paragraph (1)(A), by striking and
			 their education and experience;
						(2)by striking paragraph (3);
						(3)by transferring subparagraph (B) of
			 paragraph (4) to the end of paragraph (1), redesignating that subparagraph as
			 subparagraph (C), aligning that subparagraph with the margin of subparagraph
			 (B) of paragraph (1), and capitalizing the first word of that
			 subparagraph;
						(4)by striking the remainder of paragraph (4),
			 as amended by paragraph (3) of this section;
						(5)by redesignating paragraph (5) as paragraph
			 (3);
						(6)by striking paragraph (6);
						(7)by redesignating paragraphs (7) through
			 (11) as paragraphs (4) through (8), respectively;
						(8)by redesignating paragraph (12) as
			 paragraph (9) and in that paragraph striking each time the and
			 all that follows and inserting “the principal courses of instruction for Joint
			 Professional Military Education Level II, the number of officers graduating
			 from each of the following:
							
								(A)The Joint Forces Staff College.
								(B)The National Defense University.
								(C)Senior Service
				Schools.
								;
				and
						(9)by redesignating paragraph (13) as
			 paragraph (10).
						503.Grade of Legal Counsel to the Chairman of
			 the Joint Chiefs of Staff
						(a)In generalSection 156(c) of title 10, United States
			 Code, is amended by striking , while so serving, hold the and
			 inserting be appointed in the regular.
						(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to individuals appointed as Legal Counsel to the
			 Chairman of the Joint Chiefs of Staff on or after that date.
						504.Chief and Deputy Chief of Chaplains of the
			 Air Force
						(a)In generalChapter 805 of title 10, United States
			 Code, is amended by inserting after section 8038 the following new
			 section:
							
								8039.Chief and Deputy Chief of Chaplains:
				appointment; duties
									(a)Chief of Chaplains(1)There is a Chief of Chaplains in the Air
				Force, who shall be appointed by the President, by and with the advice and
				consent of the Senate, from active duty officers of the Air Force Chaplain
				Corps serving in the grade of colonel or above who have served on active duty
				as a chaplain for at least eight years.
										(2)An officer appointed as the Chief of
				Chaplains shall be appointed for a term of three years. However, the President
				may terminate or extend the appointment at any time.
										(3)The Chief of Chaplains shall be appointed
				in the regular grade of major general.
										(4)The Chief of Chaplains shall perform such
				duties as may be prescribed by the Secretary of the Air Force and by
				law.
										(b)Deputy Chief of Chaplains(1)There is a Deputy Chief of Chaplains in the
				Air Force who shall be appointed by the President by and with the advice and
				consent of the Senate from active duty officers of the Air Force Chaplain Corps
				serving in the grade of colonel who have served on active duty as a chaplain
				for at least eight years.
										(2)An officer appointed as the Deputy Chief of
				Chaplains shall be appointed for a term of three years. However, the President
				may terminate or extend the appointment at any time.
										(3)The Deputy Chief of Chaplains shall be
				appointed in the regular grade of brigadier general.
										(4)The Deputy Chief of Chaplains shall perform
				such duties as may be prescribed by the Secretary of the Air Force, the Chief
				of Chaplains, and by law.
										(c)Selection of recommended officers through
				selection board proceduresUnder regulations approved by the Secretary
				of Defense, the Secretary of the Air Force in selecting an officer for
				recommendation to the President under subsection (a) for appointment as the
				Chief of Chaplains or under subsection (b) for appointment as the Deputy Chief
				of Chaplains shall ensure that the officer selected is recommended by a board
				of officers that, insofar as is practicable, is subject to the procedures
				applicable to selection boards convened under chapter 36 of this
				title.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 805 of such title is amended by inserting after the item related to
			 section 8038 the following new item:
							
								
									8039. Chief and Deputy Chief of Chaplains: appointment;
				duties.
								
								.
						BReserve Component Management
					511.Report on requirements of the National
			 Guard for non-dual status technicians
						(a)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and House of Representatives a
			 report setting forth the following:
							(1)A description of the types of duties
			 performed for the National Guard by non-dual status technicians.
							(2)A description of the current requirements
			 of the National Guard for non-dual status technicians.
							(3)A description of various means of
			 addressing any shortfalls in meeting such requirements, including both
			 temporary shortfalls and permanent shortfalls.
							(b)ConsiderationsThe report required by subsection (a) shall
			 take into consideration the effects of the mobilization of large numbers of
			 National Guard military technicians (dual status) on the readiness of National
			 Guard units in critically important areas and on the capacity of the National
			 Guard to continue performing home-based missions and responsibilities for the
			 States.
						CEducation and Training
					521.Grade of commissioned officers in uniformed
			 medical accession programs
						(a)Medical students of USUHSSection 2114(b) of title 10, United States
			 Code, is amended—
							(1)in paragraph (1), by striking the second
			 sentence and inserting the following new sentences: Each medical student
			 shall be appointed as a regular officer in the grade of second lieutenant or
			 ensign. An officer so appointed may, upon meeting such criteria for promotion
			 as may be prescribed by the Secretary concerned, be appointed in the regular
			 grade of first lieutenant or lieutenant (junior grade). Medical students
			 commissioned under this section shall serve on active duty in their respective
			 grades.; and
							(2)in paragraph (2), by striking grade
			 of second lieutenant or ensign and inserting grade in which the
			 member is serving under paragraph (1).
							(b)Participants in health professions
			 scholarship and financial assistance programSection 2121(c) of such title is
			 amended—
							(1)in paragraph (1), by striking the second
			 sentence and inserting the following new sentences: Each person so
			 commissioned shall be appointed as a reserve officer in the grade of second
			 lieutenant or ensign. An officer so appointed may, upon meeting such criteria
			 for promotion as may be prescribed by the Secretary concerned, be appointed in
			 the reserve grade of first lieutenant or lieutenant (junior grade). Medical
			 students commissioned under this section shall serve on active duty in their
			 respective grades for a period of 45 days during each year of participation in
			 the program.; and
							(2)in paragraph (2), by striking grade
			 of second lieutenant or ensign and inserting grade in which the
			 member is serving under paragraph (1).
							(c)Officers detailed as students at medical
			 schoolsSubsection (e) of
			 section 2004a of such title is amended—
							(1)in the subsection heading, by striking
			 Appointment and treatment
			 of prior active service and inserting
			 Service on active
			 duty; and
							(2)by striking paragraph (1) and inserting the
			 following new paragraph (1):
								
									(1)A
				commissioned officer detailed under subsection (a) shall serve on active duty,
				subject to the limitations on grade specified in section 2114(b)(1) of this
				title and with the entitlement to basic pay as specified in section 2114(b)(2)
				of this
				title.
									.
							522.Expansion of criteria for appointment as
			 member of the Board of Regents of the Uniformed Services University of the
			 Health SciencesSection
			 2113a(b)(1) of title 10, United States Code, is amended by striking
			 health and health education and inserting health care,
			 higher education administration, and public policy.
					523.Detail of commissioned officers as students
			 at schools of psychology
						(a)In generalChapter 101 of title 10, United States
			 Code, is amended by inserting after section 2004 the following new
			 section:
							
								2004a.Detail of commissioned officers as students
				at schools of psychology
									(a)Detail authorizedThe Secretary of each military department
				may detail commissioned officers of the armed forces as students at accredited
				schools of psychology located in the United States for a period of training
				leading to the degree of Doctor of Philosophy in clinical psychology. No more
				than 25 officers from each military department may commence such training in
				any single fiscal year.
									(b)Eligibility for detailTo be eligible for detail under subsection
				(a), an officer must be a citizen of the United States and must—
										(1)have served on active duty for a period of
				not less than two years nor more than six years and be in the pay grade 0–3 or
				below as of the time the training is to begin; and
										(2)sign an agreement that unless sooner
				separated the officer will—
											(A)complete the educational course of
				psychological training;
											(B)accept transfer or detail as a commissioned
				officer within the military department concerned when the officer's training is
				completed; and
											(C)agree to serve, following completion of the
				officer's training, on active duty (or on active duty and in the Selected
				Reserve) for a period as specified pursuant to subsection (c).
											(c)Service obligation(1)Except as provided in paragraph (2), the
				agreement of an officer under subsection (b) shall provide that the officer
				shall serve on active duty for two years for each year or part thereof of the
				officer's training under subsection (a).
										(2)The agreement of an officer may authorize
				the officer to serve a portion of the officer's service obligation on active
				duty and to complete the service obligation that remains upon separation from
				active duty in the Selected Reserve. Under any such agreement, an officer shall
				serve three years in the Selected Reserve for each year or part thereof of the
				officer's training under subsection (a) for any service obligation that was not
				completed before separation from active duty.
										(d)Selection of officers for
				detailOfficers detailed for
				training under subsection (a) shall be selected on a competitive basis by the
				Secretary of the military department concerned.
									(e)Relation of service obligations to other
				service obligationsAny
				service obligation incurred by an officer under an agreement entered into under
				subsection (b) shall be in addition to any service obligation incurred by the
				officer under any other provision of law or agreement.
									(f)ExpensesExpenses incident to the detail of officers
				under this section shall be paid from any funds appropriated for the military
				department concerned.
									(g)Failure to complete program(1)An officer who is dropped from a program of
				psychological training to which detailed under subsection (a) for deficiency in
				conduct or studies, or for other reasons, may be required to perform active
				duty in an appropriate military capacity in accordance with the active duty
				obligation imposed on the officer under regulations issued by the Secretary of
				Defense for purposes of this section.
										(2)In no case shall an officer be required to
				serve on active duty under paragraph (1) for any period in excess of one year
				for each year or part thereof the officer participated in the program.
										(h)Limitation on detailsNo agreement detailing an officer of the
				armed forces to an accredited school of psychology may be entered into during
				any period in which the President is authorized by law to induct persons into
				the armed forces involuntarily. Nothing in this subsection shall affect any
				agreement entered into during any period when the President is not authorized
				by law to so induct persons into the armed
				forces.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 101 of such title is amended by inserting after the item relating to
			 section 2004 the following new item:
							
								
									2004a. Detail of commissioned
				officers as students at schools of
				psychology.
								
								.
						524.Air Force
			 Academy Athletic Association
						(a)In
			 generalChapter 903 of title 10, United States Code, is amended
			 by inserting after section 9361 the following new section:
							
								9362.Air Force
				Academy athletic programs support
									(a)Establishment
				authorized
										(1)In
				generalThe Secretary of the Air Force may, in accordance with
				the laws of the State of incorporation, establish a corporation to support the
				athletic programs of the Academy (in this section referred to as the
				corporation). All stock of the corporation shall be owned by the
				United States and held in the name of and voted by the Secretary of the Air
				Force.
										(2)PurposeThe
				corporation shall operate exclusively for charitable, educational, and civic
				purposes to support the athletic programs of the Academy.
										(b)Corporate
				organizationThe corporation shall be organized and
				operated—
										(1)as a nonprofit
				corporation under section 501(c)(3) of the Internal Revenue Code of
				1986;
										(2)in accordance
				with this section; and
										(3)pursuant to the
				laws of the State of incorporation, its articles of incorporation, and its
				bylaws.
										(c)Corporate board
				of directors
										(1)CompensationThe
				members of the board of directors shall serve without compensation, except for
				reasonable travel and other related expenses for attendance at meetings.
										(2)Air Force
				personnelThe Secretary of the Air Force may authorize military
				and civilian personnel of the Air Force under section 1033 of this title to
				serve, in their official capacities, as members of the board of directors, but
				such personnel shall not hold more than one third of the directorships.
										(d)Transfer from
				nonappropriated fund operationThe Secretary of the Air Force
				may, subject to the acceptance of the corporation, transfer to the corporation
				all title to and ownership of the assets and liabilities of the Air Force
				nonappropriated fund instrumentality whose functions include providing support
				for the athletic programs of the Academy, including bank accounts and financial
				reserves in its accounts, equipment, supplies, and other personal property, but
				excluding any interest in real property.
									(e)Acceptance of
				giftsThe Secretary of the Air Force may accept from the
				corporation funds, supplies, and services for the support of cadets and Academy
				personnel during their participation in, or in support of, Academy or corporate
				events related to the Academy athletic programs.
									(f)LeasingThe
				Secretary of the Air Force may, in accordance with section 2667 of this title,
				lease real and personal property to the corporation for purposes related to the
				Academy athletic programs. Money rentals received from any such lease may be
				retained and spent by the Secretary to support athletic programs of the
				Academy.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 9361 the following
			 new item:
							
								
									9362. Air Force Academy athletic programs
				support.
								
								.
						DDefense Dependents' Education
			 Matters
					531.Continuation of authority to assist local
			 educational agencies that benefit dependents of members of the Armed Forces and
			 Department of Defense civilian employees
						(a)Assistance to schools with significant
			 numbers of military dependent studentsOf the amount authorized to be appropriated
			 for fiscal year 2010 pursuant to section 301(a)(5) for operation and
			 maintenance for Defense-wide activities, $30,000,000 shall be available only
			 for the purpose of providing assistance to local educational agencies under
			 subsection (a) of section 572 of the National Defense Authorization Act for
			 Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3271; 20 U.S.C. 7703b).
						(b)Assistance to schools with enrollment
			 changes due to base closures, force structure changes, or force
			 relocationsOf the amount
			 authorized to be appropriated for fiscal year 2010 pursuant to section 301(5)
			 for operation and maintenance for Defense-wide activities, $10,000,000 shall be
			 available only for the purpose of providing assistance to local educational
			 agencies under subsection (b) of such section 572, as amended by section 533 of
			 this Act.
						(c)Local educational agency
			 definedIn this section, the
			 term local educational agency has the meaning given that term in
			 section 8013(9) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7713(9)).
						532.Impact aid for children with severe
			 disabilitiesOf the amount
			 authorized to be appropriated for fiscal year 2010 pursuant to section
			 301(a)(5) for operation and maintenance for Defense-wide activities, $5,000,000
			 shall be available for payments under section 363 of the Floyd D. Spence
			 National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by
			 Public Law 106-398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).
					533.Two-year extension of authority for
			 assistance to local educational agencies with enrollment changes due to base
			 closures, force structure changes, or force relocationsSection 572(b)(4) of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3271; 20
			 U.S.C. 7703b(b)(4)) is amended by striking September 30, 2010
			 and inserting September 30, 2012.
					534.Permanent authority for enrollment in
			 defense dependents' education system of dependents of foreign military members
			 assigned to Supreme Headquarters Allied Powers, Europe
						(a)Permanent authoritySubsection (a)(2) of section 1404A of the
			 Defense Dependents' Education Act of 1978 (20 U.S.C. 923a) is amended by
			 striking , and only through the 2010–2011 school year.
						(b)Combatant Commander advice and
			 assistanceSubsection (c)(1)
			 of such section is amended by inserting after Secretary the
			 following: , with the advice and assistance of the commander of the
			 geographic combatant command with jurisdiction over Mons,
			 Belgium,.
						535.Study on options for educational
			 opportunities for dependent children of members of the Armed Forces who do not
			 attend Department of Defense dependents schools
						(a)Study on options for educational
			 opportunities
							(1)Study
			 requiredThe Secretary of
			 Defense shall, in consultation with the Secretary of Education, conduct a study
			 on options for educational opportunities that are, or may be, available for
			 dependent children of members of the Armed Forces who do not attend Department
			 of Defense dependents' schools when the public elementary and secondary schools
			 attended by such children are determined to be in need of improvement pursuant
			 to the No Child Left Behind Act of 2001 (Public Law 110–117).
							(2)OptionsThe options to be considered under the
			 study required by paragraph (1) shall include the following:
								(A)Vouchers.
								(B)Education provided by the Department of
			 Defense through the Internet.
								(C)Charter schools.
								(D)Such other options as the Secretary of
			 Defense, in consultation with the Secretary of Education, considers appropriate
			 for purposes of the study.
								(3)ElementsThe study required by paragraph (1) shall
			 address the following matters:
								(A)The challenges faced by parents in military
			 families in securing quality elementary and secondary education for their
			 children when the public elementary and secondary schools attended by their
			 children are identified as being in need of improvement.
								(B)The extent to which perceptions of
			 differing degrees of quality in public elementary and secondary schools in
			 different regions of the United States affect plans of military families to
			 relocate, including relocation pursuant to a permanent change of duty
			 station.
								(C)The various reasons why military families
			 seek educational opportunities for their children other than those available
			 through local public elementary and secondary schools.
								(D)The current level of student achievement in
			 public elementary and secondary schools in school districts which have a high
			 percentage of students who are children of military families.
								(E)The educational needs of children of
			 military families who are required by location to attend public elementary and
			 secondary schools identified as being in need of improvement.
								(F)The value and impact of a school voucher or
			 other alternative educational program for military families.
								(G)The extent to which the options referred to
			 in paragraph (2) would provide a meaningful option for education for military
			 children when the public elementary and secondary schools attended by such
			 children are determined to be in need of improvement.
								(H)The extent to
			 which the options referred to in paragraph (2) would improve the quality of
			 education available for students with special needs, including students with
			 learning disabilities and gifted students.
								(I)Such other matters as the Secretary of
			 Defense, in consultation with the Secretary of Education, considers appropriate
			 for purposes of the study.
								(b)ReportNot later than March 31, 2010, the
			 Secretary of Defense shall submit to the Committee on Armed Services of the
			 Senate and the Committee on Armed Services of the House of Representatives a
			 report on the study required by subsection (b). The report shall include the
			 following:
							(1)A description of the results of the
			 study.
							(2)Such recommendations for legislative or
			 administrative action as the Secretary of Defense considers appropriate in
			 light of the results of the study.
							536.Sense of Senate on the Interstate Compact
			 on Educational Opportunity for Military Children
						(a)FindingsThe Senate makes the following
			 findings:
							(1)The incongruity in how States assess and
			 enroll transfer students creates challenges for the moving military family and
			 can, in some cases, be detrimental to the higher education opportunities of
			 military children.
							(2)The inability to transfer credits, maintain
			 the proper number of school-year hours, missing exams, and other obstacles can
			 make moving as a military family difficult.
							(3)The average military child moves six to
			 nine times between kindergarten and high school graduation, creating a variety
			 of challenges and obstacles related to permanent change of station
			 moves.
							(4)The demands and strains on members of the
			 Armed Forces and their families continue to increase and will do so for the
			 foreseeable future as the United States continues overseas contingency
			 operations, and children and adolescents are acutely vulnerable to family
			 stresses caused by the high operational tempo and may therefore be at a
			 heightened risk for emotional distress.
							(5)The routine of the school environment can
			 be a source of stability for military children as they cope with the disruptive
			 challenges caused by the deployment of a parent or a relocation.
							(b)Sense of SenateIt is the sense of the Senate to—
							(1)express strong support and commendation for
			 Alabama, Alaska, Arizona, Colorado, Connecticut, Delaware, Florida, Hawaii,
			 Indiana, Iowa, Kansas, Kentucky, Maryland, Michigan, Mississippi, Missouri,
			 Nevada, North Carolina, Oklahoma, Texas, Virginia, and Washington as States
			 that have successfully enacted the Interstate Compact on Educational
			 Opportunity for Military Children;
							(2)express its strong support and encourage
			 all remaining States to enact the Interstate Compact on Educational Opportunity
			 for Military Children;
							(3)recognize the importance of the components
			 of the Interstate Compact on Educational Opportunity for Military Children,
			 including—
								(A)the transfer of educational records to
			 expedite the proper enrollment and placement of students;
								(B)the ability of students to continue their
			 enrollment at a grade level in the receiving State commensurate with their
			 grade level from the sending State;
								(C)priority for attendance to children of
			 members of the Armed Forces assuming the school district accepts transfer
			 students;
								(D)the ability of students to continue their
			 course placement, including but not limited to Honors, International
			 Baccalaureate, Advanced Placement, vocational, technical, and career pathways
			 courses;
								(E)the recalculation of grades to consider the
			 weights offered by a receiving school for the same performance in the same
			 course when a student transfers from one grading system to another system (for
			 example, number-based system to letter-based system);
								(F)the waiver of specific courses required for
			 graduation if similar course work has been satisfactorily completed in another
			 local education agency or the provision of an alternative means of acquiring
			 required coursework so that graduation may occur on time; and
								(G)the recognition of an appointed guardian as
			 a custodial parent while the child’s parent or parents are deployed; and
								(4)express strong support for States to
			 develop a State Council to provide for the coordination among their agencies of
			 government, local education agencies, and military installations concerning the
			 participation of a State in the Interstate Compact on Educational Opportunity
			 for Military Children.
							537.Comptroller
			 General audit of assistance to local educational agencies for dependent
			 children of members of the Armed Forces
						(a)In
			 generalThe Comptroller General of the United States shall
			 conduct an audit of the utilization by local educational agencies of the
			 assistance specified in subsection (b) provided to such agencies for fiscal
			 years 2001 through 2009 for the education of dependent children of members of
			 the Armed Forces. The audit shall include—
							(1)an evaluation of
			 the utilization of such assistance by such agencies; and
							(2)an assessment of
			 the effectiveness of such assistance in improving the quality of education
			 provided to dependent children of members of the Armed Forces.
							(b)Assistance
			 specifiedThe assistance specified in this subsection is—
							(1)assistance
			 provided under—
								(A)section 572 the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3271; 20 U.S.C. 7703b);
								(B)section 559 of
			 the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 1917);
								(C)section 536 of
			 the National Defense Authorization Act for Fiscal Year 2004 (Public Law
			 108–136; 117 Stat. 1474);
								(D)section 341 of
			 the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public
			 Law 107–314; 116 Stat. 2514);
								(E)section 351 of
			 the National Defense Authorization Act for Fiscal Year 2002 (Public Law
			 107–107; 115 Stat. 1063); or
								(F)section 362 of
			 the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
			 enacted into law by Public Law 106–398; 114 Stat. 1654A–76); and
								(2)payments made
			 under section 363 of the Floyd D. Spence National Defense Authorization Act for
			 Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat.
			 1654A–77; 20 U.S.C. 7703a).
							(c)ReportNot
			 later than March 1, 2010, the Comptroller General shall submit to the
			 congressional defense committees a report containing the results of the audit
			 required by subsection (a).
						538.Authority to
			 extend eligibility for enrollment in Department of Defense elementary and
			 secondary schools to certain additional categories of dependentsSection 2164 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(j)Tuition-free
				enrollment of dependents of foreign military personnel residing on domestic
				military installations and dependents of certain deceased members of the armed
				forces(1)The Secretary may
				authorize the enrollment in an education program provided by the Secretary
				pursuant to subsection (a) of a dependent not otherwise eligible for such
				enrollment who is the dependent of an individual described in paragraph (2).
				Enrollment of such a dependent shall be on a tuition-free basis.
								(2)An individual referred to in
				paragraph (1) is any of the following:
									(A)A member of a foreign armed force
				residing on a military installation in the United States (including
				territories, commonwealths, and possessions of the United States).
									(B)A deceased member of the armed forces
				who died in the line of duty in a combat-related operation, as designated by
				the
				Secretary.
									.
					EMilitary Justice and Legal Assistance
			 Matters
					541.Independent review of judge advocate
			 requirements of the Department of the Navy
						(a)Independent panel for review
							(1)EstablishmentThere is hereby established an independent
			 panel to review the judge advocate requirements of the Department of the
			 Navy.
							(2)CompositionThe panel shall be composed of five
			 members, appointed by the Secretary of Defense from among private United States
			 citizens who have expertise in law, military manpower policies, the missions of
			 the Navy and Marine Corps, and the current responsibilities of Navy and Marine
			 Corps judge advocates in ensuring competent legal representation and advice to
			 commanders.
							(3)ChairThe chair of the panel shall be appointed
			 by the Secretary from among the members of the panel appointed under paragraph
			 (2).
							(4)Period of appointment;
			 vacanciesMembers shall be
			 appointed for the life of the panel. Any vacancy in the panel shall be filled
			 in the same manner as the original appointment.
							(5)MeetingsThe panel shall meet at the call of the
			 chair.
							(6)Deadline for appointmentsAll original appointments to the panel
			 shall be made not later than April 1, 2010.
							(7)First meetingThe chair shall call the first meeting of
			 the panel not later than June 1, 2010.
							(b)Duties
							(1)In generalThe panel established under subsection (a)
			 shall carry out a study of the policies and management and organizational
			 practices of the Navy and Marine Corps with respect to the responsibilities,
			 assignment, and career development of judge advocates for purposes of
			 determining the number of judge advocates required to fulfill the legal mission
			 of the Department of the Navy.
							(2)ReviewIn carrying out the study required by
			 paragraph (1), the panel shall—
								(A)review the emergent operational law
			 requirements of the Navy and Marine Corps, including requirements for judge
			 advocates on joint task forces, in support of rule of law objectives in Iraq
			 and Afghanistan, and in operational units;
								(B)review new requirements to support the
			 Office of Military Commissions and to support the disability evaluation system
			 for members of the Armed Forces;
								(C)review the judge advocate requirements of
			 the Department of the Navy for the military justice mission, including
			 assignment policies, training and education, increasing complexity of
			 court-martial litigation, and the performance of the Navy and Marine Corps in
			 providing legally sufficient post-trial processing of cases in general
			 courts-martial and special courts-martial;
								(D)review the role of the Judge Advocate
			 General of the Navy, as the senior uniformed legal officer of the Department of
			 the Navy, to determine whether additional authority for the Judge Advocate
			 General over manpower policies and assignments of judge advocates in the Navy
			 and Marine Corps is warranted;
								(E)review directives issued by the Navy and
			 the Marine Corps pertaining to jointly-shared missions requiring legal
			 support;
								(F)review career patterns for Marine Corps
			 judge advocates in order to identify and validate assignments to nonlegal
			 billets required for professional development and promotion; and
								(G)review, evaluate, and assess such other
			 matters and materials as the panel considers appropriate for purposes of the
			 study.
								(3)Utilization of other studiesIn carrying out the study required by
			 paragraph (1), the panel may review, and incorporate as appropriate, the
			 findings of applicable ongoing and completed studies in future manpower
			 requirements, including the two-part study by CNA Analysis and Solutions
			 entitled An Analysis of Navy JAG Corps Future Manpower
			 Requirements.
							(4)ReportNot later than 120 days after its first
			 meeting under subsection (a)(7), the panel shall submit to the Secretary of
			 Defense and the Committees on Armed Services of the Senate and the House of
			 Representatives a report on the study. The report shall include—
								(A)the findings and conclusions of the panel
			 as a result of the study; and
								(B)any recommendations for legislative or
			 administrative action that the panel considers appropriate in light of the
			 study.
								(c)Personnel matters
							(1)Pay of members(A)Members of the panel established under
			 subsection (a) shall serve without pay by reason of their work on the
			 panel.
								(B)Section 1342 of title 31, United States
			 Code, shall not apply to the acceptance of services of a member of the panel
			 under this section.
								(2)Travel expensesThe members of the panel shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance or services for the panel.
							FMilitary Family Readiness Matters
					551.Additional members on the Department of
			 Defense Military Family Readiness CouncilSection 1781a(b)(1) of title 10, United
			 States Code, is amended—
						(1)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively;
						(2)by inserting after subparagraph (B) the
			 following new subparagraph (C):
							
								(C)In
				addition to the representatives appointed under subparagraph (B)—
									(i)one representative from the National Guard,
				who shall be appointed by the Secretary of Defense; and
									(ii)one representative from a reserve component
				of the armed forces (other than the National Guard), who shall be so
				appointed.
									;
				and
						(3)in subparagraph (E), as redesignated by
			 paragraph (1), by striking subparagraph (B) and inserting
			 subparagraphs (B) and (C).
						552.Comprehensive plan on prevention,
			 diagnosis, and treatment of substance use disorders and disposition of
			 substance abuse offenders in the Armed Forces
						(a)Review and assessment of current
			 capabilities
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall, in consultation with
			 the Secretaries of the military departments, conduct a comprehensive review of
			 the following:
								(A)The programs and activities of the
			 Department of Defense for the prevention, diagnosis, and treatment of substance
			 use disorders in members of the Armed Forces.
								(B)The policies of the Department of Defense
			 relating to the disposition of substance abuse offenders in the Armed Forces,
			 including disciplinary action and administrative separation.
								(2)ElementsThe review conducted under paragraph (1)
			 shall include, but not be limited to, an assessment of each of the
			 following:
								(A)The current state and effectiveness of the
			 programs of the Department of Defense and the military departments relating to
			 the prevention, diagnosis, and treatment of substance use disorders.
								(B)The adequacy of the availability of and
			 access to care for substance abusers in military medical treatment facilities
			 and under the TRICARE program.
								(C)The adequacy of oversight by the Department
			 of Defense of programs relating to the prevention, diagnosis, and treatment of
			 substance abuse in members of the Armed Forces.
								(D)The adequacy and appropriateness of current
			 credentials and other requirements for healthcare professionals treating
			 members of the Armed Forces with substance use disorders.
								(E)The advisable ratio of physician and
			 nonphysician care providers for substance use disorders to members of the Armed
			 Forces with such disorders.
								(F)The adequacy and appropriateness of
			 protocols and directives for the diagnosis and treatment of substance use
			 disorders in members of the Armed Forces and for the disposition, including
			 disciplinary action and administrative separation, of members of the Armed
			 Forces who abuse substances.
								(G)The adequacy of the availability of and
			 access to care for substance use disorders for members of the reserve
			 components of the Armed Forces, including an identification of any obstacles
			 that are unique to the prevention, diagnosis, and treatment of substance use
			 disorders and the appropriate disposition of substance abuse offenders
			 (including disciplinary action and administrative separation) in members of the
			 reserve components of the Armed Forces.
								(H)The adequacy of the prevention, diagnosis,
			 and treatment of substance use disorders in family members of members of the
			 Armed Forces.
								(I)Any gaps in the current capabilities of the
			 Department of Defense for the prevention, diagnosis, and treatment of substance
			 use disorders in members of the Armed Forces.
								(3)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report setting forth the findings and recommendations of the Secretary as a
			 result of the review conducted under paragraph (1). The report shall—
								(A)set forth the findings and recommendations
			 of the Secretary regarding each element of the review specified in paragraph
			 (2);
								(B)set forth relevant statistics on the
			 frequency of substance use disorders, disciplinary actions, and administrative
			 separations for substance abuse in members of the regular components of the
			 Armed Forces, members of the reserve component of the Armed Forces, and to the
			 extent applicable, dependents of such members (including spouses and children);
			 and
								(C)include such other findings and
			 recommendations on improvements to the current capabilities of the Department
			 of Defense for the prevention, diagnosis, and treatment of substance use
			 disorders in members of the Armed Forces and the policies relating to the
			 disposition, including disciplinary action and administrative separation, of
			 members of the Armed Forces for substance abuse, as the Secretary considers
			 appropriate.
								(b)Plan for improvement and enhancement of
			 programs and policies
							(1)Plan requiredNot later than 270 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a comprehensive plan for the improvement and
			 enhancement of the following:
								(A)The programs and activities of the
			 Department of Defense for the prevention, diagnosis, and treatment of substance
			 use disorders in members of the Armed Forces and their dependent family
			 members.
								(B)The policies of the Department of Defense
			 relating to the disposition of substance abuse offenders in the Armed Forces,
			 including disciplinary action and administrative separation.
								(2)BasisThe comprehensive plan required by
			 paragraph (1) shall take into account the following:
								(A)The results of the review and assessment
			 conducted under subsection (a).
								(B)Similar initiatives of the Secretary of
			 Veterans Affairs to expand and improve care for substance use disorders among
			 veterans, including the programs and activities conducted under title I of the
			 Veterans' Mental Health and Other Care Improvements Act of 2008 (Public Law
			 110–387; 112 Stat. 4112).
								(3)Comprehensive statement of
			 policyThe comprehensive plan
			 required by paragraph (1) shall include a comprehensive statement of the
			 following:
								(A)The policy of the Department of Defense
			 regarding the prevention, diagnosis, and treatment of substance use disorders
			 in members of the Armed Forces and their dependent family members.
								(B)The policies of the Department of Defense
			 relating to the disposition of substance abuse offenders in the Armed Forces,
			 including disciplinary action and administrative separation.
								(4)Availability of services and
			 treatmentThe comprehensive
			 plan required by paragraph (1) shall include mechanisms to ensure the
			 availability to members of the Armed Forces and their dependent family members
			 of a core of evidence-based practices across the spectrum of medical and
			 non-medial services and treatments for substance use disorders.
							(5)Prevention and reduction of
			 disordersThe comprehensive
			 plan required by paragraph (1) shall include mechanisms to facilitate the
			 prevention and reduction of substance use disorders in members of the Armed
			 Forces through science-based initiatives, including education programs, for
			 members of the Armed Forces and their families.
							(6)Specific instructionsThe comprehensive plan required by
			 paragraph (1) shall include each of the following:
								(A)Substances of abuseInstructions on the prevention, diagnosis,
			 and treatment of substance abuse in members of the Armed Forces, including the
			 abuse of alcohol, illicit drugs, and nonmedical use and abuse of prescription
			 drugs.
								(B)Healthcare professionalsInstructions on—
									(i)appropriate training of healthcare
			 professionals in the prevention, screening, diagnosis, and treatment of
			 substance use disorders in members of the Armed Forces;
									(ii)appropriate staffing levels for healthcare
			 professionals at military medical treatment facilities for the prevention,
			 screening, diagnosis, and treatment of substance use disorders in members of
			 the Armed Forces; and
									(iii)such uniform training and credentialing
			 requirements for physician and nonphysician healthcare professionals in the
			 prevention, screening, diagnosis, and treatment of substance use disorders in
			 members of the Armed Forces as the Secretary considers appropriate.
									(C)Services for dependent family
			 membersInstructions on the
			 availability of services for substance use disorders for dependent family
			 members of members of the Armed Forces, including instructions on making such
			 services available to such dependents to the maximum extent practicable.
								(D)Relationship between disciplinary action
			 and treatmentPolicy on the
			 relationship between disciplinary actions and administrative separation
			 processing and prevention and treatment of substance use disorders in members
			 of the Armed Forces.
								(E)ConfidentialityRecommendations regarding policies
			 pertaining to confidentiality for members of the Armed Forces in seeking or
			 receiving services or treatment for substance use disorders.
								(F)Participation of chain of
			 commandPolicy on appropriate
			 consultation, reference to, and involvement of the chain of command of members
			 of the Armed Forces in matters relating to the diagnosis and treatment of
			 substance abuse and disposition of military members who abuse
			 substances.
								(G)Consideration of genderInstructions on gender specific
			 requirements, if appropriate, in the prevention, diagnosis, treatment, and
			 management of substance use disorders in members of the Armed Forces, including
			 gender specific care and treatment requirements.
								(H)Coordination with other healthcare
			 initiativesInstructions on
			 the integration of efforts on the prevention, diagnosis, treatment, and
			 management of substance use disorders in members of the Armed Forces with
			 efforts to address co-occurring health care disorders (such as post-traumatic
			 stress disorder (PTSD) and depression) and suicide prevention.
								(7)Other
			 elementsIn addition to the
			 matters specified in paragraph (3), the comprehensive plan required by
			 paragraph (1) shall include the following:
								(A)Implementation planAn implementation plan for the achievement
			 of the goals of the comprehensive plan, including goals relating to the
			 following:
									(i)Enhanced education of members of the Armed
			 Forces and their families regarding substance use disorders.
									(ii)Enhanced and improved identification and
			 diagnosis of substance use disorders in members of the Armed Forces and their
			 families.
									(iii)Enhanced and improved access of members of
			 the Armed Forces to services and treatment for and management of substance use
			 disorders.
									(iv)Appropriate staffing of military medical
			 treatment facilities and other facilities for the treatment of substance use
			 disorders in members of the Armed Forces.
									(B)Best
			 practicesThe incorporation
			 of evidence-based best practices utilized in current military and civilian
			 approaches to the prevention, diagnosis, treatment, and management of substance
			 use disorders.
								(C)Available researchThe incorporation of applicable results of
			 available studies, research, and academic reviews on the prevention, diagnosis,
			 treatment, and management of substance use disorders.
								(8)Update in light of independent
			 studyUpon the completion of
			 the study required by subsection (c), the Secretary of Defense shall—
								(A)in consultation with the Secretaries of the
			 military departments, make such modifications and improvements to the
			 comprehensive plan required by paragraph (1) as the Secretary of Defense
			 considers appropriate in light of the findings and recommendations of the
			 study; and
								(B)submit to the congressional defense
			 committees a report setting forth the comprehensive plan as modified and
			 improved under subparagraph (A).
								(c)Independent report on substance use
			 disorders programs for members of the Armed Forces
							(1)Study
			 requiredUpon completion of
			 the policy review required by subsection (a), the Secretary of Defense shall
			 provide for a study on substance use disorders programs for members of the
			 Armed Forces to be conducted by the Institute of Medicine of the National
			 Academies of Sciences or such other independent entity as the Secretary shall
			 select for purposes of the study.
							(2)ElementsThe study required by paragraph (1) shall
			 include a review and assessment of the following:
								(A)The adequacy and appropriateness of
			 protocols for the diagnosis, treatment, and management of substance use
			 disorders in members of the Armed Forces.
								(B)The adequacy of the availability of and
			 access to care for substance use disorders in military medical treatment
			 facilities and under the TRICARE program.
								(C)The adequacy and appropriateness of current
			 credentials and other requirements for physician and non-physician healthcare
			 professionals treating members of the Armed Forces with substance use
			 disorders.
								(D)The advisable ratio of physician and
			 non-physician care providers for substance use disorders to members of the
			 Armed Forces with such disorders.
								(E)The adequacy of the availability of and
			 access to care for substance use disorders for members of the reserve
			 components of the Armed Forces when compared with the availability of and
			 access to care for substance use disorders for members of the regular
			 components of the Armed Forces.
								(F)The adequacy of the prevention, diagnosis,
			 treatment, and management of substance use disorder programs for dependent
			 family members of members of the Armed Forces, whether such family members
			 suffer from their own substance use disorder or because of the substance use
			 disorder of a member of the Armed Forces.
								(G)Such other matters as the Secretary
			 considers appropriate for purposes of the study.
								(3)ReportNot later than two years after the date of
			 the enactment of this Act, the entity conducting the study required by
			 paragraph (1) shall submit to the Secretary of Defense and the congressional
			 defense committees a report on the results of the study. The report shall set
			 forth the findings and recommendations of the entity as a result of the
			 study.
							553.Military community support for children
			 with autism and their families
						(a)Policy on military community support
			 requiredThe Secretary of
			 Defense shall develop and implement a policy for the Department of Defense on
			 the support of military children with autism and their families. The policy
			 shall seek to establish and further an integrated, family-centered approach to
			 providing services to military children with autism and their families by
			 leveraging the resources of local military communities and local and national
			 public and private entities devoted to research and services for autism.
						(b)Program on support
							(1)Program requiredIn carrying out the policy required by
			 subsection (a), the Secretary shall develop and carry out a program on support
			 for military children with autism and their families.
							(2)ElementsThe program required by this subsection
			 shall provide for broad-based services, including the following:
								(A)Research.
								(B)Early intervention.
								(C)Evidence-based therapeutic and medical
			 services.
								(D)Education and training on autism for family
			 members.
								(E)Appropriate coordination with applicable
			 school programs.
								(F)Vocational training for adolescent military
			 children with autism.
								(G)Family counseling for families of military
			 children with autism.
								(3)Pilot
			 projectsIn carrying out the
			 program required by this subsection, the Secretary shall conduct one or more
			 pilot projects to assess the effectiveness of various approaches to developing
			 and enhancing integrated community support for military children with autism,
			 including adolescent military children with autism, and their families
			 utilizing the program elements specified in paragraph (2).
							(4)ConsultationFor purposes of carrying out the
			 requirements of this subsection, the Secretary shall establish a partnership
			 with one or more entities (whether public or private) that provide services or
			 support for, or conduct research on, individuals with autism spectrum disorder
			 and their families.
							(c)Reports
							(1)Initial
			 reportNot later than 60 days
			 after the date of the enactment of this Act, the Secretary shall submit to the
			 congressional defense committees a report setting forth the actions the
			 Secretary proposes to take to carry out this section and a proposed schedule
			 for the taking of such actions.
							(2)Pilot
			 projectsNot later than 60
			 days after the date of the completion of the pilot project or projects
			 conducted under subsection (b)(3), the Secretary shall submit to the
			 congressional defense committees a report on the pilot project or projects. The
			 report shall include a description of the pilot project or projects, an
			 assessment of the lessons learned from the pilot project or projects, and a
			 discussion of the manner in which the lessons so learned shall be integrated
			 into the policy required by subsection (a) and the program required by
			 subsection (b).
							(d)FundingOf the amount authorized to be appropriated
			 for fiscal year 2010 pursuant to section 301(a)(5) for operation and
			 maintenance, Defense-wide activities, $5,000,000 may be available to carry out
			 this section.
						(e)Military children with autism
			 definedIn this section, the
			 term military children with autism means dependent children of
			 members of the Armed Forces with autism spectrum disorder.
						554.Reports on effects of deployments on
			 military children and the availability of mental health care and counseling
			 services for military children
						(a)Impact of deployments of military parents
			 on military children
							(1)In generalThe Secretary of Defense shall undertake a
			 comprehensive assessment of the impacts of military deployment on dependent
			 children of members of the Armed Forces. The assessment shall separately
			 address each of the categories of such children as follows:
								(A)Preschool-age children.
								(B)Elementary-school age children.
								(C)Teenage or adolescent children.
								(2)ElementsThe assessment undertaken under paragraph
			 (1) shall include an assessment of the following:
								(A)The impact that separation due to the
			 deployment of a military parent or parents has on children.
								(B)The impact that multiple deployments of a
			 military parent or parents have on children.
								(C)The impact that the return from deployment
			 of a severely wounded or injured military parent or parents has on
			 children.
								(D)The impact that the death of a military
			 parent or parents in connection with a deployment has on children.
								(E)The impact that deployment of a military
			 parent or parents has on children with preexisting psychological conditions,
			 such as anxiety and depression.
								(F)The impact that deployment of a military
			 parent or parents has on risk factors such as child abuse, child neglect,
			 family violence, substance abuse by children, or parental substance
			 abuse.
								(G)Such other matters as the Secretary
			 considers appropriate.
								(3)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report on the
			 assessment undertaken under paragraph (1), including the findings and
			 recommendations of the Secretary as a result of the assessment.
							(b)Mental health care and counseling services
			 available to military children
							(1)In generalThe Secretary of Defense shall conduct a
			 comprehensive review of the mental health care and counseling services
			 available to dependent children of members of the Armed Forces through the
			 Department of Defense.
							(2)ElementsThe review under paragraph (1) shall
			 include an assessment of the following:
								(A)The availability, quality, and
			 effectiveness of Department of Defense programs intended to meet the mental
			 health care needs of military children.
								(B)The availability, quality, and
			 effectiveness of Department of Defense programs intended to promote resiliency
			 in military children in coping with deployment cycles, injury, or death in
			 military parents.
								(C)The extent of access to, adequacy, and
			 availability of mental health care and counseling services for military
			 children in military medical treatment facilities, in family assistance
			 centers, through Military OneSource, under the TRICARE program, and in
			 Department of Defense dependents' schools.
								(D)Whether the status of a member of the Armed
			 Forces on active duty, or in reserve active status, affects the access of a
			 military child to mental health care and counseling services.
								(E)Whether, and to what extent, waiting lists,
			 geographic distance, and other factors may obstruct the receipt by military
			 children of mental health care and counseling services.
								(F)The extent of access to, availability, and
			 viability of specialized mental health care for military children (including
			 adolescents).
								(G)The extent of any gaps in the current
			 capabilities of the Department of Defense to provide preventive mental health
			 services for military children.
								(H)Such other matters as the Secretary
			 considers appropriate.
								(3)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report on the
			 review conducted under paragraph (1), including the findings and
			 recommendations of the Secretary as a result of the review.
							(4)Comprehensive plan for improvements in
			 access to care and counselingThe Secretary shall develop a comprehensive
			 plan for improvements in access to quality mental health care and counseling
			 services for military children in order to develop and promote psychological
			 health and resilience in children of deploying and deployed members of the
			 Armed Forces. The information in the report required by paragraph (3) shall
			 provide the basis for the development of the plan.
							555.Report on child custody litigation
			 involving service of members of the Armed Forces
						(a)Report requiredNot later than June 1, 2010, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report on all known reported cases since
			 September 2003 involving child custody disputes in which the service of a
			 member of the Armed Forces, whether a member of a regular component of the
			 Armed Forces or a member of a reserve component of the Armed Forces, was an
			 issue in the custody dispute.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)A statement of the total number of cases,
			 by Armed Force, in which members of the Armed Forces have lost custody of a
			 child as a result of deployment, or the prospect of deployment, under military
			 orders.
							(2)A summary of applicable Federal law
			 pertaining to child custody disputes involving members of the Armed
			 Forces.
							(3)An analysis of the litigation history of
			 all available reported cases involving child custody disputes in which the
			 deployment of a member of the Armed Forces was an issue in the dispute, and a
			 discussion of the rationale presented by deciding judges and courts of the
			 reasons for their rulings.
							(4)An assessment of the nature and extent of
			 the problem, if any, for members of the Armed Forces who are custodial parents
			 in being able to deploy and perform their operational mission while continuing
			 to fulfill their role as parents with sole or joint custody of minor
			 children.
							(5)A discussion of measures being taken by the
			 States, or which are under consideration by State legislatures, to address
			 matters relating to child custody disputes in which one of the parties is a
			 member of the Armed Forces, and an assessment whether State legislatures and
			 State courts are cognizant of issues involving members of the Armed Forces with
			 minor children.
							(6)A discussion of Family Care Plan policies
			 aimed at ensuring that appropriate measures are taken by members of the Armed
			 Forces to avoid litigation in child custody disputes.
							(7)Such recommendations as the Secretary
			 considers appropriate regarding how best to assist members of the Armed Forces
			 who are single, custodial parents with respect to child custody disputes in
			 connection with the performance of military duties, including the need for
			 legislative or administrative action to provide such assistance.
							(8)Such other recommendations for legislative
			 or administrative action as the Secretary considers appropriate.
							556.Sense of Senate on preparation and
			 coordination of Family Care Plans
						(a)FindingsThe Senate makes the following
			 findings:
							(1)Family Care Plans provide a military tool
			 to document the plan by which members of the Armed Forces provide for the care
			 of their family members when military duties prevent members of the Armed
			 Forces from doing so themselves. Properly prepared Family Care Plans are
			 essential to military readiness. Minimizing the strain on members of the Armed
			 Forces of unresolved, challenged, or voided child custody arrangements arising
			 during deployments or temporary duty directly contributes to the national
			 defense by enabling members of the Armed Forces to devote their entire energy
			 to their military mission and duties.
							(2)When Family Care Plans are properly
			 prepared and coordinated with all affected parties, the legal difficulties that
			 may otherwise arise in the absence of the military custodial parent often can
			 be minimized, if not eliminated.
							(b)Sense of SenateIt is the sense of the Senate that—
							(1)the responsibility for establishing
			 workable and legally supportable Family Care Plans lies with the members of the
			 Armed Forces;
							(2)notwithstanding that responsibility,
			 commanders should—
								(A)ensure that the members of their command
			 fully understand the purpose of the Family Care Plan and its limitations,
			 including the overriding authority of State courts to determine child custody
			 arrangements notwithstanding a Family Care Plan;
								(B)understand and emphasize to their members
			 that failure to involve, or at least inform, the non-custodial parent of
			 custody arrangements in anticipation of an absence can undermine the Family
			 Care Plan or even render it useless, in such cases; and
								(C)apprise their members of the risks
			 described in subparagraph (B), and strongly encourage them to seek legal
			 assistance, as far in advance of actual absences as practicable;
								(3)the Secretary of Defense, and the Secretary
			 of Homeland Security with respect to matters concerning the Coast Guard when it
			 is not operating as a service in the Navy, should ensure that members of the
			 Armed Forces update their Family Care Plans and emphasize—
								(A)the importance of prior planning;
								(B)that Family Care Plans are necessary not
			 only for the single parent and for the dual military couple but also for a
			 married member of the Armed Forces who has custody of a child pursuant to a
			 court order or separation agreement or who has custody of a child whose other
			 parent is not the current spouse of the member;
								(C)that in spite of how important Family Care
			 Plans are to readiness, they are not legal documents that can change a
			 court-mandated custodial arrangement or interfere with the other parent’s right
			 to custody of his or her child;
								(D)that, to the greatest extent possible, a
			 member of the Armed Forces should inform the other parent of the member’s
			 impending absence due to military orders if such absence prohibits the member
			 from fulfilling the member's custody responsibilities and inform that other
			 parent of the Family Care Plan;
								(E)that a member of the Armed Forces should
			 attempt to obtain the consent of the non-custodial or adoptive parent to any
			 Family Care Plan that would leave the child in the care of a third party;
			 and
								(F)that if a member of the Armed Forces cannot
			 or will not contact the non-custodial parent or cannot obtain that parent’s
			 consent to the Family Care Plan, the commander of the member should—
									(i)counsel the member about the implications;
			 and
									(ii)encourage in the strongest possible terms
			 that the member seek immediate help from a legal assistance attorney or other
			 qualified legal counsel; and
									(4)attorneys providing legal assistance as
			 described in paragraph (3)(F)(ii) should provide members of the Armed Forces a
			 full explanation of the dangers of not involving the non-custodial parent and
			 discuss appropriate courses of action.
							557.Expansion of
			 suicide prevention and community healing and response training under the Yellow
			 Ribbon Reintegration ProgramSection 582 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101
			 note) is amended—
						(1)in subsection
			 (h)—
							(A)by striking
			 paragraph (3); and
							(B)by redesignating
			 paragraphs (4) through (15) as paragraphs (3) through (14), respectively;
			 and
							(2)by adding at the
			 end the following new subsection:
							
								(i)Suicide
				Prevention and Community Healing and Response Program
									(1)EstablishmentAs part of the Yellow Ribbon Reintegration
				Program, the Office for Reintegration Programs shall establish a program to
				provide National Guard and Reserve members and their families, and in
				coordination with community programs, assist the communities, with training in
				suicide prevention and community healing and response to suicide.
									(2)DesignIn
				establishing the program under paragraph (1), the Office for Reintegration
				Programs shall consult with—
										(A)persons that have
				experience and expertise with combining military and civilian intervention
				strategies that reduce risk and promote healing after a suicide attempt or
				suicide death for National Guard and Reserve members; and
										(B)the adjutant general of each State, the
				Commonwealth of Puerto Rico, the District of Columbia, Guam, and the Virgin
				Islands.
										(3)Operation
										(A)Suicide
				Prevention TrainingThe Office for Reintegration Programs shall
				provide National Guard and Reserve members with training in suicide prevention.
				Such training shall include—
											(i)describing the
				warning signs for suicide and teaching effective strategies for prevention and
				intervention;
											(ii)examining the
				influence of military culture on risk and protective factors for suicide;
				and
											(iii)engaging in
				interactive case scenarios and role plays to practice effective intervention
				strategies.
											(B)Community
				Healing and Response TrainingThe Office for Reintegration
				Programs shall provide the families and communities of National Guard and
				Reserve members with training in responses to suicide that promote individual
				and community healing. Such training shall include—
											(i)enhancing
				collaboration among community members and local service providers to create an
				integrated, coordinated community response to suicide;
											(ii)communicating
				best practices for preventing suicide, including safe messaging, appropriate
				memorial services, and media guidelines;
											(iii)addressing the
				impact of suicide on the military and the larger community, and the increased
				risk that can result; and
											(iv)managing
				resources to assist key community and military service providers in helping the
				families, friends, and fellow soldiers of a suicide victim through the
				processes of grieving and healing.
											(C)Collaboration
				with Centers of ExcellenceThe Office for Reintegration Programs,
				in consultation with the Defense Centers of Excellence for Psychological Health
				and Traumatic Brain Injury, shall collect and analyze lessons
				learned and suggestions from State National Guard and Reserve
				organizations with existing or developing suicide prevention and community
				response programs.
										(4)TerminationThe
				program established under this subsection shall terminate on October 1,
				2012.
									.
						558.Report on
			 Yellow Ribbon Reintegration Program
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the various reintegration programs being administered in
			 support of National Guard and Reserve members and their families.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)An evaluation of
			 the initial implementation of the Yellow Ribbon Reintegration Program in fiscal
			 year 2009, including an assessment of the best practices from pilot programs
			 offered by various States to provide supplemental services to Yellow Ribbon and
			 the feasibility of incorporating those practices into Yellow Ribbon.
							(2)An assessment of
			 the extent to which Yellow Ribbon funding, although requested in multiple
			 component accounts, supports robust joint programs that provide reintegration
			 and support services to National Guard and Reserve members and their families
			 regardless of military affiliation.
							(3)An assessment of
			 the extent to which Yellow Ribbon programs are coordinating closely with the
			 Department of Veterans Affairs and its various veterans' programs.
							(4)Plans for further
			 implementation of the Yellow Ribbon Reintegration Program in fiscal year
			 2010.
							559.Improved
			 access to mental health care for family members of members of the National
			 Guard and Reserve who are deployed overseas
						(a)Initiative To
			 increase access to mental health care
							(1)In
			 generalThe Secretary of Defense shall develop and implement a
			 plan to expand existing initiatives of the Department of Defense to increase
			 access to mental health care for family members of members of the National
			 Guard and Reserve deployed overseas during the periods of mobilization,
			 deployment, and demobilization of such members of the National Guard and
			 Reserve.
							(2)ElementsThe
			 plan required by paragraph (1) shall include the following:
								(A)Programs and
			 activities to educate family members of members of the National Guard and
			 Reserve who are deployed overseas on potential mental health challenges
			 connected with such deployment.
								(B)Programs and
			 activities to provide such family members with complete information on all
			 mental health resources available to such family members through the Department
			 of Defense and otherwise.
								(C)Efforts to expand
			 counseling activities for such family members in local communities.
								(b)Reports
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and at such times thereafter as the Secretary of Defense considers
			 appropriate, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a report on this
			 section.
							(2)ElementsEach
			 report shall include the following:
								(A)A current
			 assessment of the extent to which family members of members of the National
			 Guard and Reserve who are deployed overseas have access to, and are utilizing,
			 mental health care available under this section.
								(B)A current
			 assessment of the quality of mental health care being provided to family
			 members of members of the National Guard and Reserve who are deployed overseas,
			 and an assessment of expanding coverage for mental health care services under
			 the TRICARE program to mental health care services provided at facilities
			 currently outside the network of the TRICARE program.
								(C)Such
			 recommendations for legislative or administration action as the Secretary
			 considers appropriate in order to further assure full access to mental health
			 care by family members of members of the National Guard and Reserve who are
			 deployed overseas during the mobilization, deployment, and demobilization of
			 such members of the National Guard and Reserve.
								560.Full access to
			 mental health care for family members of members of the National Guard and
			 Reserve who are deployed overseas
						(a)Expanded
			 Initiative To increase access to mental health care
							(1)In
			 generalThe Secretary of Defense shall expand existing Department
			 of Defense initiatives to increase access to mental health care for family
			 members of members of the National Guard and Reserve deployed overseas during
			 the periods of mobilization, deployment, and demobilization of such members of
			 the National Guard and Reserve.
							(2)ElementsThe
			 expanded initiatives, which shall build upon and be consistent with ongoing
			 efforts, shall include the following:
								(A)Programs and
			 activities to educate the family members of members of the National Guard and
			 Reserve who are deployed overseas on potential mental health challenges
			 connected with such deployment.
								(B)Programs and
			 activities to provide such family members with complete information on all
			 mental health resources available to such family members through the Department
			 of Defense and otherwise.
								(C)Guidelines for
			 mental health counselors at military installations in communities with large
			 numbers of mobilized members of the National Guard and Reserve to expand the
			 reach of their counseling activities to include families of such members in
			 such communities.
								(b)Reports
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and at such times as the Secretary deems appropriate thereafter,
			 the Secretary of Defense shall submit to the Committees on Armed Services of
			 the Senate and the House of Representatives a report on this section.
							(2)ElementsEach
			 report shall include the following:
								(A)A current assessment
			 of the extent to which family members of members of the National Guard and
			 Reserve who are deployed overseas have access to, and are utilizing, mental
			 health care available under this section.
								(B)A current assessment
			 of the quality of mental health care being provided to family members of
			 members of the National Guard and Reserve who are deployed overseas, and an
			 assessment of expanding coverage for mental health care services under the
			 TRICARE program to mental health care services provided at facilities currently
			 outside the accredited network of the TRICARE program.
								(C)Such recommendations
			 for legislative or administration action as the Secretary considers appropriate
			 in order to further assure full access to mental health care by family members
			 of members of the National Guard and Reserve who are deployed overseas during
			 the mobilization, deployment, and demobilization of such members of the
			 National Guard and Reserve.
								561.Comptroller
			 General report on child care assistance for deployed members of the reserve
			 components of the Armed Forces
						(a)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to the
			 Committees on Armed Services of the Senate and the House of Representative a
			 report on financial assistance for child care provided by the Department of
			 Defense, including through the Operation: Military Child Care and Military
			 Child Care in Your Neighborhood programs, to members of the reserve components
			 of the Armed Forces who are deployed in connection with a contingency
			 operation.
						(b)ElementsThe
			 report required by subsection (a) shall include an assessment of the
			 following:
							(1)The types of
			 financial assistance for child care made available by the Department of Defense
			 to members of the reserve components of the Armed Forces who are deployed in
			 connection with a contingency operation.
							(2)The extent to
			 which such members have taken advantage of such assistance since such
			 assistance was first made available.
							(3)The formulas used
			 for calculating the amount of such assistance provided to such members.
							(4)The funding
			 allocated to such assistance.
							(5)The remaining
			 costs of child care to families of such members that are not covered by the
			 Department of Defense.
							(6)Any barriers to
			 access to such assistance faced by such members and the families of such
			 members.
							(7)The different
			 criteria used by different States with respect to the regulation of child care
			 services and the potential impact differences in such criteria may have on the
			 access of such members to such assistance.
							(8)The different
			 standards and criteria used by different programs of the Department of Defense
			 for providing such assistance with respect to child care providers and the
			 potential impact differences in such standards and criteria may have on the
			 access of such members to such assistance.
							(9)Any other matters
			 the Comptroller General determines relevant to the improvement of financial
			 assistance for child care made available by the Department of Defense to
			 members of the reserve components of the Armed Forces who are deployed in
			 connection with a contingency operation.
							GOther Matters
					571.Deadline for report on sexual assault in
			 the Armed Forces by Defense Task Force on Sexual Assault in the Military
			 ServicesSection 576(e)(1) of
			 the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 1924; 10 U.S.C. 4331 note) is amended by
			 striking one year after the initiation of its examination under
			 subsection (b) and inserting December 1, 2009.
					572.Clarification of performance policies for
			 military musical units and musicians
						(a)ClarificationSection 974 of title 10, United States
			 Code, is amended to read as follows:
							
								974.Military musical units and musicians:
				performance policies; restriction on performance in competition with local
				civilian musicians
									(a)Military musicians performing in an
				official capacity(1)A military musical unit, and a member of
				the armed forces who is a member of such a unit performing in an official
				capacity, may not engage in the performance of music in competition with local
				civilian musicians.
										(2)For purposes of paragraph (1), the
				following shall, except as provided in paragraph (3), be included among the
				performances that are considered to be a performance of music in competition
				with local civilian musicians:
											(A)A
				performance that is more than incidental to an event that—
												(i)is not supported, in whole or in part, by
				United States Government funds; and
												(ii)is not free to the public.
												(B)A
				performance of background, dinner, dance, or other social music at an event
				that—
												(i)is not supported, in whole or in part, by
				United States Government funds; and
												(ii)is held at a location not on a military
				installation.
												(3)For purposes of paragraph (1), the
				following shall not be considered to be a performance of music in competition
				with local civilian musicians:
											(A)A
				performance (including background, dinner, dance, or other social music) at an
				official United States Government event that is supported, in whole or in part,
				by United States Government funds.
											(B)A
				performance at a concert, parade, or other event, that—
												(i)is a patriotic event or a celebration of a
				national holiday; and
												(ii)is free to the public.
												(C)A
				performance that is incidental to an event that—
												(i)is not supported, in whole or in part, by
				United States Government funds; or
												(ii)is not free to the public.
												(D)A
				performance (including background, dinner, dance, or other social music)
				at—
												(i)an event that is sponsored by or for a
				military welfare society, as defined in section 2566 of this title;
												(ii)an event that is a traditional military
				event intended to foster the morale and welfare of members of the armed forces
				and their families; or
												(iii)an event that is specifically for the
				benefit or recognition of members of the armed forces, their family members,
				veterans, civilian employees of the Department of Defense, or former civilian
				employees of the Department of Defense, to the extent provided in regulations
				prescribed by the Secretary of Defense.
												(E)A
				performance (including background, dinner, dance, or other social
				music)—
												(i)to uphold the standing and prestige of the
				United States with dignitaries and distinguished or prominent persons or groups
				of the United States or another nation; or
												(ii)in support of fostering and sustaining a
				cooperative relationship with another nation.
												(b)Prohibition of military musicians accepting
				additional remuneration for official performancesA military musical unit, and a member of
				the armed forces who is a member of such a unit performing in an official
				capacity, may not receive remuneration for an official performance, other than
				applicable military pay and allowances.
									(c)Recordings(1)When authorized under regulations
				prescribed by the Secretary of Defense for purposes of this section, a military
				musical unit may produce recordings for distribution to the public, at a cost
				not to exceed expenses of production and distribution.
										(2)Amounts received in payment for a recording
				distributed to the public under this subsection shall be credited to the
				appropriation or account providing the funds for the production of the
				recording. Any amount so credited shall be merged with amounts in the
				appropriation or account to which credited, and shall be available for the same
				purposes, and subject to the same conditions and limitations, as amounts in
				such appropriation or account.
										(d)Performances at foreign
				locationsSubsection (a) does
				not apply to a performance outside the United States, its commonwealths, or its
				possessions.
									(e)Military musical unit definedIn this section, the term military
				musical unit means a band, ensemble, chorus, or similar musical unit of
				the armed
				forces.
									.
						(b)Clerical amendmentThe item relating to such section in the
			 table of sections at the beginning of chapter 49 of such title is amended to
			 read as follows:
							
								
									974. Military musical units and musicians: performance
				policies; restriction on performance in competition with local civilian
				musicians.
								
								.
						573.Guarantee of
			 residency for spouses of military personnel for voting purposes
						(a)In
			 generalSection 705 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 595) is amended—
							(1)by striking
			 For and inserting the following:
								
									(a)In
				generalFor
									;
							(2)by adding at the
			 end the following new subsection:
								
									(b)SpousesFor the purposes of voting for any Federal
				office (as defined in section 301 of the Federal Election Campaign Act of 1971
				(2 U.S.C. 431)) or a State or local office, a person who is absent from a State
				because the person is accompanying the person’s spouse who is absent from that
				same State in compliance with military or naval orders shall not, solely by
				reason of that absence—
										(1)be deemed to have
				lost a residence or domicile in that State, without regard to whether or not
				the person intends to return to that State;
										(2)be deemed to have
				acquired a residence or domicile in any other State; or
										(3)be deemed to have
				become a resident in or a resident of any other
				State.
										;
				and
							(3)in the section
			 heading, by inserting and
			 spouses of military personnel before the period at the
			 end.
							(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act (50
			 U.S.C. App. 501) is amended by striking the item relating to section 705 and
			 inserting the following new item:
							
								
									Sec. 705. Guarantee of residency for
				military personnel and spouses of military
				personnel.
								
								.
						(c)ApplicationSubsection (b) of section 705 of such Act
			 (50 U.S.C. App. 595), as added by subsection (a) of this section, shall apply
			 with respect to absences from States described in such subsection (b) on or
			 after the date of the enactment of this Act, regardless of the date of the
			 military or naval order concerned.
						574.Determination
			 for tax purposes of residence of spouses of military personnel
						(a)In
			 generalSection 511 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 571) is amended—
							(1)in subsection
			 (a)—
								(A)by striking
			 A servicemember and inserting the following:
									
										(1)In
				generalA servicemember
										;
				and
								(B)by adding at the
			 end the following:
									
										(2)SpousesA spouse of a servicemember shall neither
				lose nor acquire a residence or domicile for purposes of taxation with respect
				to the person, personal property, or income of the spouse by reason of being
				absent or present in any tax jurisdiction of the United States solely to be
				with the servicemember in compliance with the servicemember’s military orders
				if the residence or domicile, as the case may be, is the same for the
				servicemember and the spouse.
										;
				
								(2)by
			 redesignating subsections (c), (d), (e), and (f) as subsections (d), (e), (f),
			 and (g), respectively;
							(3)by inserting after
			 subsection (b) the following new subsection:
								
									(c)Income of a
				Military SpouseIncome for
				services performed by the spouse of a servicemember shall not be deemed to be
				income for services performed or from sources within a tax jurisdiction of the
				United States if the spouse is not a resident or domiciliary of the
				jurisdiction in which the income is earned because the spouse is in the
				jurisdiction solely to be with the servicemember serving in compliance with
				military orders.
									;
				and
							(4)in subsection (d),
			 as redesignated by paragraph (2)—
								(A)in paragraph (1),
			 by inserting or the spouse of a servicemember after The
			 personal property of a servicemember; and
								(B)in paragraph (2), by inserting or
			 the spouse’s after servicemember’s.
								(b)ApplicationSubsections (a)(2) and (c) of section 511
			 of such Act (50 U.S.C. App. 571), as added by subsection (a) of this section,
			 and the amendments made to such section 511 by subsection (a)(4) of this
			 section, shall apply with respect to any return of State or local income tax
			 filed for any taxable year beginning with the taxable year that includes the
			 date of the enactment of this Act.
						575.Suspension of
			 land rights residency requirement for spouses of military personnel
						(a)In
			 generalSection 508 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 568) is amended in subsection
			 (b) by inserting or the spouse of such servicemember after
			 a servicemember in military service.
						(b)ApplicationThe
			 amendment made by subsection (a) shall apply with respect to servicemembers in
			 military service (as defined in section 101 of such Act (50 U.S.C. App. 511))
			 on or after the date of the enactment of this Act.
						576.Modification of
			 Department of Defense share of expenses under National Guard Youth Challenge
			 Program
						(a)ModificationSection 509(d)(1) of title 32, United
			 States Code, is amended by striking may not exceed and all that
			 follows and inserting “may not exceed the amount as follows:
							
								(A)In the case of a State program of the
				Program in either of its first two years of operation, an amount equal to 100
				percent of the costs of operating the State program in that fiscal year.
								(B)In the case of any other State program
				of the Program, an amount equal to 75 percent of the costs of operating the
				State program in that fiscal
				year.
								.
						(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2009, and shall apply with respect to fiscal years beginning on or
			 after that date.
						577.Provision to
			 members of the Armed Forces and their families of comprehensive information on
			 benefits for members of the Armed Forces and their families
						(a)Provision of
			 comprehensive information requiredThe Secretary of the military
			 department concerned shall, at each time specified in subsection (b), provide
			 to each member of the Armed Forces and, when practicable, the family members of
			 such member comprehensive information on the benefits available to such member
			 and family members as described in subsection (c), including the estimated
			 monetary amount of such benefits and of any applicable offsets to such
			 benefits.
						(b)Times for
			 provision of informationComprehensive information on benefits
			 shall be provided a member of the Armed Forces and family members at each time
			 as follows:
							(1)Within 180 days of
			 the enlistment, accession, or commissioning of the member as a member of the
			 Armed Forces.
							(2)Within 180 days of
			 a determination that the member—
								(A)has incurred a
			 service-connected disability; and
								(B)is unfit to perform
			 the duties of the member's office, grade, rank, or rating because of such
			 disability.
								(3)Upon the discharge,
			 separation, retirement, or release of the member from the Armed Forces.
							(c)Covered
			 benefitsThe benefits on which a member of the Armed Forces and
			 family members shall be provided comprehensive information under this section
			 shall be as follows:
							(1)At
			 all the times described in subsection (b), the benefits shall include the
			 following:
								(A)Financial
			 compensation, including financial counseling.
								(B)Health care and
			 life insurance programs for members of the Armed Forces and their
			 families.
								(C)Death
			 benefits.
								(D)Entitlements and
			 survivor benefits for dependents of the Armed Forces, including offsets in the
			 receipt of such benefits under the Survivor Benefit Plan and in connection with
			 the receipt of dependency and indemnity compensation.
								(E)Educational
			 assistance benefits, including limitations on and the transferability of such
			 assistance.
								(F)Housing assistance
			 benefits, including counseling.
								(G)Relocation planning
			 and preparation.
								(H)Such other benefits
			 as the Secretary concerned considers appropriate.
								(2)At
			 the time described in paragraph (1) of such subsection, the benefits shall
			 include the following:
								(A)Maintaining
			 military records.
								(B)Legal
			 assistance.
								(C)Quality of life
			 programs.
								(D)Family and
			 community programs.
								(E)Such other benefits
			 as the Secretary concerned considers appropriate.
								(3)At
			 the times described in paragraphs (2) and (3) of such subsection, the benefits
			 shall include the following:
								(A)Employment
			 assistance.
								(B)Continuing Reserve
			 Component service.
								(C)Disability
			 benefits, including offsets in connection with the receipt of such
			 benefits.
								(D)Benefits and
			 services provided under laws administered by the Secretary of Veterans
			 Affairs.
								(E)Such other benefits
			 as the Secretary concerned considers appropriate.
								(d)Biennial notice
			 to members of the Armed Forces on the value of pay and benefits
							(1)Biennial notice
			 requiredThe Secretary of each military department shall provide
			 to each member of the Armed Forces under the jurisdiction of such Secretary on
			 a biennial basis notice on the value of the pay and benefits paid or provided
			 to such member by law during the preceding year. The notice may be provided in
			 writing or electronically, at the election of the Secretary.
							(2)ElementsEach
			 notice provided a member under paragraph (1) shall include the
			 following:
								(A)A statement of the
			 estimated value of the military health care, retirement benefits, disability
			 benefits, commissary and exchange privileges, government-provided housing, tax
			 benefits associated with service in the Armed Forces, and special pays paid or
			 provided the member during the preceding 24 months.
								(B)A notice regarding
			 the death and survivor benefits, including Servicemembers' Group Life
			 Insurance, to which the family of the member would be entitled in the event of
			 the death of the member, and a description of any offsets that might be
			 applicable to such benefits.
								(C)Information on
			 other programs available to members of the Armed Forces generally, such as
			 access to morale, welfare, and recreation (MWR) facilities, child care, and
			 education tuition assistance, and the estimated value, if ascertainable, of the
			 availability of such programs in the area where the member is stationed or
			 resides.
								(e)Other
			 outreach
							(1)In
			 generalThe Secretaries of the military departments shall, on a
			 periodic basis, conduct outreach on the pay, benefits, and programs and
			 services available to members of the Armed Forces by reason of service in the
			 Armed Forces. The outreach shall be conducted pursuant to public service
			 announcements, publications, and such other announcements through general media
			 as will serve to disseminate the information broadly among the general
			 public.
							(2)Internet outreach
			 website
								(A)In
			 generalThe Secretary of Defense shall establish an Internet
			 website for the purpose of providing the comprehensive information about the
			 benefits and offsets described in subsection (c) to members of the Armed Forces
			 and their families.
								(B)Contact
			 informationThe Internet website required by subparagraph (A)
			 shall provide contact information, both telephone and e-mail, that a member of
			 the Armed Forces and a family member of the member can use to get personalized
			 information about the benefits and offsets described in subsection (c).
								(f)Reports
							(1)Initial
			 reportNot later than one year after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the implementation of the requirements of this section
			 by the Department of Defense. Such report shall include a description of the
			 quality and scope of available online resources that provide information about
			 benefits for members of the Armed Forces and their families.
							(2)Records
			 MaintainedThe Secretary of Defense or the military department
			 concerned shall maintain records that contain the number of individuals that
			 received a briefing under this section in the previous year disaggregated by
			 the following:
								(A)Whether the
			 individual is a member of the Armed Forces or a family member of a member of
			 the Armed Forces.
								(B)The Armed Force of
			 the members.
								(C)The State or
			 territory in which the briefing occurred.
								(D)The subject of the
			 briefing.
								HMilitary
			 voting
					581.Short
			 titleThis subtitle may be
			 cited as the Military and Overseas Voter Empowerment Act.
					582.FindingsCongress makes the following
			 findings:
						(1)The right to vote
			 is a fundamental right.
						(2)Due to
			 logistical, geographical, operational and environmental barriers, military and
			 overseas voters are burdened by many obstacles that impact their right to vote
			 and register to vote, the most critical of which include problems transmitting
			 balloting materials and not being given enough time to vote.
						(3)States play an
			 essential role in facilitating the ability of military and overseas voters to
			 register to vote and have their ballots cast and counted, especially with
			 respect to timing and improvement of absentee voter registration and absentee
			 ballot procedures.
						(4)The Department of
			 Defense educates military and overseas voters of their rights under the
			 Uniformed and Overseas Citizens Absentee Voting Act and plays an indispensable
			 role in facilitating the procedural channels that allow military and overseas
			 voters to have their votes count.
						(5)The local, State,
			 and Federal Government entities involved with getting ballots to military and
			 overseas voters must work in conjunction to provide voter registration services
			 and balloting materials in a secure and expeditious manner.
						583.Clarification
			 regarding delegation of State responsibilitiesA State may delegate its responsibilities in
			 carrying out the requirements under the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff et seq.) imposed as a result of the
			 provisions of and amendments made by this Act to jurisdictions of the
			 State.
					584.Establishment
			 of procedures for absent uniformed services voters and overseas voters To
			 request and for states To send voter registration applications and absentee
			 ballot applications by mail and electronically
						(a)In
			 generalSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is
			 amended—
							(1)in subsection (a)—
								(A)in paragraph (4), by striking
			 and at the end;
								(B)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
								(C)by adding at the
			 end the following new paragraph:
									
										(6)in addition to
				any other method of registering to vote or applying for an absentee ballot in
				the State, establish procedures—
											(A)for absent
				uniformed services voters and overseas voters to request by mail and
				electronically voter registration applications and absentee ballot applications
				with respect to general, special, primary, and runoff elections for Federal
				office in accordance with subsection (e);
											(B)for States to
				send by mail and electronically (in accordance with the preferred method of
				transmission designated by the absent uniformed services voter or overseas
				voter under subparagraph (C)) voter registration applications and absentee
				ballot applications requested under subparagraph (A) in accordance with
				subsection (e); and
											(C)by which the
				absent uniformed services voter or overseas voter can designate whether they
				prefer for such voter registration application or absentee ballot application
				to be transmitted by mail or
				electronically.
											;
				and
								(2)by adding at the
			 end the following new subsection:
								
									(e)Designation of
				means of electronic communication for absent uniformed services voters and
				overseas voters To request and for states To send voter registration
				applications and absentee ballot applications, and for other purposes related
				to voting information
										(1)In
				generalEach State shall, in addition to the designation of a
				single State office under subsection (b), designate not less than 1 means of
				electronic communication—
											(A)for use by absent
				uniformed services voters and overseas voters who wish to register to vote or
				vote in any jurisdiction in the State to request voter registration
				applications and absentee ballot applications under subsection (a)(6);
											(B)for use by States
				to send voter registration applications and absentee ballot applications
				requested under such subsection; and
											(C)for the purpose
				of providing related voting, balloting, and election information to absent
				uniformed services voters and overseas voters.
											(2)Clarification regarding provision of
				multiple means of electronic communicationA State may, in addition to the means of
				electronic communication so designated, provide multiple means of electronic
				communication to absent uniformed services voters and overseas voters,
				including a means of electronic communication for the appropriate jurisdiction
				of the State.
										(3)Inclusion of designated means of electronic
				communication with informational and instructional materials that accompany
				balloting materialsEach
				State shall include a means of electronic communication so designated with all
				informational and instructional materials that accompany balloting materials
				sent by the State to absent uniformed services voters and overseas
				voters.
										(4)Availability
				and maintenance of online repository of State contact
				informationThe Federal Voting Assistance Program of the
				Department of Defense shall maintain and make available to the public an online
				repository of State contact information with respect to elections for Federal
				office, including the single State office designated under subsection (b) and
				the means of electronic communication designated under paragraph (1), to be
				used by absent uniformed services voters and overseas voters as a resource to
				send voter registration applications and absentee ballot applications to the
				appropriate jurisdiction in the State.
										(5)Transmission if no preference
				indicatedIn the case where
				an absent uniformed services voter or overseas voter does not designate a
				preference under subsection (a)(6)(C), the State shall transmit the voter
				registration application or absentee ballot application by any delivery method
				allowable in accordance with applicable State law, or if there is no applicable
				State law, by mail.
										(6)Security and
				privacy protections
											(A)Security
				protectionsTo the extent practicable, States shall ensure that
				the procedures established under subsection (a)(6) protect the security and
				integrity of the voter registration and absentee ballot application request
				processes.
											(B)Privacy
				protectionsTo the extent practicable, the procedures established
				under subsection (a)(6) shall ensure that the privacy of the identity and other
				personal data of an absent uniformed services voter or overseas voter who
				requests or is sent a voter registration application or absentee ballot
				application under such subsection is protected throughout the process of making
				such request or being sent such
				application.
											.
							(b)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
						585.Establishment
			 of procedures for States to transmit blank absentee ballots by mail and
			 electronically to absent uniformed services voters and overseas voters
						(a)In
			 generalSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1), as
			 amended by section 584, is amended—
							(1)in subsection (a)—
								(A)in paragraph (5), by striking
			 and at the end;
								(B)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
								(C)by adding at the
			 end the following new paragraph:
									
										(7)in addition to any other method of
				transmitting blank absentee ballots in the State, establish procedures for
				transmitting by mail and electronically blank absentee ballots to absent
				uniformed services voters and overseas voters with respect to general, special,
				primary, and runoff elections for Federal office in accordance with subsection
				(f).
										;
				and
								(2)by adding at the end the following new
			 subsection:
								
									(f)Transmission of
				blank absentee ballots by mail and electronically
										(1)In
				generalEach State shall
				establish procedures—
											(A)to transmit blank absentee ballots by mail
				and electronically (in accordance with the preferred method of transmission
				designated by the absent uniformed services voter or overseas voter under
				subparagraph (B)) to absent uniformed services voters and overseas voters for
				an election for Federal office; and
											(B)by which the absent uniformed services
				voter or overseas voter can designate whether they prefer for such blank
				absentee ballot to be transmitted by mail or electronically.
											(2)Transmission if
				no preference indicatedIn
				the case where an absent uniformed services voter or overseas voter does not
				designate a preference under paragraph (1)(B), the State shall transmit the
				ballot by any delivery method allowable in accordance with applicable State
				law, or if there is no applicable State law, by mail.
										(3)Security and privacy protections
											(A)Security protectionsTo the
				extent practicable, States shall ensure that the procedures established under
				subsection (a)(7) protect the security and integrity of absentee
				ballots.
											(B)Privacy protectionsTo the extent practicable, the procedures
				established under subsection (a)(7) shall ensure that the privacy of the
				identity and other personal data of an absent uniformed services voter or
				overseas voter to whom a blank absentee ballot is transmitted under such
				subsection is protected throughout the process of such
				transmission.
											.
							(b)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
						586.Ensuring
			 absent uniformed services voters and overseas voters have time to vote
						(a)In
			 generalSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(a)(1)),
			 as amended by section 585, is amended—
							(1)in subsection (a)—
								(A)in paragraph (6),
			 by striking and at the end;
								(B)in paragraph (7),
			 by striking the period at the end and inserting a semicolon; and
								(C)by adding at the
			 end the following new paragraph:
									
										(8)transmit a
				validly requested absentee ballot to an absent uniformed services voter or
				overseas voter—
											(A)except as
				provided in subsection (g), in the case where the request is received at least
				45 days before an election for Federal office, not later than 45 days before
				the election; and
											(B)in the case where
				the request is received less than 45 days before an election for Federal
				office—
												(i)in accordance
				with State law; and
												(ii)if practicable
				and as determined appropriate by the State, in a manner that expedites the
				transmission of such absentee
				ballot.
												.
								(2)by adding at the
			 end the following new subsection:
								
									(g)Hardship
				exemption
										(1)In
				generalIf the chief State election official determines that the
				State is unable to meet the requirement under subsection (a)(8)(A) with respect
				to an election for Federal office due to an undue hardship described in
				paragraph (2)(B), the chief State election official shall request that the
				Presidential designee grant a waiver to the State of the application of such
				subsection. Such request shall include—
											(A)a recognition
				that the purpose of such subsection is to allow absent uniformed services
				voters and overseas voters enough time to vote in an election for Federal
				office;
											(B)an explanation of
				the hardship that indicates why the State is unable to transmit absent
				uniformed services voters and overseas voters an absentee ballot in accordance
				with such subsection;
											(C)the number of
				days prior to the election for Federal office that the State requires absentee
				ballots be transmitted to absent uniformed services voters and overseas voters;
				and
											(D)a comprehensive
				plan to ensure that absent uniformed services voters and overseas voters are
				able to receive absentee ballots which they have requested and submit marked
				absentee ballots to the appropriate State election official in time to have
				that ballot counted in the election for Federal office, which includes—
												(i)the steps the
				State will undertake to ensure that absent uniformed services voters and
				overseas voters have time to receive, mark, and submit their ballots in time to
				have those ballots counted in the election;
												(ii)why the plan
				provides absent uniformed services voters and overseas voters sufficient time
				to vote as a substitute for the requirements under such subsection; and
												(iii)the underlying
				factual information which explains how the plan provides such sufficient time
				to vote as a substitute for such requirements.
												(2)Approval of
				waiver requestAfter consulting with the Attorney General, the
				Presidential designee shall approve a waiver request under paragraph (1) if the
				Presidential designee determines each of the following requirements are
				met:
											(A)The comprehensive
				plan under subparagraph (D) of such paragraph provides absent uniformed
				services voters and overseas voters sufficient time to receive absentee ballots
				they have requested and submit marked absentee ballots to the appropriate State
				election official in time to have that ballot counted in the election for
				Federal office.
											(B)One or more of
				the following issues creates an undue hardship for the State:
												(i)The State’s
				primary election date prohibits the State from complying with subsection
				(a)(8)(A).
												(ii)The State has
				suffered a delay in generating ballots due to a legal contest.
												(iii)The State
				Constitution prohibits the State from complying with such subsection.
												(3)Timing of
				waiver
											(A)In
				generalExcept as provided under subparagraph (B), a State that
				requests a waiver under paragraph (1) shall submit to the Presidential designee
				the written waiver request not later than 90 days before the election for
				Federal office with respect to which the request is submitted. The Presidential
				designee shall approve or deny the waiver request not later than 65 days before
				such election.
											(B)ExceptionIf
				a State requests a waiver under paragraph (1) as the result of an undue
				hardship described in paragraph (2)(B)(ii), the State shall submit to the
				Presidential designee the written waiver request as soon as practicable. The
				Presidential designee shall approve or deny the waiver request not later than 5
				business days after the date on which the request is received.
											(4)Application of
				waiverA waiver approved under paragraph (2) shall only apply
				with respect to the election for Federal office for which the request was
				submitted. For each subsequent election for Federal office, the Presidential
				designee shall only approve a waiver if the State has submitted a request under
				paragraph (1) with respect to such
				election.
										.
							(b)Runoff
			 electionsSection 102(a) of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1(a)), as amended by subsection (a), is
			 amended—
							(1)in paragraph (7),
			 by striking and at the end;
							(2)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
							(3)by adding at the
			 end the following new paragraph:
								
									(9)if the State
				declares or otherwise holds a runoff election for Federal office, establish a
				written plan that provides absentee ballots are made available to absent
				uniformed services voters and overseas voters in manner that gives them
				sufficient time to vote in the runoff
				election.
									.
							(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
						587.Procedures for
			 Collection and Delivery of Marked Absentee Ballots of Absent Overseas Uniformed
			 Services Voters
						(a)In
			 GeneralThe Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) is amended by
			 inserting after section 103 the following new section:
							
								103A.Procedures
				for Collection and Delivery of Marked Absentee Ballots of Absent Overseas
				Uniformed Services Voters
									(a)Establishment
				of proceduresThe
				Presidential designee shall establish procedures for collecting marked absentee
				ballots of absent overseas uniformed services voters in regularly scheduled
				general elections for Federal office, including absentee ballots prepared by
				States and the Federal write-in absentee ballot prescribed under section 103,
				and for delivering such marked absentee ballots to the appropriate election
				officials.
									(b)Delivery to
				appropriate election officials
										(1)In
				generalUnder the procedures established under this section, the
				Presidential designee shall implement procedures that facilitate the delivery
				of marked absentee ballots of absent overseas uniformed services voters for
				regularly scheduled general elections for Federal office to the appropriate
				election officials, in accordance with this section, not later than the date by
				which an absentee ballot must be received in order to be counted in the
				election.
										(2)Cooperation and
				coordination with the United States Postal ServiceThe
				Presidential designee shall carry out this section in cooperation and
				coordination with the United States Postal Service, and shall provide expedited
				mail delivery service for all such marked absentee ballots of absent uniformed
				services voters that are collected on or before the deadline described in
				paragraph (3) and then transferred to the United States Postal Service.
										(3)Deadline
				described
											(A)In
				generalExcept as provided in subparagraph (B), the deadline
				described in this paragraph is noon (in the location in which the ballot is
				collected) on the seventh day preceding the date of the regularly scheduled
				general election for Federal office.
											(B)Authority to
				establish alternative deadline for certain locationsIf the
				Presidential designee determines that the deadline described in subparagraph
				(A) is not sufficient to ensure timely delivery of the ballot under paragraph
				(1) with respect to a particular location because of remoteness or other
				factors, the Presidential designee may establish as an alternative deadline for
				that location the latest date occurring prior to the deadline described in
				subparagraph (A) which is sufficient to provide timely delivery of the ballot
				under paragraph (1).
											(4)No postage
				requirementIn accordance with section 3406 of title 39, United
				States Code, such marked absentee ballots and other balloting materials shall
				be carried free of postage.
										(5)Date of
				mailingSuch marked absentee ballots shall be postmarked with a
				record of the date on which the ballot is mailed.
										(c)Outreach for
				absent overseas uniformed services voters on proceduresThe
				Presidential designee shall take appropriate actions to inform individuals who
				are anticipated to be absent overseas uniformed services voters in a regularly
				scheduled general election for Federal office to which this section applies of
				the procedures for the collection and delivery of marked absentee ballots
				established pursuant to this section, including the manner in which such voters
				may utilize such procedures for the submittal of marked absentee ballots
				pursuant to this section.
									(d)Absent overseas
				uniformed services voter definedIn this section, the term
				absent overseas uniformed services voter means an overseas voter
				described in section 107(5)(A).
									(e)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Presidential designee such sums as may be necessary to carry out this
				section.
									.
						(b)Conforming
			 AmendmentSection 101(b) of such Act (42 U.S.C. 1973ff(b)) is
			 amended—
							(1)by striking
			 and at the end of paragraph (6);
							(2)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
							(3)by adding at the
			 end the following new paragraph:
								
									(8)carry out section 103A with respect to the
				collection and delivery of marked absentee ballots of absent overseas uniformed
				services voters in elections for Federal
				office.
									.
							(c)State
			 responsibilitiesSection 102(a) of such Act (42 U.S.C.
			 1973ff–1(a)), as amended by section 586, is amended—
							(1)in paragraph (8),
			 by striking and at the end;
							(2)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
							(3)by adding the
			 following new paragraph:
								
									(10)carry out
				section 103A(b)(1) with respect to the processing and acceptance of marked
				absentee ballots of absent overseas uniformed services
				voters.
									.
							(d)Tracking marked
			 ballotsSection 102 of such Act (42 U.S.C. 1973ff–1(a)), as
			 amended by section 586, is amended by adding at the end the following new
			 subsection:
							
								(h)Tracking marked
				ballotsThe chief State election official, in coordination with
				local election jurisdictions, shall develop a free access system by which an
				absent uniformed services voter or overseas voter may determine whether the
				absentee ballot of the absent uniformed services voter or overseas voter has
				been received by the appropriate State election
				official.
								.
						(e)Protecting
			 voter privacy and secrecy of absentee ballotsSection 101(b) of
			 the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)),
			 as amended by subsection (b), is amended—
							(1)by striking
			 and at the end of paragraph (7);
							(2)by striking the
			 period at the end of paragraph (8) and inserting ; and;
			 and
							(3)by adding at the
			 end the following new paragraph:
								
									(9)to the greatest
				extent practicable, take such actions as may be necessary—
										(A)to ensure that
				absent uniformed services voters who cast absentee ballots at locations or
				facilities under the jurisdiction of the Presidential designee are able to do
				so in a private and independent manner; and
										(B)to protect the
				privacy of the contents of absentee ballots cast by absentee uniformed services
				voters and overseas voters while such ballots are in the possession or control
				of the Presidential
				designee.
										.
							(f)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
						588.Federal
			 write-in absentee ballot
						(a)Use in general,
			 special, primary, and runoff elections for Federal office
							(1)In
			 generalSection 103 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–2) is amended—
								(A)in subsection
			 (a), by striking general elections for Federal office and
			 inserting general, special, primary, and runoff elections for Federal
			 office;
								(B)in subsection
			 (e), in the matter preceding paragraph (1), by striking a general
			 election and inserting a general, special, primary, or runoff
			 election for Federal office; and
								(C)in subsection
			 (f), by striking the general election each place it appears and
			 inserting the general, special, primary, or runoff election for Federal
			 office.
								(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 December 31, 2010, and apply with respect to elections for Federal office held
			 on or after such date.
							(b)Promotion and
			 expansion of useSection
			 103(a) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–2) is amended—
							(1)by striking
			 General.—The Presidential and inserting
			 “General.—
								
									(1)Federal
				write-in absentee ballotThe
				Presidential
									;
				and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)Promotion and
				expansion of use of Federal write-in absentee ballots
										(A)In
				generalNot later than December 31, 2011, the Presidential
				designee shall adopt procedures to promote and expand the use of the Federal
				write-in absentee ballot as a back-up measure to vote in elections for Federal
				office.
										(B)Use of
				technologyUnder such procedures, the Presidential designee shall
				utilize technology to implement a system under which the absent uniformed
				services voter or overseas voter may—
											(i)enter the address
				of the voter or other information relevant in the appropriate jurisdiction of
				the State, and the system will generate a list of all candidates in the
				election for Federal office in that jurisdiction; and
											(ii)submit the
				marked Federal write-in absentee ballot by printing the ballot (including
				complete instructions for submitting the marked Federal write-in absentee
				ballot to the appropriate State election official and the mailing address of
				the single State office designated under section 102(b)).
											(C)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Presidential designee such sums as may be
				necessary to carry out this
				paragraph.
										.
							589.Prohibiting
			 refusal to accept voter registration and absentee ballot applications, marked
			 absentee ballots, and federal write-in absentee ballots for failure to meet
			 certain requirements
						(a)Voter
			 Registration and Absentee Ballot ApplicationsSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1), as
			 amended by section 587, is amended by adding at the end the following new
			 subsection:
							
								(i)Prohibiting
				Refusal To Accept Applications for Failure To Meet certain
				RequirementsA State shall not refuse to accept and process any
				otherwise valid voter registration application or absentee ballot application
				(including the official post card form prescribed under section 101) or marked
				absentee ballot submitted in any manner by an absent uniformed services voter
				or overseas voter solely on the basis of the following:
									(1)Notarization
				requirements.
									(2)Restrictions on
				paper type, including weight and size.
									(3)Restrictions on
				envelope type, including weight and
				size.
									.
						(b)Federal
			 Write-In Absentee BallotSection 103 of such Act (42 U.S.C.
			 1973ff–2) is amended—
							(1)by redesignating
			 subsection (f) as subsection (g); and
							(2)by inserting
			 after subsection (e) the following new subsection:
								
									(f)Prohibiting
				Refusal To Accept Ballot for Failure To Meet certain
				RequirementsA State shall not refuse to accept and process any
				otherwise valid Federal write-in absentee ballot submitted in any manner by an
				absent uniformed services voter or overseas voter solely on the basis of the
				following:
										(1)Notarization
				requirements.
										(2)Restrictions on
				paper type, including weight and size.
										(3)Restrictions on
				envelope type, including weight and
				size.
										.
							(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
						590.Federal Voting
			 Assistance Program Improvements
						(a)Federal voting
			 assistance program improvements
							(1)In
			 generalThe Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.), as amended by
			 section 587, is amended by inserting after section 103A the following new
			 section:
								
									103B.Federal
				voting assistance program improvements
										(a)DutiesThe
				Presidential designee shall carry out the following duties:
											(1)Develop online
				portals of information to inform absent uniformed services voters regarding
				voter registration procedures and absentee ballot procedures to be used by such
				voters with respect to elections for Federal office.
											(2)Establish a
				program to notify absent uniformed services voters of voter registration
				information and resources, the availability of the Federal postcard
				application, and the availability of the Federal write-in absentee ballot on
				the military Global Network, and shall use the military Global Network to
				notify absent uniformed services voters of the foregoing 90, 60, and 30 days
				prior to each election for Federal office.
											(b)Clarification
				regarding other duties and obligationsNothing in this section
				shall relieve the Presidential designee of their duties and obligations under
				any directives or regulations issued by the Department of Defense, including
				the Department of Defense Directive 1000.04 (or any successor directive or
				regulation) that is not inconsistent or contradictory to the provisions of this
				section.
										(c)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Federal Voting Assistance Program of the Department of Defense (or a successor
				program) such sums as are necessary for purposes of carrying out this
				section.
										.
							(2)Conforming
			 AmendmentsSection 101 of such Act (42 U.S.C. 1973ff), as amended
			 by section 587, is amended—
								(A)in subparagraph
			 (b)—
									(i)by
			 striking and at the end of paragraph (8);
									(ii)by
			 striking the period at the end of paragraph (9) and inserting ;
			 and; and
									(iii)by adding at
			 the end the following new paragraph:
										
											(10)carry out section 103B with respect to
				Federal Voting Assistance Program
				Improvements.
											;
				and
									(B)by adding at the
			 end the following new subsection:
									
										(d)Authorization of appropriations for
				carrying out Federal Voting Assistance Program ImprovementsThere are authorized to be appropriated to
				the Presidential designee such sums as are necessary for purposes of carrying
				out subsection
				(b)(10).
										.
								(b)Voter
			 registration assistance for absent uniformed services
			 votersSection 102 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1), as amended by section 589, is amended
			 by adding at the end the following new subsection:
							
								(j)Voter
				registration assistance for absent uniformed services voters
									(1)Designating an
				office as a voter registration agency on each installation of the armed
				forcesNot later than 180 days after the date of enactment of
				this subsection, each Secretary of a military department shall take appropriate
				actions to designate an office on each installation of the Armed Forces under
				the jurisdiction of such Secretary (excluding any installation in a theater of
				combat), consistent across every installation of the department of the
				Secretary concerned, to provide each individual described in paragraph
				(3)—
										(A)written
				information on voter registration procedures and absentee ballot procedures
				(including the official post card form prescribed under section 101);
										(B)the opportunity
				to register to vote in an election for Federal office;
										(C)the opportunity
				to update the individual’s voter registration information, including clear
				written notice and instructions for the absent uniformed services voter to
				change their address by submitting the official post card form prescribed under
				section 101 to the appropriate State election official; and
										(D)the opportunity
				to request an absentee ballot under this Act.
										(2)Development of
				proceduresEach Secretary of a military department shall develop,
				in consultation with each State and the Presidential designee, the procedures
				necessary to provide the assistance described in paragraph (1).
									(3)Individuals
				describedThe following individuals are described in this
				paragraph:
										(A)An absent
				uniformed services voter—
											(i)who is undergoing
				a permanent change of duty station;
											(ii)who is deploying
				overseas for at least 6 months;
											(iii)who is or
				returning from an overseas deployment of at least 6 months; or
											(iv)who at any time
				requests assistance related to voter registration.
											(B)All other absent
				uniformed services voters (as defined in section 107(1)).
										(4)Timing of
				provision of assistanceThe assistance described in paragraph (1)
				shall be provided to an absent uniformed services voter—
										(A)described in
				clause (i) of paragraph (3)(A), as part of the administrative in-processing of
				the member upon arrival at the new duty station of the absent uniformed
				services voter;
										(B)described in
				clause (ii) of such paragraph, as part of the administrative in-processing of
				the member upon deployment from the home duty station of the absent uniformed
				services voter;
										(C)described in
				clause (iii) of such paragraph, as part of the administrative in-processing of
				the member upon return to the home duty station of the absent uniformed
				services voter;
										(D)described in
				clause (iv) of such paragraph, at any time the absent uniformed services voter
				requests such assistance; and
										(E)described in
				paragraph (3)(B), at any time the absent uniformed services voter requests such
				assistance.
										(5)Pay, personnel,
				and identification offices of the Department of DefenseThe
				Secretary of Defense may designate pay, personnel, and identification offices
				of the Department of Defense for persons to apply to register to vote, update
				the individual’s voter registration information, and request an absentee ballot
				under this Act.
									(6)Treatment of
				offices designated as voter registration agenciesAn office
				designated under paragraph (1) or (5) shall be considered to be a voter
				registration agency designated under section 7(a)(2) of the National Voter
				Registration Act of 1993 for all purposes of such Act.
									(7)Outreach to
				absent uniformed services votersThe Secretary of each military
				department or the Presidential designee shall take appropriate actions to
				inform absent uniformed services voters of the assistance available under this
				subsection including—
										(A)the availability
				of voter registration assistance at offices designated under paragraphs (1) and
				(5); and
										(B)the time,
				location, and manner in which an absent uniformed voter may utilize such
				assistance.
										(8)Definition of
				military department and Secretary concernedIn this subsection,
				the terms military department and Secretary concerned
				have the meaning given such terms in paragraphs (8) and (9), respectively, of
				section 101 of title 10, United States Code.
									(9)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				subsection.
									.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
						591.Development of
			 standards for reporting and storing certain data
						(a)In
			 generalSection 101(b) of such Act (42 U.S.C. 1973ff(b)), as
			 amended by section 590, is amended—
							(1)by striking
			 and at the end of paragraph (9);
							(2)by striking the
			 period at the end of paragraph (10) and inserting ; and;
			 and
							(3)by adding at the
			 end the following new paragraph:
								
									(11)working with the Election Assistance
				Commission and the chief State election official of each State, develop
				standards—
										(A)for States to report data on the number of
				absentee ballots transmitted and received under section 102(c) and such other
				data as the Presidential designee determines appropriate; and
										(B)for the Presidential designee to store the
				data
				reported.
										.
							(b)Conforming
			 amendmentSection 102(a) of such Act (42 U.S.C. 1973ff–1(a)), as
			 amended by section 587, is amended—
							(1)in paragraph (9),
			 by striking and at the end;
							(2)in paragraph
			 (10), by striking the period at the end and inserting ; and;
			 and
							(3)by adding at the
			 end the following new paragraph:
								
									(11)report data on
				the number of absentee ballots transmitted and received under section 102(c)
				and such other data as the Presidential designee determines appropriate in
				accordance with the standards developed by the Presidential designee under
				section
				101(b)(11).
									.
							(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
						592.Repeal of
			 provisions relating to use of single application for all subsequent
			 elections
						(a)In
			 generalSubsections (a) through (d) of section 104 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) are
			 repealed.
						(b)Conforming
			 amendmentsThe Uniformed and Overseas Citizens Absentee Voting
			 Act (42 U.S.C. 1973ff et seq.) is amended—
							(1)in section
			 101(b)—
								(A)in paragraph (2),
			 by striking , for use by States in accordance with section 104;
			 and
								(B)in paragraph (4),
			 by striking for use by States in accordance with section 104;
			 and
								(2)in section 104,
			 as amended by subsection (a)—
								(A)in the section
			 heading, by striking Use of
			 single application for all subsequent elections and
			 inserting Prohibition of
			 refusal of applications on grounds of early
			 submission; and
								(B)in subsection
			 (e), by striking (e) Prohibition of refusal of applications on grounds of early
			 submission.—.
								593.Reporting
			 requirementsThe Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) is amended by
			 inserting after section 105 the following new section:
						
							105A.Reporting
				requirements
								(a)Report on
				status of implementation and assessment of programsNot later
				than 180 days after the date of the enactment of the
				Military and Overseas Voter Empowerment
				Act, the Presidential designee shall submit to the relevant
				committees of Congress a report containing the following information:
									(1)The status of the
				implementation of the procedures established for the collection and delivery of
				marked absentee ballots of absent overseas uniformed services voters under
				section 103A, and a detailed description of the specific steps taken towards
				such implementation for the regularly scheduled general election for Federal
				office held in November 2010.
									(2)An assessment of
				the effectiveness of the Voting Assistance Officer Program of the Department of
				Defense, which shall include the following:
										(A)A thorough and
				complete assessment of whether the Program, as configured and implemented as of
				such date of enactment, is effectively assisting absent uniformed services
				voters in exercising their right to vote.
										(B)An inventory and
				explanation of any areas of voter assistance in which the Program has failed to
				accomplish its stated objectives and effectively assist absent uniformed
				services voters in exercising their right to vote.
										(C)As necessary, a
				detailed plan for the implementation of any new program to replace or
				supplement voter assistance activities required to be performed under this
				Act.
										(3)A detailed
				description of the specific steps taken towards the implementation of voter
				registration assistance for absent uniformed services voters under section
				102(j), including the designation of offices under paragraphs (1) and (5) of
				such section.
									(b)Annual report
				on effectiveness of activities and utilization of certain
				proceduresNot later than March 31 of each year, the Presidential
				designee shall transmit to the President and to the relevant committees of
				Congress a report containing the following information:
									(1)An assessment of
				the effectiveness of activities carried out under section 103B, including the
				activities and actions of the Federal Voting Assistance Program of the
				Department of Defense, a separate assessment of voter registration and
				participation by absent uniformed services voters, a separate assessment of
				voter registration and participation by overseas voters who are not members of
				the uniformed services, and a description of the cooperation between States and
				the Federal Government in carrying out such section.
									(2)A description of
				the utilization of voter registration assistance under section 102(j), which
				shall include the following:
										(A)A description of
				the specific programs implemented by each military department of the Armed
				Forces pursuant to such section.
										(B)The number of
				absent uniformed services voters who utilized voter registration assistance
				provided under such section.
										(3)In the case of a
				report submitted under this subsection in the year following a year in which a
				regularly scheduled general election for Federal office is held, a description
				of the utilization of the procedures for the collection and delivery of marked
				absentee ballots established pursuant to section 103A, which shall include the
				number of marked absentee ballots collected and delivered under such procedures
				and the number of such ballots which were not delivered by the time of the
				closing of the polls on the date of the election (and the reasons such ballots
				were not so delivered).
									(c)DefinitionsIn
				this section:
									(1)Absent overseas
				uniformed services voterThe term absent overseas
				uniformed services voter has the meaning given such term in section
				103A(d).
									(2)Presidential
				designeeThe term Presidential designee means the
				Presidential designee under section 101(a).
									(3)Relevant
				committees of congress definedThe term relevant
				committees of Congress means—
										(A)the Committees on
				Appropriations, Armed Services, and Rules and Administration of the Senate;
				and
										(B)the Committees on
				Appropriations, Armed Services, and House Administration of the House of
				Representatives.
										.
					594.Annual report
			 on enforcementSection 105 of
			 the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973f–4) is
			 amended—
						(1)by striking The Attorney and
			 inserting (a) In
			 general.—The Attorney; and
						(2)by adding at the
			 end the following new subsection:
							
								(b)Report to
				congressNot later than December 31 of each year, the Attorney
				General shall submit to Congress an annual report on any civil action brought
				under subsection (a) during the preceding
				year.
								.
						595.Requirements
			 payments
						(a)Use of
			 fundsSection 251(b) of the Help America Vote Act of 2002 (42
			 U.S.C. 15401(b)) is amended—
							(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
							(2)by adding at the
			 end the following new paragraph:
								
									(3)Activities
				under Uniformed and Overseas Citizens Absentee Voting ActA State
				shall use a requirements payment made using funds appropriated pursuant to the
				authorization under section 257(4) only to meet the requirements under the
				Uniformed and Overseas Citizens Absentee Voting Act imposed as a result of the
				provisions of and amendments made by the Military and Overseas Voter Empowerment
				Act.
									.
							(b)Requirements
							(1)State
			 planSection 254(a) of the Help America Vote Act of 2002 (42
			 U.S.C. 15404(a)) is amended by adding at the end the following new
			 paragraph:
								
									(14)How the State
				plan will comply with the provisions and requirements of and amendments made by
				the Military and Overseas Voter Empowerment
				Act.
									.
							(2)Conforming
			 amendmentsSection 253(b) of the Help America Vote Act of 2002
			 (42 U.S.C. 15403(b)) is amended—
								(A)in paragraph
			 (1)(A), by striking section 254 and inserting subsection
			 (a) of section 254 (or, in the case where a State is seeking a requirements
			 payment made using funds appropriated pursuant to the authorization under
			 section 257(4), paragraph (14) of section 254); and
								(B)in paragraph
			 (2)—
									(i)by striking
			 (2) The State and inserting (2)(A) Subject to
			 subparagraph (B), the State; and
									(ii)by inserting
			 after subparagraph (A), as added by clause (i), the following new
			 subparagraph:
										
											(B)The requirement under subparagraph (A)
				shall not apply in the case of a requirements payment made using funds
				appropriated pursuant to the authorization under section
				257(4).
											.
									(c)AuthorizationSection
			 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended by
			 adding at the end the following new paragraph:
							
								(4)For fiscal year
				2010 and subsequent fiscal years, such sums as are necessary for purposes of
				making requirements payments to States to carry out the activities described in
				section
				251(b)(3).
								.
						596.Technology
			 pilot program
						(a)DefinitionsIn
			 this section:
							(1)Absent
			 uniformed services voterThe term absent uniformed services
			 voter has the meaning given such term in section 107(a) of the Uniformed
			 and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.).
							(2)Overseas
			 voterThe term overseas voter has the meaning given
			 such term in section 107(5) of such Act.
							(3)Presidential
			 designeeThe term Presidential designee means the
			 individual designated under section 101(a) of such Act.
							(b)Establishment
							(1)In
			 generalThe Presidential designee may establish 1 or more pilot
			 programs under which the feasibility of new election technology is tested for
			 the benefit of absent uniformed services voters and overseas voters claiming
			 rights under the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff et seq.).
							(2)Design and
			 conductThe design and conduct of a pilot program established
			 under this subsection—
								(A)shall be at the
			 discretion of the Presidential designee; and
								(B)shall not
			 conflict with or substitute for existing laws, regulations, or procedures with
			 respect to the participation of absent uniformed services voters and military
			 voters in elections for Federal office.
								(c)ConsiderationsIn
			 conducting a pilot program established under subsection (b), the Presidential
			 designee may consider the following issues:
							(1)The transmission
			 of electronic voting material across military networks.
							(2)Virtual private
			 networks, cryptographic voting systems, centrally controlled voting stations,
			 and other information security techniques.
							(3)The transmission
			 of ballot representations and scanned pictures in a secure manner.
							(4)Capturing,
			 retaining, and comparing electronic and physical ballot representations.
							(5)Utilization of
			 voting stations at military bases.
							(6)Document delivery
			 and upload systems.
							(7)The functional
			 effectiveness of the application or adoption of the pilot program to
			 operational environments, taking into account environmental and logistical
			 obstacles and State procedures.
							(d)ReportsThe
			 Presidential designee shall submit to Congress reports on the progress and
			 outcomes of any pilot program conducted under this subsection, together with
			 recommendations—
							(1)for the conduct
			 of additional pilot programs under this section; and
							(2)for such
			 legislation and administrative action as the Presidential designee determines
			 appropriate.
							(e)Technical
			 assistance
							(1)In
			 generalThe Election Assistance Commission and the National
			 Institute of Standards and Technology shall work with the Presidential designee
			 to support the pilot program or programs established under this section through
			 best practices or standards and in accordance with electronic absentee voting
			 guidelines established under the first sentence of section 1604(a)(2) of the
			 National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107;
			 115 Stat. 1277; 42 U.S.C. 1977ff note), as amended by section 567 of the Ronald
			 W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law
			 108–375; 118 Stat. 1919).
							(2)ReportIn
			 the case where the Election Assistance Commission has not established
			 electronic absentee voting guidelines under such section 1604(a)(2), as so
			 amended, by not later than 180 days after enactment of this Act, the Election
			 Assistance Commission shall submit to the relevant committees of Congress a
			 report containing the following information:
								(A)The reasons such
			 guidelines have not been established as of such date.
								(B)A detailed
			 timeline for the establishment of such guidelines.
								(C)A detailed
			 explanation of the Commission’s actions in establishing such guidelines since
			 the date of enactment of the Ronald W. Reagan National Defense Authorization
			 Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1919).
								(3)Relevant
			 committees of congress definedIn this subsection, the term
			 relevant committees of Congress means—
								(A)the Committees on
			 Appropriations, Armed Services, and Rules and Administration of the Senate;
			 and
								(B)the Committees on
			 Appropriations, Armed Services, and House Administration of the House of
			 Representatives.
								(f)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
						VICompensation and Other Personnel
			 Benefits
				APay and Allowances
					601.Fiscal year 2010 increase in military basic
			 pay
						(a)Waiver of section 1009
			 adjustmentThe adjustment to
			 become effective during fiscal year 2010 required by section 1009 of title 37,
			 United States Code, in the rates of monthly basic pay authorized members of the
			 uniformed services shall not be made.
						(b)Increase in basic payEffective on January 1, 2010, the rates of
			 monthly basic pay for members of the uniformed services are increased by 3.4
			 percent.
						602.Comptroller General of the United States
			 comparative assessment of military and private-sector pay and benefits
						(a)Study
			 requiredThe Comptroller
			 General of the United States shall conduct a study comparing pay and benefits
			 provided by law to members of the Armed Forces with pay and benefits provided
			 by the private sector to comparably situated private-sector employees.
						(b)ElementsThe study required by subsection (a) shall
			 include, but not be limited to, the following:
							(1)An assessment of total military
			 compensation for officers and for enlisted personnel, including basic pay, the
			 basic allowance for housing (BAH), the basic allowance for subsistence (BAS),
			 tax benefits applicable to military pay and allowances under Federal law
			 (including the Social Security laws) and State law, military retirement
			 benefits, commissary and exchange privileges, and military healthcare
			 benefits.
							(2)An assessment of private-sector pay and
			 benefits for civilians of similar age, education, and experience in like fields
			 of officers and enlisted personnel of the Armed Forces, including pay, bonuses,
			 employee options, fringe benefits, retirement benefits, individual retirement
			 investment benefits, flexible spending accounts and health savings accounts,
			 and any other elements of private-sector compensation that the Comptroller
			 General considers appropriate.
							(3)An identification of the percentile of
			 comparable private-sector compensation at which members of the Armed Forces are
			 paid, including an assessment of the adequacy of percentile comparisons
			 generally and whether the Department of Defense goal of compensating members of
			 the Armed Forces at the 80th percentile of comparable private-sector
			 compensation, as described in the 10th Quadrennial Review of Military
			 Compensation, is appropriate and adequate to achieve comparability of pay
			 between members of the Armed Forces and private-sector employees.
							(c)ReportThe Comptroller General shall submit to the
			 congressional defense committees a report on the study required by subsection
			 (a) by not later than April 1, 2010.
						603.Increase in maximum monthly amount of
			 supplemental subsistence allowance for low-income members with
			 dependents
						(a)Increase in maximum monthly
			 amountSection 402a(a) of
			 title 37, United States Code, is amended—
							(1)in paragraph (2), by striking
			 $500 and inserting $1,100; and
							(2)in paragraph (3)(B), by striking
			 $500 and inserting $1,100.
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on October 1, 2009, and shall apply with
			 respect to monthly supplemental subsistence allowances for low-income members
			 with dependents payable on or after that date.
						(c)Report on elimination of reliance on
			 supplemental nutrition assistance program To meet nutritional needs of members
			 of the Armed Forces and their dependents
							(1)In generalNot later than September 1, 2010, the
			 Secretary of Defense shall, in consultation with the Secretary of Agriculture,
			 submit to the congressional defense committees a report setting forth a plan
			 for actions to eliminate the need for members of the Armed Forces and their
			 dependents to rely on the supplemental nutrition assistance program under the
			 Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.) for their monthly nutritional
			 needs.
							(2)ElementsThe plan required by paragraph (1) shall
			 address the following:
								(A)An appropriate amount or amounts for the
			 monthly supplemental subsistence allowance for low-income members with
			 dependents payable under section 402a of title 37, United States Code.
								(B)Such modifications, if any, to the
			 eligibility requirements for the monthly supplemental subsistence allowance,
			 including limitations on the maximum size of the household of a member for
			 purposes of eligibility for the allowance, as the Secretary of Defense
			 considers appropriate.
								(C)The advisability of requiring members of
			 the Armed Forces to apply for the monthly supplemental subsistence allowance
			 before seeking assistance under the supplemental nutrition assistance
			 program.
								(D)Such other matters as the Secretary of
			 Defense considers appropriate.
								604.Benefits under Post-Deployment/Mobilization
			 Respite Absence program for certain periods before implementation of
			 program
						(a)In generalUnder regulations prescribed by the
			 Secretary of Defense, the Secretary concerned may provide any member or former
			 member of the Armed Forces with the benefits specified in subsection (b) if the
			 member or former member would, on any day during the period beginning on
			 January 19, 2007, and ending on the date of the implementation of the
			 Post-Deployment/Mobilization Respite Absence (PDMRA) program by the Secretary
			 concerned, have qualified for a day of administrative absence under the
			 Post-Deployment/Mobilization Respite Absence program had the program been in
			 effect during such period.
						(b)BenefitsThe benefits specified in this subsection
			 are the following:
							(1)In the case of an individual who is a
			 former member of the Armed Forces at the time of the provision of benefits
			 under this section, payment of an amount not to exceed $200 for each day the
			 individual would have qualified for a day of administrative absence as
			 described in subsection (a) during the period specified in that
			 subsection.
							(2)In the case of an individual who is a
			 member of the Armed Forces at the time of the provision of benefits under this
			 section, either one day of administrative absence or payment of an amount not
			 to exceed $200, as selected by the Secretary concerned, for each day the
			 individual would have qualified for a day of administrative absence as
			 described in subsection (a) during the period specified in that
			 subsection.
							(c)Exclusion of certain former
			 membersA former member of
			 the Armed Forces is not eligible under this section for the benefits specified
			 in subsection (b)(1) if the former member was discharged or released from the
			 Armed Forces under other than honorable conditions.
						(d)Maximum number of days of benefits
			 providableThe number of days
			 of benefits providable to a member or former member of the Armed Forces under
			 this section may not exceed 40 days of benefits.
						(e)Form of paymentThe paid benefits providable under
			 subsection (b) may be paid in a lump sum or installments, at the election of
			 the Secretary concerned.
						(f)Construction with other pay and
			 leaveThe benefits provided a
			 member or former member of the Armed Forces under this section are in addition
			 to any other pay, absence, or leave provided by law.
						(g)DefinitionsIn this section:
							(1)The term Post-Deployment/Mobilization
			 Respite Absence program means the program of a military department to
			 provide days of administrative absence not chargeable against available leave
			 to certain deployed or mobilized members of the Armed Forces in order to assist
			 such members in reintegrating into civilian life after deployment or
			 mobilization.
							(2)The term Secretary concerned
			 has the meaning given that term in section 101(5) of title 37, United States
			 Code.
							(h)Termination
							(1)In generalThe authority to provide benefits under
			 this section shall expire on the date that is one year after the date of the
			 enactment of this Act.
							(2)ConstructionExpiration under this subsection of the
			 authority to provide benefits under this section shall not affect the
			 utilization of any day of administrative absence provided a member of the Armed
			 Forces under subsection (b)(2), or the payment of any payment authorized a
			 member or former member of the Armed Forces under subsection (b), before the
			 expiration of the authority in this section.
							BBonuses and Special and Incentive
			 Pays
					611.Extension of certain bonus and special pay
			 authorities for Reserve forces
						(a)Selected Reserve Reenlistment
			 BonusSection 308b(g) of
			 title 37, United States Code, is amended by striking December 31,
			 2009 and inserting December 31, 2010.
						(b)Selected Reserve Affiliation or Enlistment
			 BonusSection 308c(i) of such
			 title is amended by striking December 31, 2009 and inserting
			 December 31, 2010.
						(c)Special Pay for Enlisted Members Assigned
			 to Certain High Priority UnitsSection 308d(c) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						(d)Ready Reserve Enlistment Bonus for Persons
			 Without Prior ServiceSection
			 308g(f)(2) of such title is amended by striking December 31,
			 2009 and inserting December 31, 2010.
						(e)Ready Reserve Enlistment and Reenlistment
			 Bonus for Persons With Prior ServiceSection 308h(e) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						(f)Selected Reserve Enlistment Bonus for
			 Persons With Prior ServiceSection 308i(f) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						(g)Income replacement paymentsSection 910(g) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						612.Extension of certain bonus and special pay
			 authorities for health care professionals
						(a)Nurse Officer Candidate Accession
			 ProgramSection 2130a(a)(1)
			 of title 10, United States Code, is amended by striking December 31,
			 2009 and inserting December 31, 2010.
						(b)Repayment of Education Loans for Certain
			 Health Professionals Who Serve in the Selected ReserveSection 16302(d) of such title is amended
			 by striking December 31, 2009 and inserting December 31,
			 2010.
						(c)Accession and retention bonuses for
			 psychologistsSection
			 302c-1(f) of title 37, United States Code, is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
						(d)Accession Bonus for Registered
			 NursesSection 302d(a)(1) of
			 such title is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
						(e)Incentive Special Pay for Nurse
			 AnesthetistsSection
			 302e(a)(1) of such title is amended by striking December 31,
			 2009 and inserting December 31, 2010.
						(f)Special Pay for Selected Reserve Health
			 Professionals in Critically Short Wartime SpecialtiesSection 302g(e) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						(g)Accession Bonus for Dental
			 OfficersSection 302h(a)(1)
			 of such title is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
						(h)Accession Bonus for Pharmacy
			 OfficersSection 302j(a) of
			 such title is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
						(i)Accession Bonus for Medical Officers in
			 Critically Short Wartime SpecialtiesSection 302k(f) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						(j)Accession Bonus for Dental Specialist
			 Officers in Critically Short Wartime SpecialtiesSection 302l(g) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						613.Extension of special pay and bonus
			 authorities for nuclear officers
						(a)Special Pay for Nuclear-Qualified Officers
			 Extending Period of Active ServiceSection 312(f) of title 37, United States
			 Code, is amended by striking December 31, 2009 and inserting
			 December 31, 2010.
						(b)Nuclear Career Accession
			 BonusSection 312b(c) of such
			 title is amended by striking December 31, 2009 and inserting
			 December 31, 2010.
						(c)Nuclear Career Annual Incentive
			 BonusSection 312c(d) of such
			 title is amended by striking December 31, 2009 and inserting
			 December 31, 2010.
						614.Extension of authorities relating to title
			 37 consolidated special pay, incentive pay, and bonus authorities
						(a)General bonus authority for enlisted
			 membersSection 331(h) of
			 title 37, United States Code, is amended by striking December 31,
			 2009 and inserting December 31, 2010.
						(b)General bonus authority for
			 officersSection 332(g) of
			 such title is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
						(c)Special bonus and incentive pay authorities
			 for nuclear officersSection
			 333(i) of such title is amended by striking December 31, 2009
			 and inserting December 31, 2010.
						(d)Special aviation incentive pay and bonus
			 authoritiesSection 334(i) of
			 such title is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
						(e)Special health professions incentive pay
			 and bonus authoritiesSection
			 335(k) of such title is amended by striking December 31, 2009
			 and inserting December 31, 2010.
						(f)Hazardous duty paySection 351(i) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						(g)Assignment pay or special duty
			 paySection 352(g) of such
			 title is amended by striking December 31, 2009 and inserting
			 December 31, 2010.
						(h)Skill incentive pay or proficiency
			 bonusSection 353(j) of such
			 title is amended by striking December 31, 2009 and inserting
			 December 31, 2010.
						(i)Retention Bonus for Members With Critical
			 Military Skills or Assigned to High Priority UnitsSection
			 355(i) of such title is amended by striking December 31, 2009
			 and inserting December 31, 2010.
						615.Extension of authorities relating to
			 payment of other title 37 bonuses and special pays
						(a)Aviation Officer Retention
			 BonusSection 301b(a) of
			 title 37, United States Code, is amended by striking December 31,
			 2009 and inserting December 31, 2010.
						(b)Assignment incentive paySection 307a(g) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						(c)Reenlistment Bonus for Active
			 MembersSection 308(g) of
			 such title is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
						(d)Enlistment BonusSection 309(e) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						(e)Accession Bonus for New Officers in
			 Critical SkillsSection
			 324(g) of such title is amended by striking December 31, 2009
			 and inserting December 31, 2010.
						(f)Incentive Bonus for Conversion to Military
			 Occupational Specialty to Ease Personnel ShortageSection 326(g) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						(g)Incentive bonus for transfer between armed
			 forcesSection 327(h) of such
			 title is amended by striking December 31, 2009 and inserting
			 December 31, 2010.
						(h)Accession Bonus for Officer
			 CandidatesSection 330(f) of
			 such title is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
						616.Extension of authorities relating to
			 payment of referral bonuses
						(a)Health professions referral
			 bonusSection 1030(i) of
			 title 10, United States Code, is amended by striking December 31,
			 2009 and inserting December 31, 2010.
						(b)Army referral bonusSection 3252(h) of such title is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						617.Special
			 compensation for members of the uniformed services with serious injuries or
			 illnesses requiring assistance in everyday living
						(a)In
			 generalChapter 7 of title 37, United States Code, is amended by
			 adding at the end the following new section:
							
								439.Special
				compensation: members of the uniformed services with serious injuries or
				illnesses requiring assistance in everyday living
									(a)Monthly
				compensationThe Secretary concerned may pay to any member of the
				uniformed services described in subsection (b) monthly special compensation in
				an amount determined under subsection (c).
									(b)Covered
				membersA member eligible for monthly special compensation
				authorized by subsection (a) is a member who—
										(1)has been
				certified by a licensed physician to be in need of assistance from another
				person to perform the personal functions required in everyday living;
										(2)has a serious
				injury, disorder, or disease of either a temporary or permanent nature
				that—
											(A)is incurred or
				aggravated in the line of duty; and
											(B)compromises the
				member's ability to carry out one or more activities of daily living or
				requires the member to be constantly supervised to avoid physical harm to the
				member or to others; and
											(3)meets such other
				criteria, if any, as the Secretary of Defense (or the Secretary of Homeland
				Security, with respect to the Coast Guard) prescribes for purposes of this
				section.
										(c)Amount(1)The amount of monthly
				special compensation payable to a member under subsection (a) shall be
				determined under criteria prescribed by the Secretary of Defense (or the
				Secretary of Homeland Security, with respect to the Coast Guard), but may not
				exceed the amount of aid and attendance allowance authorized by section
				1114(r)(2) of title 38 for veterans in need of aid and attendance.
										(2)In determining the amount of monthly
				special compensation, the Secretary concerned shall consider the
				following:
											(A)The extent to which home health care
				and related services are being provided by the Government.
											(B)The extent to which aid and attendance
				services are being provided by family and friends who may be compensated with
				funds provided through the monthly special compensation.
											(d)Payment until
				medical retirementMonthly special compensation is payable under
				this section to a member described in subsection (b) for any month that begins
				before the date on which the member is medically retired.
									(e)Construction
				with other pay and allowancesMonthly special compensation
				payable to a member under this section is in addition to any other pay and
				allowances payable to the member by law.
									(f)Benefit
				informationThe Secretary of Defense, in collaboration with the
				Secretary of Veterans Affairs, shall ensure that members of the uniformed
				services who may be eligible for compensation under this section are made aware
				of the availability of such compensation by including information about such
				compensation in written and online materials for such members and their
				families.
									(g)RegulationsThe
				Secretary of Defense (or the Secretary of Homeland Security, with respect to
				the Coast Guard) shall prescribe regulations to carry out this
				section.
									.
						(b)Report to
			 Congress
							(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense (and the Secretary of Homeland Security,
			 with respect to the Coast Guard) shall submit to Congress a report on the
			 provision of compensation under section 439 of title 37, United States Code, as
			 added by subsection (a) of this section.
							(2)ElementsThe
			 report required by paragraph (1) shall include the following:
								(A)An estimate of
			 the number of members of the uniformed services eligible for compensation under
			 such section 439.
								(B)The number of
			 members of the uniformed services receiving compensation under such
			 section.
								(C)The average
			 amount of compensation provided to members of the uniformed services receiving
			 such compensation.
								(D)The average
			 amount of time required for a member of the uniformed services to receive such
			 compensation after the member becomes eligible for the compensation.
								(E)A summary of the
			 types of injuries, disorders, and diseases of members of the uniformed services
			 receiving such compensation that made such members eligible for such
			 compensation.
								(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 such title is amended by adding at the end the following new item:
							
								
									439. Special compensation: members of the
				uniformed services with serious injuries or illnesses requiring assistance in
				everyday
				living.
								
								.
						618.Temporary authority for monthly special pay
			 for members of the Armed Forces subject to continuing active duty or service
			 under stop-loss authorities
						(a)Special pay authorizedThe Secretary of the military department
			 concerned may pay monthly special pay to any member of the Armed Forces
			 described in subsection (b) for any month or portion of a month in which the
			 member serves on active duty in the Armed Forces or active status in a reserve
			 component of the Armed Forces, including time served performing pre-deployment
			 and re-integration duty regardless of whether or not such duty was performed by
			 such a member on active duty in the Armed Forces, or has the member’s
			 eligibility for retirement from the Armed Forces suspended, as described in
			 that subsection.
						(b)Covered
			 membersA member of the Armed Forces described in this subsection
			 is any member of the Army, Navy, Air Force, or Marine Corps (including a member
			 of a reserve component thereof) who, at any time during the period beginning on
			 October 1, 2009, and ending on June 30, 2011, serves on active duty in the
			 Armed Forces or active status in a reserve component of the Armed Forces,
			 including time served performing pre-deployment and re-integration duty
			 regardless of whether or not such duty was performed by such a member on active
			 duty in the Armed Forces, while the member's enlistment or period of obligated
			 service is extended, or has the member's eligibility for retirement suspended,
			 pursuant to section 123 or 12305 of title 10, United States Code, or any other
			 provision of law (commonly referred to as a stop-loss authority)
			 authorizing the President to extend an enlistment or period of obligated
			 service, or suspend eligibility for retirement, of a member of the uniformed
			 services in time of war or of national emergency declared by Congress or the
			 President.
						(c)AmountThe amount of monthly special pay payable
			 to a member under this section for a month may not exceed $500.
						(d)Construction with other paysMonthly special pay payable to a member
			 under this section is in addition to any other amounts payable to the member by
			 law.
						CTravel and Transportation
			 Allowances
					631.Travel and transportation allowances for
			 designated individuals of wounded, ill, or injured members of the uniformed
			 services for duration of inpatient treatment
						(a)Authority To provide travel to designated
			 individualsSubsection (a) of
			 section 411h of title 37, United States Code, is amended—
							(1)in paragraph (1)—
								(A)by striking family members of a
			 member described in paragraph (2) and inserting individuals who,
			 with respect to a member described in paragraph (2), are designated individuals
			 for that member;
								(B)by striking that the presence of the
			 family member and inserting , with respect to any such
			 individual, that the presence of such individual; and
								(C)by striking of family
			 members and inserting of designated individuals;
			 and
								(2)by adding at the end the following new
			 paragraph:
								
									(4)In the case of a designated individual who
				is also a member of the uniformed services, that member may be provided travel
				and transportation under this section in the same manner as a designated
				individual who is not a
				member.
									.
							(b)Definition of designated
			 individual
							(1)In generalParagraph (1) of subsection (b) of such
			 section is amended by striking the term and all that follows and
			 inserting
								
									the term designated
			 individual, with respect to a member, means—(A)an
				individual designated by the member for the purposes of this section; or
									(B)in
				the case of a member who has not made a designation under subparagraph (A) and,
				as determined by the attending physician or surgeon, is not able to make such a
				designation, an individual who, as designated by the attending physician or
				surgeon and the commander or head of the military medical facility exercising
				control over the member, is someone with a personal relationship to the member
				whose presence may aid and support the health and welfare of the member during
				the duration of the member’s inpatient
				treatment.
									.
							(2)Designations not permanentParagraph (2) of such subsection is amended
			 to read as follows:
								
									(2)The designation of an individual as a
				designated individual for purposes of this section may be changed at any
				time.
									.
							(c)Coverage of members hospitalized outside
			 the United States who were wounded or injured in a combat operation or combat
			 zone
							(1)Coverage for hospitalization outside the
			 united statesSubparagraph
			 (B) of section (a)(2) of such section is amended—
								(A)in clause (i), by striking in or
			 outside the United States; and
								(B)in clause (ii), by striking in the
			 United States.
								(2)Clarification of members
			 coveredSuch subparagraph is
			 further amended—
								(A)in clause (i), by inserting
			 seriously wounded, after (i) is; and
								(B)in clause (ii)—
									(i)by striking an injury and
			 inserting a wound or an injury; and
									(ii)by striking that injury and
			 inserting that wound or injury.
									(d)Coverage of members with serious mental
			 disorders
							(1)In generalSubsection (a)(2)(B)(i) of such section, as
			 amended by subsection (c) of this section, is further amended by inserting
			 (including having a serious mental disorder) after
			 seriously injured.
							(2)Serious mental disorder
			 definedSubsection (b) of
			 such section 411h, as amended by subsection (b) of this section, is further
			 amended by adding at the end the following new paragraph:
								
									(4)(A)In this section, the term serious
				mental disorder, in the case of a member, means that the member has been
				diagnosed with a mental disorder that requires intensive mental health
				treatment or hospitalization.
										(B)The circumstances in which a member shall
				be considered to have a serious mental disorder for purposes of this section
				shall include, but not be limited to, the following:
											(i)The member is considered to be a potential
				danger to self or others as a result of a diagnosed mental disorder that
				requires intensive mental health treatment or hospitalization.
											(ii)The member is diagnosed with a mental
				disorder and has psychotic symptoms that require intensive mental health
				treatment or hospitalization.
											(iii)The member is diagnosed with a mental
				disorder and has severe symptoms or severe impairment in functioning that
				require intensive mental health treatment or
				hospitalization.
											.
							(e)Frequency of authorized
			 travelParagraph (3) of
			 subsection (a) of such section 411h is amended to read as follows:
							
								(3)Not more than a total of three roundtrips
				may be provided under paragraph (1) in any 60-day period at Government expense
				to the individuals who, with respect to a member, are the designated
				individuals of that member in effect during that period. However, if the
				Secretary concerned has granted a waiver under the second sentence of paragraph
				(1) with respect to a member, then for any 60-day period in which the waiver is
				in effect the limitation in the preceding sentence shall be adjusted
				accordingly. In addition, during any period during which there is in effect a
				non-medical attendant designation for a member under section 411h–1 of this
				title, not more than a total of two roundtrips may be provided under paragraph
				(1) in any 60-day period at Government expense until there no longer is a
				designation of a non-medical attendant or that designation transfers to another
				individual, in which case during the transfer period three roundtrip tickets
				may be
				provided.
								.
						(f)Stylistic and conforming
			 amendmentsSuch section is
			 further amended—
							(1)in subsection (a), by striking
			 (a)(1) and inserting (a) Travel and transportation
			 authorized.—(1);
							(2)in subsection (b)—
								(A)by striking (b)(1) and
			 inserting (b) Definitions.—(1); and
								(B)in paragraph (3)—
									(i)by inserting (A) after
			 (3); and
									(ii)by adding at the end the following new
			 subparagraph:
										
											(B)In this paragraph, the term family
				member, with respect to a member, means the following:
												(i)The member's spouse.
												(ii)Children of the member (including
				stepchildren, adopted children, and illegitimate children).
												(iii)Parents of the member or persons in loco
				parentis to the member, including fathers and mothers through adoption and
				persons who stood in loco parentis to the member for a period not less than one
				year immediately before the member entered the uniformed service, except that
				only one father and one mother or their counterparts in loco parentis may be
				recognized in any one case.
												(iv)Siblings of the member.
												(v)A
				person related to the member as described in clause (i), (ii), (iii), or (iv)
				who is also a member of the uniformed
				services.
												;
									(3)in subsection (c)—
								(A)by striking (c)(1) and
			 inserting (c) Round trip
			 transportation and per diem allowance.—(1); and
								(B)in paragraph (1), by striking family
			 member and inserting designated individual; and
								(4)in subsection (d), by striking
			 (d)(1) and inserting (d)
			 Method of transportation
			 authorized.—(1).
							(g)Clerical amendments
							(1)Section headingThe heading of such section is amended to
			 read as follows:
								
									411h.Travel and transportation allowances:
				transportation of designated individuals incident to hospitalization of members
				for treatment of wounds, illness, or
				injury
									.
							(2)Table of sectionsThe item relating to such section in the
			 table of sections at the beginning of chapter 7 of such title is amended to
			 read as follows:
								
									
										411h. Travel and transportation
				allowances: transportation of designated individuals incident to
				hospitalization of members for treatment of wounds, illness, or
				injury.
									
									.
							(h)Conforming amendment to wounded warrior
			 ActSection 1602(4) of the
			 Wounded Warrior Act (10 U.S.C. 1071 note) is amended by striking
			 411h(b)(1) and inserting 411h(b)(3)(B).
						(i)Applicability of amendmentsNo reimbursement may be provided under
			 section 411h of title 37, United States Code, by reason of the amendments made
			 by this section for travel and transportation costs incurred before the date of
			 the enactment of this Act.
						632.Travel and transportation allowances for
			 non-medical attendants of seriously wounded, ill, or injured members of the
			 uniformed services
						(a)Payment of travel costs authorized
							(1)In generalChapter 7 of title 37, United States Code,
			 is mended by inserting after section 411h the following new section:
								
									411h–1.Travel and transportation allowances:
				transportation of non-medical attendants for members who are seriously wounded,
				ill, or injured
										(a)In generalUnder uniform regulations prescribed by the
				Secretaries concerned, travel and transportation described in subsection (d)
				may be provided for a qualified non-medical attendant for a member of the
				uniformed services described in subsection (c) if the attending physician or
				surgeon and the commander or head of the military medical facility exercising
				control over the member jointly determine that the presence of such an
				attendant may contribute to the member's health and welfare.
										(b)Qualified non-medical
				attendantFor purposes of
				this section, a qualified non-medical attendant with respect to a member
				described in subsection (c) is an individual who—
											(1)the member designates for purposes of this
				section to be a non-medical attendant for the member; or
											(2)the attending physician or surgeon and the
				commander or head of the military medical facility exercising control over the
				member jointly determine is an appropriate non-medical attendant for the member
				whose presence may contribute to the member's health and welfare.
											(c)Covered membersA member of the uniformed services
				described in this subsection is a member who—
											(1)is serving on active duty, is entitled to
				pay and allowances under section 204(g) of this title (or would be so entitled
				if not for offsetting earned income described in that subsection), or is
				retired for the wound, illness, or injury for which the member is categorized
				as described in paragraph (2);
											(2)has been determined by the attending
				physician or surgeon to be in the category known as very seriously
				wounded, ill, or injured or in the category known as seriously
				wounded, ill, and injured; and
											(3)either—
												(A)is hospitalized for treatment of the wound,
				illness, or injury for which the member is so categorized; or
												(B)requires continuing outpatient treatment
				for such wound, illness, or injury.
												(d)Travel and transportation(1)(A)The transportation authorized by subsection
				(a) for a qualified non-medical attendant for a member is round-trip
				transportation between the home of the attendant and the location at which the
				member is receiving treatment, including transportation, while accompanying the
				member, to any other location to which the member is subsequently transferred
				for further treatment.
												(B)In addition to the transportation
				authorized by subsection (a), the Secretary concerned may provide a per diem
				allowance or reimbursement, or a combination thereof, for the actual and
				necessary expenses of travel as described in subparagraph (A), but at rates not
				to exceed the rates for travel established under section 404(d) of this
				title.
												(2)The transportation authorized by subsection
				(a) includes transportation, while accompanying the member, necessary to obtain
				treatment for the member at the location to which the member is permanently
				assigned.
											(3)The transportation authorized by subsection
				(a) may be provided by any means as follows:
												(A)Transportation in-kind.
												(B)A
				monetary allowance in place of transportation in-kind.
												(C)Reimbursement for the cost of commercial
				transportation.
												(4)An allowance payable under this subsection
				may be paid in advance.
											(5)Reimbursement payable under this subsection
				for air travel may not exceed the cost of Government-procured commercial
				round-trip air travel.
											(e)Coordination with transportation and
				allowances for designated individualsAn individual may not receive travel and
				transportation allowances under section 411h of this title and this section
				simultaneously.
										.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 7 of such title is amended by inserting after the item related to
			 section 411h the following new item:
								
									
										411h–1. Travel and
				transportation allowances: transportation of non-medical attendants for members
				who are seriously wounded, ill, or
				injured.
									
									.
							(b)ApplicabilityNo reimbursement may be provided under
			 section 411h–1 of title 37, United States Code (as added by subsection (a)),
			 for any costs of travel or transportation incurred before the date of the
			 enactment of this Act.
						633.Travel and transportation allowances for
			 members of the reserve components of the Armed Forces on leave for suspension
			 of training
						(a)Allowances authorized
							(1)In generalChapter 7 of title 37, United States Code,
			 is amended by inserting after section 411j the following new section:
								
									411k.Travel and transportation allowances:
				travel performed by certain members of the reserve components of the armed
				forces in connection with leave for suspension of training 
										(a)Allowance authorizedThe Secretary concerned may reimburse or
				provide transportation to a member of a reserve component of the armed forces
				on active duty for a period of more than 30 days who is performing duty at a
				temporary duty station for travel between the member's temporary duty station
				and the member's permanent duty station in connection with authorized leave
				pursuant to a suspension of training.
										(b)Minimum distance between
				stationsA member may be paid
				for or provided transportation under subsection (a) only as follows:
											(1)In the case of a member who travels between
				a temporary duty station and permanent duty station by air transportation, if
				the distance between such stations is not less than 300 miles.
											(2)In the case of a member who travels between
				a temporary duty station and permanent duty station by ground transportation,
				if the distance between such stations is more than the normal commuting
				distance from the permanent duty station (as determined under the regulations
				prescribed under subsection (e)).
											(c)Minimum period of suspension of
				trainingA member may be paid
				for or provided transportation under subsection (a) only in connection with a
				suspension of training covered by that subsection that is five days or more in
				duration.
										(d)Limitation on reimbursementThe amount a member may be paid under
				subsection (a) for travel may not exceed the amount that would be paid by the
				government (as determined under the regulations prescribed under subsection
				(e)) for the least expensive means of travel between the duty stations
				concerned.
										(e)RegulationsThe Secretary concerned shall prescribe
				regulations to carry out this section. Regulations prescribed by the Secretary
				of a military department shall be subject to the approval of the Secretary of
				Defense.
										.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 7 of such title is amended by inserting after the item relating to
			 section 411j the following new item:
								
									
										411k. Travel and transportation allowances: travel performed by
				certain members of the reserve components of the armed forces in connection
				with leave for suspension of
				training.
									
									.
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to travel that occurs on or after that date.
						634.Reimbursement of travel expenses of members
			 of the Armed Forces on active duty and their dependents for travel for
			 specialty care under exceptional circumstances
						(a)Reimbursement authorizedSection 1074i of title 10, United States
			 Code, is amended—
							(1)by redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively; and
							(2)by inserting after subsection (a) the
			 following new subsection (b):
								
									(b)Reimbursement for travel under exceptional
				circumstancesThe Secretary
				of Defense may provide reimbursement for reasonable travel expenses of travel
				of members of the armed forces on active duty and their dependents, and
				accompaniment, to a specialty care provider not otherwise authorized by
				subsection (a) under such exceptional circumstances as the Secretary considers
				appropriate for purposes of this
				section.
									.
							(b)Technical amendmentSubsection (a) of such section is amended
			 by inserting of Defense after the
			 Secretary.
						635.Travel and
			 transportation for survivors of deceased members of the uniformed services to
			 attend memorial ceremonies
						(a)Allowances
			 authorizedSubsection (a) of section 411f of title 37, United
			 States Code, is amended—
							(1)by redesignating
			 paragraph (2) as paragraph (3); and
							(2)by inserting
			 after paragraph (1) the following new paragraph (2):
								
									(2)The Secretary concerned may provide
				round trip travel and transportation allowances to eligible relatives of a
				member of the uniformed services who dies while on active duty in order that
				the eligible relatives may attend a memorial service for the deceased member
				that occurs at a location other than the location of the burial ceremony for
				which travel and transportation allowances are provided under paragraph (1).
				Travel and transportation allowances may be provided under this paragraph for
				travel of eligible relatives to only one memorial service for the deceased
				member
				concerned.
									.
							(b)Conforming
			 amendmentsSubsection (c) of such section is amended—
							(1)by striking
			 subsection (a)(1) the first place it appears and inserting
			 paragraphs (1) and (2) of subsection (a); and
							(2)by striking
			 subsection (a)(1) the second place it appears and inserting
			 paragraph (1) or (2) of subsection (a).
							DOther Matters
					651.Authority to continue provision of
			 incentives after termination of temporary Army authority to provide additional
			 recruitment incentivesSubsection (i) of section 681 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3321) is amended to read as follows:
						
							(i)Termination of authority
								(1)In generalThe Secretary may not develop an incentive
				under this section, or first provide an incentive developed under this section
				to an individual, after December 31, 2009.
								(2)Continuation of incentivesNothing in paragraph (1) shall be construed
				to prohibit or limit the continuing provision to an individual after the date
				specified in that paragraph of an incentive first provided the individual under
				this section before that
				date.
								.
					652.Repeal of
			 requirement of reduction of SBP survivor annuities by dependency and indemnity
			 compensation
						(a)Repeal
							(1)In
			 generalSubchapter II of chapter 73 of title 10, United States
			 Code, is amended as follows:
								(A)In section 1450,
			 by striking subsection (c).
								(B)In section
			 1451(c)—
									(i)by
			 striking paragraph (2); and
									(ii)by
			 redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively.
									(2)Conforming
			 amendmentsSuch subchapter is further amended as follows:
								(A)In section
			 1450—
									(i)by
			 striking subsection (e);
									(ii)by
			 striking subsection (k); and
									(iii)by striking
			 subsection (m).
									(B)In section
			 1451(g)(1), by striking subparagraph (C).
								(C)In section
			 1452—
									(i)in
			 subsection (f)(2), by striking does not apply— and all that
			 follows and inserting does not apply in the case of a deduction made
			 through administrative error.; and
									(ii)by
			 striking subsection (g).
									(D)In section
			 1455(c), by striking , 1450(k)(2),.
								(b)Prohibition on
			 Retroactive BenefitsNo benefits may be paid to any person for
			 any period before the effective date provided under subsection (f) by reason of
			 the amendments made by subsection (a).
						(c)Prohibition on
			 recoupment of certain amounts previously refunded to SBP
			 recipientsA surviving spouse who is or has been in receipt of an
			 annuity under the Survivor Benefit Plan under subchapter II of chapter 73 of
			 title 10, United States Code, that is in effect before the effective date
			 provided under subsection (f) and that is adjusted by reason of the amendments
			 made by subsection (a) and who has received a refund of retired pay under
			 section 1450(e) of title 10, United States Code, shall not be required to repay
			 such refund to the United States.
						(d)Repeal of
			 authority for optional annuity for dependent childrenSection
			 1448(d) of such title is amended—
							(1)in paragraph (1),
			 by striking Except as provided in paragraph (2)(B), the Secretary
			 concerned and inserting The Secretary concerned;
			 and
							(2)in paragraph
			 (2)—
								(A)by striking
			 Dependent
			 children.— and all that follows through In the
			 case of a member described in paragraph (1), and inserting
			 Dependent children annuity
			 when no eligible surviving spouse.—In the case of a member
			 described in paragraph (1),; and
								(B)by striking
			 subparagraph (B).
								(e)Restoration of
			 eligibility for previously eligible spousesThe Secretary of the
			 military department concerned shall restore annuity eligibility to any eligible
			 surviving spouse who, in consultation with the Secretary, previously elected to
			 transfer payment of such annuity to a surviving child or children under the
			 provisions of section 1448(d)(2)(B) of title 10, United States Code, as in
			 effect on the day before the effective date provided under subsection (f). Such
			 eligibility shall be restored whether or not payment to such child or children
			 subsequently was terminated due to loss of dependent status or death. For the
			 purposes of this subsection, an eligible spouse includes a spouse who was
			 previously eligible for payment of such annuity and is not remarried, or
			 remarried after having attained age 55, or whose second or subsequent marriage
			 has been terminated by death, divorce or annulment.
						(f)Effective
			 DateThe sections and the amendments made by this section shall
			 take effect on the later of—
							(1)the first day of
			 the first month that begins after the date of the enactment of this Act;
			 or
							(2)the first day of
			 the fiscal year that begins in the calendar year in which this Act is
			 enacted.
							653.Sense of
			 Congress on airfares for members of the Armed Forces
						(a)FindingsCongress
			 makes the following findings:
							(1)The Armed Forces
			 is comprised of over 1,450,000 active-duty members from every State and
			 territory of the United States who are assigned to thousands of installations,
			 stations, and ships worldwide and who oftentimes must travel long distances by
			 air at their own expense to enjoy the benefits of leave and liberty.
							(2)The United States
			 is indebted to the members of the all volunteer Armed Forces and their families
			 who protect our Nation, often experiencing long separations due to the demands
			 of military service and in life threatening circumstances.
							(3)Military service
			 often precludes long range planning for leave and liberty to provide
			 opportunities for reunions and recreation with loved ones and requires changes
			 in planning due to military necessity which results in last minute changes in
			 planning.
							(b)Sense of
			 congressIt is the sense of Congress that—
							(1)all United States
			 commercial carriers should seek to lend their support with flexible, generous
			 policies applicable to members of the Armed Forces who are traveling on leave
			 or liberty at their own expense; and
							(2)each United
			 States air carrier, for all members of the Armed Forces who have been granted
			 leave or liberty and who are traveling by air at their own expense,
			 should—
								(A)seek to provide
			 reduced air fares that are comparable to the lowest airfare for ticketed
			 flights and that eliminate to the maximum extent possible advance purchase
			 requirements;
								(B)seek to eliminate
			 change fees or charges and any penalties for military personnel;
								(C)seek to eliminate
			 or reduce baggage and excess weight fees;
								(D)offer flexible
			 terms that allow members of the Armed Forces on active duty to purchase,
			 modify, or cancel tickets without time restrictions, and to waive fees
			 (including baggage fees), ancillary costs, or penalties; and
								(E)seek to take
			 proactive measures to ensure that all airline employees, particularly those who
			 issue tickets and respond to members of the Armed Forces and their family
			 members are trained in the policies of the airline aimed at benefitting members
			 of the Armed Forces who are on leave.
								654.Continuation on
			 active duty of reserve component members during physical disability evaluation
			 following mobilization and deploymentSection 1218 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(d)(1)The Secretary of a military department
				shall ensure that each member of a reserve component under the jurisdiction of
				the Secretary who is determined, after a mobilization and deployment to an area
				in which imminent danger pay is authorized under section 310 of title 37, to
				require evaluation for a physical or mental disability which could result in
				separation or retirement for disability under this chapter or placement on the
				temporary disability retired list or inactive status list under this chapter is
				retained on active duty during the disability evaluation process until such
				time as such member is—
									(A)cleared by appropriate authorities for
				continuation on active duty; or
									(B)separated, retired, or placed on the
				temporary disability retired list or inactive status list.
									(2)(A)A member described in paragraph (1) may
				request termination of active duty under such paragraph at any time during the
				demobilization or disability evaluation process of such member.
									(B)Upon a request under subparagraph (A), a
				member described in paragraph (1) shall only be released from active duty after
				the member receives counseling about the consequences of termination of active
				duty.
									(C)Each release from active duty under
				subparagraph (B) shall be thoroughly documented.
									(3)The requirements in paragraph (1)
				shall expire on the date that is five years after the date of the enactment of
				the National Defense Authorization Act for Fiscal Year
				2010.
								.
					655.Use of local
			 residences for community-based care for certain reserve component
			 membersSection 1222 of title
			 10, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(d)Use of local
				residences for certain reserve component members(1)(A)A member of a reserve component described
				by subparagraph (B) may be assigned to the community-based warrior transition
				unit located nearest to the member's permanent place of residence if residing
				at that location is—
										(i)medically feasible, as determined by a
				licensed military health care provider; and
										(ii)consistent with—
											(I)the needs of the armed forces; and
											(II)the optimal course of medical treatment of
				the member.
											(B)A
				member of a reserve component described by this subparagraph is any member
				remaining on active duty under section 1218(d) of this title during the period
				the member is on active duty under such subsection.
									(2)Nothing in this subsection shall be
				construed as terminating, altering, or otherwise affecting the authority of the
				commander of a member described in paragraph (1)(B) to order the member to
				perform duties consistent with the member's fitness for duty.
								(3)The Secretary concerned shall pay any
				reasonable expenses of transportation, lodging, and meals incurred by a member
				residing at the member's permanent place of residence under this subsection in
				connection with travel from the member's permanent place of residence to a
				medical facility during the period in which the member is covered by this
				subsection.
								.
					656.Assistance
			 with transitional benefits
						(a)In
			 generalChapter 61 of title
			 10, United States Code, is amended by inserting after section 1218 the
			 following new section:
							
								1218a.Discharge or release from active duty:
				transition assistanceThe
				Secretary of a military department shall provide to a member of a reserve
				component under the jurisdiction of the Secretary who is injured while on
				active duty in the armed forces the following before such member is demobilized
				or separated from the armed forces:
									(1)Information on the availability of care and
				administrative processing through community based warrior transition
				units.
									(2)The location of the community based warrior
				transition unit located nearest to the member's permanent place of
				residence.
									(3)An opportunity to consult with a member of
				the applicable judge advocate general's corps, or other qualified legal
				assistance attorney, regarding the member's eligibility for compensation,
				disability, or other transitional
				benefits.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 61 of
			 such title is amended by inserting after the item relating to section 1218 the
			 following new item:
							
								
									1218a. Discharge or release
				from active duty: transition
				assistance.
								
								.
						657.Report on
			 recruitment and retention of members of the Air Force in nuclear career
			 fields
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Air Force shall submit to the congressional
			 defense committees a report on the efforts of the Air Force to attract and
			 retain qualified individuals for service as members of the Air Force involved
			 in the operation, maintenance, handling, and security of nuclear
			 weapons.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description of
			 current reenlistment rates, set forth by Air Force Specialty Code, of members
			 of the Air Force serving in positions involving the operation, maintenance,
			 handling, and security of nuclear weapons.
							(2)A description of
			 the current personnel fill rate for Air Force units involved in the operation,
			 maintenance, handling, and security of nuclear weapons.
							(3)An description of
			 the steps the Air Force has taken, including the use of retention bonuses or
			 assignment incentive pay, to improve recruiting and retention of officers and
			 enlisted personnel by the Air Force for the positions described in paragraph
			 (1).
							(4)An assessment of
			 the feasibility, advisability, utility, and cost effectiveness of establishing
			 additional bonuses or incentive pay as a way to enhance the recruitment and
			 retention by the Air Force of skilled personnel in the positions described in
			 paragraph (1).
							(5)An assessment of
			 whether assignment incentive pay should be provided for members of the Air
			 Force covered by the Personnel Reliability Program.
							(6)An assessment of
			 the long-term community management plan for recruitment and retention by the
			 Air Force of skilled personnel in the positions described in paragraph
			 (1).
							(7)Such other
			 matters as the Secretary considers appropriate.
							658.Sense of
			 Congress on establishment of flexible spending arrangements for the uniformed
			 services
						(a)In
			 generalIt is the sense of Congress that, the Secretary of
			 Defense, with respect to members of the Army, Navy, Marine Corps, and Air
			 Force, the Secretary of Homeland Security, with respect to members of the Coast
			 Guard, the Secretary of Health and Human Services, with respect to commissioned
			 officers of the Public Health Service, and the Secretary of Commerce, with
			 respect to commissioned officers of the National Oceanic and Atmospheric
			 Administration, should establish procedures to implement flexible spending
			 arrangements with respect to basic pay and compensation, for health care and
			 dependent care on a pre-tax basis in accordance with regulations prescribed
			 under sections 106(c) and 125 of the Internal Revenue Code of 1986.
						(b)ConsiderationsIt
			 is the sense of Congress that, in establishing the procedures described by
			 subsection (a), the Secretary of Defense, the Secretary of Homeland Security,
			 the Secretary of Health and Human Services, and the Secretary of Commerce
			 should consider life events of members of the uniformed services that are
			 unique to them as members of the uniformed services, including changes relating
			 to permanent changes of duty station and deployments to overseas contingency
			 operations.
						659.Treatment as
			 active service for retired pay purposes of service as member of Alaska
			 Territorial Guard during World War II
						(a)In
			 generalService as a member
			 of the Alaska Territorial Guard during World War II of any individual who was
			 honorably discharged therefrom under section 8147 of the Department of Defense
			 Appropriations Act, 2001 (Public Law 106–259; 114 Stat. 705) shall be treated
			 as active service for purposes of the computation under chapter 61, 71, 371,
			 571, 871, or 1223 of title 10, United States Code, as applicable, of the
			 retired pay to which such individual may be entitled under title 10, United
			 States Code.
						(b)ApplicabilitySubsection
			 (a) shall apply with respect to amounts of retired pay payable under title 10,
			 United States Code, for months beginning on or after the date of the enactment
			 of this Act. No retired pay shall be paid to any individual by reason of
			 subsection (a) for any period before that date.
						(c)World War II
			 definedIn this section, the term World War II has
			 the meaning given that term in section 101(8) of title 38, United States
			 Code.
						660.Inclusion of service
			 after September 11, 2001, in determination of reduced eligibility age for
			 receipt of non-regular service retired paySection 12731(f)(2)(A) of title 10, United
			 States Code, is amended—
						(1)by striking
			 the date of the enactment of the National Defense Authorization Act for
			 Fiscal Year 2008 and inserting September 11, 2001;
			 and
						(2)by striking
			 in any fiscal year after such date and inserting in any
			 fiscal year after fiscal year 2001.
						VIIHealth Care Provisions
				ATRICARE Program
					701.TRICARE Standard coverage for certain
			 members of the Retired Reserve, and family members, who are qualified for a
			 non-regular retirement but are not yet age 60
						(a)In generalChapter 55 of title 10, United States Code,
			 is amended by inserting after section 1076d the following new section:
							
								1076e.TRICARE program: TRICARE Standard coverage
				for certain members of the Retired Reserve who are qualified for a non-regular
				retirement but are not yet age 60
									(a)Eligibility(1)Except as provided in paragraph (2), a
				member of the Retired Reserve of a reserve component of the Armed Forces who is
				qualified for a non-regular retirement at age 60 under chapter 1223, but is not
				age 60, is eligible for health benefits under TRICARE Standard as provided in
				this section.
										(2)Paragraph (1) does not apply to a member
				who is enrolled, or is eligible to enroll, in a health benefits plan under
				chapter 89 of title 5.
										(b)Termination of Eligibility Upon Obtaining
				Other TRICARE coverageEligibility for TRICARE Standard coverage
				of a member under this section shall terminate upon the member becoming
				eligible for TRICARE coverage at age 60 under section 1086 of this
				title.
									(c)Family
				MembersWhile a member of a
				reserve component is covered by TRICARE Standard under the section, the members
				of the immediate family of such member are eligible for TRICARE Standard
				coverage as dependents of the member. If a member of a reserve component dies
				while in a period of coverage under this section, the eligibility of the
				members of the immediate family of such member for TRICARE Standard coverage
				under this section shall continue for the same period of time that would be
				provided under section 1086 of this title if the member had been eligible at
				the time of death for TRICARE Standard coverage under such section (instead of
				under this section).
									(d)Premiums(1)A member of a reserve component covered by
				TRICARE Standard under this section shall pay a premium for that
				coverage.
										(2)The Secretary of Defense shall prescribe
				for the purposes of this section one premium for TRICARE Standard coverage of
				members without dependents and one premium for TRICARE Standard coverage of
				members with dependents referred to in subsection (f)(1). The premium
				prescribed for a coverage shall apply uniformly to all covered members of the
				reserve components covered under this section.
										(3)(A)The monthly amount of the premium in effect
				for a month for TRICARE Standard coverage under this section shall be the
				amount equal to the cost of coverage that the Secretary determines on an
				appropriate actuarial basis.
											(B)The appropriate actuarial basis for
				purposes of subparagraph (A) shall be determined in the manner specified in
				section 1076d(d)(3)(B) of this title with respect to the cost of coverage
				applicable under subparagraph (A).
											(4)The Secretary shall prescribe the
				requirements and procedures applicable to the payment of premiums under this
				subsection.
										(5)Amounts collected as premiums under this
				subsection shall be credited to the appropriation available for the Defense
				Health Program Account under section 1100 of this title, shall be merged with
				sums in such Account that are available for the fiscal year in which collected,
				and shall be available under subsection (b) of such section for such fiscal
				year.
										(e)RegulationsThe Secretary of Defense, in consultation
				with the other administering Secretaries, shall prescribe regulations for the
				administration of this section.
									(f)DefinitionsIn this section:
										(1)The term immediate family,
				with respect to a member of a reserve component, means all of the member's
				dependents described in subparagraphs (A), (D), and (I) of section 1072(2) of
				this title.
										(2)The term TRICARE Standard
				means—
											(A)medical care to which a dependent described
				in section 1076(a)(2) of this title is entitled; and
											(B)health benefits contracted for under the
				authority of section 1079(a) of this title and subject to the same rates and
				conditions as apply to persons covered under that
				section.
											.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 55 of such title is amended by inserting after the item relating to
			 section 1076d the following new item:
							
								
									1076e. TRICARE program: TRICARE
				Standard coverage for certain members of the Retired Reserve who are qualified
				for a non-regular retirement but are not yet age
				60.
								
								.
						(c)Effective
			 dateSection 1076e of title
			 10, United States Code, as inserted by subsection (a), shall apply to coverage
			 for months beginning on or after October 1, 2009, or such earlier date as the
			 Secretary of Defense may specify.
						702.Expansion of eligibility of survivors under
			 the TRICARE dental programSection 1076a(k)(3) of title 10, United
			 States Code, is amended by inserting before the period at the end the
			 following: “, except that, in the case of a dependent described by subparagraph
			 (D) or (I) of section 1072(2) of this title, the period of continuing
			 eligibility shall be the longer of the following periods beginning on such
			 date:
						
							(A)Three years.
							(B)The period ending on the date on which the
				dependent attains 21 years of age.
							(C)In
				the case of a dependent who, at 21 years of age, is enrolled in a full-time
				course of study at an institution of higher learning approved by the
				administering Secretary and is, or was, at the time of the member's death, in
				fact dependent on the member for over one-half of the dependent's support, the
				period ending on the earlier of the following dates:
								(i)The date on which the dependent ceases to
				pursue such a course of study, as determined by the administering
				Secretary.
								(ii)The date on which the dependent attains 23
				years of
				age
								.
					703.Constructive eligibility for TRICARE
			 benefits of certain persons otherwise ineligible under retroactive
			 determination of entitlement to Medicare part A hospital insurance
			 benefitsSection 1086(d) of
			 title 10, United States Code, is amended—
						(1)by redesignating paragraph (4) as paragraph
			 (5); and
						(2)by inserting after paragraph (3) the
			 following new paragraph (4):
							
								(4)(A)If a person referred to in subsection (c)
				and described by paragraph (2)(B) is subject to a retroactive determination by
				the Social Security Administration of entitlement to hospital insurance
				benefits described in paragraph (1), the person shall, during the period
				described in subparagraph (B), be deemed for purposes of health benefits under
				this section—
										(i)not to have been covered by paragraph (1);
				and
										(ii)not to have been subject to the
				requirements of section 1079(j)(1) of this title, whether through the operation
				of such section or subsection (g) of this section.
										(B)The period described in this subparagraph
				with respect to a person covered by subparagraph (A) is the period that—
										(i)begins on the date that eligibility of the
				person for hospital insurance benefits referred to in paragraph (1) is
				effective under the retroactive determination of eligibility with respect to
				the person as described in subparagraph (A); and
										(ii)ends on the date of the issuance of such
				retroactive determination of eligibility by the Social Security
				Administration.
										.
						704.Reform and improvement of the TRICARE
			 program
						(a)In generalCommencing not later than 30 days after the
			 date of the enactment of this Act, the Secretary of Defense shall, in
			 consultation with the other administering Secretaries, undertake actions to
			 reform and improve the TRICARE program.
						(b)ElementsIn undertaking actions to reform and
			 improve the TRICARE program under subsection (a), the Secretary shall consider
			 actions as follows:
							(1)Actions to guarantee the availability of
			 care without delay for eligible beneficiaries.
							(2)Actions to expand and enhance sharing of
			 health care resources among Federal health care programs, including designated
			 providers (as that term is defined in section 721(5) of the National Defense
			 Authorization Act for Fiscal Year 1997 (10 U.S.C. 1073 note)).
							(3)Actions utilizing medical technology to
			 speed and simplify referrals for specialty care.
							(4)Actions, including a comprehensive plan,
			 for the enhanced availability of prevention and wellness care.
							(5)Actions to expand and enhance options for
			 mental health care.
							(6)Actions utilizing technology to improve
			 direct communication with beneficiaries regarding health and preventive
			 care.
							(7)Actions regarding additional financing
			 options for health care provided by civilian providers.
							(8)Actions to improve regional or national
			 staffing capabilities in order to enhance support provided to military medical
			 treatment facilities facing staff shortages.
							(9)Actions to reduce administrative
			 costs.
							(10)Actions to control the cost of health care
			 and pharmaceuticals.
							(11)Actions to ensure consistency throughout
			 the TRICARE program, including actions to hold commanders of military medical
			 treatment facilities and civilian providers accountable for compliance with
			 access standards.
							(12)Actions to create performance metrics by
			 which to measure improvement in the TRICARE program.
							(13)Such other actions as the Secretary, in
			 consultation with the other administering Secretaries, considers
			 appropriate.
							(c)ConsultationIn considering actions to be undertaken
			 under this section, and in undertaking such actions, the Secretary shall
			 consult with a broad range of national health care and military advocacy
			 organizations.
						(d)Reports
							(1)In generalThe Secretary shall, on a periodic basis,
			 submit to the congressional defense committees a report on the progress being
			 made in the reform and improvement of the TRICARE program under this
			 section.
							(2)ElementsEach report under this subsection shall
			 include the following:
								(A)A description and assessment of the
			 progress made as of the date of such report in the reform and improvement of
			 the TRICARE program.
								(B)Such recommendations for administrative or
			 legislative action as the Secretary considers appropriate to expedite and
			 enhance the reform and improvement of the TRICARE program.
								(e)DefinitionsIn this section:
							(1)The term administering
			 Secretaries has the meaning given that term in section 1072(3) of title
			 10, United States Code.
							(2)The term TRICARE program has
			 the meaning given that term in section 1072(7) of title 10, United States
			 Code.
							705.Comptroller General of the United States
			 report on implementation of requirements on the relationship between the
			 TRICARE program and employer-sponsored group health plans
						(a)Report requiredNot later than March 31, 2010, the
			 Comptroller General of the United States shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report on the
			 implementation of the requirements of section 1097c of title 10, United States
			 Code, relating to the relationship between the TRICARE program and
			 employer-sponsored group health plans.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)A description of the extent to which the
			 Department of Defense has established measures to assess the effectiveness of
			 section 1097c of title 10, United States Code, in reducing health care costs to
			 the Department for military retirees and their families, and an assessment of
			 the effectiveness of any measures so established.
							(2)An assessment of the extent to which the
			 implementation of such section 1097c has resulted in the migration of military
			 retirees from coverage under the TRICARE Standard option of the TRICARE program
			 to coverage under the TRICARE Prime option of the TRICARE program.
							(3)A description of the exceptions adopted
			 under subsection (a)(2) of such section 1097c to the requirements under such
			 section 1097c, and an assessment of the effect of the exercise of any
			 exceptions adopted on the administration of such section 1097c.
							(4)An assessment of the extent to which the
			 Department collects and assembles data on the treatment of employees eligible
			 for participation in the TRICARE program in comparison with similar employees
			 who are not eligible for participation in that program.
							(5)A description of the outreach conducted by
			 the Department to inform individuals eligible for participation in the TRICARE
			 program and employers of their respective rights and responsibilities under
			 such section 1097c, and an assessment of the effectiveness of any outreach so
			 conducted.
							(6)Such other matters with respect to the
			 administration and effectiveness of the authorities in such section 1097c as
			 the Comptroller General considers appropriate.
							706.Sense of the
			 Senate on health care benefits and costs for members of the Armed Forces and
			 their families
						(a)FindingsThe
			 Senate makes the following findings:
							(1)Career members of
			 the Armed Forces and their families endure unique and extraordinary demands,
			 and make extraordinary sacrifices, over the course of 20-year to 30-year
			 careers in protecting freedom for all Americans.
							(2)The nature and
			 extent of these demands and sacrifices are never so evident as in wartime, not
			 only during the current combat operations, but also during the wars of the last
			 60 years when current retired members of the Armed Forces were on continuous
			 call to go in harm's way when and as needed.
							(3)A primary benefit
			 of enduring the extraordinary sacrifices inherent in a military career is a
			 range of retirement benefits, including lifetime health benefits, that a
			 grateful Nation provides for those who choose to subordinate their personal
			 life to the national interest for so many years.
							(4)Currently serving
			 and retired members of the uniformed services and their families and survivors
			 deserve benefits equal to their commitment and service to our Nation.
							(5)Many employers
			 are curtailing health benefits and shifting costs to their employees, which may
			 result in retired members of the Armed Forces returning to the Department of
			 Defense, and its TRICARE program, for health care benefits during retirement,
			 and contribute to health care cost growth.
							(6)Defense health
			 costs also expand as a result of service-unique military readiness
			 requirements, wartime requirements, and other necessary requirements that
			 represent the cost of business for the Department of
			 Defense.
							(7)While the
			 Department of Defense has made some efforts to contain increases in the cost of
			 the TRICARE program, too many of those efforts have been devoted to shifting a
			 larger share of the costs of benefits under that program to retired members of
			 the Armed Forces who have earned health care benefits in return for a career of
			 military service.
							(8)In some cases
			 health care providers refuse to accept TRICARE patients because that program
			 pays less than other public and private payors and imposes unique
			 administrative requirements.
							(9)The Department of
			 Defense records deposits to the Department of Defense Military Retiree Health
			 Care Fund as discretionary costs to the Department in spite of legislation
			 enacted in 2006 that requires such deposits to be made directly from the
			 Treasury of the United States.
							(10)As a result,
			 annual payments for the future costs of servicemember health care continue to
			 compete with other readiness needs of the Armed Forces.
							(b)Sense of
			 SenateIt is the sense of the Senate that—
							(1)the Department of
			 Defense and the Nation have an obligation to provide health care benefits to
			 retired members of the Armed Forces that equals the quality of their selfless
			 service to our country;
							(2)past proposals by
			 the Department of Defense to impose substantial fee increases on military
			 beneficiaries have failed to acknowledge properly the findings addressed in
			 subsection (a); and
							(3)the Department of
			 Defense has many additional options to constrain the growth of health care
			 spending in ways that do not disadvantage retired members of the Armed Forces
			 who participate or seek to participate in the TRICARE program, and should
			 pursue any and all such options rather than seeking large increases for
			 enrollment fees, deductibles, and copayments for such retirees, and their
			 families or survivors, who do participate in that program.
							707.Notification
			 of certain individuals regarding options for enrollment under Medicare part
			 BChapter 55 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
						
							1111.Notification
				of certain individuals regarding options for enrollment under Medicare part
				B
								(a)In
				generalThe Secretary of
				Defense shall establish procedures for identifying individuals described in
				subsection (b). The Secretary of Defense shall immediately notify individuals
				identified under the preceding sentence that they are no longer eligible for
				health care benefits under the TRICARE program under chapter 55 of title 10,
				United States Code, and of any options available for enrollment of the
				individual under part B of title XVIII of the Social Security Act (42 U.S.C.
				1395j et seq.). The Secretary of Defense shall consult with the Secretary of
				Health and Human Services to accurately identify and notify individuals
				described in subsection (b) under this subsection.
								(b)Individuals
				describedAn individual
				described in this subsection is an individual who is a covered beneficiary (as
				defined in section 1072(5) of title 10, United States Code) at the time the
				individual is entitled to part A of title XVIII of the Social Security Act
				under section 226(b) or section 226A of such Act (42 U.S.C. 426(b) and 426–1)
				and who is eligible to enroll but who has elected not to enroll (or to be
				deemed enrolled) during the individual’s initial enrollment period under part B
				of such
				title.
								.
					BOther Health Care Benefits
					711.Mental health assessments for members of
			 the Armed Forces deployed in connection with a contingency operation
						(a)Mental health assessments
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall issue guidance for
			 the provision of a person-to-person mental health assessment for each member of
			 the Armed Forces who is deployed in connection with a contingency operation as
			 follows:
								(A)At a time during the period beginning 60
			 days before the date of deployment in connection with the contingency
			 operation.
								(B)At a time during the period beginning 90
			 days after the date of redeployment from the contingency operation and ending
			 180 days after the date of redeployment from the contingency operation.
								(C)Subject to subsection (d), not later than
			 each of 6 months, 12 months, and 24 months after return from deployment.
								(2)Exclusion of certain membersA mental health assessment is not required
			 for a member of the Armed Forces under subparagraphs (B) and (C) of paragraph
			 (1) if the Secretary determines that the member was not subjected or exposed to
			 operational risk factors during deployment in the contingency operation
			 concerned.
							(b)PurposeThe purpose of the mental health
			 assessments provided pursuant to this section shall be to identify Post
			 Traumatic Stress Disorder (PTSD), suicidal tendencies, and other behavioral
			 health issues identified among members of the Armed Forces described in
			 subsection (a) in order to determine which such members are in need of
			 additional care and treatment for such health issues.
						(c)Elements
							(1)In generalThe mental health assessments provided
			 pursuant to this section shall—
								(A)be performed by personnel trained and
			 certified to perform such assessments and may be performed by licensed mental
			 health professionals if such professionals are available and the use of such
			 professionals for the assessments would not impair the capacity of such
			 professionals to perform higher priority tasks;
								(B)include a person-to-person dialogue between
			 members of the Armed Forces described in subsection (a) and the professionals
			 or personnel described by paragraph (1), as applicable, on such matters as the
			 Secretary shall specify in order that the assessments achieve the purpose
			 specified in subsection (b) for such assessments;
								(C)be conducted in a private setting to foster
			 trust and openness in discussing sensitive health concerns; and
								(D)be provided in a consistent manner across
			 the military departments.
								(2)Treatment of current
			 assessmentsThe Secretary may
			 treat periodic health assessments and other person-to-person assessments that
			 are provided to members of the Armed Forces as of the date of the enactment of
			 this Act as meeting the requirements for mental health assessments required
			 under this section if the Secretary determines that such assessments and
			 person-to-person assessments meet the requirements for mental health
			 assessments established by this section.
							(d)Cessation of assessmentsNo mental health assessment is required to
			 be provided to an individual under subsection (a)(1)(C) after the individual's
			 discharge or release from the Armed Forces.
						(e)Sharing of information
							(1)In generalThe Secretary of Defense shall share with
			 the Secretary of Veterans Affairs such information on members of the Armed
			 Forces that is derived from confidential mental health assessments, including
			 mental health assessments provided pursuant to this section and health
			 assessments and other person-to-person assessments provided before the date of
			 the enactment of this Act, as the Secretary of Defense and the Secretary of
			 Veterans Affairs jointly consider appropriate to ensure continuity of mental
			 health care and treatment of members of the Armed Forces during their
			 transition from health care and treatment provided by the Department of Defense
			 to health care and treatment provided by the Department of Veterans
			 Affairs.
							(2)ProtocolsAny sharing of information under paragraph
			 (1) shall occur pursuant to a protocol jointly established by the Secretary of
			 Defense and the Secretary of Veterans Affairs for purposes of this subsection.
			 Any such protocol shall be consistent with the following:
								(A)Applicable provisions of the Wounded
			 Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note), including
			 in particular, section 1614 of that Act (122 Stat. 443; 10 U.S.C. 1071
			 note).
								(B)Section 1720F of title 38, United States
			 Code.
								(f)Contingency operation definedIn this section, the term contingency
			 operation has the meaning given that term in section 101(a)(13) of title
			 10, United States Code.
						(g)Reports
							(1)Report on guidanceUpon the issuance of the guidance required
			 by subsection (a), the Secretary of Defense shall submit to Congress a report
			 describing the guidance.
							(2)Reports on implementation of
			 guidance
								(A)Initial
			 reportNot later than 270
			 days after the date of the issuance of the guidance, the Secretary shall submit
			 to Congress an initial report on the implementation of the guidance by the
			 military departments.
								(B)Subsequent reportNot later than two years after the date of
			 the issuance of the guidance, the Secretary shall submit to Congress a report
			 on the implementation of the guidance by the military departments. The report
			 shall include an evidence based assessment of the effectiveness of the mental
			 health assessments provided pursuant to the guidance in achieving the purpose
			 specified in subsection (b) for such assessments.
								712.Enhancement of transitional dental care for
			 members of the reserve components on active duty for more than 30 days in
			 support of a contingency operationSection 1145(a) of title 10, United States
			 Code, is amended—
						(1)in paragraph (1)—
							(A)in the matter preceding subparagraph (A),
			 by striking paragraph (3) and inserting paragraph
			 (4); and
							(B)in subparagraph (A), by inserting
			 except as provided in paragraph (3), before medical and
			 dental care;
							(2)by redesignating paragraphs (3), (4), (5),
			 and (6) as paragraphs (4), (5), (6), and (7), respectively;
						(3)by inserting after paragraph (2) the
			 following new paragraph (3):
							
								(3)In the case of a member described in
				paragraph (2)(B), the dental care to which the member is entitled under this
				subsection shall be the dental care to which a member of the uniformed services
				on active duty for more than 30 days is entitled under section 1074 of this
				title.
								;
				and
						(4)in subparagraph (A) of paragraph (6), as
			 redesignated by paragraph (2) of this section, by striking paragraph
			 (4) and inserting paragraph (5).
						713.Reduction of minimum
			 distance of travel for reimbursement of covered beneficiaries of the military
			 health care system for travel for specialty health care
						(a)ReductionSection
			 1074i(a) of title 10, United States Code, is amended by striking 100
			 miles and inserting 50 miles.
						(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 90 days after the date of the enactment of this Act, and shall
			 apply with respect to referrals for specialty health care made on or after such
			 effective date.
						(c)OffsetThe
			 amount authorized to be appropriated by section 301(a)(5) for operation and
			 maintenance for Defense-wide activities is hereby decreased by $14,000,000,
			 with the amount of the decrease to be derived from unobligated balances.
						714.Report on
			 post-deployment health assessments of Guard and Reserve members
						(a)Report
			 requiredNot later than March 1, 2010, the Secretary of Defense
			 shall submit to the congressional defense committees a report on
			 post-deployment health assessments of Guard and Reserve members.
						(b)ElementsThe
			 report required under subsection (a) shall include the following:
							(1)An assessment of
			 the feasibility of administering a Post-Deployment Health Assessment (PDHA) to
			 each member of a reserve component of the Armed Forces returning to the
			 member’s home station from deployment in connection with a contingency
			 operation at such home station or in the county of residence of the member
			 within the following timeframes:
								(A)In the case of a
			 member of the Individual Ready Reserve, an assessment administered by not later
			 than the member's release from active duty following such deployment or 10 days
			 after the member’s return to such station or county, whichever occurs
			 earlier.
								(B)In the case of
			 any other member of a reserve component of the Armed Forces returning from
			 deployment, by not later than the member’s release from active duty following
			 such deployment.
								(2)An assessment of
			 the feasibility of requiring that Post-Deployment Health Assessments described
			 under paragraph (1) be performed by a practitioner trained and certified as
			 qualified to participate in the performance of Post-Deployment Health
			 Assessments or Post-Deployment Health Reassessments.
							(3)A description
			 of—
								(A)the availability
			 of personnel described under paragraph (2) to perform assessments described
			 under this subsection at the home stations or counties of residence of members
			 of the reserve components of the Armed Forces; and
								(B)if such personnel
			 are not available at such locations, the additional resources necessary to
			 ensure such availability within one year after the date of the enactment of
			 this Act.
								CHealth Care Administration
					721.Comprehensive policy on pain management by
			 the military health care system
						(a)Comprehensive policy requiredNot later than October 1, 2010, the
			 Secretary of Defense shall develop and implement a comprehensive policy on pain
			 management by the military health care system.
						(b)Scope of policyThe policy required by subsection (a) shall
			 cover each of the following:
							(1)The management of acute and chronic
			 pain.
							(2)The standard of care for pain management to
			 be used throughout the Department.
							(3)The consistent application of pain
			 assessments throughout the Department.
							(4)The assurance of prompt and appropriate
			 pain care treatment and management by the Department when medically
			 necessary.
							(5)Programs of research related to acute and
			 chronic pain, including pain attributable to central and peripheral nervous
			 system damage characteristic of injuries incurred in modern warfare, brain
			 injuries, and chronic migraine headache.
							(6)Programs of pain care education and
			 training for health care personnel of the Department.
							(7)Programs of patient education for members
			 suffering from acute or chronic pain and their families.
							(c)UpdatesThe Secretary shall revise the policy
			 required by subsection (a) on a periodic basis in accordance with experience
			 and evolving best practice guidelines.
						(d)Annual report
							(1)In generalNot later than 180 days after the date of
			 the commencement of the implementation of the policy required by subsection
			 (a), and on October 1 each year thereafter through 2018, the Secretary shall
			 submit to the Committee on Armed Services of the Senate and the Committee on
			 Armed Services of the House of Representatives a report on the policy.
							(2)ElementsEach report required by paragraph (1) shall
			 include the following:
								(A)A description of the policy implemented
			 under subsection (a), and any revisions to such policy under subsection
			 (c).
								(B)A description of the performance measures
			 used to determine the effectiveness of the policy in improving pain care for
			 beneficiaries enrolled in the military health care system.
								(C)An assessment of the adequacy of Department
			 pain management services based on a current survey of patients managed in
			 Department clinics.
								(D)An assessment of the research projects of
			 the Department relevant to the treatment of the types of acute and chronic pain
			 suffered by members of the Armed Forces and their families.
								(E)An assessment of the training provided to
			 Department health care personnel with respect to the diagnosis, treatment, and
			 management of acute and chronic pain.
								(F)An assessment of the pain care education
			 programs of the Department.
								(G)An assessment of the dissemination of
			 information on pain management to beneficiaries enrolled in the military health
			 care system.
								722.Plan to increase the behavioral health
			 capabilities of the Department of Defense
						(a)Plan required
							(1)In generalThe Secretary of Defense shall develop and
			 implement a plan to significantly increase the number of military and civilian
			 behavioral health personnel of the Department of Defense by September 30,
			 2013.
							(2)ElementsThe plan required by paragraph (1) may
			 include the following:
								(A)The allocation of scholarships and
			 financial assistance under the Health Professions Scholarship and Financial
			 Assistance Program under subchapter I of chapter 105 of title 10, United States
			 Code, to students pursuing advanced degrees in clinical psychology and other
			 behavioral health professions.
								(B)The offering of accession and retention
			 bonuses for psychologists as authorized by section 620 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417;
			 122 Stat. 4489).
								(C)An expansion of the capacity for training
			 doctoral-level clinical psychologists at the Uniformed Services University of
			 the Health Sciences.
								(D)An expansion of the capacity of the
			 Department of Defense for training masters-level clinical psychologists and
			 social workers with expertise in deployment-related mental health disorders,
			 such as post traumatic stress disorder.
								(E)The detail of commissioned officers of the
			 Armed Forces to accredited schools of psychology for training leading to a
			 doctoral degree in clinical psychology or social work.
								(F)The reassignment of military behavioral
			 health providers from administrative positions to clinical positions in support
			 of military units.
								(G)The offering of civilian hiring incentives
			 and bonuses and the utilization of direct hiring authority to increase the
			 number of behavioral health personnel of the Department of Defense.
								(H)Such other mechanisms to increase the
			 number of behavioral health personnel of the Department of Defense as the
			 Secretary considers appropriate.
								(3)ReportNot later than January 31, 2010, the
			 Secretary shall submit to the congressional defense committees a report on the
			 plan required by paragraph (1). The report shall include a comprehensive
			 description of the plan and the actions the Secretary proposes to undertake in
			 the implementation of the plan.
							(b)Report on additional officer or enlisted
			 military specialties for behavioral health counselors
							(1)ReportNot later than 120 days after the date of
			 the enactment of this Act, the Secretary shall submit to the congressional
			 defense committees a report setting forth the assessment of the Secretary of
			 the feasability and advisability of establishing one or more military
			 specialities for officers or enlisted members of the Armed Forces as counselors
			 with behavioral health expertise in order to better meet the mental health care
			 needs of members of the Armed Forces and their families.
							(2)ElementsThe report required by paragraph (1) shall
			 set forth the following:
								(A)A recommendation as to the feasability and
			 advisability of establishing one or more military specialities for officers or
			 enlisted members of the Armed Forces as counselors with behavioral health
			 expertise.
								(B)For each military specialty recommended to
			 be established under subparagraph (A)—
									(i)a description of the qualifications
			 required for such speciality, which qualifications shall reflect lessons
			 learned from best practices in academia and the civilian health care industry
			 regarding positions analogous to such specialty; and
									(ii)a description of the incentives or other
			 mechanisms, if any, that would be advisable to facilitate recruitment and
			 retention of individuals to and in such specialty.
									723.Department of Defense study on management
			 of medications for physically and psychologically wounded members of the Armed
			 Forces
						(a)Study
			 requiredThe Secretary of
			 Defense shall conduct a study on the management of medications for physically
			 and psychologically wounded members of the Armed Forces.
						(b)ElementsThe study required under subsection (a)
			 shall include the following:
							(1)A review and assessment of current
			 practices within the Department of Defense for the management of medications
			 for physically and psychologically wounded members of the Armed Forces.
							(2)A review and analysis of the published
			 literature on factors contributing to the risk of misadministration of
			 medications, including accidental and intentional overdoses, under and over
			 medication, and adverse interactions among medications.
							(3)An identification of the medical
			 conditions, and of the patient management procedures of the Department of
			 Defense, that may increase the risks of misadministration of medications in
			 populations of members of the Armed Forces.
							(4)An assessment of current and best practices
			 in the Armed Forces, other departments and agencies of government, and the
			 private sector concerning the prescription, distribution, and management of
			 medications, and the associated coordination of care.
							(5)An identification of means for decreasing
			 the risks of misadministration of medications and associated problems with
			 respect to physically and psychologically wounded members of the Armed
			 Forces.
							(c)ReportNot later than April 1, 2010, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report on the study required under subsection
			 (a). The report shall include such findings and recommendations as the
			 Secretary considers appropriate in light of the study.
						724.Prescription
			 of antidepressants for troops serving in Iraq and Afghanistan
						(a)Report
							(1)In
			 generalNot later than June
			 30, 2010, and annually thereafter until June 30, 2015, the Secretary of Defense
			 shall submit to Congress a report on the prescription of antidepressants and
			 drugs to treat anxiety for troops serving in Iraq and Afghanistan.
							(2)ContentThe report required under paragraph (1)
			 shall include—
								(A)the numbers and percentages of troops that
			 have served or are serving in Iraq and Afghanistan since January 1, 2005, who
			 have been prescribed antidepressants or drugs to treat anxiety, including
			 psychotropic drugs such as Selective Serotonin Reuptake Inhibitors (SSRIs);
			 and
								(B)the policies and
			 patient management practices of the Department of Defense with respect to the
			 prescription of such drugs.
								(b)National
			 Institute of Mental Health study
							(1)StudyThe
			 National Institute of Mental Health shall conduct a study on the potential
			 relationship between the increased number of suicides and attempted suicides by
			 members of the Armed Forces and the increased number of antidepressants, drugs
			 to treat anxiety, other psychotropics, and other behavior modifying
			 prescription medications being prescribed, including any combination or
			 interactions of such prescriptions. The Department of Defense shall immediately
			 make available to the National Institute of Mental Health all data necessary to
			 complete the study.
							(2)Report on
			 findingsNot later than two years after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to Congress a report on the
			 findings of the study conducted pursuant to paragraph (1).
							DWounded Warrior Matters
					731.Pilot program
			 for the provision of cognitive rehabilitative therapy services under the
			 TRICARE program
						(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense may, in consultation with the entities
			 and officials referred to in subsection (d), carry out a pilot program under
			 the TRICARE program to determine the feasibility and advisability of expanding
			 the availability of cognitive rehabilitative therapy services for members or
			 former members of the Armed Forces described in subsection (b).
						(b)Covered members
			 and former membersA member or former member of the Armed Forces
			 is described in this subsection if—
							(1)the member or
			 former member—
								(A)is otherwise
			 eligible for medical care under the TRICARE program;
								(B)has been
			 diagnosed with a moderate to severe traumatic brain injury incurred in the line
			 of duty in Operation Iraqi Freedom or Operation Enduring Freedom;
								(C)is retired or
			 separated from the Armed Forces for disability under chapter 61 of title 10,
			 United States Code; and
								(D)is referred by a
			 qualified physician for cognitive rehabilitative therapy; and
								(2)cognitive
			 rehabilitative therapy is not reasonably available to the member or former
			 member through the Department of Veterans Affairs.
							(c)Elements of
			 pilot programThe Secretary of Defense shall, in consultation
			 with the entities and officials referred to in subsection (d), develop for
			 inclusion in the pilot program the following:
							(1)Procedures for
			 access to cognitive rehabilitative therapy services.
							(2)Qualifications
			 and supervisory requirements for licensed and certified health care
			 professionals providing such services.
							(3)A methodology for
			 reimbursing providers for such services.
							(d)Entities and
			 officials to be consultedThe entities and officials referred to
			 in this subsection are the following:
							(1)The Secretary of
			 Veterans Affairs.
							(2)The Defense
			 Centers of Excellence for Psychological Health and Traumatic Brain
			 Injury.
							(3)Relevant national
			 organizations with experience in treating traumatic brain injury.
							(e)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report—
							(1)evaluating the
			 effectiveness of the pilot program in providing increased access to safe,
			 effective, and quality cognitive rehabilitative therapy services for members
			 and former members of the Armed Forces described in subsection (b); and
							(2)making
			 recommendations with respect to the effectiveness of cognitive rehabilitative
			 therapy services and the appropriateness of including such services as a
			 benefit under the TRICARE program.
							(f)TRICARE program
			 definedThe term TRICARE program has the meaning
			 given that term in section 1072(7) of title 10, United States Code.
						(g)FundingOf
			 the amount authorized to be appropriated by section 1403 for the Defense Health
			 Program, not more than $5,000,000 may be available to carry out the pilot
			 program under this section.
						732.Department of Defense Task Force on the
			 Care, Management, and Transition of Recovering Wounded, Ill, and Injured
			 Members of the Armed Forces
						(a)Establishment
							(1)In generalThe Secretary of Defense shall establish
			 within the Department of Defense a task force to be known as the
			 Department of Defense Task Force on the Care, Management, and Transition
			 of Recovering Wounded, Ill, and Injured Members of the Armed Forces (in
			 this section referred to as the Task Force).
							(2)PurposeThe purpose of the Task Force shall be to
			 assess the effectiveness of the policies and programs developed and implemented
			 by the Department of Defense, and by each of the military departments, to
			 assist and support the care, management, and transition of recovering wounded,
			 ill, and injured members of the Armed Forces, and to make recommendations for
			 the further improvement of such policies and programs.
							(b)Composition
							(1)MembersThe Task Force shall consist of not more
			 than 14 members, appointed by the Secretary of Defense from among the
			 individuals as described in paragraph (2).
							(2)Covered individualsThe individuals appointed to the Task Force
			 shall include the following:
								(A)At least one member of each of the regular
			 components of the Army, the Navy, the Air Force, and the Marine Corps.
								(B)One member of the National Guard.
								(C)One member of a reserve component of the
			 Armed Forces other than National Guard.
								(D)A number of persons from outside the
			 Department of Defense equal to the total number of personnel from within the
			 Department of Defense (whether members of the Armed Forces or civilian
			 personnel) who are appointed to the Task Force.
								(E)Persons who have experience in—
									(i)medical care and coordination for wounded,
			 ill, and injured members of the Armed Forces;
									(ii)medical case management;
									(iii)non-medical case management;
									(iv)the disability evaluation process for
			 members of the Armed Forces;
									(v)veterans benefits;
									(vi)treatment of traumatic brain injury and
			 post traumatic stress disorder;
									(vii)family support;
									(viii)medical research;
									(ix)vocational rehabilitation; or
									(x)disability benefits.
									(F)At least one family member of a wounded,
			 ill, or injured member of the Armed Forces or veteran who has experience
			 working with wounded, ill, and injured members of the Armed Forces or their
			 families.
								(3)Individuals appointed from within
			 Department of DefenseAt
			 least one of the individuals appointed to the Task Force from within the
			 Department of Defense shall be the surgeon general of an Armed Force.
							(4)Individuals appointed from outside
			 Department of DefenseThe
			 individuals appointed to the Task Force from outside the Department of
			 Defense—
								(A)with the concurrence of the Secretary of
			 Veterans Affairs, shall include an officer or employee of the Department of
			 Veterans Affairs; and
								(B)may include individuals from other
			 departments or agencies of the Federal Government, from State and local
			 agencies, or from the private sector.
								(5)Deadline for appointmentsAll original appointments to the Task Force
			 shall be made not later than 120 days after the date of the enactment of this
			 Act.
							(6)Co-chairsThere shall be two co-chairs of the Task
			 Force. One of the co-chairs shall be designated by the Secretary of Defense at
			 the time of appointment from among the individuals appointed to the Task Force
			 from within the Department of Defense. The other co-chair shall be selected
			 from among the individuals appointed from outside the Department of Defense by
			 those individuals.
							(c)Report required
							(1)In generalNot later than 12 months after the date on
			 which all members of the Task Force have been appointed, the Task Force shall
			 submit to the Secretary of Defense a report. The report shall include the
			 following:
								(A)The findings and conclusions of the Task
			 Force as a result of its assessment of the effectiveness of the policies and
			 programs developed and implemented by the Department of Defense, and by each of
			 the military departments, to assist and support the care, management, and
			 transition of recovering wounded, ill, and injured members of the Armed
			 Forces.
								(B)A description of various ways in which the
			 Department of Defense and the military departments could more effectively
			 address matters relating to the care, management, and transition of recovering
			 wounded, ill, and injured members of the Armed Forces, including members of the
			 regular components, and members of the reserve components, and support for
			 their families.
								(C)Such recommendations for other legislative
			 or administrative action as the Task Force considers appropriate for measures
			 to improve the policies and programs described in subparagraph (A).
								(2)MethodologyFor purposes of the report, the Task
			 Force—
								(A)shall conduct site visits and interviews as
			 the Task Force considers appropriate;
								(B)may consider the findings and
			 recommendations of previous reviews and evaluations of the care, management,
			 and transition of recovering wounded, ill, and injured members of the Armed
			 Forces; and
								(C)may utilize such other means for directly
			 obtaining information relating to the care, management, and transition of
			 recovering wounded, ill, and injured members of the Armed Forces as the Task
			 Force considers appropriate.
								(3)Matters to be reviewed and
			 assessedFor purposes of the
			 report, the Task Force shall review and assess the following:
								(A)Case management, including the numbers and
			 types of case managers (including Federal Recovery Coordinators, Recovery Care
			 Coordinators, National Guard or Reserve case managers, and other case managers)
			 assigned to recovering wounded, ill, and injured members of the Armed Forces,
			 the training provided such case mangers, and the effectiveness of such case
			 mangers in providing care and support to recovering wounded, ill, and injured
			 members of the Armed Forces.
								(B)The effectiveness of the Interagency
			 Program Office in achieving fully interoperable electronic health records by
			 September 30, 2009, in accordance with section 1635 of the Wounded Warrior Act
			 (10 U.S.C. 1071 note).
								(C)Staffing of Army Warrior Transition Units,
			 Marine Corps Wounded Warrior Regiments, Navy and Air Force Medical Hold or
			 Medical Holdover Units, and other service-related programs or units for
			 recovering wounded, ill, and injured members of the Armed Forces, including the
			 use of applicable hiring authorities to ensure the proper staffing of such
			 programs and units.
								(D)The legal support available to recovering
			 wounded, ill, and injured members of the Armed Forces and their
			 families.
								(E)The support and assistance provided to
			 recovering wounded, ill, and injured members of the Armed Forces as they
			 progress through the military disability evaluation system.
								(F)The effectiveness of any measures under
			 pilot programs to improve or enhance the military disability evaluation
			 system.
								(G)The effectiveness of the Senior Oversight
			 Committee in facilitating and overseeing collaboration between the Department
			 of Defense and the Department of Veterans Affairs on matters relating to the
			 care, management, and transition of recovering wounded, ill, and injured
			 members of the Armed Forces.
								(H)The establishment and effectiveness of the
			 Defense Centers of Excellence for Psychological Health and Traumatic Brain
			 Injury, and the centers of excellence for military eye injuries, hearing loss
			 and auditory system injuries, and traumatic extremity injuries and
			 amputations.
								(I)The establishment and effectiveness of
			 performance and accountability standards for warrior transition units and
			 programs.
								(J)The support available to family caregivers
			 of recovering wounded, ill, and injured members of the Armed Forces.
								(K)The availability of vocational training for
			 recovering wounded, ill, and injured members of the Armed Forces seeking to
			 transition to civilian life.
								(L)The availability of services for traumatic
			 brain injury and post traumatic stress disorder.
								(M)The support systems in place to ease the
			 transition of recovering wounded, ill, and injured members of the Armed Forces
			 from the Department of Defense to the Department of Veterans Affairs.
								(N)The effectiveness of wounded warrior
			 information resources, including the Wounded Warrior Resource Center, the
			 National Resource Directory, Military OneSource, Family Assistance Centers, and
			 Service hotlines, in providing meaningful information for recovering wounded,
			 ill, and injured members of the Armed Forces.
								(O)Interagency matters affecting recovering
			 wounded, ill, and injured members of the Armed Forces in their transition to
			 civilian life.
								(P)Overall coordination between the Department
			 of Defense and the Department of Veterans Affairs on the matters specified in
			 this paragraph.
								(Q)Such other matters as the Task Force
			 considers appropriate in connection with the care, management, and transition
			 of recovering wounded, ill, and injured members of the Armed Forces.
								(4)TransmittalNot later than 90 days after receipt of the
			 report required by paragraph (1) the Secretary of Defense shall transmit the
			 report, together with the Secretary’s evaluation of the report, to the
			 Committees on Armed Services of the Senate and the House of
			 Representatives.
							(d)Plan requiredNot later than six months after the receipt
			 under subsection (c) of the report of the Task Force under that subsection, the
			 Secretary of Defense shall, in consultation with the Secretaries of the
			 military departments, submit to the Committees on Armed Services of the Senate
			 and the House of Representatives a plan to implement the recommendations of the
			 Task Force as included in the report of the Task Force under subsection
			 (c).
						(e)Administrative matters
							(1)CompensationEach member of the Task Force who is a
			 member of the Armed Forces or a civilian officer or employee of the United
			 States shall serve on the Task Force without compensation (other than
			 compensation to which entitled as a member of the Armed Forces or an officer or
			 employee of the United States, as the case may be). Other members of the Task
			 Force shall be appointed in accordance with, and subject to, the provisions of
			 section 3161 of title 5, United States Code.
							(2)OversightThe Under Secretary of Defense for
			 Personnel and Readiness shall oversee the Task Force. The Washington
			 Headquarters Services of the Department of Defense shall provide the Task Force
			 with personnel, facilities, and other administrative support as necessary for
			 the performance of the duties of the Task Force.
							(3)Visits to military facilitiesAny visit by the Task Force to a military
			 installation or facility shall be undertaken through the Deputy Under Secretary
			 of Defense for Personnel and Readiness, in coordination with the Secretaries of
			 the military departments.
							(f)TerminationThe Task Force shall terminate 90 days
			 after the date on which the Task Force submits to the Secretary of Defense the
			 report of the Task Force under subsection (c).
						733.Report on use
			 of alternative therapies in treatment of post-traumatic stress
			 disorder
						(a)In
			 generalNot later than
			 December 31, 2010, the Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly submit to the appropriate committees of Congress a report
			 on research related to post-traumatic stress disorder.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)The status of all
			 studies and clinical trials that involve treatments of post-traumatic stress
			 disorder conducted by the Department of Defense and the Department of Veterans
			 Affairs.
							(2)The effectiveness
			 of alternative therapies in the treatment of post-traumatic stress disorder,
			 including the therapeutic use of animals.
							(3)Identification of
			 areas in which the Department of Defense and the Department of Veterans Affairs
			 may be duplicating studies, programs, or research with respect to
			 post-traumatic stress disorder.
							(c)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Appropriations, and the Committee on Veterans'
			 Affairs of the Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Appropriations, and the Committee on Veterans'
			 Affairs of the House of Representatives.
							VIIIAcquisition Policy, Acquisition Management,
			 and Related Matters
				AAmendments to General Contracting
			 Authorities, Procedures, and Limitations
					801.Contract authority for advanced development
			 of prototype units
						(a)Contract authority
							(1)In generalChapter 139 of title 10, United States
			 Code, is amended by inserting after section 2359b the following new
			 section:
								
									2359c.Contract authority for advanced development
				of prototype units
										(a)AuthorityA contract initially awarded from the
				competitive selection of a proposal resulting from a broad agency announcement
				pursuant to section 2302(2)(B) of this title may contain a contract line item
				or an option, including not-to-exceed prices, for either of the
				following:
											(1)The delivery of a specified number of
				prototype items to demonstrate technology developed under the contract.
											(2)The provision, for a specified period of
				time, of advanced component development effort or effort to prototype
				technology developed under the contract.
											(b)Limitations(1)The number of prototype items specified
				pursuant to subsection (a)(1) may not exceed the minimum number required to
				ensure that research and development work can continue without interruption
				during the solicitation and award of a follow-on competitive contract.
											(2)The period of time specified under
				subsection (a)(2) may not exceed 12 months.
											(3)The dollar value of the work to be
				performed pursuant to a contract line item or option under subsection (a) may
				not exceed the lesser of the amounts as follows:
												(A)The amount that is three times the dollar
				value of the work previously performed under the contract.
												(B)$20,000,000.
												.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 139 of such title is amended by inserting after the item relating to
			 section 2359b the following new item:
								
									
										2359c. Contract authority for advanced development of prototype
				units.
									
									.
							(b)Sunset
							(1)In generalEffective on the date that is five years
			 after the date of the enactment of this Act—
								(A)section 2359c of title 10, United States
			 Code (as added by subsection (a)), is repealed; and
								(B)the table of sections at the beginning of
			 chapter 139 of such title (as amended by subsection (a)) is further amended by
			 striking the item relating to section 2359c.
								(2)Continuation of line items and
			 optionsThe repeal of section
			 2359c of title 10, United States Code (as so added), by paragraph (1) shall not
			 affect the authority of the Department of Defense to exercise any contract line
			 item or option included in a contract under the authority of such section
			 before the effective date of the repeal of such section under paragraph
			 (1).
							(c)ReportNot later than three years after the date
			 of the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the use of the authority provided
			 by section 2359c of title 10, United States Code (as added by subsection (a)).
			 The report shall, at a minimum—
							(1)identify the number of times the authority
			 in section 2359c of title 10, United States Code (as so added), has been used
			 by each military department and Defense Agency, and the dollar amount of
			 contract line items or options exercised pursuant to such authority;
							(2)assess the effectiveness of the authority
			 in promoting the maturation of technologies and in addressing potential gaps
			 between science and technology projects and acquisition programs;
							(3)assess any potential anti-competitive
			 impacts resulting from the use of the authority; and
							(4)make such recommendations as the Secretary
			 considers appropriate.
							802.Justification and approval of sole-source
			 contracts
						(a)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall modify the Department
			 of Defense Supplement to the Federal Acquisition Regulation to provide that the
			 head of an agency may not award a sole-source contract for an amount exceeding
			 $20,000,000 unless—
							(1)the contracting officer for the contract
			 justifies the use of a sole-source contract in writing; and
							(2)the justification is approved by an
			 official designated in section 2304(f)(1)(B) of title 10, United States Code,
			 to approve contract awards for dollar amounts that are comparable to the amount
			 of the sole-source contract.
							(b)Elements of justificationThe justification of a sole-source contract
			 required pursuant to subsection (a) shall include the following:
							(1)A description of the needs of the agency
			 concerned for the matters covered by the contract.
							(2)A specification of the statutory provision
			 providing the exception from the requirement to use competitive procedures in
			 entering into the contract.
							(3)A determination that the use of a
			 sole-source contract is in the best interest of the Department of
			 Defense.
							(4)A determination that the anticipated cost
			 of the contract will be fair and reasonable.
							(5)Such other matters as the Secretary shall
			 specify for purposes of this section.
							(c)Construction with competition in
			 contracting act requirementsIn the case of any contract for which a
			 justification and approval is required under section 2304(f) of title 10,
			 United States Code, a justification and approval meeting the requirements of
			 such section may be treated as meeting the requirements of this section for
			 purposes of the award of a sole-source contract.
						BAcquisition Policy and Management
					811.Reporting requirements for programs that
			 qualify as both major automated information system programs and major defense
			 acquisition programs
						(a)In generalSection 2445d of title 10, United States
			 Code, is amended by striking of this title and all that follows
			 and inserting of this title, the Secretary may designate the program to
			 be treated only as a major automated information system program covered by this
			 chapter or to be treated only as a major defense acquisition program covered by
			 such chapter 144..
						(b)Guidance requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall issue guidance on the
			 implementation of section 2445d of title 10, United States Code (as amended by
			 subsection (a)). The guidance shall provide that, as a general rule—
							(1)a program covered by such section that
			 requires the development of customized hardware shall be treated only as a
			 major defense acquisition program under chapter 144 of title 10, United States
			 Code; and
							(2)a program covered by such section that does
			 not require the development of customized hardware shall be treated only as a
			 major automated information system program under chapter 144A of title 10,
			 United States Code.
							812.Funding of Department of Defense
			 Acquisition Workforce Development Fund
						(a)Additional element of FundSubsection (d) of section 1705 of title 10,
			 United States Code, is amended—
							(1)in paragraph (1)—
								(A)by redesignating subparagraph (B) as
			 subparagraph (C); and
								(B)by inserting after subparagraph (A) the
			 following new subparagraph (B):
									
										(B)Amounts transferred to the Fund pursuant to
				paragraph (3).
										;
				and
								(2)by adding at the end the following new
			 paragraph:
								
									(3)Transfer of certain unobligated
				balancesTo the extent
				provided in appropriations Acts, the Secretary of Defense may, during the
				24-month period following the expiration of availability for obligation of any
				appropriations made to the Department of Defense for procurement, research,
				development, test, and evaluation, or operation and maintenance, transfer to
				the Fund any unobligated balance of such appropriations. Any amount so
				transferred shall be credited to the
				Fund.
									.
							(b)Nature of expended amounts providing basis
			 for credit to FundSubparagraph (A) of paragraph (2) of such
			 subsection is amended by striking , other than and all that
			 follows and inserting from amounts available for operation and
			 maintenance..
						(c)RemittancesSubparagraph (B) of paragraph (2) of such
			 subsection is amended by inserting , from amounts available to such
			 military department or Defense Agency, as the case may be, for operation and
			 maintenance, after remit to the Secretary of
			 Defense.
						(d)Additional matters relating to
			 remittancesSuch subsection
			 is further amended—
							(1)in paragraph (2)(B), by striking Not
			 later than and inserting Subject to paragraph (4), not later
			 than; and
							(2)by adding at the end the following new
			 paragraph:
								
									(4)Additional requirements and limitations on
				remittances(A)In the event amounts are transferred to the
				Fund during a fiscal year pursuant to paragraph (1)(B) or appropriated to the
				Fund for a fiscal year pursuant to paragraph (1)(C), the aggregate amount
				otherwise required to be remitted to the Fund for that fiscal year pursuant to
				paragraph (2)(B) shall be reduced by the amount equal to the amounts so
				transferred or appropriated to the Fund during or for that fiscal year. Any
				reduction in the aggregate amount required to be remitted to the Fund for a
				fiscal year under this subparagraph shall be allocated as provided in
				applicable provisions of appropriations Acts or, absent such provisions, on a
				pro rata basis among the military departments and Defense Agencies required to
				make remittances to the Fund for that fiscal year under paragraph
				(2)(B).
										(B)Any remittance of amounts to the Fund for a
				fiscal year under paragraph (2) shall be subject to the availability of
				appropriations for that
				purpose.
										.
							(e)Remittance amountsParagraph (2) of such subsection is further
			 amended by striking subparagraphs (C) and (D) and inserting the following new
			 subparagraphs:
							
								(C)For purposes of this paragraph, the
				applicable percentage for a fiscal year is the percentage that results in the
				credit to the Fund in such fiscal year of an amount as follows:
									(i)For fiscal year 2010, $570,000,000.
									(ii)For fiscal year 2011, $770,000,000.
									(iii)For fiscal year 2012, $900,000,000.
									(iv)For fiscal year 2013,
				$1,180,000,000.
									(v)For fiscal year 2014,
				$1,330,000,000.
									(vi)For fiscal year 2015,
				$1,470,000,000.
									(D)The Secretary of Defense may reduce a
				percentage specified in subparagraph (C) for a fiscal year if the Secretary
				determines that the application of such percentage would result in the
				crediting to the Fund in such fiscal year of an amount greater than is
				reasonably needed for purposes of the Fund. The percentage for a fiscal year,
				as so reduced, may not be a percentage that will result in the credit to the
				Fund in such fiscal year of an amount that is less than 80 percent of the
				amount otherwise specified in subparagraph (C) for such fiscal
				year.
								.
						(f)Clarification of limitation on pay of base
			 salary of current employeesSubsection (e)(5) of such section is
			 amended by striking as of the date of the enactment of the National
			 Defense Authorization Act for Fiscal Year 2008 and inserting
			 serving in a position in the acquisition workforce as of January 28,
			 2008.
						(g)Technical amendments
							(1)Subsection (a) of such section is amended
			 by inserting Development after Workforce.
							(2)Subsection (f) of such section is amended
			 in the matter preceding paragraph (1) by striking beginning with fiscal
			 year 2008.
							(h)Effective dates
							(1)Funding amendmentsThe amendments made by subsections (a)
			 through (e) shall take effect on October 1, 2009.
							(2)Technical amendmentsThe amendments made by subsections (f) and
			 (g) shall take effect on the date of the enactment of this Act.
							813.Enhancement of expedited hiring authority
			 for defense acquisition workforce positions
						(a)In generalParagraph (1) of section 1705(h) of title
			 10, United States Code, is amended—
							(1)in subparagraph (A), by striking
			 acquisition positions within the Department of Defense as shortage
			 category position and inserting acquisition workforce positions
			 as positions for which there exists a shortage of candidates or there is a
			 critical hiring need; and
							(2)in subparagraph (B), by striking
			 highly qualified and inserting appropriately
			 qualified.
							(b)ExtensionParagraph (2) of such section is amended by
			 striking September 30, 2012 and inserting September 30,
			 2015.
						(c)Technical amendmentParagraph (1) of such section is further
			 amended by striking United States Code, in the matter preceding
			 subparagraph (A).
						814.Treatment of non-Defense Agency
			 procurements under joint programs with the Department of Defense under
			 limitations on non-Defense Agency procurements on behalf of the Department of
			 DefenseSection 801(b) of the
			 National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2304 note)
			 is amended by adding at the end the following new paragraph:
						
							(3)Treatment of procurements under joint
				programsFor purposes of this
				subsection, a contract entered by a non-defense agency for the performance of a
				joint program conducted to meet the needs of the Department of Defense and the
				non-defense agency shall not be considered a procurement of property or
				services for the Department of Defense through a non-defense
				agency.
							.
					815.Comptroller General of the United States
			 report on training of acquisition and audit personnel of the Department of
			 Defense
						(a)Report requiredNot later than one year after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the congressional defense committees a report setting forth an
			 assessment of the efficacy of Department of Defense training for acquisition
			 and audit personnel of the Department of Defense.
						(b)ElementsThe report required by subsection (a) shall
			 include, at a minimum, the following:
							(1)An assessment of the nature and efficacy of
			 training (including training materials and methods) required for acquisition
			 and audit personnel of the Department of Defense.
							(2)An assessment of the timeliness and manner
			 in which the Department of Defense provides training for such personnel.
							(3)An assessment of the extent to which such
			 training reaches appropriate acquisition personnel, including personnel outside
			 the acquisition workforce who exercise significant acquisition
			 responsibilities.
							(4)An assessment of the extent to which each
			 of the Department of Defense and the Department of the Army have implemented
			 the recommendations of the Commission on Army Acquisition and Program
			 Management in Expeditionary Operations relating to training of acquisition
			 personnel.
							(5)Such recommendations as the Comptroller
			 General considers appropriate regarding training of acquisition and audit
			 personnel of the Department of Defense, including recommendations regarding
			 best practices and objectives for improved training of such acquisition and
			 audit personnel.
							CContractor Matters
					821.Authority for government support
			 contractors to have access to technical data belonging to prime
			 contractors
						(a)Authority
							(1)Access to technical dataSubsection (c) of section 2320 of title 10,
			 United States Code, is amended—
								(A)in paragraph (1), by striking
			 or at the end;
								(B)by redesignating paragraph (2) as paragraph
			 (3); and
								(C)by inserting after paragraph (1) the
			 following new paragraph (2):
									
										(2)notwithstanding any limitation upon the
				license rights conveyed under subsection (a), allowing a covered Government
				support contractor access to and use of any technical data delivered under a
				contract for the sole purpose of furnishing independent and impartial advice or
				technical assistance directly to the Government in support of the Government's
				management and oversight of the program or effort to which such technical data
				relates;
				or
										.
								(2)Covered Government support contractor
			 definedSuch section is
			 further amended by adding at the end the following new subsection:
								
									(f)In this section, the term covered
				Government support contractor means a contractor under a contract the
				primary purpose of which is to furnish independent and impartial advice or
				technical assistance directly to the Government in support of the Government's
				management and oversight of a program or effort (rather than to directly
				furnish an end item or service to accomplish a program or effort), which
				contractor—
										(1)is not affiliated with the prime contractor
				or a first-tier subcontractor on the program or effort, or with any direct
				competitor of such prime contractor or any such first-tier subcontractor in
				furnishing end items or services of the type developed or produced on the
				program or effort; and
										(2)executes a contract with the Government
				agreeing to and acknowledging—
											(A)that proprietary or nonpublic technical
				data furnished will be accessed and used only for the purposes stated in that
				contract;
											(B)that a breach of that contract by the
				covered Government support contractor with regard to a third party’s ownership
				or rights in such technical data may subject the covered Government support
				contractor—
												(i)to criminal, civil, administrative, and
				contractual actions in law and equity for penalties, damages, and other
				appropriate remedies by the United States; and
												(ii)to civil actions for damages and other
				appropriate remedies by the contractor or subcontractor whose technical data is
				affected by the breach;
												(C)that such technical data provided to the
				covered Government support contractor under the authority of this section shall
				not be used by the covered Government support contractor to compete against the
				third party for Government or non-Government contracts; and
											(D)that any breach of the nondisclosure
				obligations under subparagraphs (A) through (C) may constitute a violation of
				section 1905 of title
				18.
											.
							(b)Criminal penaltySection 1905 of title 18, United States
			 Code, is amended by inserting or being an officer, agent, or employee of
			 a private sector organization having a contractual nondisclosure agreement
			 under the authority of section 2320(f)(2) of title 10, after
			 Antitrust Civil Process Act (15 U.S.C. 1311-1314),.
						822.Extension and enhancement of authorities on
			 the Commission on Wartime Contracting in Iraq and Afghanistan
						(a)Date of final reportSubsection (d)(3) of section 841 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 230) is amended by striking two years and inserting
			 three years.
						(b)Assistance from Federal
			 agenciesSuch section is
			 further amended—
							(1)by redesignating subsections (f) and (g) as
			 subsections (g) and (h), respectively; and
							(2)by inserting after subsection (e) the
			 following new subsection (f):
								
									(f)Assistance from Federal agencies
										(1)Department of DefenseThe Secretary of Defense shall provide to
				the Commission administrative support for the performance of the Commission's
				functions in carrying out the requirements of this section.
										(2)Travel and lodging in combat
				theatersThe administrative
				support provided the Commission under paragraph (1) shall include travel and
				lodging undertaken in combat theaters, which support shall be provided on a
				non-reimbursable basis.
										(3)Other departments and
				agenciesIn addition to the
				support required by paragraph (1), any department or agency of the Federal
				Government may provide to the Commission such services, funds, facilities,
				staff, and other support services for the performance of the Commission's
				functions as the head of such department or agency considers advisable, or as
				may otherwise be authorized by
				law.
										.
							823.Prohibition on interrogation of detainees
			 by contractor personnel
						(a)Regulations requiredEffective as of the date that is one year
			 after the date of the enactment of this Act, the Department of Defense manpower
			 mix criteria and the Department of Defense Supplement to the Federal
			 Acquisition Regulation shall be modified to provide the following:
							(1)That the interrogation of enemy prisoners
			 of war, civilian internees, retained persons, other detainees, terrorists, and
			 criminals when captured, transferred, confined, or detained during or in the
			 aftermath of hostilities is an inherently governmental function and cannot be
			 transferred to contractor personnel.
							(2)That contractor personnel with proper
			 training and security clearances may be used as linguists, interpreters, report
			 writers, information technology technicians, and other employees filling
			 ancillary positions in interrogations of persons as described in paragraph (1)
			 if such personnel are subject to the same rules, procedures, policies, and laws
			 pertaining to detainee operations and interrogations as apply to government
			 personnel in such positions in such interrogations.
							(b)Discharge by government
			 personnelThe Secretary of
			 Defense shall take appropriate actions to ensure that, by not later than one
			 year after the date of the enactment of this Act, the Department of Defense has
			 the resources needed to ensure that interrogations described in subsection
			 (a)(1) are conducted by appropriately qualified government personnel.
						824.Modifications
			 to database for Federal agency contract and grant officers and suspension and
			 debarment officialsSubsection
			 (c) of section 872 of the Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4556) is amended—
						(1)by redesignating
			 paragraphs (6) and (7) as paragraphs (8) and (9), respectively; and
						(2)by inserting
			 after paragraph (5) the following new paragraphs:
							
								(6)Each audit report
				that, as determined by an Inspector General or the head of an audit agency
				responsible for the report, contains significant adverse information about a
				contractor that should be included in the database.
								(7)Each contract
				action that, as determined by the head of the contracting activity responsible
				for the contract action, reflects information about contractor performance or
				integrity that should be included in the
				database.
								.
						DOther Matters
					831.Enhanced authority to acquire products and
			 services produced in Central Asia, Pakistan, and the South Caucasus
						(a)In generalIn the case of a product or service to be
			 acquired in support of military operations or stability operations (including
			 security, transition, reconstruction, and humanitarian relief activities) in
			 Afghanistan for which the Secretary of Defense makes a determination described
			 in subsection (b), the Secretary may conduct a procurement in which—
							(1)competition is limited to products or
			 services that are from Central Asia, Pakistan, or the South Caucasus;
							(2)procedures other than competitive
			 procedures are used to award a contract to a particular source or sources from
			 Central Asia, Pakistan, or the South Caucasus; or
							(3)a preference is provided for products or
			 services that are from Central Asia, Pakistan, or the South Caucasus.
							(b)DeterminationA determination described in this
			 subsection is a determination by the Secretary that—
							(1)the product or service concerned is to be
			 used only by military forces, police, or other security personnel of
			 Afghanistan; or
							(2)it is in the national security interest of
			 the United States to limit competition, use procedures other than competitive
			 procedures, or provide a preference as described in subsection (a)
			 because—
								(A)such limitation, procedure, or preference
			 is necessary—
									(i)to improve local market and transportation
			 infrastructure in Central Asia, Pakistan, or the South Caucasus in order to
			 reduce overall United States transportation costs and risks in shipping goods
			 in support of operations in Afghanistan; or
									(ii)to encourage states of Central Asia,
			 Pakistan, or the South Caucasus to cooperate in expanding supply routes through
			 their territory in support of operations in Afghanistan; and
									(B)such limitation, procedure, or preference
			 will not adversely affect—
									(i)operations in Afghanistan; or
									(ii)the United States industrial base.
									(c)Products, services, and sources from
			 Central Asia, Pakistan, or the South CaucasusFor the purposes of this section:
							(1)A product is from the Central Asia,
			 Pakistan, or the South Caucasus if it is mined, produced, or manufactured in
			 Georgia, the Kyrgyz Republic, Pakistan, the Republic of Armenia, the Republic
			 of Azerbaijan, the Republic of Kazakhstan, the Republic of Tajikistan, the
			 Republic of Uzbekistan, or Turkmenistan.
							(2)A service is from Central Asia, Pakistan,
			 or the South Caucasus if it is performed in Georgia, the Kyrgyz Republic,
			 Pakistan, the Republic of Armenia, the Republic of Azerbaijan, the Republic of
			 Kazakhstan, the Republic of Tajikistan, the Republic of Uzbekistan, or
			 Turkmenistan by citizens or permanent resident aliens of Georgia, the Kyrgyz
			 Republic, Pakistan, the Republic of Armenia, the Republic of Azerbaijan, the
			 Republic of Kazakhstan, the Republic of Tajikistan, the Republic of Uzbekistan,
			 or Turkmenistan.
							(3)A source is from Central Asia, Pakistan, or
			 the South Caucasus if it—
								(A)is located in Georgia, the Kyrgyz Republic,
			 Pakistan, the Republic of Armenia, the Republic of Azerbaijan, the Republic of
			 Kazakhstan, the Republic of Tajikistan, the Republic of Uzbekistan, or
			 Turkmenistan; and
								(B)offers products or services that are from
			 Georgia, the Kyrgyz Republic, Pakistan, the Republic of Armenia, the Republic
			 of Azerbaijan, the Republic of Kazakhstan, the Republic of Tajikistan, the
			 Republic of Uzbekistan, or Turkmenistan.
								(d)Construction with other
			 authorityThe authority in
			 subsection (a) is in addition to the authority in section 886 of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 266; 10 U.S.C. 2302 note).
						(e)Annual report
							(1)In generalNot later than December 31 each year, the
			 Secretary shall submit to Congress a report on the exercise of the authority in
			 subsection (a) during the preceding fiscal year.
							(2)ElementsEach report under this subsection shall
			 include, for the fiscal year covered by such report, the following:
								(A)A statement of the number of occasions on
			 which the Secretary made a determination under subsection (a) with respect to
			 the exercise of the authority in subsection (a), regardless of whether or not
			 the determination resulted in the exercise of such authority.
								(B)The total amount of all procurements
			 pursuant to the exercise of such authority, and the total amount of
			 procurements for each country with respect to which such authority was
			 exercised.
								(C)A description and assessment of the extent
			 to which procurements pursuant to the exercise of such authority furthered the
			 national security interest of the United States.
								(f)SunsetThe authority in subsection (a) shall
			 expire on the date that is three years after the date of the enactment of this
			 Act.
						832.Small arms production industrial base
			 matters
						(a)Authority to modify definition of
			 small arms production industrial baseSection 2473(c) of title 10, United States
			 Code, is amended by inserting before the period at the end the following: “,
			 and any subsequent modifications to such list of firms pursuant to a review by
			 the Secretary of Defense”.
						(b)Review of small arms production industrial
			 base
							(1)ReviewNot later than March 31, 2010, the
			 Secretary of Defense shall review and determine, based upon manufacturing
			 capability and capacity—
								(A)whether any firms included in the small
			 arms production industrial base (as that term is defined in section 2473(c) of
			 title 10, United States Code) should be eliminated or modified and whether any
			 additional firms should be included; and
								(B)whether any of the small arms listed in
			 section 2473(d) of title 10, United States Code, should be eliminated from the
			 list or modified on the list, and whether any additional small arms should be
			 included in the list.
								(2)ReportNot later than March 31, 2010, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report on the review conducted under this subsection, including any
			 recommendations for changes to the list maintained pursuant to subsection (c)
			 of section 2473(d) of title 10, United States Code, or the list under
			 subsection (d) of such section.
							833.Extension of SBIR and STTR programs of the
			 Department of Defense
						(a)SBIR
			 extensionSection 9(m) of the
			 Small Business Act (15 U.S.C. 638(m)) is amended—
							(1)by striking The
			 authorization and inserting the following:
								
									(1)In generalExcept as provided in paragraph (2), the
				authorization
									;
				and
							(2)by adding at the end the following:
								
									(2)Exception for Department of
				DefenseThe Secretary of
				Defense and the Secretary of each military department is authorized to carry
				out the Small Business Innovation Research Program of the Department of Defense
				until September 30,
				2023.
									.
							(b)STTR reauthorizationSection 9(n)(1)(A) of the Small Business
			 Act (15 U.S.C. 638(n)(1)(A)) is amended—
							(1)by striking With respect and
			 inserting the following:
								
									(i)Federal agencies generallyExcept as provided in clause (i), with
				respect
									;
				and
							(2)by adding at the end the following:
								
									(ii)Department of DefenseThe Secretary of Defense and the Secretary
				of each military department shall carry out clause (i) with respect to each
				fiscal year through fiscal year
				2023.
									.
							(c)Effective
			 dateThe amendments made by
			 this section shall take effect on July 30, 2009.
						834.Expansion and permanent authority for small
			 business innovation research commercialization program
						(a)Expansion To include Small Business
			 Technology Transfer ProgramSection 9(y) of the Small Business Act (15
			 U.S.C. 638(y)) is amended in paragraphs (1), (2), and (4) by inserting
			 and the Small Business Technology Transfer Program after
			 Small Business Innovation Research Program.
						(b)Permanent authority
							(1)In generalSuch section is further amended by striking
			 paragraph (6).
							(2)Conforming amendmentsSuch section is further amended—
								(A)in the subsection heading, by striking
			 Pilot; and
								(B)by striking Pilot each place
			 it appears.
								835.Measures to ensure the safety of
			 facilities, infrastructure, and equipment for military operations
						(a)PolicyIt shall be the policy of the Department of
			 Defense to incorporate generally accepted industry standards for the safety and
			 health of personnel, to the maximum extent practicable, into requirements for
			 facilities, infrastructure, and equipment that are intended for use by military
			 or civilian personnel of the Department in current and future contingency
			 operations.
						(b)ContractsNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report describing that actions that the
			 Department of Defense has taken, or plans to take, to ensure that each contract
			 or task or delivery order entered into for the construction, installation,
			 repair, maintenance, or operation of facilities for use by military or civilian
			 personnel of the Department in current and future contingency operations
			 complies with the policy established in subsection (a).
						(c)Generally accepted industry standards for
			 safetyFor the purposes of
			 this section, generally accepted industry standards for the safety of personnel
			 include—
							(1)appropriate standards with respect to fire
			 protection and structural integrity; and
							(2)standards with respect to electrical
			 systems, water treatment, and telecommunications networks.
							836.Repeal of requirements relating to the
			 military system essential item breakout listSection 813 of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1543) is
			 repealed.
					837.Defense Science Board report on rare earth
			 materials in the defense supply chain
						(a)Report requiredNot later than one year after the date of
			 the enactment of this Act, the Defense Science Board shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report on the usage of rare earth materials in the supply chain of the
			 Department of Defense.
						(b)ElementsThe report required by subsection (a) shall
			 address, at a minimum, the following:
							(1)The current and projected domestic and
			 world-wide availability of rare earth materials for use by the Department of
			 Defense in its weapon systems.
							(2)The extent to which weapon systems acquired
			 by the Department of Defense are currently dependent on, or are projected to
			 become dependent on, rare earth materials supplied by sources that could be
			 interrupted.
							(3)The risk to national security, if any, of
			 dependence on such sources for rare earth materials.
							(4)Any steps that the Department of Defense
			 has taken or is planning to take to address any such risk to national
			 security.
							(5)Such recommendations for further action to
			 address the matters covered by the report as the Defense Science Board
			 considers appropriate.
							(c)DefinitionsIn this section:
							(1)The term rare earth means the
			 chemical elements in the periodic table beginning with lanthanum and continuing
			 to lutetium, and any associated elements.
							(2)The term rare earth material
			 includes rare earth ores, semi-finished rare earth products, and components
			 containing rare earth materials.
							838.Small business
			 contracting programs paritySection 31(b)(2)(B) of the Small Business
			 Act (15 U.S.C. 657a(b)(2)(B)) is amended by striking shall and
			 inserting may.
					IXDepartment of Defense Organization and
			 Management
				ADepartment of Defense Management 
					901.Deputy Under Secretaries of Defense and
			 Assistant Secretaries of Defense
						(a)Deputy Under Secretaries of
			 DefenseChapter 4 of title
			 10, United States Code, is amended by adding after section 137 the following
			 new section:
							
								137a.Deputy Under Secretaries of
				Defense
									(a)(1)There are five Deputy Under Secretaries of
				Defense.
										(2)(A)The Deputy Under Secretaries of Defense
				referred to in paragraphs (1) through (3) of subsection (c) shall be appointed
				as provided in the applicable paragraph.
											(B)The Deputy Under Secretaries of Defense
				referred to in paragraphs (4) and (5) of subsection (c) shall be appointed from
				civilian life by the President, by and with the advice and consent of the
				Senate.
											(3)The five Deputy Under Secretaries of
				Defense authorized by this section are the only Deputy Under Secretaries of
				Defense.
										(b)Each Deputy Under Secretary of Defense
				shall be the first assistant to an Under Secretary of Defense and shall assist
				such Under Secretary in the performance of the duties of the position of such
				Under Secretary and shall act for, and exercise the powers of, such Under
				Secretary when such Under Secretary is absent or disabled.
									(c)(1)One of the Deputy Under Secretaries is the
				Principal Deputy Under Secretary of Defense for Acquisition, Technology, and
				Logistics appointed pursuant to section 133a of this title.
										(2)One of the Deputy Under Secretaries is the
				Principal Deputy Under Secretary of Defense for Policy appointed pursuant to
				section 134a of this title.
										(3)One of the Deputy Under Secretaries is the
				Principal Deputy Under Secretary of Defense for Personnel and Readiness
				appointed pursuant to section 136a of this title.
										(4)One of the Deputy Under Secretaries shall
				be the Principal Deputy Under Secretary of Defense (Comptroller).
										(5)One of the Deputy Under Secretaries shall
				be the Principal Deputy Under Secretary of Defense for Intelligence.
										(d)The Deputy Under Secretaries of Defense
				take precedence in the Department of Defense after the Secretary of Defense,
				the Deputy Secretary of Defense, the Secretaries of the military departments,
				the Under Secretaries of Defense, and the Deputy Chief Management Officer of
				the Department of
				Defense.
									.
						(b)Assistant Secretaries of Defense
							(1)Redesignation of Deputy Under Secretary for
			 Logistics and Materiel Readiness as assistant secretaryChapter 4 of such title is further
			 amended—
								(A)by transferring section 133b to appear
			 after section 138 and redesignating such section, as so transferred, as section
			 138a; and
								(B)in such section, as so transferred and
			 redesignated, by striking Deputy Under Secretary each place it
			 appears and inserting Assistant Secretary.
								(2)Additional assistant
			 secretariesSection 138 of
			 such title is amended—
								(A)by striking subsection (a) and inserting
			 the following new subsection (a):
									
										(a)(1)There are 16 Assistant Secretaries of
				Defense.
											(2)(A)The Assistant Secretary of Defense referred
				to in subsection (b)(7) shall be appointed as provided in that
				subsection.
												(B)The other Assistant Secretaries of Defense
				shall be appointed from civilian life by the President, by and with the advice
				and consent of the Senate.
												;
				and
								(B)in subsection (b), by adding the following
			 new paragraphs:
									
										(6)One of the Assistant Secretaries shall be
				the Assistant Secretary of Defense for Acquisition. The Assistant Secretary of
				Defense for Acquisition is the principal adviser to the Secretary of Defense
				and the Under Secretary of Defense for Acquisition, Technology, and Logistics
				on matters relating to acquisition.
										(7)One of the Assistant Secretaries is the
				Assistant Secretary of Defense for Logistics and Materiel Readiness appointed
				pursuant to section 138a of this title. In addition to any duties and powers
				prescribed under paragraph (1), the Assistant Secretary of Defense for
				Logistics and Materiel Readiness shall have the duties specified in section
				138a of this title.
										(8)One of the Assistant Secretaries shall be
				the Assistant Secretary of Defense for Installations and Environment. The
				Assistant Secretary of Defense for Installations and Environment is the
				principal adviser to the Secretary of Defense and the Under Secretary of
				Defense for Acquisition, Technology, and Logistics on matters relating to
				Department of Defense installations and environmental policy.
										(9)One of the Assistant Secretaries shall be
				the Assistant Secretary of Defense for Manufacturing and Industrial Base. The
				Assistant Secretary of Defense for Manufacturing and Industrial Base is the
				principal adviser to the Secretary of Defense and the Under Secretary of
				Defense for Acquisition, Technology, and Logistics on policies relating to the
				defense industrial base, carrying out the requirements of chapter 148 of this
				title, and executing the authorities provided by the Defense Production Act of
				1950 (50 U.S.C. App. 2061 et seq.).
										(10)One of the Assistant Secretaries shall be
				the Assistant Secretary of Defense for Readiness. The Assistant Secretary of
				Defense for Readiness is the principal adviser to the Secretary of Defense and
				the Under Secretary of Defense for Personnel and Readiness on matters relating
				to military readiness.
										(11)One of the Assistant Secretaries shall be
				the Assistant Secretary of Defense for Strategy, Plans, and Forces. The
				Assistant Secretary of Defense for Strategy, Plans, and Forces is the principal
				adviser to the Secretary of Defense and the Under Secretary of Defense for
				Policy on matters relating to strategy, plans, and
				forces.
										.
								(c)Conforming and clerical amendments
							(1)Conforming amendments
								(A)Section 133a of such title is
			 amended—
									(i)by striking Deputy Under Secretary
			 of Defense for Acquisition and Technology each place it appears and
			 inserting Principal Deputy Under Secretary of Defense for Acquisition,
			 Technology, and Logistics; and
									(ii)by striking duties relating to
			 acquisition and technology and inserting duties.
									(B)Section 134a of such title is amended by
			 striking Deputy Under Secretary each place it appears and
			 inserting Principal Deputy Under Secretary.
								(C)Section 134b of such title is
			 repealed.
								(D)Section 136a of such title is amended by
			 striking Deputy Under Secretary each place it appears and
			 inserting Principal Deputy Under Secretary.
								(2)Section heading amendments
								(A)The heading of section 133a of such title
			 is amended to read as follows:
									
										133a.Principal Deputy Under Secretary of Defense
				for Acquisition, Technology, and
				Logistics
										.
								(B)The heading of section 134a of such title
			 is amended to read as follows:
									
										134a.Principal Deputy Under Secretary of Defense
				for
				Policy
										.
								(C)The heading of section 136a of such title
			 is amended to read as follows:
									
										136a.Principal Deputy Under Secretary of Defense
				for Personnel and
				Readiness
										.
								(D)The heading of section 138a of such title,
			 as transferred and redesignated by subsection (b)(1) of this section, is
			 amended to read as follows:
									
										138a.Assistant Secretary of Defense for
				Logistics and Materiel
				Readiness
										.
								(3)Clerical amendmentsThe table of sections at the beginning of
			 chapter 4 of such title is amended—
								(A)by striking the item relating to section
			 133a and inserting the following new item:
									
										
											133a. Principal Deputy Under Secretary of Defense for
				Acquisition, Technology, and
				Logistics.
										
										;
								(B)by striking the items relating to sections
			 134a and 134b and inserting the following new item:
									
										
											134a. Principal Deputy Under Secretary of Defense for
				Policy.
										
										;
				  
								(C)by striking the item relating to section
			 136a and inserting the following new item:
									
										
											136a. Principal Deputy Under Secretary of Defense for Personnel
				and
				Readiness.
										
										;
								(D)by inserting after the item relating to
			 section 137 the following new item:
									
										
											137a. Deputy Under Secretaries of
				Defense.
										
										;
				  and
								(E)by inserting after the item relating to
			 section 138 the following new item:
									
										
											138a. Assistant Secretary of Defense for Logistics and Materiel
				Readiness.
										
										.
								(d)Executive Schedule matters
							(1)Level IIISection 5314 of title 5, United States
			 Code, is amended by striking the item relating to the Deputy Under Secretary of
			 Defense for Acquisition and Technology and inserting the following new
			 item:
								
									Principal Deputy Under Secretary of Defense
				for Acquisition, Technology, and
				Logistics.
									.
							(2)Level IVSection 5315 of such title is
			 amended—
								(A)by striking the item relating to the
			 Assistant Secretaries of Defense and inserting the following new item:
									
										Assistant Secretaries of Defense
				(16).
										;
				and
								(B)by striking the items relating to the
			 Deputy Under Secretary of Defense for Policy, the Deputy Under Secretary of
			 Defense for Personnel and Readiness, and the Deputy Under Secretary of Defense
			 for Logistics and Materiel Readiness and inserting the following new
			 items:
									
										Principal Deputy Under Secretary of Defense
				for Policy.
										Principal Deputy Under Secretary of Defense
				for Personnel and Readiness.
										Principal Deputy Under Secretary of Defense
				(Comptroller).
										Principal Deputy Under Secretary of Defense
				for
				Intelligence.
										.
								902.Repeal of certain limitations on personnel
			 and consolidation of reports on major Department of Defense headquarters
			 activities
						(a)Repeal of certain limitations on personnel
			 assigned to major headquarters activities
							(1)RepealsThe following provisions of law are
			 repealed:
								(A)Section 143 of title 10, United States
			 Code.
								(B)Section 194 of such title.
								(C)Sections 3014(f), 5014(f), and 8014(f) of
			 such title.
								(D)Section 601 of the Goldwater-Nichols
			 Department of Defense Reorganization Act of 1986 (10 U.S.C. 194 note).
								(2)Clerical amendments
								(A)The table of sections at the beginning of
			 chapter 4 of title 10, United States Code, is amended by striking the item
			 relating to section 143.
								(B)The table of sections at the beginning of
			 subchapter I of chapter 8 of such title is amended by striking the item
			 relating to section 194.
								(b)Consolidated annual report
							(1)Inclusion in annual defense mapower
			 requirements reportSection
			 115a of such title is amended by inserting after subsection (e) the following
			 new subsection:
								
									(f)The Secretary shall also include in each
				such report the following information with respect to personnel assigned to or
				supporting major Department of Defense headquarters activities:
										(1)The military end strength and civilian
				full-time equivalents assigned to major Department of Defense headquarters
				activities for the preceding fiscal year and estimates of such numbers for the
				current fiscal year and the budget fiscal year.
										(2)A summary of the replacement during the
				preceding fiscal year of contract workyears providing support to major
				Department of Defense headquarters activities with military end strength or
				civilian full-time equivalents, including an estimate of the number associated
				with the replacement of contracts performing inherently governmental or exempt
				functions.
										(3)The plan for the continued review of
				contract personnel supporting major Department of Defense headquarters
				activities for possible conversion to military or civilian performance in
				accordance with section 2463 of this
				title.
										.
							(2)Technical amendments to reflect name of
			 report
								(A)Subsection (a) of such section is amended
			 by inserting defense before manpower requirements
			 report.
								(B)(i)The heading of such section is amended to
			 read as follows:
										
											115a.Annual defense manpower requirements
				report
											.
									(ii)The item relating to such section in the
			 table of sections at the beginning of chapter 2 of such title is amended to
			 read as follows:
										
											
												1115a. Annual defense manpower
				requirements
				report.
											
											.
									(3)Conforming repealsThe following provisions of law are
			 repealed:
								(A)Subsections (b) and (c) of section 901 of
			 the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 272).
								(B)Section 1111 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4619).
								903.Sense of Senate on the Western Hemisphere
			 Institute for Security Cooperation
						(a)FindingsThe Senate makes the following
			 findings:
							(1)The Western Hemisphere Institute for
			 Security Cooperation was established by section 911 of the Floyd D. Spence
			 National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by
			 Public Law 106–398; 114 Stat. 1654A–226).
							(2)The Western Hemisphere Institute for
			 Security Cooperation provides professional education and training to military
			 personnel, law enforcement officials, and civilian personnel in support of the
			 democratic principles set forth in the Charter of the Organization of American
			 States. The Institute effectively promotes mutual knowledge, transparency,
			 confidence, and cooperation among participating nations. It also effectively
			 builds strategic partnerships to address the great security challenges in the
			 region while encouraging democratic values, respect for human rights,
			 subordination to civilian authority, and understanding of United States customs
			 and traditions.
							(3)The Western Hemisphere Institute for
			 Security Cooperation supports the Security Cooperation Guidance of the
			 Secretary of Defense by addressing the building partner capacity education and
			 training needs of the United States Southern Command and the United States
			 Northern Command.
							(4)In a joint letter, dated April 9, 2009,
			 General Renuart, the Commander of the United States Northern Command, and
			 Admiral Stavridis, the Commander of the United States Southern Command, write
			 “[t]he outstanding service that WHINSEC provides directly supports the United
			 States Southern Command’s and United States Northern Command’s strategic
			 objective of fostering lasting partnerships that will ensure security, enhance
			 stability, and enable prosperity throughout the Americas” and notes that the
			 Institute provides culturally-sensitive training, with a strong emphasis
			 on the values of democracy and human rights.
							(5)In establishing the Western Hemisphere
			 Institute for Security Cooperation, Congress mandates that participants at the
			 Institute receive a minimum of 8 hours of instruction on human rights, due
			 process, the rule of law, the role of the Armed Forces in a democratic society,
			 and civilian control of the military. Every course devotes at least 10 percent
			 of its course work to democracy, ethics, and human rights issues. The Institute
			 is also required to develop a curriculum that includes leadership development,
			 counterdrug operations, peacekeeping, resource management, and disaster relief
			 planning. In fiscal year 2008, the Institute presented 39 courses and hosted
			 1,196 students in residence at Fort Benning, Georgia, of whom 292 were police
			 personnel, and trained an additional 280 students through the Mobile Training
			 Team programs of the Institute.
							(6)Congress mandated the formation of a
			 Federal advisory committee—an oversight committee unique to the Western
			 Hemisphere Institute for Security Cooperation. It provides recommendations and
			 an independent review of the Institute and its curriculum to ensure the uniform
			 adherence of the Institute to United States law, regulations, and policies. The
			 Board of Visitors of the Institute includes the Chairman and Ranking Member of
			 the Committee on Armed Services of the Senate, the Chairman and Ranking Member
			 of the Committee on Armed Services of the House of Representatives, the
			 Secretary of State, the Commander of the United States Southern Command, the
			 Commander of the United States Northern Command, the Commander of the United
			 States Training and Doctrine Command, and six members designated by the
			 Secretary of Defense. The six members designated by the Secretary of Defense
			 include, to the extent practicable, individuals from academia and the religious
			 and human rights communities. In addition to the 13 members of the Board of
			 Visitors, advisors and subject matter experts assist the Board in areas the
			 Board considers necessary and appropriate.
							(7)The Western Hemisphere Institute for
			 Security Cooperation operates in accordance with section 8130 of the Department
			 of Defense Appropriations Act, 1999 (Public Law 105–262; 112 Stat. 2335) that
			 prohibits United States military assistance to foreign military units that
			 violate human rights, including security assistance programs funded through
			 appropriations available for foreign operations and training programs funded
			 through appropriations made available for the Department of Defense.
							(8)The Western Hemisphere Institute for
			 Security Cooperation does not select students for participation in its courses.
			 A partner nation nominates students to attend the Institute, and in accordance
			 with the law of the United States and the policies of the Department of Defense
			 and the Department of State, the United States Embassy in such partner nation
			 screens and conducts background checks on such nominees. The vetting process of
			 nominees for participation in the Institute includes a background check by
			 United States embassies in partner nations, as well as checks by the Bureau of
			 Western Hemisphere Affairs and the Bureau of Democracy, Human Rights, and Labor
			 at the Department of State. The Department of State also uses the Abuse Case
			 Evaluation System, a central database that aggregates human rights abuse data
			 into a single, searchable location, to ensure nominees have not been accused of
			 any human rights abuses.
							(9)The training provided by the Western
			 Hemisphere Institute for Security Cooperation is transparent and the Institute
			 is open to visitors at any time. Visitors are welcome to sit in on classes,
			 talk with students and faculty, and review instructional materials. Every year,
			 the Institute hosts more than a thousand visiting students, faculty, civilian,
			 and military officials.
							(b)Sense of SenateIt is the sense of the Senate that—
							(1)the Western Hemisphere Institute for
			 Security Cooperation—
								(A)offers quality professional military
			 bilingual instruction for military officers and noncommissioned officers that
			 promotes democracy, subordination to civilian authority, and respect for human
			 rights; and
								(B)is uniquely positioned to support the
			 modernization of Latin America security forces as they work to transcend their
			 own controversial pasts;
								(2)the Western Hemisphere Institute for
			 Security Cooperation is building partner capacity which enhances regional and
			 global security while encouraging respect for human rights and promoting
			 democratic principles among eligible military personnel, law enforcement
			 officials, and civilians of nations of the Western Hemisphere;
							(3)the Western Hemisphere Institute for
			 Security Cooperation is an invaluable education and training facility whose
			 curriculum is not duplicated in any of the military departments and is not
			 replaceable by professional military education funded by appropriations for
			 International Military Education and Training (IMET), which education is not
			 conducted in Spanish and does not concentrate on regional challenges;
			 and
							(4)the Western Hemisphere Institute for
			 Security Cooperation is an essential tool to educate future generations of
			 Latin American leaders and improve United States relationships with partner
			 nations that are working with the United States to promote democracy,
			 prosperity, and stability in the Western Hemisphere.
							904.Reestablishment
			 of position of Vice Chief of the National Guard Bureau
						(a)Reestablishment
			 of position
							(1)In
			 generalChapter 1011 of title 10, United States Code, is
			 amended—
								(A)by redesignating
			 section 10505 as section 10505a; and
								(B)by inserting
			 after section 10504 the following new section 10505:
									
										10505.Vice Chief
				of the National Guard Bureau
											(a)Appointment(1)There is a Vice Chief
				of the National Guard Bureau, selected by the Secretary of Defense from
				officers of the Army National Guard of the United States or the Air National
				Guard of the United States who—
													(A)are recommended for such appointment
				by their respective Governors or, in the case of the District of Columbia, the
				commanding general of the District of Columbia National Guard;
													(B)have had at least 10 years of
				federally recognized service in an active status in the National Guard;
				and
													(C)are in a grade above the grade of
				colonel.
													(2)The Chief and Vice Chief of the
				National Guard Bureau may not both be members of the Army or of the Air
				Force.
												(3)(A)Except as provided in
				subparagraph (B), an officer appointed as Vice Chief of the National Guard
				Bureau serves for a term of four years, but may be removed from office at any
				time for cause.
													(B)The term of the Vice Chief of the
				National Guard Bureau shall end within a reasonable time (as determined by the
				Secretary of Defense) following the appointment of a Chief of the National
				Guard Bureau who is a member of the same armed force as the Vice Chief.
													(b)DutiesThe
				Vice Chief of the National Guard Bureau performs such duties as may be
				prescribed by the Chief of the National Guard Bureau.
											(c)GradeThe
				Vice Chief of the National Guard Bureau shall be appointed to serve in a grade
				decided by the Secretary of Defense.
											(d)Functions as
				acting chiefWhen there is a vacancy in the office of the Chief
				of the National Guard Bureau or in the absence or disability of the Chief, the
				Vice Chief of the National Guard Bureau acts as Chief and performs the duties
				of the Chief until a successor is appointed or the absence of disability
				ceases.
											.
								(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 1011
			 of such title is amended by striking the item relating to section 10505 and
			 inserting the following new items:
								
									
										10505. Vice Chief of the National Guard Bureau.
										10505a. Director of the Joint Staff of the National Guard
				Bureau.
									
									.
							(b)Conforming
			 amendmentSection 10506(a)(1) of such title is amended by
			 striking and the Director of the Joint Staff of the National Guard
			 Bureau and inserting , the Vice Chief of the National Guard
			 Bureau, and the Director of the Joint Staff of the National Guard
			 Bureau.
						BSpace Matters
					911.Provision of space situational awareness
			 services and information to non-United States Government entities
						(a)In generalSection 2274 of title 10, United States
			 Code, is amended to read as follows:
							
								2274.Space situational awareness services and
				information: provision to non-United States Government entities
									(a)AuthorityThe Secretary of Defense may provide space
				situational awareness services and information to, and may obtain space
				situational awareness data and information from, non-United States Government
				entities in accordance with this section. Any such action may be taken only if
				the Secretary determines that such action is consistent with the national
				security interests of the United States.
									(b)Eligible entitiesThe Secretary may provide services and
				information under subsection (a) to, and may obtain data and information under
				subsection (a) from, any non-United States Government entity, including any of
				the following:
										(1)A State.
										(2)A political subdivision of a State.
										(3)A United States commercial entity.
										(4)The government of a foreign country.
										(5)A foreign commercial entity.
										(c)AgreementThe Secretary may not provide space
				situational awareness services and information under subsection (a) to a
				non-United States Government entity unless that entity enters into an agreement
				with the Secretary under which the entity—
										(1)agrees to pay an amount that may be charged
				by the Secretary under subsection (d);
										(2)agrees not to transfer any data or
				technical information received under the agreement, including the analysis of
				data, to any other entity without the express approval of the Secretary;
				and
										(3)agrees to any other terms and conditions
				considered necessary by the Secretary.
										(d)Charges(1)As a condition of an agreement under
				subsection (c), the Secretary may (except as provided in paragraph (2)) require
				the non-United States Government entity entering into the agreement to pay to
				the Department of Defense such amounts as the Secretary determines appropriate
				to reimburse the Department for the costs to the Department of providing space
				situational awareness services or information under the agreement.
										(2)The Secretary may not require the
				government of a State, or of a political subdivision of a State, to pay any
				amount under paragraph (1).
										(e)Crediting of funds received(1)Funds received for the provision of space
				situational awareness services or information pursuant to an agreement under
				this section shall be credited, at the election of the Secretary, to the
				following:
											(A)The appropriation, fund, or account used in
				incurring the obligation.
											(B)An
				appropriate appropriation, fund, or account currently available for the
				purposes for which the expenditures were made.
											(2)Funds credited under paragraph (1) shall be
				merged with, and remain available for obligation with, the funds in the
				appropriation, fund, or account to which credited.
										(f)ProceduresThe Secretary shall establish procedures by
				which the authority under this section shall be carried out. As part of those
				procedures, the Secretary may allow space situational awareness services or
				information to be provided through a contractor of the Department of
				Defense.
									(g)NondisclosureAny information received under subsection
				(a), records of agreements entered into under subsection (c), and analyses or
				data provided as a part of the provision of services or information under this
				section shall be exempt from disclosure under section 552(b)(3) of title
				5.
									(h)ImmunityThe United States, any agencies and
				instrumentalities thereof, and any individuals, firms, corporations, and other
				persons acting for the United States, shall be immune from any suit in any
				court for any cause of action arising from the provision or receipt of space
				situational awareness services or information, whether or not provided in
				accordance with this section, or any related action or
				omission.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 135 of such title is amended by striking the item relating to section
			 2274 and inserting the following new item:
							
								
									2274. Space situational
				awareness services and information: provision to non-United States Government
				entities.
								
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2009, or the date of the enactment
			 of this Act, whichever is later.
						912.Plan for management and funding of National
			 Polar-Orbiting Operational Environmental Satellite System Program
						(a)In generalThe Secretary of Defense, the Secretary of
			 Commerce, and the Administrator of the National Aeronautics and Space
			 Administration shall jointly develop a plan for the management and funding of
			 the National Polar-Orbiting Operational Environmental Satellite System Program
			 (in this section referred to as the Program) by the Department
			 of Defense, the Department of Commerce, and the National Aeronautics and Space
			 Administration.
						(b)ElementsThe plan required under subsection (a)
			 shall include the following:
							(1)Requirements for the Program.
							(2)The management structure of the
			 Program.
							(3)A funding profile for the Program for each
			 year of the Program for the Department of Defense, the Department of Commerce,
			 and the National Aeronautics and Space Administration.
							(c)Limitation on use of fundsOf the amounts authorized to be
			 appropriated for fiscal year 2010 by section 201(a)(3) for research,
			 development, test, and evaluation for the Air Force and available for the
			 Program, not more than 50 percent of such amounts may be obligated or expended
			 before the date on which the plan developed under subsection (a) is submitted
			 to the congressional defense committees, the Committee on Commerce, Science,
			 and Transportation of the Senate, and the Committee on Energy and Commerce of
			 the House of Representatives.
						(d)Sense of SenateIt is the sense of the Senate that—
							(1)the National Polar-Orbiting Operational
			 Environmental Satellite System Program, including the sensors, satellites, and
			 orbits included in the Program, should be maintained;
							(2)the National Polar-Orbiting Operational
			 Environmental Satellite System preparatory project should be managed and
			 treated as an operational satellite;
							(3)the responsibility of Department of Defense
			 milestone decision authority for the Program should be delegated to the
			 Department of Defense Executive Agent for Space, and the Department of Defense
			 Executive Agent for Space should become the member of the Tri-Agency Executive
			 Committee from the Department of Defense;
							(4)the Program Executive Office of the Program
			 should report directly to and take direction exclusively from the Tri-Agency
			 Executive Committee;
							(5)the acquisition procedures of the
			 Department of Defense should continue to be used in the Program;
							(6)the Administrator of the National
			 Aeronautics and Space Administration and the Secretary of the Air Force should
			 make support from the Goddard Space Flight Center and the Space and Missile
			 Systems Center, respectively, available for the Program, as needed;
							(7)the budget for the Program should not be
			 less than the estimate of the Cost Analysis Improvement Group of the Department
			 of Defense for the Program;
							(8)the Program should continue to be managed
			 by a single program manager;
							(9)the Program should be managed as a
			 long-term operational program; and
							(10)once all requirements for the Program are
			 fully agreed to by the Secretary of Defense, the Secretary of Commerce, and the
			 Administrator of the National Aeronautics and Space Administration, the Program
			 should be executed with no modifications to those requirements that would
			 increase the cost, or extend the schedule, of the Program.
							CIntelligence Matters
					921.Inclusion of Defense Intelligence Agency in
			 authority to use proceeds from counterintelligence operations
						(a)In generalSection 423 of title 10, United States
			 Code, is amended by inserting and the Defense Intelligence
			 Agency after the military departments each place it
			 appears in subsections (a) and (c).
						(b)Conforming amendments
							(1)Heading amendmentThe heading of such section is amended to
			 read as follows:
								
									423.Authority to use proceeds from
				counterintelligence operations of the military departments and the Defense
				Intelligence
				Agency
									.
							(2)Table of sectionsThe table of sections at the beginning of
			 chapter 21 of such title is amended by striking the item relating to section
			 423 and inserting the following new item:
								
									
										423. Authority to use proceeds from counterintelligence
				operations of the military departments and the Defense Intelligence
				Agency.
									
									.
							DOther Matters
					931.United States Military Cancer
			 Institute
						(a)EstablishmentChapter 104 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2118.United States Military Cancer
				Institute
									(a)EstablishmentThe Secretary of Defense shall establish in
				the University the United States Military Cancer Institute. The Institute shall
				be established pursuant to regulations prescribed by the Secretary.
									(b)PurposesThe purposes of the Institute are as
				follows:
										(1)To establish and maintain a clearinghouse
				of data on the incidence and prevalence of cancer among members and former
				members of the armed forces.
										(2)To conduct research that contributes to the
				detection or treatment of cancer among the members and former members of the
				armed forces.
										(c)Head of InstituteThe Director of the United States Military
				Cancer Institute is the head of the Institute. The Director shall report to the
				President of the University regarding matters relating to the Institute.
									(d)Elements(1)The Institute is composed of clinical and
				basic scientists in the Department of Defense who have an expertise in
				research, patient care, and education relating to oncology and who meet
				applicable criteria for affiliation with the Institute.
										(2)The components of the Institute include
				military treatment and research facilities that meet applicable criteria and
				are designated as affiliates of the Institute.
										(e)Research(1)The Director of the United States Military
				Cancer Institute shall carry out research studies on the following:
											(A)The epidemiological features of cancer,
				including assessments of the carcinogenic effect of genetic and environmental
				factors, and of disparities in health, inherent or common among populations of
				various ethnic origins within the members of the armed forces.
											(B)The prevention and early detection of
				cancer among members and former members of the armed forces.
											(C)Basic, translational, and clinical
				investigation matters relating to the matters described in subparagraphs (A)
				and (B).
											(2)The research studies under paragraph (1)
				shall include complementary research on oncologic nursing.
										(f)Collaborative ResearchThe Director of the United States Military
				Cancer Institute shall carry out the research studies under subsection (e) in
				collaboration with other cancer research organizations and entities selected by
				the Institute for purposes of the research studies.
									(g)Annual Report(1)Not later than November 1 each year, the
				Director of the United States Military Cancer Institute shall submit to the
				President of the University a report on the current status of the research
				studies being carried out by the Institute under subsection (e).
										(2)Not later than 60 days after receiving a
				report under paragraph (1), the President of the University shall transmit such
				report to the Secretary of Defense and to
				Congress.
										.
						(b)Clerical AmendmentThe table of sections at the beginning of
			 chapter 104 of such title is amended by adding at the end the following new
			 item:
							
								
									2118. United States Military
				Cancer
				Institute.
								
								.
						932.Instruction of private sector employees in
			 cyber security courses of the Defense Cyber Investigations Training
			 Academy
						(a)Authority To receive instruction
							(1)In generalThe Secretary of Defense may permit
			 eligible private sector employees to enroll in and receive instruction at the
			 Defense Cyber Investigations Training Academy operated under the direction of
			 the Defense Cyber Crime Center.
							(2)LimitationNot more than the equivalent of 200
			 full-time student positions at the Defense Cyber Investigations Training
			 Academy may be filled at any one time by private sector employees enrolled
			 under this section.
							(3)CertificationUpon successful completion of a course of
			 instruction at the Defense Cyber Investigations Training Academy under this
			 section, a private sector employee may be awarded an appropriate certification
			 or diploma.
							(b)Eligible private sector employees
							(1)In generalFor purposes of this section, an eligible
			 private sector employee is an individual employed by a private entity, as
			 determined by the Secretary—
								(A)that is engaged in providing to the
			 Department of Defense or other departments or agencies of the Federal
			 Government significant and substantial defense-related systems, products, or
			 services; or
								(B)whose work product is relevant to national
			 security policy or strategy.
								(2)Duration of treatmentAn individual is eligible for treatment as
			 a private sector employee for purposes of this section only so long as the
			 individual remains employed by a private entity described in paragraph
			 (1).
							(c)Curricula open to enrolleesThe curricula of instruction for which
			 eligible private sector employees may enroll at the Defense Cyber
			 Investigations Training Academy under this section may only include curricula
			 of instruction otherwise offered by the Academy that, as determined by the
			 Secretary, are not readily available through other educational
			 institutions.
						(d)TuitionA private sector employee enrolled at the
			 Defense Cyber Investigations Training Academy under this section shall be
			 charged tuition at a rate equal to the rate charged for civilian employees of
			 the Federal Government at the Academy.
						(e)Standards of conductWhile receiving instruction at the Defense
			 Cyber Investigations Training Academy under this section, private sector
			 employees enrolled at the Academy under this section shall, to the extent
			 practicable, be subject to the same regulations governing academic performance,
			 attendance, norms of behavior, and enrollment as apply to civilian employees of
			 the Federal Government receiving instruction at the Academy.
						(f)Use of fundsNotwithstanding section 3302 of title 31,
			 United States Code, or any other provision of law, amounts received by the
			 Defense Cyber Investigations Training Academy for the instruction of private
			 sector employees enrolled under this section shall be retained by the Academy
			 to defray the costs of such instruction. The source and disposition of funds so
			 retained and utilized shall be specifically identified in records of the
			 Academy.
						933.Plan on access
			 to national airspace for unmanned aircraft
						(a)In
			 generalThe Secretary of Defense and the Secretary of
			 Transportation shall, after consultation with the Secretary of Homeland
			 Security, jointly develop a plan for providing access to the national airspace
			 for unmanned aircraft of the Department of Defense.
						(b)ElementsThe
			 plan required by subsection (a) shall include the following:
							(1)A description of
			 how the Department of Defense and the Department of Transportation will
			 communicate and cooperate, at the executive, management, and action levels, to
			 provide access to the national airspace for unmanned aircraft of the Department
			 of Defense.
							(2)Specific
			 milestones, aligned to operational and training needs, for providing access to
			 the national airspace for unmanned aircraft and a transition plan for sites
			 programmed to be activated as unmanned aerial system sites during fiscal years
			 2010 through 2015.
							(3)Recommendations
			 for policies with respect to use of the national airspace, flight standards,
			 and operating procedures that should be implemented by the Department of
			 Defense and the Department of Transportation to accommodate unmanned aircraft
			 assigned to any State or territory of the United States.
							(4)An identification
			 of resources required by the Department of Defense and the Department of
			 Transportation to execute the plan.
							(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense and the Secretary of Transportation shall submit to the
			 congressional defense committees, the Committee on Commerce, Science, and
			 Transportation of the Senate, and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report containing the plan
			 required by subsection (a).
						XGeneral Provisions
				AFinancial Matters
					1001.General transfer authority
						(a)Authority to transfer
			 authorizations
							(1)AuthorityUpon determination by the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may transfer amounts of authorizations made available to the Department of
			 Defense in this division for fiscal year 2010 between any such authorizations
			 for that fiscal year (or any subdivisions thereof). Amounts of authorizations
			 so transferred shall be merged with and be available for the same purposes as
			 the authorization to which transferred.
							(2)LimitationExcept as provided in paragraph (3), the
			 total amount of authorizations that the Secretary may transfer under the
			 authority of this section may not exceed $4,000,000,000.
							(3)Exception for transfers between military
			 personnel authorizationsA
			 transfer of funds between military personnel authorizations under title IV
			 shall not be counted toward the dollar limitation in paragraph (2).
							(b)LimitationsThe authority provided by this section to
			 transfer authorizations—
							(1)may only be used to provide authority for
			 items that have a higher priority than the items from which authority is
			 transferred; and
							(2)may not be used to provide authority for an
			 item that has been denied authorization by Congress.
							(c)Effect on authorization
			 amountsA transfer made from
			 one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.
						(d)Notice to congressThe Secretary shall promptly notify
			 Congress of each transfer made under subsection (a)
						1002.Audit readiness of financial statements of
			 the Department of Defense
						(a)Audit readiness objectivesIt shall be the objective of the Department
			 of Defense to ensure that—
							(1)the financial statements of the Department
			 of the Army are validated as ready for audit by not later than March 31,
			 2017;
							(2)the financial statements of the Department
			 of the Navy are validated as ready for audit by not later than March 31,
			 2016;
							(3)the financial statements of the Department
			 of the Air Force are validated as ready for audit by not later than September
			 30, 2016;
							(4)the financial statements of the Defense
			 Logistics Agency are validated as ready for audit by not later than September
			 30, 2017; and
							(5)the financial statements of the Department
			 of Defense are validated as ready for audit by not later than September 30,
			 2017.
							(b)Adjustment of deadline for
			 objectives
							(1)In generalIn the event that the appropriate chief
			 management officer determines that the Department of Defense, a military
			 department, or the Defense Logistics Agency will be unable to meet the deadline
			 for an objective as specified in subsection (a), the chief management officer
			 may adjust the deadline for meeting such objective.
							(2)ReportNot later than 30 days after adjusting the
			 deadline for an objective pursuant to paragraph (1), the chief management
			 officer concerned shall submit to the congressional defense committees a report
			 setting forth—
								(A)a statement of the reasons why the
			 Department of Defense, the military department, or the Defense Logistics
			 Agency, as applicable, will be unable to meet the deadline for such
			 objective;
								(B)a proposed completion date for the
			 achievement of compliance with such objective; and
								(C)a description of the actions that have been
			 taken and are planned to be taken by the Department of Defense, the military
			 department, or the Defense Logistics Agency, as applicable, to meet such
			 objective.
								(3)Appropriate chief management
			 officerFor the purposes of
			 this subsection, the appropriate chief management officer is as follows:
								(A)For the objective in subsection (a)(1), the
			 Chief Management Officer of the Army.
								(B)For the objective in subsection (a)(2), the
			 Chief Management Officer of the Navy.
								(C)For the objective in subsection (a)(3), the
			 Chief Management Officer of the Air Force.
								(D)For the objective in subsection (a)(4), the
			 Deputy Chief Management Officer of the Department of Defense.
								(E)For the objective in subsection (a)(5), the
			 Chief Management Officer of the Department of Defense.
								(c)Financial improvement audit readiness
			 plan
							(1)In generalThe Chief Management Officer of the
			 Department of Defense shall, in consultation with the Under Secretary of
			 Defense (Comptroller), develop and maintain a plan to be known as the
			 Financial Improvement and Audit Readiness Plan.
							(2)ElementsThe plan required by paragraph (1)
			 shall—
								(A)describe specific actions to be taken
			 to—
									(i)correct financial management deficiencies
			 that impair the ability of the Department of Defense to prepare timely,
			 reliable, and complete financial management information; and
									(ii)meet the objectives specified in subsection
			 (a); and
									(B)systematically tie the actions described
			 under subparagraph (A) to process and control improvements and business systems
			 modernization efforts described in the business enterprise architecture and
			 transition plan required by section 2222 of title 10, United States
			 Code.
								(d)Semi-annual reports on financial
			 improvement and audit readiness plan
							(1)In generalNot later than May 15 and November 15 each
			 year, the Under Secretary of Defense (Comptroller) shall submit to the
			 congressional defense committees a report on the status of the implementation
			 by the Department of Defense of the Financial Improvement and Audit Readiness
			 Plan required by subsection (c).
							(2)ElementsEach report under paragraph (1) shall
			 include, at a minimum—
								(A)an overview of the steps the Department has
			 taken or plans to take to meet the objectives specified in subsection (a),
			 including any interim objectives established by the Department for that
			 purpose; and
								(B)a description of any impediments identified
			 in the efforts of the Department to meet such objectives, and of the actions
			 the Department has taken or plans to take to address such impediments.
								(3)Additional issues to be addressed in first
			 reportThe first report
			 submitted under paragraph (1) after the date of the enactment of this Act shall
			 address, in addition to the elements required by paragraph (2), the actions
			 taken or to be taken by the Department as follows:
								(A)To develop standardized guidance for
			 financial improvement plans by components of the Department.
								(B)To establish a baseline of financial
			 management capabilities and weaknesses at the component level of the
			 Department.
								(C)To provide results-oriented metrics for
			 measuring and reporting quantifiable results toward addressing financial
			 management deficiencies.
								(D)To define the oversight roles of the Chief
			 Management Officer of the Department of Defense, the chief management officers
			 of the military departments, and other appropriate elements of the Department
			 to ensure that the requirements of the Financial Improvement and Audit
			 Readiness Plan are carried out.
								(E)To assign accountability for carrying out
			 specific elements of the Financial Improvement and Audit Readiness Plan to
			 appropriate officials and organizations at the component level of the
			 Department.
								(F)To develop mechanisms to track budgets and
			 expenditures for the implementation of the requirements of the Financial
			 Improvement and Audit Readiness Plan.
								(e)Relationship to existing lawThe requirements of this section shall be
			 implemented in a manner that is consistent with the requirements of section
			 1008 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law
			 107–107; 115 Stat. 1204; 10 U.S.C. 2222 note).
						BNaval Vessels and Shipyards
					1011.Temporary reduction in minimum number of
			 aircraft carriers in active serviceNotwithstanding section 5062(b) of title 10,
			 United States Code, during the period beginning on the date of the
			 decommissioning of the U.S.S. Enterprise (CVN 65) and ending on the date of the
			 commissioning into active service of the U.S.S. Gerald R. Ford (CVN 78), the
			 number of operational aircraft carriers in the naval combat forces of the Navy
			 may be 10.
					1012.Repeal of policy relating to the major
			 combatant vessels of the strike forces of the United States NavySection 1012 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 303) is
			 repealed.
					1013.Sense of Senate on the maintenance of a
			 313-ship Navy
						(a)FindingsThe Senate makes the following
			 findings:
							(1)The Department of the Navy has a stated
			 requirement for a 313-ship fleet.
							(2)The Navy can better meet this
			 requirement—
								(A)by procuring sufficient numbers of new
			 ships; and
								(B)by ensuring the sound material condition of
			 existing ships that will enable the Navy to utilize them for their full planned
			 service lives.
								(3)When procuring new classes of ships, the
			 Navy must exercise greater caution than it has exhibited to date in proceeding
			 from one stage of the acquisition cycle to the next before a ship program has
			 achieved a level of maturity that significantly lowers the risk of cost growth
			 and schedule slippage.
							(4)In retaining existing assets, the Navy can
			 do a much better job of achieving the full planned service lives of ships and
			 extending the service lives of certain ships so as to keep their unique
			 capabilities in the fleet while the Navy takes the time necessary to develop
			 and field next-generation capabilities under a low risk program.
							(5)The Navy can undertake certain development
			 approaches that can help the Navy control the total costs of ownership of a
			 ship or class of ships, including emphasizing common hull designs, open
			 architecture combat systems, and other common ship systems in order to achieve
			 efficiency in acquiring and supporting various classes of ships.
							(6)The Navy needs to continue its efforts
			 toward achieving an open architecture for existing combat systems, as this will
			 have great benefit in reducing the costs and risks of fielding new classes of
			 ships, and will yield recurring savings from reducing the costs of buying later
			 ships in a program and reducing life cycle support costs for ships and classes
			 of ships.
							(7)The Navy can also undertake other measures
			 to acquire new ships and maintain the current fleet with greater efficiency,
			 including—
								(A)greater use of fixed-price
			 contracts;
								(B)maximizing competition (or the option of
			 competition) throughout the life cycle of its ships;
								(C)entering into multiyear contracts when
			 warranted; and
								(D)employing an incremental approach to
			 developing new technologies.
								(b)Sense of SenateIt is the sense of the Senate that—
							(1)the Navy should meet its requirement for a
			 313-ship fleet;
							(2)the Navy should take greater care to
			 achieve the full planned service life of existing ships and reduce the
			 incidence of early ship decommissioning;
							(3)the Navy should exercise greater restraint
			 on the acquisition process for ships in order to achieve on-time, on-cost
			 shipbuilding programs; and
							(4)Congress should support the Navy when it is
			 acting responsibly to undertake measures that can help the Navy achieve the
			 requirement for a 313-ship fleet and maintain a fleet that is adequate to meet
			 the national security needs of the United States.
							1014.Designation of U.S.S. Constitution as
			 America's Ship of State
						(a)FindingsCongress makes the following
			 findings:
							(1)The 3rd Congress authorized, in the Act
			 entitled An Act to Provide a Naval Armament, approved on March
			 27, 1794 (1 Stat. 350, Chap. XII), the construction of six frigates as the
			 first ships to be built for the United States Navy.
							(2)One of the six frigates was built in Boston
			 between 1794 and 1797, and is the only one of the original six ships to
			 survive.
							(3)President George Washington named this
			 frigate Constitution to represent the Nation’s founding
			 document.
							(4)President Thomas Jefferson, asserting the
			 right of the United States to trade on the high seas, dispatched the frigate
			 Constitution in 1803 as the flagship of the Mediterranean Squadron to end the
			 depredations of the Barbary States against United States ships and shipping,
			 which led to a treaty being signed with the Bashaw of Tripoli in the Captain’s
			 cabin aboard the frigate Constitution on June 4, 1805.
							(5)The frigate Constitution, with her defeat
			 of HMS Guerriere, secured the first major victory by the young United States
			 Navy against the Royal Navy during the War of 1812, gaining in the process the
			 nickname Old Ironsides, which she has proudly carried
			 since.
							(6)Congress awarded gold medals to four of the
			 ship’s commanding officers (Preble, Hull, Stewart, and Bainbridge), a record
			 unmatched by any other United States Navy vessel.
							(7)The frigate Constitution emerged from the
			 War of 1812 undefeated, having secured victories over three additional ships of
			 the Royal Navy.
							(8)As early as May 1815, the frigate
			 Constitution had already been adopted as a symbol of the young Republic, as
			 attested by the [Washington] National Intelligencer which proclaimed,
			 Let us keep Old Ironsides at home. She has, literally
			 become the Nation's Ship … and should thus be preserved … in honorable pomp, as
			 a glorious Monument of her own, and our other Naval Victories..
							(9)Rumors in 1830 that Old
			 Ironsides, an aging frigate, was about to be scrapped resulted in a
			 public uproar demanding that the ship be restored and preserved, spurred by
			 Oliver Wendell Holmes’ immortal poem Old Ironsides.
							(10)“Old Ironsides” circumnavigated the world
			 between 1844 and 1846, showing the American flag as she searched for future
			 coaling stations that would eventually fuel the steam-powered navy of the
			 United States.
							(11)The first Pope to set foot on United States
			 sovereign territory was Pius IX onboard the frigate Constitution in
			 1849.
							(12)“Old Ironsides” helped evacuate the United
			 States Naval Academy from Annapolis, Maryland, to Newport, Rhode Island, in
			 1860 to prevent this esteemed ship from falling into Confederate hands.
							(13)Congressman John F. “Honey Fitz” Fitzgerald
			 introduced legislation in 1896 to return Old Ironsides from the
			 Portsmouth (New Hampshire) Naval Shipyard, where she was moored pier side and
			 largely forgotten, to Boston for her 100th birthday.
							(14)Thousands of school children contributed
			 pennies between 1925 an 1927 to help fund a much needed restoration for
			 Old Ironsides.
							(15)Between 1931 and 1934, more than 4,500,000
			 Americans gained inspiration, at the depth of the Great Depression, by going
			 aboard Old Ironsides as she was towed to 76 ports on the
			 Atlantic, Gulf, and Pacific coasts.
							(16)The 83rd Congress enacted the Act of July
			 23, 1954 (68 Stat. 527, chapter 565), which directed the Secretary of the Navy
			 to transfer to the States and appropriate commissions four other historic ships
			 then on the Navy inventory, and to repair and equip U.S.S. Constitution, as
			 much as practicable, to her original condition, but not for active
			 service.
							(17)Queen Elizabeth II paid a formal visit to
			 U.S.S. Constitution in 1976, at the start of her state visit marking the
			 Bicentennial of the United States.
							(18)The U.S.S. Constitution, in celebration of
			 her bicentennial, returned to sea under sail on July 21, 1997 for the first
			 time since 1881, proudly setting sails purchased by the contributions of
			 thousands of pennies given by school children across the United States.
							(19)The U.S.S. Constitution is the oldest
			 commissioned warship afloat in the world.
							(20)The U.S.S. Constitution is a National
			 Historic Landmark.
							(21)The U.S.S. Constitution continues to
			 perform official, ceremonial duties, including in recent years hosting a
			 congressional dinner honoring the late Senator John Chafee of Rhode Island, a
			 special salute for the dedication of the John Moakley Federal Courthouse, a
			 luncheon honoring British Ambassador Sir David Manning, and a special underway
			 demonstration during which 60 Medal of Honor recipients each received a
			 personal Medal of Honor flag.
							(22)The U.S.S. Constitution celebrated on
			 October 21, 2007, the 210th anniversary of her launching.
							(23)The U.S.S. Constitution will remain a
			 commissioned ship in the United States Navy, with the Navy retaining control of
			 the ship, its material condition, and its employment.
							(24)The U.S.S. Constitution’s primary mission
			 will remain education and public outreach, and any Ship of State functions will
			 be an adjunct to the ship's primary mission.
							(b)Designation as America's Ship of
			 State
							(1)In generalThe U.S.S. Constitution is hereby
			 designated as America's Ship of State.
							(2)ReferencesThe U.S.S. Constitution may be known or
			 referred to as America's Ship of State.
							(3)Sense of CongressIt is the sense of Congress that the
			 President, Vice President, executive branch officials, and members of Congress
			 should utilize the U.S.S. Constitution for the conducting of pertinent matters
			 of state, such as hosting visiting heads of state, signing legislation relating
			 to the Armed Forces, and signing maritime related treaties.
							(4)Fee or reimbursement structure for
			 non-Department of the Navy useThe Secretary of the Navy shall determine
			 an appropriate fee or reimbursement structure for any non-Department of the
			 Navy entities using the U.S.S. Constitution for Ship of State purposes.
							CCounter-Drug Activities
					1021.Extension and modification of authority to
			 provide additional support for counter-drug activities of certain foreign
			 governments
						(a)Extension of authoritySubsection (a)(2) of section 1033 of the
			 National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111
			 Stat. 1881), as amended by section 1021 of the National Defense Authorization
			 Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1593), section 1022 of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2137), section 1022 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 304), and
			 section 1024 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4587), is further amended by striking
			 2009 and inserting 2010.
						(b)Maximum annual amount of
			 supportSubsection (e)(2) of
			 such section is amended—
							(1)by striking or before
			 $75,000,000; and
							(2)by striking the period at the end and
			 inserting , or $100,000,000 during fiscal year 2010..
							(c)Conditions on provision of
			 supportSubsection (f)(2) of
			 such section is amended in the matter preceding subparagraph (A) by striking
			 for fiscal year 2009 to carry out this section and the first fiscal year
			 in which the support is to be provided and inserting and
			 available for support.
						(d)Counter-drug planSubsection (h) of such section is
			 amended—
							(1)in the matter preceding paragraph (1), by
			 striking fiscal year 2009 and inserting for each fiscal
			 year; and
							(2)in paragraph (7), by striking fiscal
			 year 2009, and thereafter, for the first fiscal year in which support is to be
			 provided and inserting each fiscal year in which support is to
			 be provided a government.
							1022.One-year extension of authority for joint
			 task forces support to law enforcement agencies conducting counter-terrorism
			 activities
						(a)One-year extensionSubsection (b) of section 1022 of the
			 National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 371 note) is
			 amended by striking 2009 and inserting
			 2010.
						(b)Annual reportSubsection (c) of such section is amended
			 to read as follows:
							
								(c)Annual reportNot later than December 31 of each year
				after 2008 in which the authority in subsection (a) is in effect, the Secretary
				of Defense shall submit to the congressional defense committees a report
				setting forth, for the one-year period ending on the date of such report, the
				following:
									(1)An assessment of the effect on counter-drug
				and counter-terrorism activities and objectives of using counter-drug funds of
				a joint task force to provide counterterrorism support authorized by subsection
				(a).
									(2)A description of the type of support and
				any recipient of support provided under subsection (a).
									(3)A list of current joint task forces
				conducting counter-drug
				operations.
									.
						1023.One-year extension of authority to support
			 unified counter-drug and counterterrorism campaign in ColombiaSection 1021 of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375;
			 118 Stat. 2042), as amended by section 1023 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2382) and
			 section 1023 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4586), is further amended—
						(1)in subsection (a)(1), by striking
			 2009 and inserting 2010; and
						(2)in subsection (c), by striking
			 2009 and inserting 2010.
						DMilitary Commissions
					1031.Military commissions
						(a)In generalChapter 47A of title 10, United States
			 Code, is amended to read as follows:
							
								47AMilitary Commissions
									
										SUBCHAPTER Sec.
										
										I.
					 General
					 Provisions948a.
										
										II.
					 Composition of Military
					 Commissions948h.
										
										III.
					 Pre-Trial
					 Procedure948q.
										
										IV.
					 Trial
					 Procedure949a.
										
										V.
					 Classified Information
					 Procedures949p–1.
										
										VI.
					 Sentences949s.
										
										VII.
					 Post-Trial Procedures and Review of Military
					 Commissions950a.
										
										VIII. Punitive
					 Matters950p.
										
									
									IGeneral Provisions
										
											Sec. 
											948a. Definitions.
											948b. Military commissions generally.
											948c. Persons subject to military commissions.
											948d. Jurisdiction of military commissions.
										
										948a.DefinitionsIn this chapter:
											(1)AlienThe term alien means an
				individual who is not a citizen of the United States.
											(2)Classified informationThe term classified
				information means the following:
												(A)Any information or material that has been
				determined by the United States Government pursuant to statute, Executive
				order, or regulation to require protection against unauthorized disclosure for
				reasons of national security.
												(B)Any restricted data, as that term is
				defined in section 11 y. of the Atomic Energy Act of 1954 (42 U.S.C.
				2014(y)).
												(3)Coalition partnerThe term coalition partner,
				with respect to hostilities engaged in by the United States, means any State or
				armed force directly engaged along with the United States in such hostilities
				or providing direct operational support to the United States in connection with
				such hostilities.
											(4)Geneva Convention Relative to the Treatment
				of Prisoners of WarThe term
				Geneva Convention Relative to the Treatment of Prisoners of War
				means the Convention Relative to the Treatment of Prisoners of War, done at
				Geneva August 12, 1949 (6 UST 3316).
											(5)Geneva ConventionsThe term Geneva Conventions
				means the international conventions signed at Geneva on August 12, 1949.
											(6)Privileged belligerentThe term privileged
				belligerent means an individual belonging to one of the eight categories
				enumerated in Article 4 of the Geneva Convention Relative to the Treatment of
				Prisoners of War.
											(7)Unprivileged enemy
				belligerentThe term
				unprivileged enemy belligerent means an individual (other than a
				privileged belligerent) who—
												(A)has engaged in hostilities against the
				United States or its coalition partners;
												(B)has purposefully
				and materially supported hostilities against the United States or its coalition
				partners; or
												(C)is a member of al
				Qaeda.
												(8)National
				securityThe term national security means the
				national defense and foreign relations of the United States.
											948b.Military commissions generally
											(a)PurposeThis chapter establishes procedures
				governing the use of military commissions to try alien unprivileged enemy
				belligerents for violations of the law of war and other offenses triable by
				military commission.
											(b)Authority for military commissions under
				this chapterThe President is
				authorized to establish military commissions under this chapter for offenses
				triable by military commission as provided in this chapter.
											(c)Construction of provisionsThe procedures for military commissions set
				forth in this chapter are based upon the procedures for trial by general
				courts-martial under chapter 47 of this title (the Uniform Code of Military
				Justice). Chapter 47 of this title does not, by its terms, apply to trial by
				military commission except as specifically provided therein or in this chapter,
				and many of the provisions of chapter 47 of this title are by their terms
				inapplicable to military commissions. The judicial construction and application
				of chapter 47 of this title, while instructive, is therefore not of its own
				force binding on military commissions established under this chapter.
											(d)Inapplicability of certain
				provisions(1)The following provisions of this title
				shall not apply to trial by military commission under this chapter:
													(A)Section 810 (article 10 of the Uniform Code
				of Military Justice), relating to speedy trial, including any rule of
				courts-martial relating to speedy trial.
													(B)Sections 831(a), (b), and (d) (articles
				31(a), (b), and (d) of the Uniform Code of Military Justice), relating to
				compulsory self-incrimination.
													(C)Section 832 (article 32 of the Uniform Code
				of Military Justice), relating to pretrial investigation.
													(2)Other provisions of chapter 47 of this
				title shall apply to trial by military commission under this chapter only to
				the extent provided by the terms of such provisions or by this chapter.
												(e)Treatment of rulings and
				precedentsThe findings,
				holdings, interpretations, and other precedents of military commissions under
				this chapter may not be introduced or considered in any hearing, trial, or
				other proceeding of a court-martial convened under chapter 47 of this title.
				The findings, holdings, interpretations, and other precedents of military
				commissions under this chapter may not form the basis of any holding, decision,
				or other determination of a court-martial convened under that chapter.
											(f)Geneva conventions not establishing private
				right of actionNo alien
				unprivileged enemy belligerent subject to trial by military commission under
				this chapter may invoke the Geneva Conventions as a basis for a private right
				of action.
											948c.Persons subject to military
				commissionsAny alien
				unprivileged enemy belligerent having engaged in hostilities or having
				supported hostilities against the United States is subject to trial by military
				commission as set forth in this chapter.
										948d.Jurisdiction of military
				commissionsA military
				commission under this chapter shall have jurisdiction to try persons subject to
				this chapter for any offense made punishable by this chapter, sections 904 and
				906 of this title (articles 104 and 106 of the Uniform Code of Military
				Justice), or the law of war, and may, under such limitations as the President
				may prescribe, adjudge any punishment not forbidden by this chapter, including
				the penalty of death when specifically authorized under this chapter. A
				military commission is a competent tribunal to make a finding sufficient for
				jurisdiction.
										IIComposition of Military
				Commissions
										
											Sec. 
											948h. Who may convene military commissions.
											948i. Who may serve on military commissions.
											948j. Military judge of a military commission.
											948k. Detail of trial counsel and defense counsel.
											948l. Detail or employment of reporters and
				  interpreters.
											948m. Number of members; excuse of members; absent and
				  additional members.
										
										948h.Who may convene military
				commissionsMilitary
				commissions under this chapter may be convened by the Secretary of Defense or
				by any officer or official of the United States designated by the Secretary for
				that purpose.
										948i.Who may serve on military
				commissions
											(a)In generalAny commissioned officer of the armed
				forces on active duty is eligible to serve on a military commission under this
				chapter, including commissioned officers of the reserve components of the armed
				forces on active duty, commissioned officers of the National Guard on active
				duty in Federal service, or retired commissioned officers recalled to active
				duty.
											(b)Detail of membersWhen convening a military commission under
				this chapter, the convening authority shall detail as members thereof such
				members of the armed forces eligible under subsection (a) who, as in the
				opinion of the convening authority, are best qualified for the duty by reason
				of age, education, training, experience, length of service, and judicial
				temperament. No member of an armed force is eligible to serve as a member of a
				military commission when such member is the accuser or a witness for the
				prosecution or has acted as an investigator or counsel in the same case.
											(c)Excuse of membersBefore a military commission under this
				chapter is assembled for the trial of a case, the convening authority may
				excuse a member from participating in the case.
											948j.Military judge of a military
				commission
											(a)Detail of military judgeA military judge shall be detailed to each
				military commission under this chapter. The Secretary of Defense shall
				prescribe regulations providing for the manner in which military judges are so
				detailed to military commissions. The military judge shall preside over each
				military commission to which he has been detailed.
											(b)EligibilityA military judge shall be a commissioned
				officer of the armed forces who is a member of the bar of a Federal court, or a
				member of the bar of the highest court of a State, and who is certified to be
				qualified for duty under section 826 of this title (article 26 of the Uniform
				Code of Military Justice) as a military judge in general courts-martial by the
				Judge Advocate General of the armed force of which such military judge is a
				member.
											(c)Ineligibility of certain
				individualsNo person is
				eligible to act as military judge in a case of a military commission under this
				chapter if he is the accuser or a witness or has acted as investigator or a
				counsel in the same case.
											(d)Consultation with members; Ineligibility to
				voteA military judge
				detailed to a military commission under this chapter may not consult with the
				members except in the presence of the accused (except as otherwise provided in
				section 949d of this title), trial counsel, and defense counsel, nor may he
				vote with the members.
											(e)Other dutiesA commissioned officer who is certified to
				be qualified for duty as a military judge of a military commission under this
				chapter may perform such other duties as are assigned to him by or with the
				approval of the Judge Advocate General of the armed force of which such officer
				is a member or the designee of such Judge Advocate General.
											(f)Prohibition on evaluation of fitness by
				convening authorityThe
				convening authority of a military commission under this chapter shall not
				prepare or review any report concerning the effectiveness, fitness, or
				efficiency of a military judge detailed to the military commission which
				relates to his performance of duty as a military judge on the military
				commission.
											948k.Detail of trial counsel and defense
				counsel
											(a)Detail of counsel generally(1)Trial counsel and military defense counsel
				shall be detailed for each military commission under this chapter.
												(2)Assistant trial counsel and assistant and
				associate defense counsel may be detailed for a military commission under this
				chapter.
												(3)Military defense counsel for a military
				commission under this chapter shall be detailed as soon as practicable.
												(4)The Secretary of Defense shall prescribe
				regulations providing for the manner in which trial counsel and military
				defense counsel are detailed for military commissions under this chapter and
				for the persons who are authorized to detail such counsel for such military
				commissions.
												(b)Trial counselSubject to subsection (e), trial counsel
				detailed for a military commission under this chapter must be—
												(1)a judge advocate (as that term is defined
				in section 801 of this title (article 1 of the Uniform Code of Military
				Justice)) who is—
													(A)a graduate of an accredited law school or
				is a member of the bar of a Federal court or of the highest court of a State;
				and
													(B)certified as competent to perform duties as
				trial counsel before general courts-martial by the Judge Advocate General of
				the armed force of which he is a member; or
													(2)a civilian who is—
													(A)a member of the bar of a Federal court or
				of the highest court of a State; and
													(B)otherwise qualified to practice before the
				military commission pursuant to regulations prescribed by the Secretary of
				Defense.
													(c)Military defense counselSubject to subsection (e), military defense
				counsel detailed for a military commission under this chapter must be a judge
				advocate (as so defined) who is—
												(1)a graduate of an accredited law school or
				is a member of the bar of a Federal court or of the highest court of a State;
				and
												(2)certified as competent to perform duties as
				defense counsel before general courts-martial by the Judge Advocate General of
				the armed force of which he is a member.
												(d)Chief Prosecutor; Chief Defense
				Counsel(1)The Chief Prosecutor in a military
				commission under this chapter shall meet the requirements set forth in
				subsection (b)(1).
												(2)The Chief Defense Counsel in a military
				commission under this chapter shall meet the requirements set forth in
				subsection (c)(1).
												(e)Ineligibility of certain
				individualsNo person who has
				acted as an investigator, military judge, or member of a military commission
				under this chapter in any case may act later as trial counsel or military
				defense counsel in the same case. No person who has acted for the prosecution
				before a military commission under this chapter may act later in the same case
				for the defense, nor may any person who has acted for the defense before a
				military commission under this chapter act later in the same case for the
				prosecution.
											948l.Detail or employment of reporters and
				interpreters
											(a)Court reportersUnder such regulations as the Secretary of
				Defense may prescribe, the convening authority of a military commission under
				this chapter shall detail to or employ for the military commission qualified
				court reporters, who shall prepare a verbatim record of the proceedings of and
				testimony taken before the military commission.
											(b)InterpretersUnder such regulations as the Secretary of
				Defense may prescribe, the convening authority of a military commission under
				this chapter may detail to or employ for the military commission interpreters
				who shall interpret for the military commission, and, as necessary, for trial
				counsel and defense counsel for the military commission, and for the
				accused.
											(c)Transcript; recordThe transcript of a military commission
				under this chapter shall be under the control of the convening authority of the
				military commission, who shall also be responsible for preparing the record of
				the proceedings of the military commission.
											948m.Number of members; excuse of members;
				absent and additional members
											(a)Number of members(1)A military commission under this chapter
				shall, except as provided in paragraph (2), have at least five members.
												(2)In a case in which the accused before a
				military commission under this chapter may be sentenced to a penalty of death,
				the military commission shall have the number of members prescribed by section
				949m(c) of this title.
												(b)Excuse of membersNo member of a military commission under
				this chapter may be absent or excused after the military commission has been
				assembled for the trial of a case unless excused—
												(1)as a result of challenge;
												(2)by the military judge for physical
				disability or other good cause; or
												(3)by order of the convening authority for
				good cause.
												(c)Absent and additional membersWhenever a military commission under this
				chapter is reduced below the number of members required by subsection (a), the
				trial may not proceed unless the convening authority details new members
				sufficient to provide not less than such number. The trial may proceed with the
				new members present after the recorded evidence previously introduced before
				the members has been read to the military commission in the presence of the
				military judge, the accused (except as provided in section 949d of this title),
				and counsel for both sides.
											IIIPre-Trial Procedure
										
											Sec. 
											948q. Charges and specifications.
											948r. Compulsory self-incrimination prohibited; statements
				  obtained by torture or cruel, inhuman, or degrading treatment.
											948s. Service of charges.
										
										948q.Charges and specifications
											(a)Charges and specificationsCharges and specifications against an
				accused in a military commission under this chapter shall be signed by a person
				subject to chapter 47 of this title under oath before a commissioned officer of
				the armed forces authorized to administer oaths and shall state—
												(1)that the signer has personal knowledge of,
				or reason to believe, the matters set forth therein; and
												(2)that they are true in fact to the best of
				his knowledge and belief.
												(b)Notice to accusedUpon the swearing of the charges and
				specifications in accordance with subsection (a), the accused shall be informed
				of the charges and specifications against him as soon as practicable.
											948r.Compulsory self-incrimination prohibited;
				statements obtained by torture or cruel, inhuman, or degrading
				treatment
											(a)In generalNo person shall be required to testify
				against himself at a proceeding of a military commission under this
				chapter.
											(b)Statements obtained by
				tortureA statement obtained
				by use of torture, whether or not under color of law, shall not be admissible
				in a trial by military commission under this chapter, except against a person
				accused of torture as evidence the statement was made.
											(c)Statements obtained through cruel, inhuman,
				or degrading treatmentA
				statement in which the degree of coercion is disputed may be admissible in a
				trial by military commission under this chapter only if the military judge
				finds that—
												(1)the totality of the circumstances renders
				the statement reliable and possessing sufficient probative value;
												(2)the interests of justice would best be
				served by admission of the statement into evidence; and
												(3)the interrogation methods used to obtain
				the statement do not amount to cruel, inhuman, or degrading treatment
				prohibited by section 1003 of the Detainee Treatment Act of 2005 (42 U.S.C.
				2000dd).
												948s.Service of chargesThe trial counsel assigned to a case before
				a military commission under this chapter shall cause to be served upon the
				accused and military defense counsel a copy of the charges upon which trial is
				to be had in English and, if appropriate, in another language that the accused
				understands, sufficiently in advance of trial to prepare a defense.
										IVTrial Procedure
										
											Sec. 
											949a. Rules.
											949b. Unlawfully influencing action of military
				  commission.
											949c. Duties of trial counsel and defense counsel.
											949d. Sessions.
											949e. Continuances.
											949f. Challenges.
											949g. Oaths.
											949h. Former jeopardy.
											949i. Pleas of the accused.
											949j. Opportunity to obtain witnesses and other
				  evidence.
											949k. Defense of lack of mental responsibility.
											949l. Voting and rulings.
											949m. Number of votes required.
											949n. Military commission to announce action.
											949o. Record of trial.
										
										949a.Rules
											(a)Procedures and Rules of
				EvidencePretrial, trial, and
				post-trial procedures, including elements and modes of proof, for cases triable
				by military commission under this chapter may be prescribed by the Secretary of
				Defense. Such procedures may not be contrary to or inconsistent with this
				chapter. Except as otherwise provided in this chapter or chapter 47 of this
				title, the procedures and rules of evidence applicable in trials by general
				courts-martial of the United States shall apply in trials by military
				commission under this chapter.
											(b)Exceptions(1)The Secretary of Defense, in consultation
				with the Attorney General, may make such exceptions in the applicability in
				trials by military commission under this chapter from the procedures and rules
				of evidence otherwise applicable in general courts-martial as may be required
				by the unique circumstances of the conduct of military and intelligence
				operations during hostilities or by other practical need.
												(2)Notwithstanding any exceptions authorized
				by paragraph (1), the procedures and rules of evidence in trials by military
				commission under this chapter shall include, at a minimum, the following
				rights:
													(A)To
				present evidence in his defense, to cross-examine the witnesses who testify
				against him, and to examine and respond to all evidence admitted against him on
				the issue of guilt or innocence and for sentencing, as provided for by this
				chapter.
													(B)To
				be present at all sessions of the military commission (other than those for
				deliberations or voting), except when excluded under section 949d of this
				title.
													(C)To
				be represented before a military commission by civilian counsel if provided at
				no expense to the Government, and by either the defense counsel detailed or by
				military counsel of the accused's own selection, if reasonably
				available.
													(D)To
				self-representation, if the accused knowingly and competently waives the
				assistance of counsel, subject to the provisions of paragraph (4).
													(E)To
				the suppression of evidence that is not reliable or probative.
													(F)To
				the suppression of evidence the probative value of which is substantially
				outweighed by—
														(i)the danger of unfair prejudice, confusion
				of the issues, or misleading the members; or
														(ii)considerations of undue delay, waste of
				time, or needless presentation of cumulative evidence.
														(3)In making exceptions in the applicability
				in trials by military commission under this chapter from the procedures and
				rules otherwise applicable in general courts-martial, the Secretary of Defense
				may provide the following:
													(A)Evidence seized outside the United States
				shall not be excluded from trial by military commission on the grounds that the
				evidence was not seized pursuant to a search warrant or authorization.
													(B)A
				statement of the accused that is otherwise admissible shall not be excluded
				from trial by military commission on grounds of alleged coercion or compulsory
				self-incrimination so long as the evidence complies with the provisions of
				section 948r of this title.
													(C)Evidence shall be admitted as authentic so
				long as—
														(i)the military judge of the military
				commission determines that there is sufficient evidence that the evidence is
				what it is claimed to be; and
														(ii)the military judge instructs the members
				that they may consider any issue as to authentication or identification of
				evidence in determining the weight, if any, to be given to the evidence.
														(D)Hearsay evidence not otherwise admissible
				under the rules of evidence applicable in trial by general courts-martial may
				be admitted in a trial by military commission only if—
														(i)the proponent of the evidence makes known
				to the adverse party, sufficiently in advance to provide the adverse party with
				a fair opportunity to meet the evidence, the proponent's intention to offer the
				evidence, and the particulars of the evidence (including information on the
				circumstances under which the evidence was obtained); and
														(ii)the military judge, after taking into
				account all of the circumstances surrounding the taking of the statement, the
				degree to which the statement is corroborated, and the indicia of reliability
				within the statement itself, determines that—
															(I)the statement is offered as evidence of a
				material fact;
															(II)either—
																(aa)direct testimony from the witness is not
				available as a practical matter, taking into consideration the physical
				location of the witness and the unique circumstances of the conduct of military
				and intelligence operations during hostilities; or
																(bb)the production of the witness would have an
				adverse impact on military or intelligence operations; and
																(III)the general purposes of the rules of
				evidence and the interests of justice will best be served by admission of the
				statement into evidence.
															(4)(A)The accused in a military commission under
				this chapter who exercises the right to self-representation under paragraph
				(2)(D) shall conform his deportment and the conduct of the defense to the rules
				of evidence, procedure, and decorum applicable to trials by military
				commission.
													(B)Failure of the accused to conform to the
				rules described in subparagraph (A) may result in a partial or total revocation
				by the military judge of the right of self-representation under paragraph
				(2)(D). In such case, the military counsel of the accused or an appropriately
				authorized civilian counsel shall perform the functions necessary for the
				defense.
													(c)Delegation of authority To prescribe
				regulationsThe Secretary of
				Defense may delegate the authority of the Secretary to prescribe regulations
				under this chapter.
											949b.Unlawfully influencing action of military
				commission
											(a)In general(1)No authority convening a military
				commission under this chapter may censure, reprimand, or admonish the military
				commission, or any member, military judge, or counsel thereof, with respect to
				the findings or sentence adjudged by the military commission, or with respect
				to any other exercises of its or their functions in the conduct of the
				proceedings.
												(2)No person may attempt to coerce or, by any
				unauthorized means, influence—
													(A)the action of a military commission under
				this chapter, or any member thereof, in reaching the findings or sentence in
				any case;
													(B)the action of any convening, approving, or
				reviewing authority with respect to their judicial acts; or
													(C)the exercise of professional judgment by
				trial counsel or defense counsel.
													(3)The provisions of this subsection shall not
				apply with respect to—
													(A)general instructional or informational
				courses in military justice if such courses are designed solely for the purpose
				of instructing members of a command in the substantive and procedural aspects
				of military commissions; or
													(B)statements and instructions given in open
				proceedings by a military judge or counsel.
													(b)Prohibition on consideration of actions on
				commission in evaluation of fitnessIn the preparation of an effectiveness,
				fitness, or efficiency report or any other report or document used in whole or
				in part for the purpose of determining whether a commissioned officer of the
				armed forces is qualified to be advanced in grade, or in determining the
				assignment or transfer of any such officer or whether any such officer should
				be retained on active duty, no person may—
												(1)consider or evaluate the performance of
				duty of any member of a military commission under this chapter; or
												(2)give a less favorable rating or evaluation
				to any commissioned officer because of the zeal with which such officer, in
				acting as counsel, represented any accused before a military commission under
				this chapter.
												949c.Duties of trial counsel and defense
				counsel
											(a)Trial counselThe trial counsel of a military commission
				under this chapter shall prosecute in the name of the United States.
											(b)Defense counsel(1)The accused shall be represented in his
				defense before a military commission under this chapter as provided in this
				subsection.
												(2)The accused may be represented by military
				counsel detailed under section 948k of this title or by military counsel of the
				accused's own selection, if reasonably available.
												(3)The accused may be represented by civilian
				counsel if retained by the accused, provided that such civilian counsel—
													(A)is
				a United States citizen;
													(B)is
				admitted to the practice of law in a State, district, or possession of the
				United States, or before a Federal court;
													(C)has not been the subject of any sanction of
				disciplinary action by any court, bar, or other competent governmental
				authority for relevant misconduct;
													(D)has been determined to be eligible for
				access to information classified at the level Secret or higher; and
													(E)has signed a written agreement to comply
				with all applicable regulations or instructions for counsel, including any
				rules of court for conduct during the proceedings.
													(4)If the accused is represented by civilian
				counsel, military counsel shall act as associate counsel.
												(5)The accused is not entitled to be
				represented by more than one military counsel. However, the person authorized
				under regulations prescribed under section 948k of this title to detail
				counsel, in such person's sole discretion, may detail additional military
				counsel to represent the accused.
												(6)Defense counsel may cross-examine each
				witness for the prosecution who testifies before a military commission under
				this chapter.
												(7)Civilian defense counsel shall protect any
				classified information received during the course of representation of the
				accused in accordance with all applicable law governing the protection of
				classified information, and may not divulge such information to any person not
				authorized to receive it.
												949d.Sessions
											(a)Sessions without presence of
				members(1)At any time after the service of charges
				which have been referred for trial by military commission under this chapter,
				the military judge may call the military commission into session without the
				presence of the members for the purpose of—
													(A)hearing and determining motions raising
				defenses or objections which are capable of determination without trial of the
				issues raised by a plea of not guilty;
													(B)hearing and ruling upon any matter which
				may be ruled upon by the military judge under this chapter, whether or not the
				matter is appropriate for later consideration or decision by the
				members;
													(C)if
				permitted by regulations prescribed by the Secretary of Defense, receiving the
				pleas of the accused; and
													(D)performing any other procedural function
				which may be performed by the military judge under this chapter or under rules
				prescribed pursuant to section 949a of this title and which does not require
				the presence of the members.
													(2)Except as provided in subsections (b), (c),
				and (d), any proceedings under paragraph (1) shall be conducted in the presence
				of the accused, defense counsel, and trial counsel, and shall be made part of
				the record.
												(b)Deliberation or vote of
				membersWhen the members of a
				military commission under this chapter deliberate or vote, only the members may
				be present.
											(c)Closure of proceedings(1)The military judge may close to the public
				all or part of the proceedings of a military commission under this
				chapter.
												(2)The military judge may close to the public
				all or a portion of the proceedings under paragraph (1) only upon making a
				specific finding that such closure is necessary to—
													(A)protect information the disclosure of which
				could reasonably be expected to cause damage to the national security,
				including intelligence or law enforcement sources, methods, or activities;
				or
													(B)ensure the physical safety of
				individuals.
													(3)A
				finding under paragraph (2) may be based upon a presentation, including a
				presentation ex parte or in camera, by either trial counsel or defense
				counsel.
												(d)Exclusion of accused from certain
				proceedingsThe military
				judge may exclude the accused from any portion of a proceeding upon a
				determination that, after being warned by the military judge, the accused
				persists in conduct that justifies exclusion from the courtroom—
												(1)to ensure the physical safety of
				individuals; or
												(2)to prevent disruption of the proceedings by
				the accused.
												949e.ContinuancesThe military judge in a military commission
				under this chapter may, for reasonable cause, grant a continuance to any party
				for such time, and as often, as may appear to be just.
										949f.Challenges
											(a)Challenges authorizedThe military judge and members of a
				military commission under this chapter may be challenged by the accused or
				trial counsel for cause stated to the military commission. The military judge
				shall determine the relevance and validity of challenges for cause, and may not
				receive a challenge to more than one person at a time. Challenges by trial
				counsel shall ordinarily be presented and decided before those by the accused
				are offered.
											(b)Peremptory challengesThe accused and trial counsel are each
				entitled to one peremptory challenge, but the military judge may not be
				challenged except for cause.
											(c)Challenges against additional
				membersWhenever additional
				members are detailed to a military commission under this chapter, and after any
				challenges for cause against such additional members are presented and decided,
				the accused and trial counsel are each entitled to one peremptory challenge
				against members not previously subject to peremptory challenge.
											949g.Oaths
											(a)In general(1)Before performing their respective duties
				in a military commission under this chapter, military judges, members, trial
				counsel, defense counsel, reporters, and interpreters shall take an oath to
				perform their duties faithfully.
												(2)The form of the oath required by paragraph
				(1), the time and place of the taking thereof, the manner of recording thereof,
				and whether the oath shall be taken for all cases in which duties are to be
				performed or for a particular case, shall be as provided in regulations
				prescribed by the Secretary of Defense. The regulations may provide
				that—
													(A)an
				oath to perform faithfully duties as a military judge, trial counsel, or
				defense counsel may be taken at any time by any judge advocate or other person
				certified to be qualified or competent for the duty; and
													(B)if
				such an oath is taken, such oath need not again be taken at the time the judge
				advocate or other person is detailed to that duty.
													(b)WitnessesEach witness before a military commission
				under this chapter shall be examined on oath.
											(c)Oath definedIn this section, the term oath
				includes an affirmation.
											949h.Former jeopardy
											(a)In generalNo person may, without his consent, be
				tried by a military commission under this chapter a second time for the same
				offense.
											(b)Scope
				of trialNo proceeding in
				which the accused has been found guilty by military commission under this
				chapter upon any charge or specification is a trial in the sense of this
				section until the finding of guilty has become final after review of the case
				has been fully completed.
											949i.Pleas of the accused
											(a)Plea of not guiltyIf an accused in a military commission
				under this chapter after a plea of guilty sets up matter inconsistent with the
				plea, or if it appears that the accused has entered the plea of guilty through
				lack of understanding of its meaning and effect, or if the accused fails or
				refuses to plead, a plea of not guilty shall be entered in the record, and the
				military commission shall proceed as though the accused had pleaded not
				guilty.
											(b)Finding of guilt after guilty
				pleaWith respect to any
				charge or specification to which a plea of guilty has been made by the accused
				in a military commission under this chapter and accepted by the military judge,
				a finding of guilty of the charge or specification may be entered immediately
				without a vote. The finding shall constitute the finding of the military
				commission unless the plea of guilty is withdrawn prior to announcement of the
				sentence, in which event the proceedings shall continue as though the accused
				had pleaded not guilty.
											949j.Opportunity to obtain witnesses and other
				evidence
											(a)In general(1)Defense counsel in a military commission
				under this chapter shall have a reasonable opportunity to obtain witnesses and
				other evidence as provided in regulations prescribed by the Secretary of
				Defense.
												(2)Process issued in military commissions
				under this chapter to compel witnesses to appear and testify and to compel the
				production of other evidence—
													(A)shall be similar to that which courts of
				the United States having criminal jurisdiction may lawfully issue; and
													(B)shall run to any place where the United
				States shall have jurisdiction thereof.
													(b)Disclosure of exculpatory
				evidence(1)As soon as practicable, trial counsel in a
				military commission under this chapter shall disclose to the defense the
				existence of any evidence that reasonably tends to—
													(A)negate the guilt of the accused of an
				offense charged; or
													(B)reduce the degree of guilt of the accused
				with respect to an offense charged.
													(2)The trial counsel shall, as soon as
				practicable, disclose to the defense the existence of evidence that reasonably
				tends to impeach the credibility of a witness whom the government intends to
				call at trial.
												(3)The trial counsel shall, as soon as
				practicable upon a finding of guilt, disclose to the defense the existence of
				evidence that is not subject to paragraph (1) or paragraph (2) but that
				reasonably may be viewed as mitigation evidence at sentencing.
												(4)The disclosure obligations under this
				subsection encompass evidence that is known or reasonably should be known to
				any government officials who participated in the investigation and prosecution
				of the case against the defendant.
												949k.Defense of lack of mental
				responsibility
											(a)Affirmative defenseIt is an affirmative defense in a trial by
				military commission under this chapter that, at the time of the commission of
				the acts constituting the offense, the accused, as a result of a severe mental
				disease or defect, was unable to appreciate the nature and quality or the
				wrongfulness of the acts. Mental disease or defect does not otherwise
				constitute a defense.
											(b)Burden of proofThe accused in a military commission under
				this chapter has the burden of proving the defense of lack of mental
				responsibility by clear and convincing evidence.
											(c)Findings following assertion of
				defenseWhenever lack of
				mental responsibility of the accused with respect to an offense is properly at
				issue in a military commission under this chapter, the military judge shall
				instruct the members as to the defense of lack of mental responsibility under
				this section and shall charge the members to find the accused—
												(1)guilty;
												(2)not guilty; or
												(3)subject to subsection (d), not guilty by
				reason of lack of mental responsibility.
												(d)Majority vote required for
				findingThe accused shall be
				found not guilty by reason of lack of mental responsibility under subsection
				(c)(3) only if a majority of the members present at the time the vote is taken
				determines that the defense of lack of mental responsibility has been
				established.
											949l.Voting and rulings
											(a)Vote by secret written ballotVoting by members of a military commission
				under this chapter on the findings and on the sentence shall be by secret
				written ballot.
											(b)Rulings(1)The military judge in a military commission
				under this chapter shall rule upon all questions of law, including the
				admissibility of evidence and all interlocutory questions arising during the
				proceedings.
												(2)Any ruling made by the military judge upon
				a question of law or an interlocutory question (other than the factual issue of
				mental responsibility of the accused) is conclusive and constitutes the ruling
				of the military commission. However, a military judge may change his ruling at
				any time during the trial.
												(c)Instructions prior to voteBefore a vote is taken of the findings of a
				military commission under this chapter, the military judge shall, in the
				presence of the accused and counsel, instruct the members as to the elements of
				the offense and charge the members—
												(1)that the accused must be presumed to be
				innocent until his guilt is established by legal and competent evidence beyond
				a reasonable doubt;
												(2)that in the case being considered, if there
				is a reasonable doubt as to the guilt of the accused, the doubt must be
				resolved in favor of the accused and he must be acquitted;
												(3)that, if there is reasonable doubt as to
				the degree of guilt, the finding must be in a lower degree as to which there is
				no reasonable doubt; and
												(4)that the burden of proof to establish the
				guilt of the accused beyond a reasonable doubt is upon the United
				States.
												949m.Number of votes required
											(a)ConvictionNo person may be convicted by a military
				commission under this chapter of any offense, except as provided in section
				949i(b) of this title or by concurrence of two-thirds of the members present at
				the time the vote is taken.
											(b)Sentences(1)Except as provided in paragraphs (2) and
				(3), sentences shall be determined by a military commission by the concurrence
				of two-thirds of the members present at the time the vote is taken.
												(2)No person may be sentenced to death by a
				military commission, except insofar as—
													(A)the penalty of death has been expressly
				authorized under this chapter, chapter 47 of this title, or the law of war for
				an offense of which the accused has been found guilty;
													(B)trial counsel expressly sought the penalty
				of death by filing an appropriate notice in advance of trial;
													(C)the accused was convicted of the offense by
				the concurrence of all the members present at the time the vote is taken;
				and
													(D)all members present at the time the vote
				was taken concurred in the sentence of death.
													(3)No person may be sentenced to life
				imprisonment, or to confinement for more than 10 years, by a military
				commission under this chapter except by the concurrence of three-fourths of the
				members present at the time the vote is taken.
												(c)Number of members required for penalty of
				death(1)Except as provided in paragraph (2), in a
				case in which the penalty of death is sought, the number of members of the
				military commission under this chapter shall be not less than 12
				members.
												(2)In any case described in paragraph (1) in
				which 12 members are not reasonably available for a military commission because
				of physical conditions or military exigencies, the convening authority shall
				specify a lesser number of members for the military commission (but not fewer
				than 5 members), and the military commission may be assembled, and the trial
				held, with not less than the number of members so specified. In any such case,
				the convening authority shall make a detailed written statement, to be appended
				to the record, stating why a greater number of members were not reasonably
				available.
												949n.Military commission to announce
				actionA military commission
				under this chapter shall announce its findings and sentence to the parties as
				soon as determined.
										949o.Record of trial
											(a)Record; authenticationEach military commission under this chapter
				shall keep a separate, verbatim, record of the proceedings in each case brought
				before it, and the record shall be authenticated by the signature of the
				military judge. If the record cannot be authenticated by the military judge by
				reason of his death, disability, or absence, it shall be authenticated by the
				signature of the trial counsel or by a member if the trial counsel is unable to
				authenticate it by reason of his death, disability, or absence. Where
				appropriate, and as provided in regulations prescribed by the Secretary of
				Defense, the record of a military commission under this chapter may contain a
				classified annex.
											(b)Complete record requiredA complete record of the proceedings and
				testimony shall be prepared in every military commission under this
				chapter.
											(c)Provision of copy to accusedA copy of the record of the proceedings of
				the military commission under this chapter shall be given the accused as soon
				as it is authenticated. If the record contains classified information, or a
				classified annex, the accused shall receive a redacted version of the record
				consistent with the requirements of section 949d(c)(4) of this title. Defense
				counsel shall have access to the unredacted record, as provided in regulations
				prescribed by the Secretary of Defense.
											VClassified
				information procedures
										
											Sec. 
											949p–1. Protection of classified information: applicability of
				  subchapter.
											949p–2. Pretrial conference.
											949p–3. Protective orders.
											949p–4. Discovery of, and access to, classified information by
				  the accused.
											949p–5. Notice by accused of intention to disclose classified
				  information.
											949p–6. Procedure for cases involving classified
				  information.
											949p–7. Introduction of classified information into
				  evidence.
										
										949p–1.Protection
				of classified information: applicability of subchapter
											(a)Protection of
				classified informationClassified information shall be protected
				and is privileged from disclosure if disclosure would be detrimental to the
				national security. Under no circumstances may a military judge order the
				release of classified information to any person not authorized to receive such
				information.
											(b)Access to
				evidenceAny information admitted into evidence pursuant to any
				rule, procedure, or order by the military judge shall be provided to the
				accused.
											(c)DeclassificationTrial
				counsel shall work with the original classification authorities for evidence
				that may be used at trial to ensure that such evidence is declassified to the
				maximum extent possible, consistent with the requirements of national security.
				A decision not to declassify evidence under this section shall not be subject
				to review by a military commission or upon appeal.
											(d)Construction of
				provisionsThe judicial construction of the Classified
				Information Procedures Act (18 U.S.C. App.) shall be authoritative in the
				interpretation of this subchapter, except to the extent that such construction
				is inconsistent with the specific requirements of this chapter.
											949p–2.Pretrial
				conference
											(a)MotionAt any time after service of charges, any
				party may move for a pretrial conference to consider matters relating to
				classified information that may arise in connection with the
				prosecution.
											(b)ConferenceFollowing
				a motion under subsection (a), or sua sponte, the military judge shall promptly
				hold a pretrial conference. Upon request by either party, the court shall hold
				such conference ex parte to the extent necessary to protect classified
				information from disclosure, in accordance with the practice of the Federal
				courts under the Classified Information Procedures Act (18 U.S.C. App.).
											(c)Matters To Be
				established at pretrial conference
												(1)Timing of
				subsequent actionsAt the pretrial conference, the military judge
				shall establish the timing of—
													(A)requests for
				discovery;
													(B)the provision of
				notice required by section 949p–5 of this title; and
													(C)the initiation of
				the procedure established by section 949p–6 of this title.
													(2)Other
				mattersAt the pretrial conference, the military judge may also
				consider any matter—
													(A)which relates to
				classified information; or
													(B)which may promote
				a fair and expeditious trial.
													(d)Effect of
				admissions by accused at pretrial conferenceNo admission made by
				the accused or by any counsel for the accused at a pretrial conference under
				this section may be used against the accused unless the admission is in writing
				and is signed by the accused and by the counsel for the accused.
											949p–3.Protective
				ordersUpon motion of the
				trial counsel, the military judge shall issue an order to protect against the
				disclosure of any classified information that has been disclosed by the United
				States to any accused in any military commission under this chapter or that has
				otherwise been provided to, or obtained by, any such accused in any such
				military commission.
										949p–4.Discovery
				of, and access to, classified information by the accused
											(a)Limitations on
				discovery or access by the accused
												(1)Declarations by
				the United States of damage to national securityIn any case
				before a military commission in which the United States seeks to delete,
				withhold, or otherwise obtain other relief with respect to the discovery of or
				access to any classified information, the trial counsel shall submit a
				declaration invoking the United States' classified information privilege and
				setting forth the damage to the national security that the discovery of or
				access to such information reasonably could be expected to cause. The
				declaration shall be signed by a knowledgeable United States official
				possessing authority to classify information.
												(2)Standard for
				authorization of discovery or accessUpon the submission of a
				declaration under paragraph (1), the military judge shall not authorize the
				discovery of or access to such classified information unless the military judge
				determines that such classified information would be noncumulative, relevant,
				and helpful to a legally cognizable defense, rebuttal of the prosecution’s
				case, or to sentencing, in accordance with standards generally applicable to
				discovery of or access to classified information in Federal criminal cases. If
				the discovery of or access to such classified information is authorized, it
				shall be addressed in accordance with the requirements of subsection
				(b).
												(b)Discovery of
				classified information
												(1)Substitutions
				and other reliefThe military judge, in assessing the accused’s
				discovery of or access to classified information under this section, may
				authorize the United States—
													(A)to delete or
				withhold specified items of classified information;
													(B)to substitute a
				summary for classified information; or
													(C)to substitute a
				statement admitting relevant facts that the classified information or material
				would tend to prove.
													(2)Ex parte
				presentationsThe military judge shall permit the trial counsel
				to make a request for an authorization under paragraph (1) in the form of an ex
				parte presentation to the extent necessary to protect classified information,
				in accordance with the practice of the Federal courts under the Classified
				Information Procedures Act (18 U.S.C. App.). If the military judge enters an
				order granting relief following such an ex parte showing, the entire text of
				the written submission shall be sealed and preserved in the records of the
				military commission to be made available to the appellate court in the event of
				an appeal.
												(3)Action by
				military judgeThe military judge shall grant the request of the
				trial counsel to substitute a summary or to substitute a statement admitting
				relevant facts, or to provide other relief in accordance with paragraph (1), if
				the military judge finds that the summary, statement, or other relief would
				provide the accused with substantially the same ability to make a defense as
				would discovery of or access to the specific classified information.
												(c)ReconsiderationAn
				order of a military judge authorizing a request of the trial counsel to
				substitute, summarize, withhold, or prevent access to classified information
				under this section is not subject to a motion for reconsideration by the
				accused, if such order was entered pursuant to an ex parte showing under this
				section.
											949p–5.Notice by
				accused of intention to disclose classified information
											(a)Notice by
				accused
												(1)Notification of
				trial counsel and military judgeIf an accused reasonably expects
				to disclose, or to cause the disclosure of, classified information in any
				manner in connection with any trial or pretrial proceeding involving the
				prosecution of such accused, the accused shall, within the time specified by
				the military judge or, where no time is specified, within 30 days before trial,
				notify the trial counsel and the military judge in writing. Such notice shall
				include a brief description of the classified information. Whenever the accused
				learns of additional classified information the accused reasonably expects to
				disclose, or to cause the disclosure of, at any such proceeding, the accused
				shall notify trial counsel and the military judge in writing as soon as
				possible thereafter and shall include a brief description of the classified
				information.
												(2)Limitation on
				disclosure by accusedNo accused shall disclose, or cause the
				disclosure of, any information known or believed to be classified in connection
				with a trial or pretrial proceeding until—
													(A)notice has been
				given under paragraph (1); and
													(B)the United States
				has been afforded a reasonable opportunity to seek a determination pursuant to
				the procedure set forth in section 949p–6 of this title and the time for the
				United States to appeal such determination under section 950d of this title has
				expired or any appeal under that section by the United States is
				decided.
													(b)Failure To
				complyIf the accused fails to comply with the requirements of
				subsection (a), the military judge—
												(1)may preclude
				disclosure of any classified information not made the subject of notification;
				and
												(2)may prohibit the
				examination by the accused of any witness with respect to any such
				information.
												949p–6.Procedure
				for cases involving classified information
											(a)Motion for
				hearing
												(1)Request for
				hearingWithin the time specified by the military judge for the
				filing of a motion under this section, either party may request the military
				judge to conduct a hearing to make all determinations concerning the use,
				relevance, or admissibility of classified information that would otherwise be
				made during the trial or pretrial proceeding.
												(2)Conduct of
				hearingUpon a request by either party under paragraph (1), the
				military judge shall conduct such a hearing and shall rule prior to conducting
				any further proceedings.
												(3)In camera
				hearing upon declaration to court by appropriate official of risk of disclosure
				of classified informationAny hearing held pursuant to this
				subsection (or any portion of such hearing specified in the request of a
				knowledgeable United States official) shall be held in camera if a
				knowledgeable United States official possessing authority to classify
				information submits to the military judge a declaration that a public
				proceeding may result in the disclosure of classified information. Classified
				information is not subject to disclosure under this section unless the
				information is relevant and necessary to an element of the offense or a legally
				cognizable defense and is otherwise admissible in evidence.
												(4)Military judge
				to make determinations in writingAs to each item of classified
				information, the military judge shall set forth in writing the basis for the
				determination.
												(b)Notice and use
				of classified information by the Government
												(1)Notice to
				accusedBefore any hearing is conducted pursuant to a request by
				the trial counsel under subsection (a), trial counsel shall provide the accused
				with notice of the classified information that is at issue. Such notice shall
				identify the specific classified information at issue whenever that information
				previously has been made available to the accused by the United States. When
				the United States has not previously made the information available to the
				accused in connection with the case the information may be described by generic
				category, in such forms as the military judge may approve, rather than by
				identification of the specific information of concern to the United
				States.
												(2)Order by
				military judge upon request of accusedWhenever the trial counsel
				requests a hearing under subsection (a), the military judge, upon request of
				the accused, may order the trial counsel to provide the accused, prior to
				trial, such details as to the portion of the charge or specification at issue
				in the hearing as are needed to give the accused fair notice to prepare for the
				hearing.
												(c)Substitutions
												(1)In camera
				pretrial hearingUpon request of the trial counsel pursuant to
				the Military Commission Rules of Evidence, and in accordance with the security
				procedures established by the military judge, the military judge shall conduct
				a classified in camera pretrial hearing concerning the admissibility of
				classified information.
												(2)Protection of
				sources, methods, and activities by which evidence acquiredThe
				military judge shall permit the trial counsel to introduce otherwise admissible
				evidence, including a substituted evidentiary foundation pursuant to the
				procedures described in subsection (d), before a military commission while
				protecting from disclosure the sources, methods, or activities by which the
				United States acquired the evidence if the military judge finds that the
				sources, methods, or activities are classified, the evidence is reliable, and
				the redaction is consistent with affording the accused a fair trial.
												(d)Alternative
				procedure for disclosure of classified information
												(1)Motion by the
				United StatesUpon any determination by the military judge
				authorizing the disclosure of specific classified information under the
				procedures established by this section, the trial counsel may move that, in
				lieu of the disclosure of such specific classified information, the military
				judge order—
													(A)the substitution
				for such classified information of a statement admitting relevant facts that
				the specific classified information would tend to prove;
													(B)the substitution
				for such classified information of a summary of the specific classified
				information; or
													(C)any other
				procedure or redaction limiting the disclosure of specific classified
				information.
													(2)Action on
				motionThe military judge shall grant such a motion of the trial
				counsel if the military judge finds that the statement, summary, or other
				procedure or redaction will provide the defendant with substantially the same
				ability to make his defense as would disclosure of the specific classified
				information.
												(3)Hearing on
				motionThe military judge shall hold a hearing on any motion
				under this subsection. Any such hearing shall be held in camera at the request
				of a knowledgeable United States official possessing authority to classify
				information.
												(4)Submission of
				statement of damage to national security if disclosure
				orderedThe trial counsel may, in connection with a motion under
				paragraph (1), submit to the military judge a declaration signed by a
				knowledgeable United States official possessing authority to classify
				information certifying that disclosure of classified information would cause
				identifiable damage to the national security of the United States and
				explaining the basis for the classification of such information. If so
				requested by the trial counsel, the military judge shall examine such
				declaration during an ex parte presentation.
												(e)Sealing of
				records of in camera hearingsIf at the close of an in camera
				hearing under this section (or any portion of a hearing under this section that
				is held in camera), the military judge determines that the classified
				information at issue may not be disclosed or elicited at the trial or pretrial
				proceeding, the record of such in camera hearing shall be sealed and preserved
				for use in the event of an appeal. The accused may seek reconsideration of the
				military judge’s determination prior to or during trial.
											(f)Prohibition on
				disclosure of classified information by the accused; relief for accused when
				the United States opposes disclosure
												(1)Order to
				prevent disclosure by accusedWhenever the military judge denies
				a motion by the trial counsel that the judge issue an order under subsection
				(a), (c), or (d) and the trial counsel files with the military judge a
				declaration signed by a knowledgeable United States official possessing
				authority to classify information objecting to disclosure of the classified
				information at issue, the military judge shall order that the accused not
				disclose or cause the disclosure of such information.
												(2)Result of order
				under paragraph (1)Whenever an accused is prevented by an order
				under paragraph (1) from disclosing or causing the disclosure of classified
				information, the military judge shall dismiss the case; except that, when the
				military judge determines that the interests of justice would not be served by
				dismissal of the case, the military judge shall order such other action, in
				lieu of dismissing the charge or specification, as the military judge
				determines is appropriate. Such action may include, but need not be limited to,
				the following:
													(A)Dismissing
				specified charges or specifications.
													(B)Finding against
				the United States on any issue as to which the excluded classified information
				relates.
													(C)Striking or
				precluding all or part of the testimony of a witness.
													(3)Time for the
				United States to seek interlocutory appealAn order under
				paragraph (2) shall not take effect until the military judge has afforded the
				United States—
													(A)an opportunity to
				appeal such order under section 950d of this title; and
													(B)an opportunity
				thereafter to withdraw its objection to the disclosure of the classified
				information at issue.
													(g)Reciprocity
												(1)Disclosure of
				rebuttal informationWhenever the military judge determines that
				classified information may be disclosed in connection with a trial or pretrial
				proceeding, the military judge shall, unless the interests of fairness do not
				so require, order the United States to provide the accused with the information
				it expects to use to rebut the classified information. The military judge may
				place the United States under a continuing duty to disclose such rebuttal
				information.
												(2)Sanction for
				failure to complyIf the United States fails to comply with its
				obligation under this subsection, the military judge—
													(A)may exclude any
				evidence not made the subject of a required disclosure; and
													(B)may prohibit the
				examination by the United States of any witness with respect to such
				information.
													949p–7.Introduction
				of classified information into evidence
											(a)Preservation of
				classification statusWritings, recordings, and photographs
				containing classified information may be admitted into evidence in proceedings
				of military commissions under this chapter without change in their
				classification status.
											(b)Precautions by
				military judges
												(1)Precautions in
				admitting classified information into evidenceThe military judge
				in a trial by military commission, in order to prevent unnecessary disclosure
				of classified information, may order admission into evidence of only part of a
				writing, recording, or photograph, or may order admission into evidence of the
				whole writing, recording, or photograph with excision of some or all of the
				classified information contained therein, unless the whole ought in fairness be
				considered.
												(2)Classified
				information kept under sealThe military judge shall allow
				classified information offered or accepted into evidence to remain under seal
				during the trial, even if such evidence is disclosed in the military
				commission, and may, upon motion by the Government, seal exhibits containing
				classified information for any period after trial as necessary to prevent a
				disclosure of classified information when a knowledgeable United States
				official possessing authority to classify information submits to the military
				judge a declaration setting forth the damage to the national security that the
				disclosure of such information reasonably could be expected to cause.
												(c)Taking of
				testimony
												(1)Objection by
				trial counselDuring the examination of a witness, trial counsel
				may object to any question or line of inquiry that may require the witness to
				disclose classified information not previously found to be admissible.
												(2)Action by
				military judgeFollowing an objection under paragraph (1), the
				military judge shall take such suitable action to determine whether the
				response is admissible as will safeguard against the compromise of any
				classified information. Such action may include requiring trial counsel to
				provide the military judge with a proffer of the witness' response to the
				question or line of inquiry and requiring the accused to provide the military
				judge with a proffer of the nature of the information sought to be elicited by
				the accused. Upon request, the military judge may accept an ex parte proffer by
				trial counsel to the extent necessary to protect classified information from
				disclosure, in accordance with the practice of the Federal courts under the
				Classified Information Procedures Act (18 U.S.C. App.).
												(d)Disclosure at
				trial of certain statements previously made by a witness
												(1)Motion for
				production of statements in possession of the United StatesAfter
				a witness called by the trial counsel has testified on direct examination, the
				military judge, on motion of the accused, may order production of statements of
				the witness in the possession of the United States which relate to the subject
				matter as to which the witness has testified. This paragraph does not preclude
				discovery or assertion of a privilege otherwise authorized.
												(2)Invocation of
				privilege by the United StatesIf the United States invokes a
				privilege, the trial counsel may provide the prior statements of the witness to
				the military judge during an ex parte presentation to the extent necessary to
				protect classified information from disclosure, in accordance with the practice
				of the Federal courts under the Classified Information Procedures Act (18
				U.S.C. App.).
												(3)Action by
				military judge on motionIf the military judge finds that
				disclosure of any portion of the statement identified by the United States as
				classified would be detrimental to the national security in the degree to
				warrant classification under the applicable Executive Order, statute, or
				regulation, that such portion of the statement is consistent with the testimony
				of the witness, and that the disclosure of such portion is not necessary to
				afford the accused a fair trial, the military judge shall excise that portion
				from the statement. If the military judge finds that such portion of the
				statement is inconsistent with the testimony of the witness or that its
				disclosure is necessary to afford the accused a fair trial, the military judge,
				shall, upon the request of the trial counsel, review alternatives to disclosure
				in accordance with section 949p–6(d) of this title.
												VISentences
										
											Sec. 
											949s. Cruel or unusual punishments prohibited.
											949t. Maximum limits.
											949u. Execution of confinement.
										
										949s.Cruel or unusual punishments
				prohibitedPunishment by
				flogging, or by branding, marking, or tattooing on the body, or any other cruel
				or unusual punishment, may not be adjudged by a military commission under this
				chapter or inflicted under this chapter upon any person subject to this
				chapter. The use of irons, single or double, except for the purpose of safe
				custody, is prohibited under this chapter.
										949t.Maximum
				limitsThe punishment which a
				military commission under this chapter may direct for an offense may not exceed
				such limits as the President or Secretary of Defense may prescribe for that
				offense.
										949u.Execution of confinement
											(a)In generalUnder such regulations as the Secretary of
				Defense may prescribe, a sentence of confinement adjudged by a military
				commission under this chapter may be carried into execution by
				confinement—
												(1)in any place of confinement under the
				control of any of the armed forces; or
												(2)in any penal or correctional institution
				under the control of the United States or its allies, or which the United
				States may be allowed to use.
												(b)Treatment during confinement by other than
				the armed forcesPersons
				confined under subsection (a)(2) in a penal or correctional institution not
				under the control of an armed force are subject to the same discipline and
				treatment as persons confined or committed by the courts of the United States
				or of the State, District of Columbia, or place in which the institution is
				situated.
											VIIPost-Trial Procedure and Review of Military
				Commissions
										
											Sec. 
											950a. Error of law; lesser included offense.
											950b. Review by the convening authority.
											950c. Appellate referral; waiver or withdrawal of
				  appeal.
											950d. Interlocutory appeals
				  by the United States.
											950e. Rehearings.
											950f. Review by United States
				  Court of Appeals for the Armed Forces and Supreme Court.
											950g. Appellate counsel.
											950h. Execution of sentence; suspension of
				  sentence.
											950i. Finality of proceedings, findings, and
				  sentences.
										
										950a.Error of law; lesser included
				offense
											(a)Error of lawA finding or sentence of a military
				commission under this chapter may not be held incorrect on the ground of an
				error of law unless the error materially prejudices the substantial rights of
				the accused.
											(b)Lesser included offenseAny reviewing authority with the power to
				approve or affirm a finding of guilty by a military commission under this
				chapter may approve or affirm, instead, so much of the finding as includes a
				lesser included offense.
											950b.Review by the convening authority
											(a)Notice to convening authority of findings
				and sentenceThe findings and
				sentence of a military commission under this chapter shall be reported in
				writing promptly to the convening authority after the announcement of the
				sentence.
											(b)Submittal of matters by accused to
				convening authority(1)The accused may submit to the convening
				authority matters for consideration by the convening authority with respect to
				the findings and the sentence of the military commission under this
				chapter.
												(2)(A)Except as provided in subparagraph (B), a
				submittal under paragraph (1) shall be made in writing within 20 days after
				accused has been give an authenticated record of trial under section 949o(c) of
				this title.
													(B)If the accused shows that additional time
				is required for the accused to make a submittal under paragraph (1), the
				convening authority may, for good cause, extend the applicable period under
				subparagraph (A) for not more than an additional 20 days.
													(3)The accused may waive his right to make a
				submittal to the convening authority under paragraph (1). Such a waiver shall
				be made in writing, and may not be revoked. For the purposes of subsection
				(c)(2), the time within which the accused may make a submittal under this
				subsection shall be deemed to have expired upon the submittal of a waiver under
				this paragraph to the convening authority.
												(c)Action by convening authority(1)The authority under this subsection to
				modify the findings and sentence of a military commission under this chapter is
				a matter of the sole discretion and prerogative of the convening
				authority.
												(2)The convening authority is not required to
				take action on the findings of a military commission under this chapter. If the
				convening authority takes action on the findings, the convening authority may,
				in his sole discretion, only—
													(A)dismiss any charge or specification by
				setting aside a finding of guilty thereto; or
													(B)change a finding of guilty to a charge to a
				finding of guilty to an offense that is a lesser included offense of the
				offense stated in the charge.
													(3)(A)The convening authority shall take action
				on the sentence of a military commission under this chapter.
													(B)Subject to regulations prescribed by the
				Secretary of Defense, action under this paragraph may be taken only after
				consideration of any matters submitted by the accused under subsection (b) or
				after the time for submitting such matters expires, whichever is
				earlier.
													(C)In taking action under this paragraph, the
				convening authority may, in his sole discretion, approve, disapprove, commute,
				or suspend the sentence in whole or in part. The convening authority may not
				increase a sentence beyond that which is found by the military
				commission.
													(4)The convening authority shall serve on the
				accused or on defense counsel notice of any action taken by the convening
				authority under this subsection.
												(d)Order of revision or
				rehearing(1)Subject to paragraphs (2) and (3), the
				convening authority of a military commission under this chapter may, in his
				sole discretion, order a proceeding in revision or a rehearing.
												(2)(A)Except as provided in subparagraph (B), a
				proceeding in revision may be ordered by the convening authority if—
														(i)there is an apparent error or omission in
				the record; or
														(ii)the record shows improper or inconsistent
				action by the military commission with respect to the findings or sentence that
				can be rectified without material prejudice to the substantial rights of the
				accused.
														(B)In no case may a proceeding in
				revision—
														(i)reconsider a finding of not guilty of a
				specification or a ruling which amounts to a finding of not guilty;
														(ii)reconsider a finding of not guilty of any
				charge, unless there has been a finding of guilty under a specification laid
				under that charge, which sufficiently alleges a violation; or
														(iii)increase the severity of the sentence
				unless the sentence prescribed for the offense is mandatory.
														(3)A
				rehearing may be ordered by the convening authority if the convening authority
				disapproves the findings and sentence and states the reasons for disapproval of
				the findings. If the convening authority disapproves the finding and sentence
				and does not order a rehearing, the convening authority shall dismiss the
				charges. A rehearing as to the findings may not be ordered by the convening
				authority when there is a lack of sufficient evidence in the record to support
				the findings. A rehearing as to the sentence may be ordered by the convening
				authority if the convening authority disapproves the sentence.
												950c.Appellate referral; waiver or withdrawal of
				appeal
											(a)Automatic referral for appellate
				reviewExcept as provided in
				subsection (b), in each case in which the final decision of a military
				commission under this chapter (as approved by the convening authority) includes
				a finding of guilty, the convening authority shall refer the case to the United
				States Court of Appeals for the Armed Forces. Any such referral shall be made
				in accordance with procedures prescribed under regulations of the
				Secretary.
											(b)Waiver of right of review(1)Except in a case in which the sentence as
				approved under section 950b of this title extends to death, an accused may file
				with the convening authority a statement expressly waiving the right of the
				accused to appellate review by the United States Court of Appeals for the Armed
				Forces under section 950f(a) of this title of the final decision of the
				military commission under this chapter.
												(2)A
				waiver under paragraph (1) shall be signed by both the accused and a defense
				counsel.
												(3)A
				waiver under paragraph (1) must be filed, if at all, within 10 days after
				notice of the action is served on the accused or on defense counsel under
				section 950b(c)(4) of this title. The convening authority, for good cause, may
				extend the period for such filing by not more than 30 days.
												(c)Withdrawal of appealExcept in a case in which the sentence as
				approved under section 950b of this title extends to death, the accused may
				withdraw an appeal at any time.
											(d)Effect of waiver or
				withdrawalA waiver of the
				right to appellate review or the withdrawal of an appeal under this section
				bars review under section 950f of this title.
											950d.Interlocutory
				appeals by the United States
											(a)Interlocutory
				appealExcept as provided in subsection (b), in a trial by
				military commission under this chapter, the United States may take an
				interlocutory appeal to the United States Court of Appeals for the Armed Forces
				under section 950f of this title of any order or ruling of the military
				judge—
												(1)that terminates
				proceedings of the military commission with respect to a charge or
				specification;
												(2)that excludes
				evidence that is substantial proof of a fact material in the proceeding;
												(3)that relates to a
				matter under subsection (c) or (d) of section 949d of this title; or
												(4)that, with
				respect to classified information—
													(A)authorizes the
				disclosure of such information;
													(B)imposes sanctions
				for nondisclosure of such information; or
													(C)refuses a
				protective order sought by the United States to prevent the disclosure of such
				information.
													(b)LimitationThe
				United States may not appeal under subsection (a) an order or ruling that is,
				or amounts to, a finding of not guilty by the military commission with respect
				to a charge or specification.
											(c)Scope of appeal
				right with respect to classified informationThe United States
				has the right to appeal under paragraph (4) of subsection (a) whenever the
				military judge enters an order or ruling that would require the disclosure of
				classified information, without regard to whether the order or ruling appealed
				from was entered under this chapter, another provision of law, a rule, or
				otherwise. Any such appeal may embrace any preceding order, ruling, or
				reasoning constituting the basis of the order or ruling that would authorize
				such disclosure.
											(d)Timing and
				action on interlocutory appeals relating to classified information
												(1)Appeal to be
				expeditedAn appeal taken pursuant to paragraph (4) of subsection
				(a) shall be expedited by the United States Court of Appeals for the Armed
				Forces.
												(2)Appeals before
				trialIf such an appeal is taken before trial, the appeal shall
				be taken within 10 days after the order or ruling appealed from and the trial
				shall not commence until the appeal is decided.
												(3)Appeals during
				trialIf such an appeal is taken during trial, the military judge
				shall adjourn the trial until the appeal is decided, and the court of
				appeals—
													(A)shall hear
				argument on such appeal within 4 days of the adjournment of the trial
				(excluding weekends and holidays);
													(B)may dispense with
				written briefs other than the supporting materials previously submitted to the
				military judge;
													(C)shall render its
				decision within four days of argument on appeal (excluding weekends and
				holidays); and
													(D)may dispense with
				the issuance of a written opinion in rendering its decision.
													(e)Notice and
				timing of other appealsThe United States shall take an appeal of
				an order or ruling under subsection (a), other than an appeal under paragraph
				(4) of that subsection, by filing a notice of appeal with the military judge
				within 5 days after the date of the order or ruling.
											(f)Method of
				appealAn appeal under this section shall be forwarded, by means
				specified in regulations prescribed by the Secretary of Defense, directly to
				the United States Court of Appeals for the Armed Forces.
											(g)Appeals court
				To Act only with respect to matter of lawIn ruling on an appeal
				under paragraph (1), (2), or (3) of subsection (a), the appeals court may act
				only with respect to matters of law.
											(h)Subsequent
				appeal rights of accused not affectedAn appeal under paragraph
				(4) of subsection (a), and a decision on such appeal, shall not affect the
				right of the accused, in a subsequent appeal from a judgment of conviction, to
				claim as error reversal by the military judge on remand of a ruling appealed
				from during trial.
											950e.Rehearings
											(a)Composition of military commission for
				rehearingEach rehearing
				under this chapter shall take place before a military commission under this
				chapter composed of members who were not members of the military commission
				which first heard the case.
											(b)Scope of rehearing(1)Upon a rehearing—
													(A)the accused may not be tried for any
				offense of which he was found not guilty by the first military commission;
				and
													(B)no
				sentence in excess of or more than the original sentence may be imposed
				unless—
														(i)the sentence is based upon a finding of
				guilty of an offense not considered upon the merits in the original
				proceedings; or
														(ii)the sentence prescribed for the offense is
				mandatory.
														(2)Upon a rehearing, if the sentence approved
				after the first military commission was in accordance with a pretrial agreement
				and the accused at the rehearing changes his plea with respect to the charges
				or specifications upon which the pretrial agreement was based, or otherwise
				does not comply with pretrial agreement, the sentence as to those charges or
				specifications may include any punishment not in excess of that lawfully
				adjudged at the first military commission.
												950f.Review by United States Court of Appeals
				for the Armed Forces and Supreme Court
											(a)Review by United States Court of Appeals
				for the Armed Forces(1)Subject to the provisions of this
				subsection, the United States Court of Appeals for the Armed Forces shall have
				exclusive jurisdiction to determine the final validity of any judgment rendered
				by a military commission under this chapter.
												(2)In any case referred to it pursuant to
				section 950c(a) of this title, the United States Court of Appeals for the Armed
				Forces may act only with respect to the findings and sentence as approved by
				the convening authority. It may affirm only such findings of guilty, and the
				sentence or such part or amount of the sentence, as it finds correct in law and
				fact and determines, on the basis of the entire record, should be approved. In
				considering the record, it may weigh the evidence, judge the credibility of
				witnesses, and determine controverted questions of fact, recognizing that the
				trial court saw and heard the witnesses.
												(3)If the United States Court of Appeals for
				the Armed Forces sets aside the findings and sentence, it may, except where the
				setting aside is based on lack of sufficient evidence in the record to support
				the findings, order a rehearing. If it sets aside the findings and sentence and
				does not order a rehearing, it shall order that the charges be
				dismissed.
												(b)Review by Supreme CourtThe Supreme Court of the United States may
				review by writ of certiorari pursuant to section 1257 of title 28 the final
				judgment of the United States Court of Appeals for the Armed Forces in a
				determination under subsection (a).
											950g.Appellate counsel
											(a)AppointmentThe Secretary of Defense shall, by
				regulation, establish procedures for the appointment of appellate counsel for
				the United States and for the accused in military commissions under this
				chapter. Appellate counsel shall meet the qualifications of counsel for
				appearing before military commissions under this chapter.
											(b)Representation of United
				StatesAppellate counsel may
				represent the United States in any appeal or review proceeding under this
				chapter. Appellate Government counsel may represent the United States before
				the Supreme Court in case arising under this chapter when requested to do so by
				the Attorney General.
											(c)Representation of accusedThe accused shall be represented before the
				United States Court of Appeals for the Armed Forces or the Supreme Court by
				military appellate counsel, or by civilian counsel if retained by him.
											950h.Execution of sentence; suspension of
				sentence
											(a)Execution of sentence of death only upon
				approval by the PresidentIf
				the sentence of a military commission under this chapter extends to death, that
				part of the sentence providing for death may not be executed until approved by
				the President. In such a case, the President may commute, remit, or suspend the
				sentence, or any part thereof, as he sees fit.
											(b)Execution of sentence of death only upon
				final judgment of legality of proceedings(1)If the sentence of a military commission
				under this chapter extends to death, the sentence may not be executed until
				there is a final judgement as to the legality of the proceedings (and with
				respect to death, approval under subsection (a)).
												(2)A
				judgement as to legality of proceedings is final for purposes of paragraph (1)
				when review is completed in accordance with the judgment of the United States
				Court of Appeals for the Armed Forces and (A) a petition for a writ of
				certiorari is not timely filed, (B) such a petition is denied by the Supreme
				Court, or (C) review is otherwise completed in accordance with the judgment of
				the Supreme Court.
												(c)Suspension of sentenceThe Secretary of the Defense, or the
				convening authority acting on the case (if other than the Secretary), may
				suspend the execution of any sentence or part thereof in the case.
											950i.Finality of proceedings, findings, and
				sentencesThe appellate review
				of records of trial provided by this chapter, and the proceedings, findings,
				and sentences of military commissions as approved, reviewed, or affirmed as
				required by this chapter, are final and conclusive. Orders publishing the
				proceedings of military commissions under this chapter are binding upon all
				departments, courts, agencies, and officers of the United States, subject only
				to action by the Secretary or the convening authority as provided in section
				950h(c) of this title and the authority of the President.
										VIIIPunitive Matters
										950p.Definitions; construction of certain
				offenses; common circumstances
											(a)DefinitionsIn this subchapter:
												(1)The term military objective
				means combatants and those objects during an armed conflict which, by their
				nature, location, purpose, or use, effectively contribute to the war-fighting
				or war-sustaining capability of an opposing force and whose total or partial
				destruction, capture, or neutralization would constitute a definite military
				advantage to the attacker under the circumstances at the time of an
				attack.
												(2)The term protected person
				means any person entitled to protection under one or more of the Geneva
				Conventions, including civilians not taking an active part in hostilities,
				military personnel placed out of combat by sickness, wounds, or detention, and
				military medical or religious personnel.
												(3)The term protected property
				means any property specifically protected by the law of war, including
				buildings dedicated to religion, education, art, science, or charitable
				purposes, historic monuments, hospitals, and places where the sick and wounded
				are collected, but only if and to the extent such property is not being used
				for military purposes or is not otherwise a military objective. The term
				includes objects properly identified by one of the distinctive emblems of the
				Geneva Conventions, but does not include civilian property that is a military
				objective.
												(b)Construction of certain
				offensesThe intent required
				for offenses under paragraphs (1), (2), (3), (4), and (12) of section 950w of
				this title precludes their applicability with regard to collateral damage or to
				death, damage, or injury incident to a lawful attack.
											(c)Common circumstancesAn offense specified in this subchapter is
				triable by military commission under this chapter only if the offense is
				committed in the context of and associated with armed conflict.
											(d)Offenses encompassed under law of
				warTo the extent that the
				provisions of this subchapter codify offenses that have traditionally been
				triable under the law of war or otherwise triable by military commission, this
				subchapter does not preclude trial for offenses that occurred before the date
				of the enactment of the National Defense Authorization Act for Fiscal Year
				2010.
											950q.PrincipalsAny person punishable under this chapter
				who—
											(1)commits an offense punishable by this
				chapter, or aids, abets, counsels, commands, or procures its commission;
											(2)causes an act to be done which if directly
				performed by him would be punishable by this chapter; or
											(3)is a superior commander who, with regard to
				acts punishable by this chapter, knew, had reason to know, or should have
				known, that a subordinate was about to commit such acts or had done so and who
				failed to take the necessary and reasonable measures to prevent such acts or to
				punish the perpetrators thereof,
											is a principal.950r.Accessory after the factAny person subject to this chapter who,
				knowing that an offense punishable by this chapter has been committed,
				receives, comforts, or assists the offender in order to hinder or prevent his
				apprehension, trial, or punishment shall be punished as a military commission
				under this chapter may direct.
										950s.Conviction of lesser offensesAn accused may be found guilty of an offense
				necessarily included in the offense charged or of an attempt to commit either
				the offense charged or an attempt to commit either the offense charged or an
				offense necessarily included therein.
										950t.Attempts
											(a)In generalAny person subject to this chapter who
				attempts to commit any offense punishable by this chapter shall be punished as
				a military commission under this chapter may direct.
											(b)Scope of offenseAn act, done with specific intent to commit
				an offense under this chapter, amounting to more than mere preparation and
				tending, even though failing, to effect its commission, is an attempt to commit
				that offense.
											(c)Effect of consummationAny person subject to this chapter may be
				convicted of an attempt to commit an offense although it appears on the trial
				that the offense was consummated.
											950u.ConspiracyAny person subject to this chapter who
				conspires to commit one or more substantive offenses triable by military
				commission under this subchapter, and who knowingly does any overt act to
				effect the object of the conspiracy, shall be punished, if death results to one
				or more of the victims, by death or such other punishment as a military
				commission under this chapter may direct, and, if death does not result to any
				of the victims, by such punishment, other than death, as a military commission
				under this chapter may direct.
										950v.SolicitationAny person subject to this chapter who
				solicits or advises another or others to commit one or more substantive
				offenses triable by military commission under this chapter shall, if the
				offense solicited or advised is attempted or committed, be punished with the
				punishment provided for the commission of the offense, but, if the offense
				solicited or advised is not committed or attempted, he shall be punished as a
				military commission under this chapter may direct.
										950w.Crimes triable by military
				commissionsThe following
				offenses shall be triable by military commission under this chapter at any time
				without limitation:
											(1)Murder of protected personsAny person subject to this chapter who
				intentionally kills one or more protected persons shall be punished by death or
				such other punishment as a military commission under this chapter may
				direct.
											(2)Attacking civiliansAny person subject to this chapter who
				intentionally engages in an attack upon a civilian population as such, or
				individual civilians not taking active part in hostilities, shall be punished,
				if death results to one or more of the victims, by death or such other
				punishment as a military commission under this chapter may direct, and, if
				death does not result to any of the victims, by such punishment, other than
				death, as a military commission under this chapter may direct.
											(3)Attacking civilian objectsAny person subject to this chapter who
				intentionally engages in an attack upon a civilian object that is not a
				military objective shall be punished as a military commission under this
				chapter may direct.
											(4)Attacking protected propertyAny person subject to this chapter who
				intentionally engages in an attack upon protected property shall be punished as
				a military commission under this chapter may direct.
											(5)PillagingAny person subject to this chapter who
				intentionally and in the absence of military necessity appropriates or seizes
				property for private or personal use, without the consent of a person with
				authority to permit such appropriation or seizure, shall be punished as a
				military commission under this chapter may direct.
											(6)Denying quarterAny person subject to this chapter who,
				with effective command or control over subordinate groups, declares, orders, or
				otherwise indicates to those groups that there shall be no survivors or
				surrender accepted, with the intent to threaten an adversary or to conduct
				hostilities such that there would be no survivors or surrender accepted, shall
				be punished as a military commission under this chapter may direct.
											(7)Taking hostagesAny person subject to this chapter who,
				having knowingly seized or detained one or more persons, threatens to kill,
				injure, or continue to detain such person or persons with the intent of
				compelling any nation, person other than the hostage, or group of persons to
				act or refrain from acting as an explicit or implicit condition for the safety
				or release of such person or persons, shall be punished, if death results to
				one or more of the victims, by death or such other punishment as a military
				commission under this chapter may direct, and, if death does not result to any
				of the victims, by such punishment, other than death, as a military commission
				under this chapter may direct.
											(8)Employing poison or similar
				weaponsAny person subject to
				this chapter who intentionally, as a method of warfare, employs a substance or
				weapon that releases a substance that causes death or serious and lasting
				damage to health in the ordinary course of events, through its asphyxiating,
				bacteriological, or toxic properties, shall be punished, if death results to
				one or more of the victims, by death or such other punishment as a military
				commission under this chapter may direct, and, if death does not result to any
				of the victims, by such punishment, other than death, as a military commission
				under this chapter may direct.
											(9)Using protected persons as a
				shieldAny person subject to
				this chapter who positions, or otherwise takes advantage of, a protected person
				with the intent to shield a military objective from attack. or to shield,
				favor, or impede military operations, shall be punished, if death results to
				one or more of the victims, by death or such other punishment as a military
				commission under this chapter may direct, and, if death does not result to any
				of the victims, by such punishment, other than death, as a military commission
				under this chapter may direct.
											(10)Using protected property as a
				shieldAny person subject to
				this chapter who positions, or otherwise takes advantage of the location of,
				protected property with the intent to shield a military objective from attack,
				or to shield, favor, or impede military operations, shall be punished as a
				military commission under this chapter may direct.
											(11)Torture
												(A)OffenseAny person subject to this chapter who
				commits an act specifically intended to inflict severe physical or mental pain
				or suffering (other than pain or suffering incidental to lawful sanctions) upon
				another person within his custody or physical control for the purpose of
				obtaining information or a confession, punishment, intimidation, coercion, or
				any reason based on discrimination of any kind, shall be punished, if death
				results to one or more of the victims, by death or such other punishment as a
				military commission under this chapter may direct, and, if death does not
				result to any of the victims, by such punishment, other than death, as a
				military commission under this chapter may direct.
												(B)Severe mental pain or suffering
				definedIn this paragraph,
				the term severe mental pain or suffering has the meaning given
				that term in section 2340(2) of title 18.
												(12)Cruel or inhuman treatmentAny person subject to this chapter who
				subjects another person in their custody or under their physical control,
				regardless of nationality or physical location, to cruel or inhuman treatment
				that constitutes a grave breach of common Article 3 of the Geneva Conventions
				shall be punished, if death results to the victim, by death or such other
				punishment as a military commission under this chapter may direct, and, if
				death does not result to the victim, by such punishment, other than death, as a
				military commission under this chapter may direct.
											(13)Intentionally causing serious bodily
				injury
												(A)OffenseAny person subject to this chapter who
				intentionally causes serious bodily injury to one or more persons, including
				privileged belligerents, in violation of the law of war shall be punished, if
				death results to one or more of the victims, by death or such other punishment
				as a military commission under this chapter may direct, and, if death does not
				result to any of the victims, by such punishment, other than death, as a
				military commission under this chapter may direct.
												(B)Serious bodily injury definedIn this paragraph, the term serious
				bodily injury means bodily injury which involves—
													(i)a substantial risk of death;
													(ii)extreme physical pain;
													(iii)protracted and obvious disfigurement;
				or
													(iv)protracted loss or impairment of the
				function of a bodily member, organ, or mental faculty.
													(14)Mutilating or maimingAny person subject to this chapter who
				intentionally injures one or more protected persons by disfiguring the person
				or persons by any mutilation of the person or persons, or by permanently
				disabling any member, limb, or organ of the body of the person or persons,
				without any legitimate medical or dental purpose, shall be punished, if death
				results to one or more of the victims, by death or such other punishment as a
				military commission under this chapter may direct, and, if death does not
				result to any of the victims, by such punishment, other than death, as a
				military commission under this chapter may direct.
											(15)Murder in violation of the law of
				warAny person subject to
				this chapter who intentionally kills one or more persons, including privileged
				belligerents, in violation of the law of war shall be punished by death or such
				other punishment as a military commission under this chapter may direct.
											(16)Destruction of property in violation of the
				law of warAny person subject
				to this chapter who intentionally destroys property belonging to another person
				in violation of the law of war shall punished as a military commission under
				this chapter may direct.
											(17)Using treachery or perfidyAny person subject to this chapter who,
				after inviting the confidence or belief of one or more persons that they were
				entitled to, or obliged to accord, protection under the law of war,
				intentionally makes use of that confidence or belief in killing, injuring, or
				capturing such person or persons shall be punished, if death results to one or
				more of the victims, by death or such other punishment as a military commission
				under this chapter may direct, and, if death does not result to any of the
				victims, by such punishment, other than death, as a military commission under
				this chapter may direct.
											(18)Improperly using a flag of
				truceAny person subject to
				this chapter who uses a flag of truce to feign an intention to negotiate,
				surrender, or otherwise suspend hostilities when there is no such intention
				shall be punished as a military commission under this chapter may
				direct.
											(19)Improperly using a distinctive
				emblemAny person subject to
				this chapter who intentionally uses a distinctive emblem recognized by the law
				of war for combatant purposes in a manner prohibited by the law of war shall be
				punished as a military commission under this chapter may direct.
											(20)Intentionally mistreating a dead
				bodyAny person subject to
				this chapter who intentionally mistreats the body of a dead person, without
				justification by legitimate military necessary, shall be punished as a military
				commission under this chapter may direct.
											(21)RapeAny person subject to this chapter who
				forcibly or with coercion or threat of force wrongfully invades the body of a
				person by penetrating, however slightly, the anal or genital opening of the
				victim with any part of the body of the accused, or with any foreign object,
				shall be punished as a military commission under this chapter may
				direct.
											(22)Sexual assault or abuseAny person subject to this chapter who
				forcibly or with coercion or threat of force engages in sexual contact with one
				or more persons, or causes one or more persons to engage in sexual contact,
				shall be punished as a military commission under this chapter may direct
											(23)Hijacking or hazarding a vessel or
				aircraftAny person subject
				to this chapter who intentionally seizes, exercises unauthorized control over,
				or endangers the safe navigation of a vessel or aircraft that is not a
				legitimate military objective shall be punished, if death results to one or
				more of the victims, by death or such other punishment as a military commission
				under this chapter may direct, and, if death does not result to any of the
				victims, by such punishment, other than death, as a military commission under
				this chapter may direct.
											(24)TerrorismAny person subject to this chapter who
				intentionally kills or inflicts great bodily harm on one or more protected
				persons, or intentionally engages in an act that evinces a wanton disregard for
				human life, in a manner calculated to influence or affect the conduct of
				government or civilian population by intimidation or coercion, or to retaliate
				against government conduct, shall be punished, if death results to one or more
				of the victims, by death or such other punishment as a military commission
				under this chapter may direct, and, if death does not result to any of the
				victims, by such punishment, other than death, as a military commission under
				this chapter may direct.
											(25)Providing material support for
				terrorism
												(A)OffenseAny person subject to this chapter who
				provides material support or resources, knowing or intending that they are to
				be used in preparation for, or in carrying out, an act of terrorism (as set
				forth in paragraph (23) of this section), or who intentionally provides
				material support or resources to an international terrorist organization
				engaged in hostilities against the United States, knowing that such
				organization has engaged or engages in terrorism (as so set forth), shall be
				punished as a military commission under this chapter may direct.
												(B)Material support or resources
				definedIn this paragraph,
				the term material support or resources has the meaning given that
				term in section 2339A(b) of title 18.
												(26)Wrongfully aiding the enemyAny person subject to this chapter who, in
				breach of an allegiance or duty to the United States, knowingly and
				intentionally aids an enemy of the United States, or one of the co-belligerents
				of the enemy, shall be punished as a military commission under this chapter may
				direct.
											(27)SpyingAny person subject to this chapter who, in
				violation of the law of war and with intent or reason to believe that it is to
				be used to the injury of the United States or to the advantage of a foreign
				power, collects or attempts to collect information by clandestine means or
				while acting under false pretenses, for the purpose of conveying such
				information to an enemy of the United States, or one of the co-belligerents of
				the enemy, shall be punished by death or such other punishment as a military
				commission under this chapter may direct.
											(28)ContemptA military commission under this chapter
				may punish for contempt any person who uses any menacing word, sign, or gesture
				in its presence, or who disturbs its proceedings by any riot or
				disorder.
											(29)Perjury and obstruction of
				justiceA military commission
				under this chapter may try offenses and impose such punishment as the military
				commission may direct for perjury, false testimony, or obstruction of justice
				related to the military
				commission.
											.
						(b)Conforming amendmentParagraph (13) of section 802 of title 10,
			 United States Code (article 2 of the Uniform Code of Military Justice), is
			 amended to read as follows:
							
								(13)Privileged belligerents (as that term is
				defined section 948a(3) of this title) who violate the law of
				war.
								.
						(c)Proceedings under prior statute
							(1)Prior convictionsThe amendments made by subsection (a) shall
			 have no effect on the validity of any conviction pursuant to chapter 47A of
			 title 10, United States Code, as such chapter was in effect on the day before
			 the date of the enactment of this Act.
							(2)Composition of military
			 commissionsNotwithstanding
			 the amendments made by subsection (a)—
								(A)any commission convened pursuant to chapter
			 47A of title 10, United States Code, as such chapter was in effect on the day
			 before the date of the enactment of this Act, shall be deemed to have been
			 convened pursuant to chapter 47A of title 10, United States Code, as amended by
			 subsection (a);
								(B)any member of the Armed Forces detailed to
			 serve on a commission pursuant to chapter 47A of title 10, United States Code,
			 as in effect on the day before the date of the enactment of this Act, shall be
			 deemed to have been detailed pursuant to chapter 47A of title 10, United States
			 Code, as so amended;
								(C)any military judge detailed to a commission
			 pursuant to chapter 47A of title 10, United States Code, as in effect on the
			 day before the date of the enactment of this Act, shall be deemed to have been
			 detailed pursuant to chapter 47A of title 10, United States Code, as so
			 amended;
								(D)any trial counsel or defense counsel
			 detailed for a commission pursuant to chapter 47A of title 10, United States
			 Code, as in effect on the day before the date of the enactment of this Act,
			 shall be deemed to have been detailed pursuant to chapter 47A of title 10,
			 United States Code, as so amended; and
								(E)any court reporters detailed to or employed
			 by a commission pursuant to chapter 47A of title 10, United States Code, as in
			 effect on the day before the date of the enactment of this Act, shall be deemed
			 to have been detailed or employed pursuant to chapter 47A of title 10, United
			 States Code, as so amended.
								(3)Charges and specificationsNotwithstanding the amendments made by
			 subsection (a)—
								(A)any charges or specifications sworn or
			 referred pursuant to chapter 47A of title 10, United States Code, as such
			 chapter was in effect on the day before the date of the enactment of this Act,
			 shall be deemed to have been sworn or referred pursuant to chapter 47A of title
			 10, United States Code, as amended by subsection (a); and
								(B)any charges or specifications described in
			 subparagraph (A) may be amended, without prejudice, as needed to properly
			 allege jurisdiction under chapter 47A of title 10, United States Code, as so
			 amended, and crimes triable under such chapter.
								(4)Procedures and requirementsExcept as provided in paragraphs (1)
			 through (3), any commission convened pursuant to chapter 47A of title 10,
			 United States Code, as such chapter was in effect on the day before the date of
			 the enactment of this Act, shall be conducted after the date of the enactment
			 of this Act in accordance with the procedures and requirements of chapter 47A
			 of title 10, United States Code, as amended by subsection (a).
							(d)Notice to Congress
							(1)Initial rulesNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report setting for the procedures for military commissions prescribed under
			 chapter 47A of title 10, United States Code, as amended by subsection
			 (a).
							(2)Changes to proceduresNot later than 60 days before the date on
			 which any proposed modification of the regulations in effect for military
			 commissions under Chapter 47A of title 10, United States Code, as so amended,
			 goes into effect, the Secretary of Defense shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report
			 describing the modification.
							1032.Trial by
			 military commission of alien unprivileged belligerents for violations of the
			 law of war
						(a)In
			 generalSubchapter I of chapter 47A of title 10, United States
			 Code, as amended by section 1031(a), is further amended by adding at the end
			 the following new section:
							
								948e.Trial by
				military commission of alien unprivileged belligerents for violations of the
				law of war
									(a)Sense of
				CongressIt is the sense of Congress that the preferred forum for
				the trial of alien unprivileged enemy belligerents subject to this chapter for
				violations of the law of war and other offenses made punishable by this chapter
				is trial by military commission under this
				chapter.
									
						(b)Clerical
			 amendmentThe table of sections of the beginning of such
			 subchapter, as amended by section 1031(a), is further amended by adding after
			 the item relating to section 948d the following new item:
							
								
									948e. Trial by military commission of alien unprivileged
				belligerents for violations of the law of
				war.
								
								.
						1033.No Miranda
			 warnings for Al Qaeda terrorists
						(a)DefinitionsIn this section—
							(1)the term foreign national
			 means an individual who is not a citizen or national of the United States;
			 and
							(2)the term
			 enemy combatant includes a privileged belligerent and an
			 unprivileged enemy belligerent, as those terms are defined in section 948a of
			 title 10, United States Code, as amended by section 1031 of this Act.
							(b)No Miranda
			 warningsAbsent an
			 unappealable court order requiring the reading of such statements, no military
			 or intelligence agency or department of the United States shall read to a
			 foreign national who is captured or detained as an enemy combatant by the
			 United States the statement required by Miranda v. Arizona, 384 U.S. 436
			 (1966), or otherwise inform such a prisoner of any rights that the prisoner may
			 or may not have to counsel or to remain silent consistent with Miranda v.
			 Arizona, 384 U.S. 436 (1966). No Federal statute, regulation, or treaty shall
			 be construed to require that a foreign national who is captured or detained as
			 an enemy combatant by the United States be informed of any rights to counsel or
			 remain silent consistent with Miranda v. Arizona, 384 U.S. 436 (1966) that the
			 prisoner may or may not have, except as required by the United States
			 Constitution. No statement that is made by a foreign national who is captured
			 or detained as an enemy combatant by the United States may be excluded from any
			 proceeding on the basis that the prisoner was not informed of a right to
			 counsel or to remain silent, that the prisoner may or may not have, unless
			 required by the United States Constitution.
						(c)In
			 generalThis section shall not apply to the Department of
			 Justice.
						EMedical Facility Matters
					1041.Short titleThis subtitle may be cited as the
			 Captain James A. Lovell Federal Health
			 Care Center Act of 2009.
					1042.Executive agreement
						(a)Executive agreement requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense, in consultation with the
			 Secretary of the Navy, and the Secretary of Veterans Affairs shall execute a
			 signed executive agreement for the joint use by the Department of Defense and
			 the Department of Veterans Affairs of the following:
							(1)A new Navy ambulatory care center (on which
			 construction commenced in July 2008), parking structure, and supporting
			 structures and facilities in North Chicago, Illinois, and Great Lakes,
			 Illinois.
							(2)Medical personal property and equipment
			 relating to the center, structures, and facilities described in paragraph
			 (1).
							(b)ScopeThe agreement required by subsection (a)
			 shall—
							(1)be a binding operational agreement on
			 matters under the areas specified in section 706 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4500); and
							(2)contain additional terms and conditions as
			 required by the provisions of this title.
							1043.Transfer of property
						(a)Transfer
							(1)Transfer authorizedThe Secretary of Defense, acting through
			 the Administrator of General Services, may transfer, without reimbursement, to
			 the Secretary of Veterans Affairs jurisdiction over the center, structures,
			 facilities, and property and equipment covered by the executive agreement under
			 section 1042.
							(2)Date of transferThe transfer authorized by paragraph (1)
			 may not occur before the earlier of—
								(A)the date that is five years after the date
			 of the execution under section 1042 of the executive agreement required by that
			 section; or
								(B)the date of the completion of such specific
			 benchmarks relating to the joint use by the Department of Defense and the
			 Department of Veterans Affairs of the Navy ambulatory care center described in
			 section 1042(a)(1) as the Secretary of Defense (in consultation with the
			 Secretary of the Navy) and Secretary of the Department of Veterans Affairs
			 shall jointly establish for purposes of this section not later than 180 days
			 after the date of the enactment of this Act.
								(3)Delay of transfer for completion of
			 constructionIf construction
			 on the center, structures, and facilities described in paragraph (1) is not
			 complete as of the date specified in subparagraph (A) or (B) of that paragraph,
			 as applicable, the transfer of the center, structures, and facilities under
			 that paragraph may occur thereafter upon completion of the construction.
							(4)Discharge of transferThe Administrator of General Services shall
			 effectualize and memorialize the transfer as authorized by this subsection not
			 later than 30 days after receipt of the request for the transfer.
							(5)Designation of facilityThe center, structures, facilities
			 transferred under this subsection shall be designated and known after transfer
			 under this subsection as the Captain James A. Lovell Federal Health Care
			 Center.
							(b)Reversion
							(1)In generalIf any of the real and related personal
			 property transferred pursuant to subsection (a) is subsequently used for
			 purposes other than those specified in the executive agreement required by
			 section 1042, or is otherwise jointly determined by the Secretary of Defense
			 and the Secretary of Veterans Affairs to be excess to the needs of the Captain
			 James A. Lovell Federal Health Care Center, the Secretary of Veterans Affairs
			 shall offer to transfer jurisdiction over such property, without reimbursement,
			 to the Secretary of Defense. Any such transfer shall be carried out by the
			 Administrator of General Services not later than one year after the acceptance
			 of the offer of such transfer, plus such additional time as the Administrator
			 may require to effectuate and memorialize such transfer.
							(2)Reversion in event of lack of facilities
			 integration
								(A)Within initial periodDuring the five-year period beginning on
			 the date of the transfer of real and related personal property pursuant to
			 subsection (a), if the Secretary of Veterans Affairs, the Secretary of Defense,
			 and the Secretary of Navy jointly determine that the integration of the
			 facilities transferred pursuant to that subsection should not continue,
			 jurisdiction over such real and related personal property shall be transferred,
			 without reimbursement, to the Secretary of Defense. The transfer under this
			 subparagraph shall be carried out by the Administrator of General Services not
			 later than 180 days after the date of the determination by the Secretaries,
			 plus such additional time as the Administrator may require to effectuate and
			 memorialize such transfer.
								(B)After initial periodAfter the end of the five-year period
			 described in subparagraph (A), if the Secretary of Veterans Affairs or the
			 Secretary of Defense determines that the integration of the facilities
			 transferred pursuant to subsection (a) should not continue, the Secretary of
			 Veterans Affairs shall transfer, without reimbursement, to the Secretary of
			 Defense jurisdiction over the real and related personal property described in
			 subparagraph (A). Any transfer under this subparagraph shall be carried out by
			 the Administrator of General Services not later than one year after the date of
			 the determination by the applicable Secretary, plus such additional time as the
			 Administrator may require to effectuate and memorialize such transfer.
								(C)Reversion proceduresThe executive agreement required by section
			 1042 shall provide the following:
									(i)Specific procedures for the reversion of
			 real and related personal property, as appropriate, transferred pursuant to
			 subsection (a) to ensure the continuing accomplishment by the Department of
			 Defense and the Department of Veterans Affairs of their missions in the event
			 that the integration of facilities described transferred pursuant to that
			 subsection (a) is not completed or a reversion of property occurs under
			 subparagraph (A) or (B).
									(ii)In the event of a reversion under this
			 paragraph, the transfer from the Department of Veterans Affairs to the
			 Department of Defense of associated functions including appropriate resources,
			 civilian positions, and personnel, in a manner that will not result in adverse
			 impact to the missions of Department of Defense or the Department of Veterans
			 Affairs.
									1044.Transfer of civilian personnel of the
			 Department of Defense
						(a)Transfer of functionsThe Secretary of Defense and the Secretary
			 of the Navy may transfer to the Secretary of Veterans Affairs functions
			 necessary for the effective operation of the Captain James A. Lovell Federal
			 Health Care Center. The Secretary of Veterans Affairs may accept any functions
			 so transferred.
						(b)Terms
							(1)Executive agreementAny transfer of functions under subsection
			 (a) shall be carried out as provided in the executive agreement required by
			 section 1042. The functions to be so transferred shall be identified utilizing
			 the provisions of section 3503 of title 5, United States Code.
							(2)ElementsIn providing for the transfer of functions
			 under subsection (a), the executive agreement required by section 1042 shall
			 provide for the following:
								(A)The transfer of civilian employee positions
			 of the Department of Defense identified in the executive agreement to the
			 Department of Veterans Affairs, and of the incumbent civilian employees in such
			 positions, and the transition of the employees so transferred to the pay,
			 benefits, and personnel systems that apply to employees of the Department of
			 Veterans Affairs (to the extent that different systems apply).
								(B)The transition of employees so transferred
			 to the pay systems of the Department of Veterans Affairs in a manner which will
			 not result in any reduction in an employee’s regular rate of compensation
			 (including basic pay, locality pay, any physician comparability allowance, and
			 any other fixed and recurring pay supplement) at the time of transition.
								(C)The continuation after transfer of the same
			 employment status for employees so transferred who have already successfully
			 completed or are in the process of completing a one-year probationary period
			 under title 5, United States Code, notwithstanding the provisions of section
			 7403(b)(1) of title 38, United States Code.
								(D)The extension of collective bargaining
			 rights under title 5, United States Code, to employees so transferred in
			 positions listed in subsection 7421(b) of title 38, United States Code,
			 notwithstanding the provisions of section 7422 of title 38, United States Code,
			 for a two-year period beginning on the effective date of the executive
			 agreement.
								(E)At the end of the two-year period beginning
			 on the effective date of the executive agreement, for the following actions by
			 the Secretary of Veterans Affairs with respect to the extension of collective
			 bargaining rights under subparagraph (D):
									(i)Consideration of the impact of the
			 extension of such rights.
									(ii)Consultation with exclusive employee
			 representatives of the transferred employees about such impact.
									(iii)Determination, after consultation with the
			 Secretary of Defense and the Secretary of the Navy, whether the extension of
			 such rights should be terminated, modified, or kept in effect.
									(iv)Submittal to Congress of a notice regarding
			 the determination made under clause (iii).
									(F)The recognition after transfer of each
			 transferred physician’s and dentist’s total number of years of service as a
			 physician or dentist in the Department of Defense for purposes of calculating
			 such employee’s rate of base pay, notwithstanding the provisions of section
			 7431(b)(3) of title 38, United States Code.
								(G)The preservation of the seniority of the
			 employees so transferred for all pay purposes.
								(c)Retention of Department of Defense
			 employment authorityNotwithstanding subsections (a) and (b),
			 the Department of Defense may employ civilian personnel at the Captain James
			 Lovell Federal Health Care Center if the Secretary of the Navy, or a designee
			 of the Secretary, determines it is necessary and appropriate to meet mission
			 requirements of the Department of the Navy.
						1045.Joint funding authority for the Captain
			 James A. Lovell Federal Health Care Center
						(a)In generalThe Department of Veterans
			 Affairs/Department of Defense Health-Care Resources Sharing Committee under
			 section 8111(b) of title 38, United States Code, may provide for the joint
			 funding of the Captain James A. Lovell Federal Health Care Center in accordance
			 with the provisions of this section.
						(b)Health Care Center Fund
							(1)EstablishmentThere is established on the books of the
			 Treasury under the Department of Veterans Affairs a fund to be known as the
			 Captain James A. Lovell Federal Health Care Center Fund (in this
			 section referred to as the Fund).
							(2)ElementsThe Fund shall consist of the
			 following:
								(A)Amounts transferred to the Fund by the
			 Secretary of Defense, in consultation with the Secretary of the Navy, from
			 amounts authorized to be appropriated for the Department of Defense.
								(B)Amounts transferred to the Fund by the
			 Secretary of Veterans Affairs from amounts authorized to be appropriated for
			 the Department of Veterans Affairs.
								(C)Amounts transferred to the Fund from
			 medical care collections under paragraph (4).
								(3)Determination of amounts transferred
			 generallyThe amount
			 transferred to the Fund by each of the Secretary of Defense and the Secretary
			 of Veterans Affairs under subparagraphs (A) and (B), as applicable, of
			 paragraph (2) each fiscal year shall be such amount, as determined by a
			 methodology jointly established by the Secretary of Defense and the Secretary
			 of Veterans Affairs for purposes of this subsection, that reflects the
			 mission-specific activities, workload, and costs of provision of health care at
			 the Captain James A. Lovell Federal Health Care Center of the Department of
			 Defense and the Department of Veterans Affairs, respectively.
							(4)Transfers from medical care
			 collections
								(A)In generalAmounts collected under the authorities
			 specified in subparagraph (B) for health care provided at the Captain James A.
			 Lovell Federal Health Care Center may be transferred to the Fund under
			 paragraph (2)(C).
								(B)AuthoritiesThe authorities specified in this
			 subparagraph are the following:
									(i)Section 1095 of title 10, United States
			 Code.
									(ii)Section 1729 of title 38, United States
			 Code.
									(iii)Public Law 87–693, popularly known as the
			 Federal Medical Care Recovery Act (42 U.S.C. 2651 et
			 seq.).
									(5)AdministrationThe Fund shall be administered in
			 accordance with such provisions of the executive agreement required by section
			 1042 as the Secretary of Defense and the Secretary of Veterans Affairs shall
			 jointly include in the executive agreement. Such provisions shall provide for
			 an independent review of the methodology established under paragraph
			 (3).
							(c)Availability
							(1)In generalFunds transferred to the Fund under
			 subsection (b) shall be available to fund the operations of the Captain James
			 A. Lovell Federal Health Care Center, including capital equipment, real
			 property maintenance, and minor construction projects that are not required to
			 be specifically authorized by law under section 2805 of title 10, United States
			 Code, or section 8104 of title 38, United States Code.
							(2)LimitationThe availability of funds transferred to
			 the Fund under subsection (b)(2)(C) shall be subject to the provisions of
			 section 1729A of title 38, United States Code.
							(3)Period of availability
								(A)In generalExcept as provided in subparagraph (B),
			 funds transferred to the Fund under subsection (b) shall be available under
			 paragraph (1) for one fiscal year after transfer.
								(B)ExceptionOf an amount transferred to the Fund under
			 subsection (b), an amount not to exceed two percent of such amount shall be
			 available under paragraph (1) for two fiscal years after transfer.
								(d)Financial reconciliationThe executive agreement required by section
			 1042 shall provide for the development and implementation of an integrated
			 financial reconciliation process that meets the fiscal reconciliation
			 requirements of the Department of Defense, the Department of the Navy, and the
			 Department of Veterans Affairs. The process shall permit each of the Department
			 of Defense, the Department of Navy, and the Department of Veterans Affairs to
			 identify their fiscal contributions to the Fund, taking into consideration
			 accounting, workload, and financial management differences.
						(e)Annual reportThe Secretary of Defense, in consultation
			 with the Secretary of the Navy, and the Secretary of Veterans Affairs shall
			 jointly provide for an annual independent review of the Fund for at least three
			 years after the date of the enactment of this Act. Such review shall include
			 detailed statements of the uses of amounts of the Fund and an evaluation of the
			 adequacy of the proportional share contributed to the Fund by each of the
			 Secretary of Defense and the Secretary of Veterans Affairs.
						(f)TerminationThe authorities in this section shall
			 terminate on September 30, 2015.
						1046.Eligibility of members of the uniformed
			 services for care and services at the Captain James A. Lovell Federal Health
			 Care Center
						(a)In generalFor purposes of eligibility for health care
			 under chapter 55 of title 10, United States Code, the Captain James A. Lovell
			 Federal Health Care Center may be treated as a facility of the uniformed
			 services to the extent provided under subsection (b) in the executive agreement
			 required by section 1042.
						(b)Additional elementsThe executive agreement required by section
			 1042 may include provisions as follows:
							(1)To establish an integrated priority list
			 for access to health care at the Captain James A. Lovell Federal Health Care
			 Center, which list shall—
								(A)integrate the respective health care
			 priority lists of the Secretary of Defense and the Secretary of Veterans
			 Affairs; and
								(B)take into account categories of
			 beneficiaries, enrollment program status, and such other matters as the
			 Secretary of Defense and the Secretary of Veterans Affairs jointly consider
			 appropriate.
								(2)To incorporate any resource-related
			 limitations for access to health care at the Captain James A. Lovell Federal
			 Health Care Center that the Secretary of Defense may establish for purposes of
			 administering space-available eligibility for care in facilities of the
			 uniformed services under chapter 55 of title 10, United States Code.
							(3)To allocate financial responsibility for
			 care provided at the Captain James A. Lovell Federal Health Care Center for
			 individuals who are eligible for care under both chapter 55 of title 10, United
			 States Code, and title 38, United States Code.
							(4)To waive the applicability to the Captain
			 James A. Lovell Federal Health Care Center of any provision of section 8111(e)
			 of title 38, United States Code, that the Secretary of Defense and the
			 Secretary of Veterans Affairs shall jointly specify.
							1047.Extension of DOD–VA Health Care Sharing
			 Incentive FundSection
			 8111(d)(3) of title 38, United States Code, is amended by striking
			 September 30, 2010 and inserting September 30,
			 2015.
					FMiscellaneous Requirements, Authorities,
			 and Limitations
					1051.Congressional earmarks relating to the
			 Department of Defense
						(a)Report on recurring earmarks
							(1)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report setting forth a list of each
			 congressional earmark that has been included in a national defense
			 authorization Act for three or more consecutive fiscal years as of the national
			 defense authorization Act for fiscal year 2010.
							(2)ElementsThe report required by paragraph (1) shall
			 include the following:
								(A)A description of the extent to which
			 competitive or merit-based procedures were used to award funding, or to enter
			 into a contract, grant, or other agreement, pursuant to each congressional
			 earmark listed in the report.
								(B)An identification of the specific
			 contracting vehicle used for each such earmark.
								(C)In the case of any congressional earmark
			 listed in the report for which competitive or merit-based procedures were not
			 used to award funding, or to enter the contract, grant, or other agreement, a
			 statement of the reasons competitive or merit-based procedures were not
			 used.
								(b)DoD Inspector General audit of
			 earmarksThe Inspector
			 General of the Department of Defense shall conduct an audit of contracts,
			 grants, or other agreements pursuant to congressional earmarks of Department of
			 Defense funds to determine whether or not the recipients of such earmarks are
			 complying with requirements of Federal law on the use of appropriated funds to
			 influence, whether directly or indirectly, congressional action on any
			 legislation or appropriation matter pending before Congress.
						(c)DefinitionsIn this section:
							(1)The term congressional earmark
			 means any congressionally directed spending item (Senate) or congressional
			 earmark (House of Representatives) on the list published in compliance with
			 rule XLIV of the Standing Rules of the Senate or rule XXI of the Rules of the
			 House of Representatives.
							(2)The term national defense
			 authorization Act means an Act authorizing funds for a fiscal year for
			 the military activities of the Department of Defense, and for other
			 purposes.
							1052.National strategic five-year plan for
			 improving the nuclear forensic and attribution capabilities of the United
			 States
						(a)In generalThe President, with the participation of
			 the officials specified in subsection (c), shall develop a national strategic
			 plan for improving over a five-year period the nuclear forensic and attribution
			 capabilities of the United States and the methods, capabilities, and capacity
			 for nuclear materials forensics and attribution.
						(b)ElementsThe plan required under subsection (a)
			 shall include the following:
							(1)An investment plan to support nuclear
			 materials forensics and attribution.
							(2)Recommendations with respect to—
								(A)the allocation of roles and
			 responsibilities for pre-detonation, detonation, and post-detonation
			 activities; and
								(B)methods for the attribution of nuclear or
			 radiological material to the source when such material is intercepted by the
			 United States, foreign governments, or international bodies or is dispersed in
			 the course of a terrorist attack or other nuclear or radiological
			 explosion.
								(c)OfficialsThe officials specified in this subsection
			 are the following:
							(1)The Secretary of Homeland Security.
							(2)The Secretary of Defense.
							(3)The Secretary of Energy.
							(4)The Attorney General.
							(5)The Secretary of State.
							(6)The Director of National
			 Intelligence.
							(7)Such other officials as the President
			 considers appropriate.
							(d)Submittal to CongressNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to Congress the plan
			 required under subsection (a).
						1053.One-year extension of authority to offer
			 and make rewards for assistance in combating terrorism through government
			 personnel of allied forcesSection 127b(c)(3)(C) of title 10, United
			 States Code, is amended by striking September, 30, 2009 and
			 inserting September, 30, 2010.
					1054.Business process reengineering
						(a)New programsSection 2222 of title 10, United States
			 Code, is amended—
							(1)in subsection (a)—
								(A)by redesignating paragraphs (1) and (2) as
			 paragraphs (2) and (3), respectively;
								(B)by inserting before paragraph (2), as
			 redesignated by subparagraph (A) of this subsection, the following new
			 paragraph (1):
									
										(1)the appropriate chief management officer
				for the defense business system modernization has determined whether or
				not—
											(A)the defense business system modernization
				is in compliance with the enterprise architecture developed under subsection
				(c); and
											(B)appropriate business process reengineering
				efforts have been undertaken to ensure that—
												(i)the business process to be supported by the
				defense business system modernization will be as streamlined and efficient as
				practicable; and
												(ii)the need to tailor commercial-off-the-shelf
				systems to meet unique requirements or incorporate unique interfaces has been
				eliminated or reduced to the maximum extent
				practicable;
												;
				
								(C)in paragraph (2), as redesignated by
			 subparagraph (A) of this subsection, by striking subparagraph (A) and inserting
			 the following new subparagraph (A):
									
										(A)has been determined by the appropriate
				chief management officer to be in compliance with the requirements of paragraph
				(1);
										;
				and
								(D)in paragraph (3), as redesignated by
			 subparagraph (A) of this paragraph, by striking the certification by the
			 approval authority is and inserting the certification by the
			 approval authority and the determination by the chief management officer
			 are; and
								(2)in subsection (f)—
								(A)by redesignating paragraphs (1) through (5)
			 as subparagraphs (A) through (E), respectively;
								(B)by inserting (1) before
			 The Secretary of Defense;
								(C)in subparagraph (E) of paragraph (1), as
			 designated by this paragraph, by striking paragraphs (1) through
			 (4) and inserting subparagraphs (A) through (D);
			 and
								(D)by adding at the end the following new
			 paragraph (2):
									
										(2)For purposes of subsection (a), the
				appropriate chief management officer for a defense business system
				modernization is as follows:
											(A)In
				the case of an Army program, the Chief Management Officer of the Army.
											(B)In
				the case of a Navy program, the Chief Management Officer of the Navy.
											(C)In
				the case of an Air Force program, the Chief Management Officer of the Air
				Force.
											(D)In
				the case of a program of a Defense Agency, the Deputy Chief Management Officer
				of the Department of Defense.
											(E)In
				the case of a program that will support the business processes of more than one
				military department or Defense Agency, the Deputy Chief Management Officer of
				the Department of
				Defense.
											.
								(b)Ongoing programs
							(1)In generalNot later than one year after the date of
			 the enactment of this Act, the appropriate chief management officer for each
			 defense business system modernization approved by the Defense Business Systems
			 Management Committee before the date of the enactment of this Act that will
			 have a total cost in excess of $100,000,000 shall review such defense business
			 system modernization to determine whether or not appropriate business process
			 reengineering efforts have been undertaken to ensure that—
								(A)the business process to be supported by
			 such defense business system modernization will be as streamlined and efficient
			 as practicable; and
								(B)the need to tailor commercial-off-the-shelf
			 systems to meet unique requirements or incorporate unique interfaces has been
			 eliminated or reduced to the maximum extent practicable.
								(2)Action on finding of lack of reengineering
			 effortsIf the appropriate
			 chief management officer determines that appropriate business process
			 reengineering efforts have not been undertaken with regard to a defense
			 business system modernization as described in paragraph (1), that chief
			 management officer—
								(A)shall develop a plan to undertake business
			 process reengineering efforts with respect to the defense business system
			 modernization; and
								(B)may direct that the defense business system
			 modernization be restructured or terminated, if necessary to meet the
			 requirements of paragraph (1).
								(3)DefinitionsIn this subsection:
								(A)The term appropriate chief management
			 officer, with respect to a defense business system modernization, has
			 the meaning given that term in paragraph (2) of subsection (f) of section 2222
			 of title 10, United States Code (as amended by subsection (a)(2) of this
			 section).
								(B)The term defense business system
			 modernization has the meaning given that term in subsection (j)(3) of
			 section 2222 of title 10, United States Code.
								1055.Responsibility for preparation of biennial
			 global positioning system report
						(a)In
			 generalSection 2281(d) of title 10, United States Code, is
			 amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 the Secretary of Defense and inserting the Deputy
			 Secretary of Defense and the Deputy Secretary of Transportation, in their
			 capacity as co-chairs of the National Executive Committee for Space-Based
			 Positioning, Navigation, and Timing,; and
								(B)by striking
			 the Committee on Armed Services of the Senate and the Committee on Armed
			 Services of the House of Representatives and inserting the
			 Committees on Armed Services and Commerce, Science, and Transportation of the
			 Senate and the Committees on Armed Services, Energy and Commerce, and
			 Transportation and Infrastructure of the House of Representatives;
			 and
								(2)by striking
			 paragraph (2) and inserting the following new paragraph (2):
								
									(2)In preparing each report required
				under paragraph (1), the Deputy Secretary of Defense and the Deputy Secretary
				of Transportation, in their capacity as co-chairs of the National Executive
				Committee for Space-Based Positioning, Navigation, and Timing, shall consult
				with the Secretary of Defense, the Secretary of State, the Secretary of
				Transportation, and the Secretary of Homeland
				Security.
									.
							(b)Technical amendmentsParagraph (1)(B)(ii) of such section is
			 amended—
							(1)by inserting validated
			 before performance requirements; and
							(2)by inserting in accordance with
			 Office of Management and Budget Circular A–109 after
			 Plan.
							1056.Additional subpoena authority for the
			 Inspector General of the Department of DefenseSection 8 of the Inspector General Act of
			 1978 (5 U.S.C. App. 8) is amended by adding at the end the following new
			 subsection:
						
							(i)(1)The Inspector General of the Department of
				Defense is authorized to require by subpoena the attendance and testimony of
				witnesses necessary to carry out an audit or investigation pursuant to the
				authorities of this Act.
								(2)A
				subpoena issued under this subsection, in the case of contumacy or refusal to
				obey, shall be enforceable by order of any appropriate United States district
				court.
								(3)The Inspector General shall consult with
				the Attorney General before issuing any subpoena under this section, and shall
				not proceed with the issuance of such a subpoena if the Attorney General
				objects.
								.
					1057.Reports on bandwidth requirements for major
			 defense acquisition programs and major system acquisition
			 programsSection 1047(d) of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4603; 10 U.S.C. 2366b note) is amended—
						(1)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively, and by indenting such subparagraphs,
			 as so redesignated, four ems from the left margin;
						(2)by striking The Secretary
			 and inserting the following:
							
								(1)In generalThe
				Secretary
								;
				and
						(3)by adding at the end the following:
							
								(2)ReportsNot later than January 1 each year, the
				Secretary of Defense and the Director of National Intelligence shall each
				submit to the congressional defense committees, the Select Committee on
				Intelligence of the Senate, and the Permanent Select Committee on Intelligence
				of the House of Representatives a report on any determinations made under
				paragraph (1) with respect to meeting the bandwidth requirements for major
				defense acquisition programs and major system acquisition programs during the
				preceding fiscal
				year.
								.
						1058.Multiyear contracts under pilot program on
			 commercial fee-for-service air refueling support for the Air Force
						(a)Multiyear contracts
			 authorizedThe Secretary of
			 the Air Force may enter into one or more multiyear contracts, beginning with
			 the fiscal year 2011 program year, for purposes of conducting the pilot program
			 on utilizing commercial fee-for-service air refueling tanker aircraft for Air
			 Force operations required by section 1081 of the National Defense Authorization
			 Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 335).
						(b)Compliance with law applicable to multiyear
			 contractsAny contract
			 entered into under subsection (a) shall be entered into in accordance with the
			 provisions of section 2306c of title 10, United States Code, except
			 that—
							(1)the term of the contract may not be more
			 than 8 years;
							(2)notwithstanding subsection 2306c(b) of
			 title 10, United States Code, the authority under subsection 2306c(a) of title
			 10, United States Code, shall apply to the fee-for-service air refueling pilot
			 program;
							(3)the contract may contain a clause setting
			 forth a cancellation ceiling in excess of $100,000,000; and
							(4)the contract may provide for an unfunded
			 contingent liability in excess of $20,000,000.
							(c)Compliance with law applicable to service
			 contractsA contract entered
			 into under subsection (a) shall be entered into in accordance with the
			 provisions of section 2401 of title 10, United States Code, except that—
							(1)the Secretary shall not be required to
			 certify to the congressional defense committees that the contract is the most
			 cost-effective means of obtaining commercial fee-for-service air refueling
			 tanker aircraft for Air Force operations; and
							(2)the Secretary shall not be required to
			 certify to the congressional defense committees that there is no alternative
			 for meeting urgent operational requirements other than making the
			 contract.
							(d)Limitation on amountThe amount of a contract under subsection
			 (a) may not exceed $999,999,999.
						(e)Provision of government
			 insuranceA commercial air
			 operator contracting with the Department of Defense under the pilot program
			 referred to in subsection (a) shall be eligible to receive government provided
			 insurance pursuant to chapter 443 of title 49, United States Code, if
			 commercial insurance is unavailable on reasonable terms and conditions.
						1059.Additional
			 duty for advisory panel on Department of Defense capabilities for support of
			 civil authorities after certain incidentsSection 1082(d) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 337) is
			 amended by—
						(1)redesignating
			 paragraphs (7) and (8) as paragraphs (9) and (10), respectively;
						(2)in paragraph (4),
			 by striking other department and inserting other
			 departments; and
						(3)by inserting
			 after paragraph (6) the following new paragraphs:
							
								(7)assess the
				adequacy of the process and methodology by which the Department of Defense
				establishes, maintains, and resources dedicated, special, and general purpose
				forces for conducting operations described in paragraph (1);
								(8)assess the
				adequacy of the resources planned and programmed by the Department of Defense
				to ensure the preparedness and capability of dedicated, special, and general
				purpose forces for conducting operations described in paragraph
				(1);
								.
						GReports
					1071.National intelligence estimate on nuclear
			 aspirations of non-state entities and nuclear weapons and related programs in
			 non-nuclear-weapons states and countries not parties to the Nuclear
			 Non-Proliferation Treaty
						(a)In generalThe Director of National Intelligence shall
			 prepare a national intelligence estimate (NIE) on the following:
							(1)The nuclear weapons programs and any
			 related programs of countries that are non-nuclear-weapons state parties to the
			 Treaty on Non-Proliferation of Nuclear Weapons, done at Washington, London, and
			 Moscow July 1, 1968, and entered into force March 5, 1970 (commonly known as
			 the Nuclear Non-Proliferation Treaty) and countries that are not
			 parties to the Treaty.
							(2)The nuclear weapons aspirations of such
			 non-state entities as the Director considers appropriate to include in the
			 estimate.
							(b)ElementsThe national intelligence estimate required
			 under subsection (a) shall include, with respect to each country described in
			 subsection (a)(1) and each non-state entity referred to in subsection (a)(2),
			 the following:
							(1)A statement of the number of nuclear
			 weapons possessed by such country or non-state entity.
							(2)An estimate of the total number of nuclear
			 weapons that such country or non-state entity seeks to obtain and, in the case
			 of such non-state entity, an assessment of the extent to which such non-state
			 entity is seeking to develop a nuclear weapon or device or radiological
			 dispersion device.
							(3)A description of the technical
			 characteristics of any nuclear weapons possessed by such country or non-state
			 entity.
							(4)A description of nuclear weapons designs
			 available to such country or non-state entity.
							(5)A description of any sources of assistance
			 with respect to nuclear weapons design provided to such country or non-state
			 entity.
							(6)An assessment of the annual capability of
			 such country and non-state entity to produce new or newly designed nuclear
			 weapons.
							(7)A description of the type of fissile
			 materials used in any nuclear weapons possessed by such country or non-state
			 entity.
							(8)An description of the location and
			 production capability of any fissile materials production facilities in such
			 country or controlled by such non-state entity, the current status of any such
			 facilities, and any plans by such country or non-state entity to develop such
			 facilities.
							(9)An identification of the source of any
			 fissile materials used by such country or non-state entity, if such materials
			 are not produced in facilities referred to in paragraph (8).
							(10)A description of any delivery systems
			 available to such country or non-state entity and an assessment of whether
			 nuclear warheads have been mated to any such delivery system.
							(11)An assessment of the physical security of
			 the storage facilities for nuclear weapons in such country or controlled by
			 such non-state entity.
							(12)An assessment of whether such country or
			 non-state entity is modernizing or otherwise improving the safety, security,
			 and reliability of the nuclear weapons stockpile of such country or non-state
			 entity.
							(13)In the case of a country, an assessment of
			 the policy of such country on the employment and use of nuclear weapons.
							(c)Submittal to Congress
							(1)In generalExcept as provided in paragraph (2), the
			 Director of National Intelligence shall submit to the congressional defense
			 committees, the Select Committee on Intelligence of the Senate, and the
			 Permanent Select Committee on Intelligence of the House of Representatives the
			 national intelligence estimate required under subsection (a) by not later than
			 September 1, 2010.
							(2)Notification of delay in
			 submittalIf the Director of
			 National Intelligence determines that it will not be possible for the Director
			 to submit the national intelligence estimate by September 1, 2010, the Director
			 shall, not later than August 1, 2010, submit to the committees specified in
			 paragraph (1) a notice—
								(A)that the national intelligence estimate
			 will not be submitted by September 1, 2010; and
								(B)setting forth the date by which the
			 Director will submit the national intelligence estimate.
								1072.Comptroller General of the United States
			 assessment of military whistleblower protections
						(a)ReviewThe Comptroller General of the United
			 States shall conduct a review of military whistleblower protections afforded to
			 members of the Armed Services by the Department of Defense. The review shall
			 include an analysis of the following:
							(1)A sample of military whistleblower cases at
			 the Office of the Inspector General of the Department of Defense, as well as
			 one or more Offices of the Inspector General of a military department (as
			 selected by the Comptroller General for the purposes of this section).
							(2)Department-wide efforts to educate and
			 inform members of the Armed Forces about the protections provided to them under
			 section 1034 of title 10, United States Code.
							(3)A sample of
			 military whistleblower reprisal appeals (as selected by the Comptroller General
			 for the purposes of this section) heard by the Boards for the Correction of
			 Military Records referred to in section 1552 of title 10, United States Code,
			 of each military department.
							(b)ReportNot later than December 1, 2009, the
			 Comptroller General shall submit a report on the review and analysis conducted
			 under subsection (a) to the Chairman and Ranking Minority Member of each of the
			 following:
							(1)The Committees on Armed Services, Homeland
			 Security and Governmental Affairs, and the Judiciary of the Senate.
							(2)The Committees on Armed Services, Homeland
			 Security, and the Judiciary of the House of Representatives.
							1073.Report on
			 re-determination process for permanently incapacitated dependents of retired
			 and deceased members of the Armed ForcesNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report on the re-determination process of the Department of Defense used to
			 determine the eligibility of permanently incapacitated dependents of retired
			 and deceased members of the Armed Forces for benefits provided under laws
			 administered by the Secretary. The report shall include the following:
						(1)An assessment of
			 the re-determination process, including the following:
							(A)The rationale for
			 requiring a quadrennial recertification of financial support after issuance of
			 a permanent identification card to a permanently incapacitated
			 dependent.
							(B)The
			 administrative and other burdens the quadrennial recertification imposes on the
			 affected sponsor and dependents, especially after the sponsor becomes ill,
			 incapacitated, or deceased.
							(C)The extent to
			 which the quadrennial recertification undermines the utility of issuing a
			 permanent identification card.
							(D)The extent of the
			 consequences entailed in eliminating the requirement for quadrennial
			 recertification.
							(2)Specific
			 recommendations for the following:
							(A)Improving the
			 efficiency of the recertification process.
							(B)Minimizing the
			 burden of such process on the sponsors of such dependents.
							(C)Eliminating the
			 requirement for quadrennial recertification.
							1074.Comptroller
			 General review of spending in the final quarter of fiscal year 2009 by the
			 Department of Defense
						(a)Review of
			 spending by the Comptroller GeneralThe Comptroller General of
			 the United States shall conduct a review of the obligations and expenditures of
			 the Department of Defense in the final quarter of fiscal year 2009, as compared
			 to the obligations and expenditures of the Department in the first three
			 quarters of that fiscal year, to determine if policies with respect to spending
			 by the Department contribute to hastened year-end spending and poor use or
			 waste of taxpayer dollars.
						(b)ReportNot
			 later than the earlier of March 30, 2010, or the date that is 180 days after
			 the date of the enactment of this Act, the Comptroller General shall submit to
			 Congress a report containing—
							(1)the results of
			 the review conducted under subsection (a); and
							(2)any
			 recommendations of the Comptroller General with respect to improving the
			 policies pursuant to which amounts appropriated to the Department of Defense
			 are obligated and expended in the final quarter of the fiscal year.
							1075.Report on Air
			 America
						(a)DefinitionsIn this section:
							(1)Air
			 AmericaThe term Air America means Air America,
			 Incorporated.
							(2)Associated
			 companyThe term associated company means any entity
			 associated with, predecessor to, or subsidiary to Air America, including Air
			 Asia Company Limited, CAT Incorporated, Civil Air Transport Company Limited,
			 and the Pacific Division of Southern Air Transport during the period when such
			 an entity was owned and controlled by the United States Government.
							(b)Report on
			 retirement benefits for former employees of Air America
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of National Intelligence shall submit to Congress a
			 report on the advisability of providing Federal retirement benefits to United
			 States citizens for the service of such citizens prior to 1977 as employees of
			 Air America or an associated company during a period when Air America or the
			 associated company was owned or controlled by the United States Government and
			 operated or managed by the Central Intelligence Agency.
							(2)Report
			 ElementsThe report required by paragraph (1) shall include the
			 following:
								(A)The history of Air
			 America and the associated companies prior to 1977, including a description
			 of—
									(i)the
			 relationship between Air American and the associated companies and the Central
			 Intelligence Agency or any other element of the United States
			 Government;
									(ii)the
			 workforce of Air America and the associated companies;
									(iii)the missions
			 performed by Air America, the associated companies, and their employees for the
			 United States; and
									(iv)the
			 casualties suffered by employees of Air America and the associated companies in
			 the course of their employment.
									(B)A description
			 of—
									(i)the
			 retirement benefits contracted for or promised to the employees of Air America
			 and the associated companies prior to 1977;
									(ii)the
			 contributions made by such employees for such benefits;
									(iii)the retirement
			 benefits actually paid such employees;
									(iv)the entitlement
			 of such employees to the payment of future retirement benefits; and
									(v)the
			 likelihood that such employees will receive any future retirement
			 benefits.
									(C)An assessment of
			 the difference between—
									(i)the
			 retirement benefits that former employees of Air America and the associated
			 companies have received or will receive by virtue of their employment with Air
			 America and the associated companies; and
									(ii)the
			 retirement benefits that such employees would have received or be eligible to
			 receive if such employment was deemed to be employment by the United States
			 Government and their service during such employment was credited as Federal
			 service for the purpose of Federal retirement benefits.
									(D)(i)Any recommendations
			 regarding the advisability of legislative action to treat such employment as
			 Federal service for the purpose of Federal retirement benefits in light of the
			 relationship between Air America and the associated companies and the United
			 States Government and the services and sacrifices of such employees to and for
			 the United States.
									(ii)If legislative action is
			 considered advisable under clause (i), a proposal for such action and an
			 assessment of its costs.
									(E)The opinions of
			 the Director of the Central Intelligence Agency, if any, on any matters covered
			 by the report that the Director of the Central Intelligence Agency considers
			 appropriate.
								(3)Assistance of
			 Comptroller GeneralThe Comptroller General of the United States
			 shall, upon the request of the Director of National Intelligence and in a
			 manner consistent with the protection of classified information, assist the
			 Director in the preparation of the report required by paragraph (1).
							(4)FormThe
			 report required by paragraph (1) shall be submitted in unclassified form, but
			 may include a classified annex.
							1076.Report on
			 criteria for selection of strategic embarkation ports and ship layberthing
			 locations
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Commander of the United States Transportation Command shall
			 submit to the congressional defense committees a report with criteria for the
			 selection of strategic embarkation ports and ship layberth locations.
						(b)Development of
			 criteriaThe criteria included in the report required under
			 subsection (a) shall—
							(1)prioritize the
			 facilitation of strategic deployment and reduction of combatant commander force
			 closure timelines;
							(2)take into
			 account—
								(A)time required to
			 crew, activate, and sail sealift vessels to embarkation ports;
								(B)distance and
			 travel times for the forces from assigned installation to embarkation
			 ports;
								(C)availability of
			 adequate infrastructure to transport forces from assigned installation to
			 embarkation ports; and
								(D)time required to
			 move forces from embarkation ports to likely areas of force deployment around
			 the world; and
								(3)inform the
			 selection of strategic embarkation ports and the procurement of ship
			 layberthing services.
							1077.Report on
			 defense travel simplification
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a report setting forth
			 a comprehensive plan to simplify defense travel.
						(b)ElementsThe
			 report required under subsection (a) shall include the following:
							(1)A comprehensive
			 discussion of aspects of the Department of Defense travel system that are most
			 confusing, inefficient, and in need of revision.
							(2)Critical review
			 of opportunities to streamline and simplify defense travel policies and to
			 reduce travel-related costs to the Department of Defense.
							(3)Options to
			 leverage industry capabilities that could enhance management responsiveness to
			 changing markets.
							(4)A discussion of
			 pilot programs that could be undertaken to prove the merit of improvements
			 identified in accomplishing actions specified in paragraphs (1) and (2),
			 including recommendations for legislative authority.
							(5)Such
			 recommendations and an implementation plan for legislative or administrative
			 action as the Secretary of Defense considers appropriate to improve defense
			 travel.
							1078.Report on
			 modeling and simulation activities of United States Joint Forces
			 Command
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense, working through the Director for Defense
			 Research and Engineering, the Assistant Secretary of Defense for Manufacturing
			 and Industrial Base, and the Commander of the United States Joint Forces
			 Command, shall submit to the congressional defense committees a report that
			 describes current and planned efforts to support and enhance the defense
			 modeling and simulation technological and industrial base, including in
			 academia, industry, and government.
						(b)ElementsThe
			 report required under subsection (a) shall include the following:
							(1)An assessment of
			 the current and future domestic defense modeling and simulation technological
			 and industrial base and its ability to meet current and future defense
			 requirements.
							(2)A description of
			 current and planned programs and activities of the Department of Defense to
			 enhance the ability of the domestic defense modeling and simulation industrial
			 base to meet current and future defense requirements.
							(3)A description of
			 current and planned Department of Defense activities in cooperation with
			 Federal, State, and local government organizations that promote the enhancement
			 of the ability of the domestic defense modeling and simulation industrial base
			 to meet current and future defense requirements.
							(4)A comparative
			 assessment of current and future global modeling and simulation capabilities
			 relative to those of the United States in areas related to defense applications
			 of modeling and simulation.
							(5)An identification
			 of additional authorities or resources related to technology transfer,
			 establishment of public-private partnerships, coordination with regional,
			 State, or local initiatives, or other activities that would be required to
			 enhance efforts to support the domestic defense modeling and simulation
			 industrial base.
							(6)Other matters as
			 determined appropriate by the Secretary.
							1079.Report on
			 enabling capabilities for special operations forces
						(a)Report
			 requiredNot later than 270 days after the date of the enactment
			 of this Act, the Commander of the United States Special Operations Command,
			 jointly with the commanders of the combatant commands and the chiefs of the
			 services, shall submit to the Secretary of Defense and the Chairman of the
			 Joint Chiefs of Staff a report on the availability of enabling capabilities to
			 support special operations forces requirements.
						(b)Matters To be
			 includedThe report required under subsection (a) shall include
			 the following:
							(1)An identification
			 of the requirements for enabling capabilities for conventional forces and
			 special operations forces globally, including current and projected needs in
			 Iraq, Afghanistan, and other theaters of operation.
							(2)A description of
			 the processes used to prioritize and allocate enabling capabilities to meet the
			 mission requirements of conventional forces and special operations
			 forces.
							(3)An identification
			 and description of any shortfalls in enabling capabilities for special
			 operations forces by function, region, and quantity, as determined by the
			 Commander of the United States Special Operations Command and the commanders of
			 the geographic combatant commands.
							(4)An assessment of
			 the current inventory of these enabling capabilities within the military
			 departments and components and the United States Special Operations
			 Command.
							(5)An assessment of
			 whether there is a need to create additional enabling capabilities by function
			 and quantity.
							(6)An assessment of
			 the merits of creating additional enabling units, by type and quantity—
								(A)within the
			 military departments; and
								(B)within the United
			 States Special Operations Command.
								(7)Recommendations
			 for meeting the current and future enabling force requirements of the United
			 States Special Operations Command, including an assessment of the increases in
			 endstrength, equipment, funding, and military construction that would be
			 required to support these recommendations.
							(8)Any other matters
			 the Commander of the United States Special Operations Command, the commanders
			 of the combatant commands, and the chiefs of the services consider useful and
			 relevant.
							(c)Report to
			 congressNot later than 30 days after receiving the report
			 required under subsection (a), the Secretary of Defense shall forward the
			 report to the congressional defense committees with any additional comments the
			 Secretary considers appropriate.
						HOther Matters
					1081.Transfer of Navy aircraft N40VT
						(a)Authority To transfer
							(1)AuthoritySubject to all applicable Federal laws and
			 regulations controlling the disposition of Federal property, the Secretary of
			 the Navy may transfer to Piasecki Aircraft Corporation of Essington,
			 Pennsylvania (in this section referred to as the transferee),
			 Navy aircraft N40VT (Bureau Number 163283) and associated components, test
			 equipment, and engines, previously specified as Government-furnished equipment
			 in contract N00019–00–C–0284.
							(2)Written agreementThe transfer under this subsection shall be
			 made by means of a written agreement.
							(3)Applicable
			 lawThe transfer or use of
			 military equipment is subject to all applicable United State laws and
			 regulations, including, but not limited to, the Arms Export Control Act, the
			 Export Administration Act of 1979, continued under Executive Order 12924,
			 International Traffic in Arms Regulations (22 C.F.R. 120 et seq.), Export
			 Administration Regulations (15 C.F.R. 730 et seq.), Foreign Assets Control
			 Regulations (31 C.F.R. 500 et seq.), and the Espionage Act.
							(b)Certification required for disposal of
			 combatant military equipmentNo military equipment described by
			 subsection (a) that is military equipment of a combatant command may be
			 transferred under subsection (a) unless the Chief of Staff of the Army, the
			 Chief of Naval Operations, the Chief of Staff of the Air Force, or the
			 Commandant of the Marine Corps, as applicable, certifies that such equipment is
			 not essential to the defense of the United States.
						(c)Condition of equipment To Be
			 transferredThe military
			 equipment transferred under subsection (a) shall be transferred in its current
			 as is condition. The Secretary is not required to repair or
			 alter the condition of any military equipment before transferring any interest
			 in such equipment under subsection (a).
						(d)Transfer at no cost to the United
			 StatesThe transfer of
			 military equipment under subsection (a) shall be made at no cost to the United
			 States. Any costs associated with the transfer shall be borne by the
			 transferee.
						(e)Government rightsThe Secretary shall include in the written
			 agreement under subsection (a)(2) such terms and conditions as the Secretary
			 considers appropriate—
							(1)to permit the United States to use any
			 future technologies derived from testing of military equipment transferred
			 under subsection (a), including upon the transfer of such military equipment to
			 a successor in interest of the transferee; and
							(2)to retain for the Government all technical
			 data rights associated with military equipment transferred under subsection
			 (a).
							(f)ConsiderationAs consideration for the transfer of
			 military equipment under subsection (a), the transferee shall provide
			 compensation to the United States, the value of which is equal to the fair
			 market value of such military equipment, as determined by the Secretary. The
			 Secretary may not delegate the authority to make the determination required by
			 the preceding sentence.
						(g)No liability for the United
			 StatesUpon the transfer of
			 military equipment under subsection (a), the United States shall not be liable
			 for any death, injury, loss, or damage that results from the use of such
			 military equipment by any person other than the United States.
						(h)Reverter upon breach of
			 conditionsThe Secretary
			 shall include in the written agreement under subsection (a)(2) the
			 following:
							(1)A condition that the transferee not
			 transfer any interest in, or transfer possession of, the military equipment
			 transferred under subsection (a) to any other party without the prior written
			 approval of the Secretary.
							(2)A condition that the transferee operate or
			 maintain, as applicable, the military equipment transferred under subsection
			 (a) in compliance with all applicable limitations and maintenance requirements
			 under law.
							(3)A condition that if the Secretary
			 determines at any time that the transferee has failed to comply with a
			 condition set forth in paragraph (1) or (2), all right, title, and interest in
			 and to the military equipment transferred under subsection (a), including any
			 repair or alteration of the military equipment by the transferee or otherwise,
			 shall revert to the United States, and the United States shall have the right
			 of immediate possession of the military equipment.
							(i)Limitation on transfer pending notice to
			 Congress
							(1)LimitationA transfer of military equipment under
			 subsection (a) may not occur until—
								(A)notice of the proposal to make the transfer
			 is sent to Congress; and
								(B)60 days of continuous session of Congress
			 have expired following the date on which such notice is sent to
			 Congress.
								(2)Calculation of continuous
			 sessionFor purposes of
			 paragraph (1)(B), the continuity of a session of Congress is broken only by an
			 adjournment of the Congress sine die, and the days on which the either House is
			 not in session because of adjournment of more than 3 days to a day certain are
			 excluded in the computation of such 60-day period.
							(j)Additional terms and
			 conditionsThe Secretary may
			 require such additional terms and conditions in connection with a transfer
			 under subsection (a) as the Secretary considers appropriate to protect the
			 interests of the United States.
						1082.Transfer of Big Crow aircraft
						(a)In generalThe Secretary of the Air Force may convey
			 to an appropriate private entity the right, title, and interest of the United
			 States in and to the Big Crow aircraft referred to in subsection (b) in order
			 to permit the continuation of the purpose of such aircraft at the time of their
			 retirement in and through such private entity after conveyance if the Secretary
			 and the Under Secretary of Defense for Acquisition, Technology, and Logistics
			 jointly determine that it is in the interests of the Department of Defense to
			 do so.
						(b)Covered Big Crow AircraftThe Big Crow aircraft referred to in this
			 subsection are the recently-retired aircraft as follows:
							(1)Big Crow aircraft NC–135E, tail number
			 55–3132.
							(2)Big Crow aircraft NC–135B, tail number
			 63–8050.
							(c)Conditions of conveyance
							(1)In generalAny conveyance of Big Crow aircraft under
			 subsection (a) shall be for such consideration as the Secretary considers
			 appropriate. The Secretary shall provide for any aircraft so conveyed to be
			 conveyed in as-is condition at the time of conveyance, with all
			 classified and other sensitive equipment removed from such aircraft before
			 conveyance.
							(2)No liability for the United
			 StatesNotwithstanding any
			 other provision of law, upon the conveyance of a Big Crow aircraft under
			 subsection (a), the United States shall not be liable for any death, injury,
			 loss, or damage that results from the use of the aircraft by any person other
			 than the United States.
							(d)Additional terms and
			 conditionsThe Secretary may
			 require such additional terms and conditions in connection with a conveyance
			 under this section as the Secretary considers appropriate to protect the
			 interests of the United States.
						1083.Plan for
			 sustainment of land-based solid rocket motor industrial base
						(a)In
			 generalThe Secretary of Defense shall review and establish a
			 plan to sustain the solid rocket motor industrial base, including the ability
			 to maintain and sustain currently deployed strategic and missile defense
			 systems and to maintain an intellectual and engineering capacity to support
			 next generation rocket motors, as needed.
						(b)Submission of
			 planNot later than March 1,
			 2010, the Secretary of Defense shall submit to the congressional defense
			 committees the plan required under subsection (a), together with an explanation
			 of how fiscal year 2010 funds will be used to sustain and support the plan and
			 a description of the funding in the future years defense program plan to
			 support the plan.
						1084.Pilot program on
			 use of service dogs for the treatment or rehabilitation of veterans with
			 physical or mental injuries or disabilities
						(a)FindingsCongress
			 makes the following findings:
							(1)The United States
			 owes a profound debt to those who have served the United States honorably in
			 the Armed Forces.
							(2)Disabled veterans
			 suffer from a range of physical and mental injuries and disabilities.
							(3)In 2008, the Army
			 reported the highest level of suicides among its soldiers since it began
			 tracking the rate 28 years before 2009.
							(4)A scientific
			 study documented in the 2008 Rand Report entitled Invisible Wounds of
			 War estimated that 300,000 veterans of Operation Enduring Freedom and
			 Operation Iraqi Freedom currently suffer from post-traumatic stress
			 disorder.
							(5)Veterans have
			 benefitted in multiple ways from the provision of service dogs.
							(6)The Department of
			 Veterans Affairs has been successfully placing guide dogs with the blind since
			 1961.
							(7)Thousands of dogs
			 around the country await adoption.
							(b)Program
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall commence a three-year
			 pilot program to assess the benefits, feasibility, and advisability of using
			 service dogs for the treatment or rehabilitation of veterans with physical or
			 mental injuries or disabilities, including post-traumatic stress
			 disorder.
						(c)Partnerships
							(1)In
			 generalThe Secretary shall carry out the pilot program by
			 partnering with nonprofit organizations that—
								(A)have experience
			 providing service dogs to individuals with injuries or disabilities;
								(B)do not charge
			 fees for the dogs, services, or lodging that they provide; and
								(C)are accredited by
			 a generally accepted industry-standard accrediting institution.
								(2)Reimbursement
			 of costsThe Secretary shall reimburse partners for costs
			 relating to the pilot program as follows:
								(A)For the first 50
			 dogs provided under the pilot program, all costs relating to the provision of
			 such dogs.
								(B)For dogs provided
			 under the pilot program after the first 50 dogs provided, all costs relating to
			 the provision of every other dog.
								(d)Participation
							(1)In
			 generalAs part of the pilot program, the Secretary shall provide
			 a service dog to a number of veterans with physical or mental injuries or
			 disabilities that is greater than or equal to the greater of—
								(A)200; and
								(B)the minimum
			 number of such veterans required to produce scientifically valid results with
			 respect to assessing the benefits and costs of the use of such dogs for the
			 treatment or rehabilitation of such veterans.
								(2)CompositionThe
			 Secretary shall ensure that—
								(A)half of the
			 participants in the pilot program are veterans who suffer primarily from a
			 mental health injury or disability; and
								(B)half of the
			 participants in the pilot program are veterans who suffer primarily from a
			 physical injury or disability.
								(e)StudyIn
			 carrying out the pilot program, the Secretary shall conduct a scientifically
			 valid research study of the costs and benefits associated with the use of
			 service dogs for the treatment or rehabilitation of veterans with physical or
			 mental injuries or disabilities. The matters studied shall include the
			 following:
							(1)The therapeutic
			 benefits to such veterans, including the quality of life benefits reported by
			 the veterans partaking in the pilot program.
							(2)The economic
			 benefits of using service dogs for the treatment or rehabilitation of such
			 veterans, including—
								(A)savings on health
			 care costs, including savings relating to reductions in hospitalization and
			 reductions in the use of prescription drugs; and
								(B)productivity and
			 employment gains for the veterans.
								(3)The effectiveness
			 of using service dogs to prevent suicide.
							(f)Reports
							(1)Annual report
			 of the SecretaryAfter each year of the pilot program, the
			 Secretary shall submit to Congress a report on the findings of the Secretary
			 with respect to the pilot program.
							(2)Final report by
			 the National Academy of SciencesNot later than 180 days after
			 the date of the completion of the pilot program, the National Academy of
			 Sciences shall submit to Congress a report on the results of the pilot
			 program.
							1085.Expansion of State
			 home care for parents of veterans who died while serving in Armed
			 ForcesIn administering
			 section 51.210(d) of title 38, Code of Federal Regulations, the Secretary of
			 Veterans Affairs shall permit a State home to provide services to, in addition
			 to non-veterans described in such subsection, a non-veteran any of whose
			 children died while serving in the Armed Forces.
					1086.Federal Employees
			 Retirement System age and retirement treatment for certain retirees of the
			 Armed Forces
						(a)Increase in
			 maximum age limit for positions subject to FERS
							(1)Law enforcement
			 officers and firefightersSection 3307(e) of title 5, United
			 States Code, is amended—
								(A)by striking
			 (e) The and inserting (e)(1) Except as provided in
			 paragraph (2), the; and
								(B)by adding at the
			 end the following:
									
										(2)The maximum age limit for an original
				appointment to a position as a firefighter or law enforcement officer (as
				defined by section 8401(14) or (17), respectively) shall be 47 years of age, in
				the case of an individual who on the effective date of such appointment is
				eligible to receive retired pay or retainer pay for military service, or
				pension or compensation from the Department of Veterans Affairs instead of such
				retired or retainer
				pay.
										.
								(2)Other
			 positionsThe maximum age limit for an original appointment to a
			 position as a member of the Capitol Police or Supreme Court Police, nuclear
			 materials courier (as defined under section 8401(33) of title 5, United States
			 Code), or customs and border protection officer (as defined in section 8401(36)
			 of title 5, United States Code) shall be 47 years of age, in the case of an
			 individual who on the effective date of such appointment is eligible to receive
			 retired pay or retainer pay for military service, or pension or compensation
			 from the Department of Veterans Affairs instead of such retired or retainer
			 pay.
							(b)Eligibility for
			 annuitySection 8412(d) of title 5, United States Code, is
			 amended—
							(1)in paragraph (1),
			 by striking or at the end;
							(2)in paragraph (2),
			 by adding or at the end; and
							(3)by inserting
			 after paragraph (2) the following:
								
									(3)after becoming 57 years of age and
				completing 10 years of service as a law enforcement officer, member of the
				Capitol Police or Supreme Court Police, firefighter, nuclear materials courier,
				customs or border protection officer, or any combination of such service
				totaling 10 years, if such employee—
										(A)is originally appointed to a position as a
				law enforcement officer, member of the Capitol Police or Supreme Court Police,
				firefighter, nuclear materials courier, or customs and border protection
				officer on or after the effective date of this paragraph under section 1083(e)
				of the National Defense Authorization Act for Fiscal Year 2010;
										(B)on the date that original appointment met
				the requirements of section 3307(e)(2) of this title or section 1083(a)(2) of
				the National Defense Authorization Act for Fiscal Year
				2010.
										.
							(c)Mandatory
			 separationSection 8425 of title 5, United States Code, is
			 amended—
							(1)in subsection
			 (b)(1), in the first sentence, by inserting , except that a law
			 enforcement officer, firefighter, nuclear materials courier, or customs and
			 border protection officer eligible for retirement under 8412(d)(3) shall be
			 separated from service on the last day of the month in which that employee
			 becomes 57 years of age  before the period;
							(2)in subsection
			 (c), in the first sentence, by inserting , except that a member of the
			 Capitol Police eligible for retirement under 8412(d)(3) shall be separated from
			 service on the last day of the month in which that employee becomes 57 years of
			 age  before the period; and
							(3)in subsection
			 (d), in the first sentence, by inserting , except that a member of the
			 Supreme Court Police eligible for retirement under 8412(d)(3) shall be
			 separated from service on the last day of the month in which that employee
			 becomes 57 years of age  before the period.
							(d)Computation of
			 basic annuitySection 8415(d) of title 5, United States Code, is
			 amended—
							(1)in paragraph (1),
			 by striking total service as and inserting civilian
			 service as a law enforcement officer, member of the Capitol Police or Supreme
			 Court Police, firefighter, nuclear materials courier, customs and border
			 protection officer, or air traffic controller that, in the aggregate,;
			 and
							(2)in paragraph (2),
			 by striking so much of such individual's total service as exceeds 20
			 years and inserting the remainder of such individual’s total
			 service.
							(e)Effective
			 dateThis section (including the amendments made by this section)
			 shall take effect 60 days after the date of the enactment of this Act and shall
			 apply to appointments made on or after that effective date.
						1087.Sense of
			 Congress on manned airborne irregular warfare platformsIt is the sense of Congress that the
			 Secretary of Defense should, with regard to the development of manned airborne
			 irregular warfare platforms, coordinate requirements for such weapons systems
			 with the military services, including the reserve components.
					1088.Extension of
			 sunset for Congressional Commission on the Strategic Posture of the United
			 States
						(a)FindingsCongress
			 makes the following findings:
							(1)Congress is
			 grateful for the service and leadership of the members of the bipartisan
			 Congressional Commission on the Strategic Posture of the United States, who,
			 pursuant to section 1062 of the National Defense Authorization Act for Fiscal
			 Year 2008 (Public Law 110–181; 122 Stat. 319), spent more than one year
			 examining the strategic posture of the United States in all of its aspects:
			 deterrence strategy, missile defense, arms control initiatives, and
			 nonproliferation strategies.
							(2)The Commission,
			 comprised of some of the most preeminent scholars and technical experts in the
			 United States in the subject matter, found a bipartisan consensus on these
			 issues in its Final Report made public on May 6, 2009.
							(3)Congress
			 appreciates the service of former Secretary of Defense William Perry, former
			 Secretary of Defense and Energy James Schlesinger, former Senator John Glenn,
			 former Congressman Lee Hamilton, Ambassador James Woolsey, Doctors John Foster,
			 Fred Ikle, Keith Payne, Morton Halperin, Ellen Williams, Bruce Tarter, and
			 Harry Cartland, and the United States Institute of Peace.
							(4)Congress values
			 the work of the Commission and pledges to work with President Barack Obama to
			 address the findings and review and consider the recommendations of the
			 Commission.
							(b)Extension of
			 sunsetSection 1062 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 122 Stat. 319) is amended—
							(1)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively;
							(2)in subsection
			 (h), as redesignated by paragraph (1), by striking September 30,
			 2009 and inserting September 30, 2010; and
							(3)by inserting
			 after subsection (e) the following new subsection:
								
									(f)Follow-on
				reportFollowing submittal of the report required in subsection
				(e), the Commission may conduct public outreach and discussion of the matters
				contained in the
				report.
									.
							1089.Additional members
			 and duties for independent panel to assess the quadrennial defense
			 review
						(a)FindingCongress
			 understands that the independent panel appointed by the Secretary of Defense
			 pursuant to section 118(f) of title 10, United States Code, will be comprised
			 of twelve members equally divided on a bipartisan basis.
						(b)Sense of
			 Congress on independent panelIt is the sense of Congress that
			 the independent panel appointed by the Secretary of Defense pursuant to section
			 118(f) of title 10, United States Code, should be comprised of members equally
			 divided on a bipartisan basis.
						(c)Additional
			 members
							(1)In
			 generalFor purposes of conducting the assessment of the 2009
			 quadrennial defense review under
			 section
			 118 of title 10, United States Code (in this section referred
			 to as the 2009 QDR), the independent panel established under
			 subsection (f) of such section (in this section referred to as the
			 Panel) shall include eight additional members to be appointed as
			 follows:
								(A)Two by the
			 chairman of the Committee on Armed Services of the House of
			 Representatives.
								(B)Two by the
			 chairman of the Committee on Armed Services of the Senate.
								(C)Two by the ranking
			 member of the Committee on Armed Services of the House of
			 Representatives.
								(D)Two by the ranking
			 member of the Committee on Armed Services of the Senate.
								(2)Period of
			 appointment; vacanciesAny vacancy in an appointment to the Panel
			 under paragraph (1) shall be filled in the same manner as the original
			 appointment.
							(d)Additional
			 duties of Panel for 2009 QDRIn addition to the duties of the
			 Panel under section 118(f) of title 10, United States Code, the Panel shall,
			 with respect to the 2009 QDR—
							(1)conduct an
			 independent assessment of a variety of possible force structures of the Armed
			 Forces, including the force structure identified in the report of the 2009 QDR;
			 and
							(2)make any recommendations it considers
			 appropriate for consideration.
							(e)Report of
			 Secretary of DefenseNot later than 30 days after the Panel
			 submits its report with respect to the 2009 QDR under section 118(f)(2) of
			 title 10, United States Code, the Secretary of Defense, after consultation with
			 the Chairman of the Joint Chiefs of Staff, shall submit to the congressional
			 defense committees any comments of the Secretary on the report of the
			 Panel.
						(f)TerminationThe
			 provisions of this section shall terminate on the day that is 45 days after the
			 date on which the Panel submits its report with respect to the 2009 QDR under
			 section 118(f)(2) of title 10, United States Code.
						1090.Contracting
			 improvements
						(a)DefinitionsIn this section—
							(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively; and
							(2)the terms
			 HUBZone small business concern, small business concern
			 , small business concern owned and controlled by service-disabled
			 veterans, and small business concern owned and controlled by
			 women have the same meanings as in section 3 of the Small Business Act
			 (15 U.S.C. 632).
							(b)Contracting
			 opportunitiesSection 31(b)(2)(B) of the Small Business Act (15
			 U.S.C. 657a(b)(2)(B)) is amended by striking shall and inserting
			 may.
						(c)Contracting
			 goalsSection 15(g)(1) of the Small Business Act (15 U.S.C.
			 644(g)(1)) is amended in the fourth sentence by inserting and
			 subcontract after not less than 3 percent of the total value of
			 all prime contract.
						(d)Mentor-protege
			 programsThe Administrator may establish mentor-protege programs
			 for small business concerns owned and controlled by service-disabled veterans,
			 small business concerns owned and controlled by women, and HUBZone small
			 business concerns modeled on the mentor-protege program of the Administration
			 for small business concerns participating in programs under section 8(a) of the
			 Small Business Act (15 U.S.C. 637(a)).
						1091.National
			 D–Day Memorial study
						(a)DefinitionsIn
			 this section:
							(1)AreaThe term Area means in the
			 National D–Day Memorial in Bedford, Virginia.
							(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
							(b)Study
							(1)In
			 generalThe Secretary shall conduct a study of the Area to
			 evaluate the national significance of the Area and suitability and feasibility
			 of designating the Area as a unit of the National Park System.
							(2)CriteriaIn
			 conducting the study required by paragraph (1), the Secretary shall use the
			 criteria for the study of areas for potential inclusion in the National Park
			 System in section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)).
							(3)ContentsThe
			 study required by paragraph (1) shall—
								(A)determine the
			 suitability and feasibility of designating the Area as a unit of the National
			 Park System;
								(B)include cost
			 estimates for any necessary acquisition, development, operation, and
			 maintenance of the Area; and
								(C)identify
			 alternatives for the management, administration, and protection of the
			 Area.
								(c)ReportSection
			 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct of the
			 study required by this section, except that the study shall be submitted to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate not later than 3 years
			 after the date on which funds are first made available for the study.
						XICivilian Personnel Matters
				APersonnel
					1101.Repeal of National Security Personnel
			 System; Department of Defense personnel authorities
						(a)Repeal of authority To establish National
			 Security Personnel SystemSection 9902 of title 5, United States
			 Code, is amended—
							(1)by striking subsections (a), (b), (c), (d),
			 (e), (i), and (j); and
							(2)by redesignating subsections (f), (g), and
			 (h) as subsections (d), (e), and (f) respectively.
							(b)Period for termination of National Security
			 Personnel System
							(1)Applicability of prior law to units in
			 NSPSNotwithstanding the
			 amendments made by this section, the provisions of section 9902 of title 5,
			 United States Code, as in effect on the day before the date of the enactment of
			 this Act, shall apply to organizational and functional units included in the
			 National Security Personnel System as of January 20, 2009, for a period of one
			 year after the date of the enactment of this Act.
							(2)Transition of units from NSPSThe Secretary of Defense shall ensure the
			 orderly transition of all organizational and functional units covered by
			 paragraph (1) from the National Security Personnel System by not later than one
			 year after the date of the enactment of this Act. The Secretary shall ensure
			 that no employee is subject to a reduction in pay as a result of such
			 transition.
							(3)Removal of limitation on pay
			 adjustmentNotwithstanding
			 section 9902(e)(7) of title 5, United States Code (as in effect on the day
			 before the date of the enactment of this Act), at the time of any annual
			 adjustment to pay schedules pursuant to section 5303 of such title during the
			 transitional period provided in paragraph (1), the rate of basic pay for each
			 employee described in section 9902(e)(7), as so in effect, shall be adjusted by
			 100 percent of the amount of such adjustment.
							(4)Current rules invalidAny rule or implementing issuance adopted
			 before the date of the enactment of this Act to implement any provision of
			 section 9902 of title 5, United States Code (other than subsections (d), (e),
			 and (f) of such section (as redesignated by subsection (a)(2))), shall cease to
			 be effective on the date that is one year after the date of the enactment of
			 this Act.
							(c)Authority relating to personnel management
			 and workforce incentivesSection 9902 of such title is further
			 amended by inserting before subsection (d), as redesignated by subsection
			 (a)(2) of this section, the following new subsections:
							
								(a)Personnel management(1)The Secretary may waive the requirements of
				chapter 33, and the regulations implementing such chapter, to the extent the
				Secretary considers appropriate to establish and implement regulations
				providing for the following:
										(A)Fair, credible, and transparent methods of
				establishing qualification requirements for, recruitment for, and appointments
				to employment positions.
										(B)Fair, credible, and transparent methods of
				assigning, reassigning, detailing, transferring, or promoting employees.
										(2)In implementing this subsection, the
				Secretary shall comply with the provisions of section 2302(b)(11), regarding
				veterans’ preference requirements, in a manner comparable to that in which such
				provisions are applied under chapter 33.
									(3)Any action taken by the Secretary under
				this subsection, or to implement this subsection, shall be subject to the
				requirements subsection (c) and chapter 71.
									(b)Performance management and workforce
				incentives(1)The Secretary may waive the requirements of
				chapters 43 (other than sections 4302 and 4303(e)) and 45, and the regulations
				implementing such chapters, to the extent the Secretary considers appropriate
				to establish and implement regulations providing for the following:
										(A)A
				fair, credible, and transparent performance appraisal system for
				employees.
										(B)A
				fair, credible, and transparent system for linking employee bonuses and other
				performance-based actions to performance appraisals of employees.
										(C)A
				process for ensuring ongoing performance feedback and dialogue among
				supervisors, managers, and employees throughout the appraisal period and
				setting timetables for review.
										(2)(A)The Secretary may establish a fund to be
				known as the Department of Defense Civilian Workforce Incentive
				Fund (in this paragraph referred to as the Fund).
										(B)The Fund shall consist of the
				following:
											(i)Amounts appropriated to the Fund.
											(ii)Amounts available for compensation of
				employees that are transferred to the Fund.
											(C)Amounts in the Fund shall be available as
				follows:
											(i)For incentive payments to employees based
				on individual or team performance.
											(ii)For incentive payments to employees for
				purposes of the employment and retention as employees of qualified individuals
				with particular competencies or qualifications.
											(3)Any action taken by the Secretary under
				this subsection, or to implement this subsection, shall be subject to the
				requirements of subsection (c) and chapter 71.
									(c)Criteria for use of new personnel
				authoritiesIn establishing
				any new personnel management system under subsection (a) or new performance
				management and workforce incentive system under subsection (b), the Secretary
				shall—
									(1)adhere to merit principles set forth in
				section 2301;
									(2)include a means for ensuring employee
				involvement in the design and implementation of such system;
									(3)provide for adequate training and
				retraining for supervisors, managers, and employees in the implementation and
				operation of such system;
									(4)include effective transparency and
				accountability measures and safeguards to ensure that the management of such
				system is fair, credible, and equitable, including appropriate independent
				reasonableness reviews, internal assessments, and employee surveys; and
									(5)ensure that adequate agency resources are
				allocated for the design, implementation, and administration of such
				system.
									.
						(d)Conforming clerical amendments
							(1)Heading amendmentThe heading of such section is amended to
			 read as follows:
								
									9902.Department of Defense personnel
				authorities
									.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 99 of such title is amended by striking the item relating to section
			 9902 and inserting the following new item:
								
									
										9902. Department of Defense personnel
				authorities.
									
									.
							(e)Modification of implementation authorities
			 and limitationsSection 1106
			 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 349) is amended—
							(1)by striking subsection (b);
							(2)by redesignating subsection (c) as
			 subsection (b); and
							(3)in subsection (b), as redesignated by
			 paragraph (2)—
								(A)by striking paragraph (1) and inserting the
			 following new paragraph (1):
									
										(1)The Comptroller General shall conduct
				annual reviews in calendar years 2010, 2011, and 2012 of—
											(A)employee satisfaction with any processes
				established pursuant to regulations promulgated by the Secretary of Defense
				pursuant to section 9902 of title 5, United States Code; and
											(B)the extent to which any processes so
				established are fair, credible, and transparent, as required by such section
				9902.
											;
				and
								(B)in paragraph (2), by striking the
			 National Security Personnel System and inserting any processes
			 established pursuant to such regulations.
								(f)Additional conforming
			 amendmentSection 1108(b) of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4618; 10 U.S.C. 1580 note) is amended by
			 striking identified in section 9902(c)(2) of title 5, United States
			 Code. and inserting “as follows:
							
								(1)The Aviation and Missile Research
				Development and Engineering Center.
								(2)The Army Research Laboratory.
								(3)The Medical Research and Materiel
				Command.
								(4)The Engineer Research and Development
				Command.
								(5)The Communications–Electronics
				Command.
								(6)The Soldier and Biological Chemical
				Command.
								(7)The Naval Sea Systems Command
				Centers.
								(8)The Naval Research Laboratory.
								(9)The Office of Naval Research.
								(10)The Air Force Research
				Laboratory.
								.
						(g)WaiverSubsection (a) through (f) of this section
			 and the amendments made by such subsections shall not take effect if, not later
			 than 60 days after the date of the enactment of this Act, the Secretary of
			 Defense submits to the Committees on Armed Services of the Senate and the House
			 of Representatives, the Committee on Homeland Security and Governmental Affairs
			 of the Senate, and the Committee on Oversight and Government Reform of the
			 House of Representatives a report that includes—
							(1)a certification that—
								(A)the termination of the National Security
			 Personnel System would not be in the best interest of the Department of
			 Defense;
								(B)the Secretary intends to implement changes
			 during fiscal year 2010 to improve the fairness, credibility, and transparency
			 of the National Security Personnel System; and
								(C)the Secretary has determined that the
			 changes to be made pursuant to subparagraph (B) will result in improved
			 employee acceptance of the National Security Personnel System; and
								(2)a description of the changes that the
			 Secretary intends to implement and the schedule for implementing such
			 changes.
							(h)Expansion prohibitedIf the Secretary of Defense submits a
			 report and certification under subsection (g) and the National Security
			 Personnel System is not terminated, the National Security Personnel System may
			 not be extended to organizational and functional units of the Department of
			 Defense not included in such system as of June 1, 2009, unless specifically
			 authorized by statute enacted after the date of the enactment of this
			 Act.
						1102.Extension and modification of experimental
			 personnel management program for scientific and technical personnel
						(a)Three-year extensionSubsection (e)(1) of section 1101 of the
			 Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5
			 U.S.C. 3104 note) is amended by striking September 30, 2011 and
			 inserting September 30, 2014.
						(b)Limitations on additional
			 paymentsSuch section is
			 further amended—
							(1)in subsection (b)(3), by striking
			 under subsection (d)(1) and inserting under subsection
			 (d); and
							(2)by striking subsection (d) and inserting
			 the following new subsection (d):
								
									(d)Limitations on additional
				payments(1)Subject to paragraph (3), the total amount
				of additional payments paid to an employee under subsection (b)(3) for any
				12-month period may not exceed the lesser of the amounts as follows:
											(A)$50,000 in fiscal year 2010, which may be
				adjusted annually thereafter by the Secretary, with a percentage increase equal
				to one-half of 1 percentage point less than the percentage by which the
				Employment Cost Index, published quarterly by the Bureau of Labor Statistics,
				for the base quarter of the year before the preceding calendar year exceeds the
				Employment Cost Index for the base quarter of the second year before the
				preceding calendar year.
											(B)The amount equal to 50 percent of the
				employee's annual rate of basic pay.
											(2)In paragraph (1), the term base
				quarter has the meaning given that term in section 5302(3) of title 5,
				United States Code.
										(3)Notwithstanding any other provision of this
				section or section 5307 of title 5, United States Code, no additional payments
				may be paid to an employee under subsection (b)(3) in any calendar year if, or
				to the extent that, the employee's total annual compensation in such calendar
				year will exceed the maximum amount of total annual compensation payable at the
				salary set in accordance with section 104 of title 3, United States
				Code.
										(4)An employee appointed under the program is
				not eligible for any bonus, monetary award, or other monetary incentive for
				service under the appointment other than payments authorized by this
				section.
										.
							(c)Reporting requirementsParagraph (1) of subsection (g) of such
			 section is amended to read as follows:
							
								(1)(A)Not later than December 31 each year in
				which the authority under this section is in effect, the Secretary of Defense
				shall submit to the committees of Congress specified in subparagraph (B) a
				report on the program. Each report shall cover the 12-month period preceding
				the date of the submittal of such report.
									(B)The committees of Congress specified in
				this subparagraph are—
										(i)the Committee on Armed Services, the
				Committee on Homeland Security and Governmental Affairs, and the Committee on
				Appropriations of the Senate; and
										(ii)the Committee on Armed Services, the
				Committee on Oversight and Government Reform, and the Committee on
				Appropriations of the House of
				Representatives
										.
						1103.One-year extension of authority to waive
			 annual limitation on premium pay and aggregate limitation on pay for Federal
			 civilian employees working overseas
						(a)Extension of authoritySubsection (a) of section 1101 of the
			 Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public
			 Law 110–417; 122 Stat. 4615) is amended by striking calendar year
			 2009 and inserting calendar years 2009 and 2010.
						(b)Clarification of exemption from aggregate
			 limitations on paySubsection
			 (b) of such section is amended by striking Section 5307 of title 5,
			 United States Code and inserting Aggregate limitations on pay,
			 whether established by law or regulation.
						1104.Availability of funds for compensation of
			 certain civilian employees of the Department of Defense
						(a)Availability of fundsNotwithstanding any other provision of law,
			 funds authorized to be appropriated for the Department of Defense that are
			 available for the purchase of contract services to meet a requirement that is
			 anticipated to continue for five years or more shall be available to provide
			 compensation for civilian employees of the Department to meet the same
			 requirement.
						(b)RegulationsNot later than 120 days after the date of
			 the enactment of this Act, the Secretary shall prescribe regulations
			 implementing the authority in subsection (a). Such regulations—
							(1)shall ensure that the authority in
			 subsection (a) is utilized to build government capabilities that are needed to
			 perform inherently governmental functions, functions closely associated with
			 inherently governmental functions, and other critical functions;
							(2)shall include a mechanism to ensure that
			 follow-on funding to provide compensation for civilian employees of the
			 Department to perform functions described in paragraph (1) is provided from
			 appropriate accounts; and
							(3)may establish additional criteria and
			 levels of approval within the Department for the utilization of funds to
			 provide compensation for civilian employees of the Department pursuant to
			 subsection (a).
							(c)Annual reportNot later than 60 days after the end of
			 each fiscal year for which the authority in subsection (a) is in effect, the
			 Secretary shall submit to the congressional defense committees a report on the
			 use of such authority. Each report shall cover the preceding fiscal year and
			 shall identify, at a minimum, the following:
							(1)The amount of funds used under the
			 authority in subsection (a) to provide compensation for civilian
			 employees.
							(2)The source or sources of the funds so
			 used.
							(3)The number of civilian employees employed
			 through the use of such funds.
							(4)The actions taken by the Secretary to
			 ensure that follow-on funding for such civilian employees is provided through
			 appropriate accounts.
							(d)Temporary authorityThe authority in subsection (a) shall apply
			 to funds authorized to be appropriated for the Department of Defense fiscal
			 years 2010 through 2019.
						1105.Department of Defense Civilian Leadership
			 Program
						(a)Leadership program required
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall establish a program
			 of leadership recruitment and development for civilian employees of the
			 Department of Defense, to be known as the Department of Defense Civilian
			 Leadership Program (in this section referred to as the
			 program).
							(2)ObjectivesThe objectives of the program shall be as
			 follows:
								(A)To develop a new generation of civilian
			 leaders for the Department of Defense.
								(B)To recruit individuals with the academic
			 merit, work experience, and demonstrated leadership skills to meet the future
			 needs of the Department.
								(C)To offer rapid advancement, competitive
			 compensation, and leadership opportunities to highly-qualified civilian
			 employees of the Department.
								(3)Available authoritiesIn carrying out the program, the Secretary
			 may exercise any authority available to the Office of Personnel Management
			 under section 4703 of title 5, United States Code, except that the Secretary
			 shall not be bound by the limitations in subsection (d) of such section.
			 Nothing in this section shall be construed to authorize the waiver of any part
			 of chapter 71 of title 5, United States Code, or any regulation implementing
			 such chapter, in the carrying out of the program.
							(b)Eligible individuals
							(1)In generalThe following individuals shall be eligible
			 to participate in the program:
								(A)Current employees of the Department of
			 Defense.
								(B)Appropriate individuals in the private
			 sector.
								(2)Limitation on number of entrants into
			 programThe total number of
			 individuals who may enter into the program in any fiscal year may not exceed
			 5,000.
							(c)Elements of program
							(1)Competitive entryThe selection of individuals for entry into
			 the program shall be made on the basis of a competition conducted at least
			 twice each year. In each competition, participants in the program shall be
			 selected from among applicants determined by the Secretary to be the most
			 highly qualified in terms of academic merit, work experience, and demonstrated
			 leadership skills. Each competition shall provide for entry-level participants
			 and midcareer participants in the program.
							(2)Allocation of positionsThe Secretary shall allocate positions in
			 the program among the components of the Department of Defense that—
								(A)offer the most challenging
			 assignments;
								(B)provide the greatest level of
			 responsibility; and
								(C)demonstrate the greatest need for
			 participants in the program.
								(3)Assignments to positionsParticipants in the program shall be
			 assigned to components of the Department that best match their skills and
			 qualifications. Participants in the program may be rotated among components of
			 the Department of Defense at the discretion of the Secretary.
							(4)Initial compensationThe initial compensation of participants in
			 the program shall be determined by the Secretary based on the qualifications of
			 such participants and applicable market conditions.
							(5)Education and trainingThe Secretary shall provide participants in
			 the program with training, mentoring, and educational opportunities that are
			 appropriate to facilitate the development of such participants into effective
			 civilian leaders for the Department of Defense.
							(6)Objective, merit-based principles for
			 personnel decisionsThe
			 Secretary shall make personnel decisions under the program in accordance with
			 such objective, merit-based criteria as the Secretary shall prescribe in
			 regulations for purposes of the program. Such criteria shall include, but not
			 be limited to, criteria applicable to the following:
								(A)The selection of individuals for entry into
			 the program.
								(B)The assignment of participants in the
			 program to positions in the Department of Defense.
								(C)The initial compensation of participants in
			 the program.
								(D)The access of participants in the program
			 to training, mentoring, and educational opportunities under the program.
								(E)The consideration of participants in the
			 program for selection into the senior management, functional, and technical
			 workforce of the Department.
								(7)Consideration for senior management,
			 functional, and technical workforceAny participant in the program who, as
			 determined by the Secretary, demonstrates outstanding performance shall be
			 afforded priority in consideration for selection into the appropriate element
			 of the senior management, functional, and technical workforce of the Department
			 of Defense (as set forth in section 1102(b) of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2407)).
							1106.Review of defense laboratories for
			 participation in defense laboratory personnel demonstration projects
						(a)Review requiredThe Secretary of Defense shall undertake a
			 review of defense laboratories not currently included in personnel
			 demonstration projects authorized by section 342(b) of the National Defense
			 Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721), as
			 amended by section 1114 of the Floyd D. Spence National Defense Authorization
			 Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat.
			 1654A–315), to determine whether or not any laboratory so reviewed would
			 benefit from the extension to such laboratory of the personnel management
			 flexibilities available under such section 342(b), as so amended.
						(b)Covered laboratoriesThe laboratories covered by the review
			 required by subsection (a) shall include, but not be limited to, the
			 following:
							(1)Laboratories within the Army Research,
			 Development, and Engineering Command.
							(2)Army Tank and Automotive Research,
			 Development, and Engineering Center.
							(3)Army Armament Research, Development, and
			 Engineering Center.
							(4)Naval Air Warfare Center, Weapons
			 Division.
							(5)Naval Air Warfare Center, Aircraft
			 Division.
							(6)Space and Naval Warfare Systems Center,
			 Pacific.
							(7)Space and Naval Warfare Systems Center,
			 Atlantic.
							(c)Report
							(1)In generalNot later than 90 days after the date of
			 the enactment of this Act, the Secretary shall submit to the appropriate
			 committees of Congress a report setting forth the results of the review
			 required by subsection (a).
							(2)Appropriate committees of Congress
			 definedIn this subsection,
			 the term appropriate committees of Congress means—
								(A)the Committee on Armed Services, the
			 Committee on Homeland Security and Governmental Affairs, and the Committee on
			 Appropriations of the Senate; and
								(B)the Committee on Armed Services, the
			 Committee on Oversight and Government Reform, and the Committee on
			 Appropriations of the House of Representatives.
								BPart-Time
			 Reemployment of Annuitants
					1161.Short
			 titleThis subtitle may be
			 cited as the Part-Time Reemployment of
			 Annuitants Act of 2009.
					1162.Part-time
			 reemployment
						(a)Civil service
			 retirement systemSection 8344 of title 5, United States Code, is
			 amended—
							(1)by redesignating
			 subsection (l) as subsection (m);
							(2)by inserting
			 after subsection (k) the following:
								
									(l)(1)For purposes of this
				subsection—
											(A)the term head of an
				agency means—
												(i)the head of an Executive agency,
				other than the Department of Defense or the Government Accountability
				Office;
												(ii)the head of the United States
				Postal Service;
												(iii)the Director of the
				Administrative Office of the United States Courts, with respect to employees of
				the judicial branch; and
												(iv)any employing authority described
				under subsection (k)(2), other than the Government Accountability Office;
				and
												(B)the term limited time
				appointee means an annuitant appointed under a temporary appointment
				limited to 1 year or less.
											(2)The head of an agency may waive the
				application of subsection (a) or (b) with respect to any annuitant who is
				employed in such agency as a limited time appointee, if the head of the agency
				determines that the employment of the annuitant is necessary to—
											(A)fulfill functions critical to the
				mission of the agency, or any component of that agency;
											(B)assist in the implementation or
				oversight of the American Recovery and Reinvestment Act of 2009 (Public Law
				111–5) or the Troubled Asset Relief Program under title I of the Emergency
				Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.);
											(C)assist in the development, management,
				or oversight of agency procurement actions;
											(D)assist the Inspector General for that
				agency in the performance of the mission of that Inspector General;
											(E)promote appropriate training or
				mentoring programs of employees;
											(F)assist in the recruitment or retention
				of employees; or
											(G)respond to an emergency involving a
				direct threat to life of property or other unusual circumstances.
											(3)The head of an agency may not waive
				the application of subsection (a) or (b) with respect to an annuitant—
											(A)for more than 520 hours of service
				performed by that annuitant during the period ending 6 months following the
				individual’s annuity commencing date;
											(B)for more than 1040 hours of service
				performed by that annuitant during any 12-month period; or
											(C)for more than a total of 3120 hours of
				service performed by that annuitant.
											(4)(A)The total number of
				annuitants to whom a waiver by the head of an agency under this subsection or
				section 8468(i) applies may not exceed 2.5 percent of the total number of
				full-time employees of that agency.
											(B)If the total number of annuitants to
				whom a waiver by the head of an agency under this subsection or section 8468(i)
				applies exceeds 1 percent of the total number of full-time employees of that
				agency, the head of that agency shall submit to the Committee on Homeland
				Security and Governmental Affairs of the Senate, the Committee on Oversight and
				Government Reform of the House of Representatives, and the Office of Personnel
				Management—
												(i)a report with an explanation that
				justifies the need for the waivers in excess of that percentage; and
												(ii)not later than 180 days after
				submitting the report under clause (i), a succession plan.
												(5)(A)The Director of the
				Office of Personnel Management may promulgate regulations providing for the
				administration of this subsection.
											(B)Any regulations promulgated under
				subparagraph (A) may—
												(i)provide standards for the
				maintenance and form of necessary records of employment under this
				subsection;
												(ii)to the extent not otherwise
				expressly prohibited by law, require employing agencies to provide records of
				such employment to the Office of Personnel Management or other employing
				agencies as necessary to ensure compliance with paragraph (3);
												(iii)authorize other administratively
				convenient periods substantially equivalent to 12 months, such as 26 pay
				periods, to be used in determining compliance with paragraph (3)(B);
												(iv)include such other administrative
				requirements as the Director of the Office of Personnel Management may find
				appropriate to provide for the effective operation of, or to ensure compliance
				with, this subsection; and
												(v)encourage the training and
				mentoring of employees by any limited time appointee employed under this
				subsection.
												(6)(A)Any hours of training
				or mentoring of employees by any limited time appointee employed under this
				subsection shall not be included in the hours of service performed for purposes
				of paragraph (3), but those hours of training or mentoring may not exceed 520
				hours.
											(B)If the primary service performed by
				any limited time appointee employed under this subsection is training or
				mentoring of employees, the hours of that service shall be included in the
				hours of service performed for purposes of paragraph (3).
											(7)The authority of the head of an agency
				under this subsection to waive the application of subsection (a) or (b) shall
				terminate 5 years after the date of enactment of the
				Part-Time Reemployment of Annuitants Act of
				2009.
										;
				and
							(3)in subsection (m)
			 (as so redesignated)—
								(A)in paragraph (1),
			 by striking (k) and inserting (l); and
								(B)in paragraph (2),
			 by striking or (k) and inserting (k), or
			 (l).
								(b)Federal
			 employee retirement systemSection 8468 of title 5, United States
			 Code, is amended—
							(1)by redesignating
			 subsection (i) as subsection (j);
							(2)by inserting
			 after subsection (h) the following:
								
									(i)(1)For purposes of this
				subsection—
											(A)the term head of an
				agency means—
												(i)the head of an Executive agency,
				other than the Department of Defense or the Government Accountability
				Office;
												(ii)the head of the United States
				Postal Service;
												(iii)the Director of the
				Administrative Office of the United States Courts, with respect to employees of
				the judicial branch; and
												(iv)any employing authority described
				under subsection (h)(2), other than the Government Accountability Office;
				and
												(B)the term limited time
				appointee means an annuitant appointed under a temporary appointment
				limited to 1 year or less.
											(2)The head of an agency may waive the
				application of subsection (a) with respect to any annuitant who is employed in
				such agency as a limited time appointee, if the head of the agency determines
				that the employment of the annuitant is necessary to—
											(A)fulfill functions critical to the
				mission of the agency, or any component of that agency;
											(B)assist in the implementation or
				oversight of the American Recovery and Reinvestment Act of 2009 (Public Law
				111–5) or the Troubled Asset Relief Program under title I of the Emergency
				Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.);
											(C)assist in the development, management,
				or oversight of agency procurement actions;
											(D)assist the Inspector General for that
				agency in the performance of the mission of that Inspector General;
											(E)promote appropriate training or
				mentoring programs of employees;
											(F)assist in the recruitment or retention
				of employees; or
											(G)respond to an emergency involving a
				direct threat to life of property or other unusual circumstances.
											(3)The head of an agency may not waive
				the application of subsection (a) with respect to an annuitant—
											(A)for more than 520 hours of service
				performed by that annuitant during the period ending 6 months following the
				individual’s annuity commencing date;
											(B)for more than 1040 hours of service
				performed by that annuitant during any 12-month period; or
											(C)for more than a total of 3120 hours of
				service performed by that annuitant.
											(4)(A)The total number of
				annuitants to whom a waiver by the head of an agency under this subsection or
				section 8344(l) applies may not exceed 2.5 percent of the total number of
				full-time employees of that agency.
											(B)If the total number of annuitants to
				whom a waiver by the head of an agency under this subsection or section 8344(l)
				applies exceeds 1 percent of the total number of full-time employees of that
				agency, the head of that agency shall submit to the Committee on Homeland
				Security and Governmental Affairs of the Senate, the Committee on Oversight and
				Government Reform of the House of Representatives, and the Office of Personnel
				Management—
												(i)a report with an explanation that
				justifies the need for the waivers in excess of that percentage; and
												(ii)not later than 180 days after
				submitting the report under clause (i), a succession plan.
												(5)(A)The Director of the
				Office of Personnel Management may promulgate regulations providing for the
				administration of this subsection.
											(B)Any regulations promulgated under
				subparagraph (A) may—
												(i)provide standards for the maintenance
				and form of necessary records of employment under this subsection;
												(ii)to the extent not otherwise expressly
				prohibited by law, require employing agencies to provide records of such
				employment to the Office or other employing agencies as necessary to ensure
				compliance with paragraph (3);
												(iii)authorize other administratively
				convenient periods substantially equivalent to 12 months, such as 26 pay
				periods, to be used in determining compliance with paragraph (3)(B);
												(iv)include such other administrative
				requirements as the Director of the Office of Personnel Management may find
				appropriate to provide for effective operation of, or to ensure compliance
				with, this subsection; and
												(v)encourage the training and mentoring
				of employees by any limited time appointee employed under this
				subsection.
												(6)(A)Any hours of training
				or mentoring of employees by any limited time appointee employed under this
				subsection shall not be included in the hours of service performed for purposes
				of paragraph (3), but those hours of training or mentoring may not exceed 520
				hours.
											(B)If the primary service performed by
				any limited time appointee employed under this subsection is training or
				mentoring of employees, the hours of that service shall be included in the
				hours of service performed for purposes of paragraph (3).
											(7)The authority of the head of an
				agency under this subsection to waive the application of subsection (a) shall
				terminate 5 years after the date of enactment of the
				Part-Time Reemployment of Annuitants Act of
				2009.
										;
				and
							(3)in subsection (j)
			 (as so redesignated)—
								(A)in paragraph (1),
			 by striking (h) and inserting (i); and
								(B)in paragraph (2),
			 by striking or (h) and inserting (h), or
			 (i).
								(c)Rule of
			 constructionNothing in the amendments made by this section may
			 be construed to authorize the waiver of the hiring preferences under chapter 33
			 of title 5, United States Code in selecting annuitants to employ in an
			 appointive or elective position.
						(d)Technical and
			 conforming amendmentsSection 1005(d)(2) of title 39, United
			 States Code, is amended—
							(1)by striking
			 (l)(2) and inserting (m)(2); and
							(2)by striking
			 (i)(2) and inserting (j)(2).
							1163.General
			 Accountability Office report
						(a)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Oversight and
			 Government Reform of the House of Representatives a report regarding the use of
			 the authority under the amendments made by section 1162.
						(b)ContentsThe
			 report submitted under subsection (a) shall—
							(1)include the
			 number of annuitants for whom a waiver was made under subsection (l) of section
			 8344 of title 5, United States Code, as amended by this subtitle, or subsection
			 (i) of section 8468 of title 5, United States Code, as amended by this
			 subtitle; and
							(2)identify each
			 agency that used the authority described in paragraph (1).
							(c)Agency
			 dataEach head of an agency (as defined under sections 8344(l)(1)
			 and 8468(i)(1)(A) of title 5, United States Code, as added by section 1162 of
			 this subtitle) shall—
							(1)collect and
			 maintain data necessary for purposes of the Comptroller General report
			 submitted under subsection (a); and
							(2)submit to the
			 Comptroller General that data as the Comptroller General requires in a timely
			 fashion.
							XIIMatters Relating to Foreign
			 Nations
				AAssistance and Training
					1201.Increase in unit cost threshold for
			 purchases using certain funds under the Combatant Commander Initiative
			 Fund
						(a)Increase
							(1)In generalSubsection (e)(1)(A) of section 166a of
			 title 10, United States Code, is amended by striking $15,000 and
			 inserting the investment unit threshold in effect under section 2245a of
			 this title.
							(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on October 1, 2009, and shall apply with
			 respect to funds available under the Combatant Commander Initiative Fund for
			 fiscal years that being on or after that date.
							(b)Clarifying amendments
							(1)Clerical amendmentThe section heading of such section is
			 amended to read as follows:
								
									166a.Combatant commands: funding through the
				Chairman of the Joint Chiefs of Staff from Combatant Commander Initiative
				Fund
									.
							(2)Table of sectionsThe table of sections at the beginning of
			 chapter 6 of such title is amended by striking the item relating to section
			 166a and inserting the following new item:
								
									
										166a. Combatant commands: funding through the Chairman of the
				Joint Chiefs of Staff from Combatant Commander Initiative
				Fund.
									
									.
							1202.Authority to provide administrative
			 services and support to coalition liaison officers of certain foreign nations
			 assigned to United States Joint Forces Command
						(a)Extension of authoritySubsection (a) of section 1051a of title
			 10, United States Code, is amended—
							(1)by striking assigned
			 temporarily and inserting assigned temporarily as
			 follows:;
							(2)by designating the remainder of the text of
			 that subsection as paragraph (1) and indenting that text two ems from the left
			 margin;
							(3)in paragraph (1), as so designated, by
			 striking to the headquarters and inserting To the
			 headquarters; and
							(4)by adding at the end the following new
			 paragraph:
								
									(2)To the headquarters of the combatant
				command assigned by the Secretary of Defense the mission of joint warfighting
				experimentation and joint forces
				training.
									.
							(b)Effective
			 dateParagraph (2) of section
			 1051a(a) of title 10, United States Code (as added by subsection (a)), shall
			 take effect on October 1, 2009, or the date of the enactment of this Act,
			 whichever is later.
						1203.Modification of authorities relating to
			 program to build the capacity of foreign military forces
						(a)Temporary limitation on amount for building
			 capacity for military and stability operationsSection 1206(c) of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), as
			 amended by section 1206 of the John Warner National Defense Authorization Act
			 for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2418) and section 1206 of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4625), is further amended by adding at the end
			 the following new paragraph:
							
								(5)Temporary limitation on amount for building
				capacity to participate in or support military and stability
				operationsOf the funds used
				to carry out a program under subsection (a), not more than $75,000,000 may be
				used during fiscal year 2010, and not more than $75,000,000 may be used during
				fiscal year 2011, for purposes described in subsection
				(a)(1)(B).
								.
						(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on October 1, 2009, and shall apply with
			 respect to programs under section 1206(a) of the National Defense Authorization
			 Act for Fiscal Year 2006 that begin on or after that date.
						1204.Modification of notification and reporting
			 requirements for use of authority for support of special operations to combat
			 terrorism
						(a)NotificationSection 1208(c) of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375;
			 118 Stat. 2086), as amended by section 1208(b) of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4626), is further amended to read as follows:
							
								(c)Notification
									(1)Support for foreign forcesThe Secretary of Defense shall notify the
				congressional defense committees expeditiously, and in any event not later than
				48 hours, after—
										(A)using the authority provided in subsection
				(a) to make funds available for foreign forces in support of an approved
				military operation; or
										(B)changing the scope or funding level of any
				such support.
										(2)Support for irregular forces, groups, or
				individualsThe Secretary of
				Defense may not exercise the authority provided in subsection (a) to make funds
				available for irregular forces or a group (other than foreign forces) or
				individual in support of an approved military operation, or change the scope or
				funding level of such support, until 72 hours after notifying the congressional
				defense committees of the use of such authority with respect to that operation
				or such change in scope or funding level.
									(3)ContentNotifications required under this
				subsection shall include the following information:
										(A)The type of support provided or to be
				provided to United States special operations forces.
										(B)The type of support provided or to be
				provided to the recipient of the funds.
										(C)The intended duration of the
				support.
										(D)The amount obligated under the authority to
				provide
				support.
										.
						(b)Annual reportSection 1208(f) of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375;
			 118 Stat. 2086) is amended in the second sentence by striking shall
			 describe the support and all that follows through the period at the end
			 and inserting “shall include the following information:
							
								(1)A description of supported
				operations.
								(2)A summary of operations.
								(3)The type of recipients that received
				support, identified by authorized category (foreign forces, irregular forces,
				groups, or individuals).
								(4)The total amount obligated in the previous
				fiscal year, including budget details.
								(5)The total amount obligated in prior fiscal
				years.
								(6)The intended duration of support.
								(7)A description of support or training
				provided to the recipients of support.
								(8)A value assessment of the operational
				support
				provided.
								.
						1205.Modification of authority for reimbursement
			 of certain coalition nations for support provided to United States military
			 operations
						(a)Expansion of authoritySection 1233 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393) is
			 amended—
							(1)by redesignating subsections (b), (c), and
			 (d) as subsections (c), (d), and (e), respectively; and
							(2)by striking subsection (a) and inserting
			 the following new subsections:
								
									(a)Reimbursement
										(1)In generalUsing applicable funds referred to in
				paragraph (2), the Secretary of Defense may reimburse any key cooperating
				nation for the following:
											(A)During fiscal year 2008, logistical and
				military support provided by that nation to or in connection with United States
				military operations in Operation Iraqi Freedom or Operation Enduring
				Freedom.
											(B)During fiscal year 2010, logistical,
				military, and other support, including access, provided by that nation to or in
				connection with United States military operations described in subparagraph
				(A).
											(2)Covered fundsThe funds referred to in this subsection
				are the following:
											(A)For purposes of paragraph (1)(A), amounts
				authorized to be appropriated for fiscal year 2008 by section 1508 for
				operation and maintenance.
											(B)For purposes of paragraph (1)(B), amounts
				authorized to be appropriated for fiscal year 2010 by section 1507(5) for
				operation and maintenance, Defense-wide activities.
											(b)Other supportUsing funds described in subsection
				(a)(2)(B), the Secretary of Defense may also assist any key cooperating nation
				supporting United States military operations in Operation Iraqi Freedom or
				Operation Enduring Freedom in Afghanistan through the following:
										(1)The provision of specializing training to
				personnel of that nation in connection with such operations, including training
				of such personnel before deployment in connection with such operations.
										(2)The procurement and provision of supplies
				to that nation in connection with such operations.
										(3)The procurement of specialized equipment
				and the loaning of such specialized equipment to that nation on a
				non-reimbursable basis in connection with such
				operations.
										.
							(b)Amounts of supportParagraph (2) of subsection (c) of such
			 section, as redesignated by subsection (a)(1) of this section, is amended to
			 read as follows:
							
								(2)SupportSupport authorized by subsection (b) may be
				provided in such amounts as the Secretary of Defense, with the concurrence of
				the Secretary of State and in consultation with the Director of the Office of
				Management and Budget, considers
				appropriate.
								.
						(c)Limitations on amounts during fiscal year
			 2010Paragraph (1) of
			 subsection (d) of such section, as so redesignated, is amended to read as
			 follows:
							
								(1)Limitations on amounts(A)The total amount of reimbursements made
				under the authority in subsection (a) during fiscal year 2008 may not exceed
				$1,200,000,000.
									(B)The aggregate amount of reimbursements made
				under subsection (a) and support provided under subsection (b) during fiscal
				year 2010 may not exceed
				$1,600,000,000.
									.
						(d)Notice to CongressSubsection (e) of such section, as so
			 redesignated, is amended by striking shall— and all that follows
			 and inserting shall notify the congressional defense committees not
			 later than 15 days before making any reimbursement under the authority in
			 subsection (a) or providing any support under the authority in subsection
			 (b)..
						(e)ReportsSuch section is further amended by adding
			 at the end the following new subsection:
							
								(f)ReportsThe Secretary of Defense shall submit to
				the congressional defense committees on a quarterly basis a report on any
				reimbursements made under the authority in subsection (a), and any support
				provided under the authority in subsection (b), during such
				quarter.
								.
						(f)Extension of notice on reimbursement of
			 Pakistan for support provided by PakistanSection 1232(b)(6) of the National Defense
			 Authorization Act for Fiscal Year 2008 (122 Stat. 393), as amended by section
			 1217 of the Duncan Hunter National Defense Authorization Act for Fiscal Year
			 2009 (Public Law 110–417; 122 Stat. 4634), is further amended by striking
			 September 30, 2010 and inserting September 30,
			 2011.
						1206.One-year extension and expansion of
			 Commanders’ Emergency Response Program
						(a)Sense of CongressIt is the sense of Congress that—
							(1)the Commanders' Emergency Response Program
			 provides United States military commanders in theater a valuable tool for
			 accomplishing the counterinsurgency mission in Iraq and Afghanistan by enabling
			 military commanders to fund urgent humanitarian relief and reconstruction
			 requirements by carrying out programs that will immediately assist the people
			 of those countries; and
							(2)United States military commanders utilizing
			 Commanders' Emergency Response Program funds in Afghanistan, and Provincial
			 Reconstruction Teams in Afghanistan using such funds or other United States
			 humanitarian or reconstruction assistance, should whenever possible coordinate
			 the funding of projects with local councils, particularly Community Development
			 Councils established under the Afghanistan National Solidarity Program, and
			 take actions that promote the importance and effectiveness of local and
			 national government entities.
							(b)One-year extension of authority
							(1)Authority for fiscal year
			 2010Subsection (a) of
			 section 1202 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3455), as amended by section 1205 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 366) and section 1214 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4630), is
			 further amended—
								(A)in the subsection heading, by striking
			 fiscal years 2008 and
			 2009 and inserting fiscal year
			 2010;
								(B)by striking each of fiscal years
			 2008 and 2009 and inserting fiscal year 2010;
								(C)by striking for such fiscal
			 year; and
								(D)by striking $1,700,000,000 in fiscal
			 year 2008 and $1,500,000,000 in fiscal year 2009 and inserting
			 $1,400,000,000.
								(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect on October 1, 2009.
							(c)Extension of due date for quarterly
			 reportsSubsection (b)(1) of
			 such section is amended—
							(1)by striking 15 days and
			 inserting 30 days; and
							(2)by striking fiscal years 2008 and
			 2009 and inserting any fiscal year during which the authority
			 under subsection (a) is in effect.
							(d)Authority To transfer funds for support of
			 Afghanistan National Solidarity ProgramSuch section is further amended—
							(1)by redesignating subsection (g) as
			 subsection (h); and
							(2)by inserting after subsection (f) the
			 following new subsection (g):
								
									(g)Authority To transfer funds for support of
				Afghanistan National Solidarity Program
										(1)AuthorityIf the Secretary of Defense determines that
				the use of Commanders’ Emergency Response Program funds to support the
				Afghanistan National Solidarity Program would enhance counterinsurgency
				operations or stability operations in Afghanistan, the Secretary of Defense may
				transfer funds, from amounts available for the Commanders’ Emergency Response
				Program for fiscal year 2010, to the Secretary of State for purposes of
				supporting the Afghanistan National Solidarity Program.
										(2)LimitationThe amount of funds transferrable under
				paragraph (1) may not exceed $100,000,000.
										(3)Congressional notificationNot later than 15 days before transferring
				funds under paragraph (1), the Secretary of Defense shall submit to the
				congressional defense committees a report setting forth the Secretary's
				determination pursuant to paragraph (1) and a description of the amount of
				funds to be transferred under that
				paragraph.
										.
							(e)Technical amendmentsSubsections (e)(1) and (f)(1) of such
			 section are amended by striking the date of the enactment of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 and
			 inserting October 14, 2008,.
						1207.One-year extension of authority for
			 security and stabilization assistanceSection 1207(g) of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3458), as
			 amended by section 1210 of the National Defense Authorization Act for Fiscal
			 Year 2008 (Public Law 110–181; 122 Stat. 369) and section 1207 of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4625), is further amended by striking September 30,
			 2009 and inserting September 30, 2010.
					1208.Authority for non-reciprocal exchanges of
			 defense personnel between the United States and foreign countries
						(a)Authority To enter into non-reciprocal
			 international exchange agreements
							(1)In generalThe Secretary of Defense may enter into
			 non-reciprocal international defense personnel exchange agreements.
							(2)International defense personnel exchange
			 agreements definedFor
			 purposes of this section, an international defense personnel exchange agreement
			 is an agreement with the government of an ally of the United States or another
			 friendly foreign country for the exchange of military and civilian personnel of
			 the defense ministry of that foreign government.
							(b)Assignment of personnel
							(1)In generalPursuant to a non-reciprocal international
			 defense personnel exchange agreement, personnel of the defense ministry of a
			 foreign government may be assigned to positions in the Department of
			 Defense.
							(2)Mutual agreement requiredAn individual may not be assigned to a
			 position pursuant to a non-reciprocal international defense personnel exchange
			 agreement unless the assignment is acceptable to both governments.
							(c)Payment of personnel costs
							(1)In generalThe foreign government with which the
			 United States has entered into a non-reciprocal international defense personnel
			 exchange agreement shall pay the salary, per diem, cost of living, travel
			 costs, cost of language or other training, and other costs for its personnel in
			 accordance with the applicable laws and regulations of such government.
							(2)Excluded
			 costsParagraph (1) does not
			 apply to the following costs:
								(A)The cost of training programs conducted to
			 familiarize, orient, or certify exchanged personnel regarding unique aspects of
			 the assignments of the exchanged personnel.
								(B)Costs incident to the use of facilities of
			 the United States Government in the performance of assigned duties.
								(d)Prohibited conditionsNo personnel exchanged pursuant to a
			 non-reciprocal agreement under this section may take or be required to take an
			 oath of allegiance or to hold an official capacity in the government.
						(e)Duration of authorityThe authority under this section shall
			 expire on December 31, 2011.
						1209.Defense cooperation between the United
			 States and Iraq
						(a)FindingsThe Senate makes the following
			 findings:
							(1)As United States forces continue their
			 redeployment from Iraq, the quality of the Iraqi Security Forces and the nature
			 of their training and equipment will play an increasingly important
			 role.
							(2)Despite the decrease in violence in Iraq,
			 Iraq continues to face formidable threats to its national security.
							(3)There are many benefits to the United
			 States and Iraq resulting from the strategic relationship that exists between
			 the two nations.
							(4)Enhancing the capabilities of the Iraqi
			 Security Forces and strengthening the defense cooperation between the United
			 States and Iraq will help ensure that Iraq has the military strength and
			 political support necessary to enhance its internal and regional
			 security.
							(b)Availability of professional military
			 education for Iraq security forcesThe Secretary of Defense shall endeavor to
			 increase the number of positions in professional military education courses,
			 including courses at command and general staff colleges, war colleges, and the
			 service academies, that are made available annually to personnel of the
			 security forces of the Government of Iraq.
						1210.Report on alternatives to use of
			 acquisition and cross-servicing agreements to lend military equipment for
			 personnel protection and survivability
						(a)Report requiredNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report setting forth and assessing various
			 alternatives to the use of acquisition and cross-servicing agreements pursuant
			 to the temporary authority in section 1202 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2412), as
			 amended by section 1252 of the National Defense Authorization Act for Fiscal
			 Year 2008 (Public Law 110–181; 122 Stat. 402), for purposes of lending covered
			 military equipment to military forces of nations as follows:
							(1)A nation participating in combined
			 operations with the United States in Iraq and Afghanistan.
							(2)A nation participating in combined
			 operations with the United States as part of a peacekeeping operation under the
			 Charter of the United Nations or another international agreement.
							(b)Covered military equipment
			 definedIn this section, the
			 term covered military equipment has the meaning given that term in
			 section 1202(d)(1) of the John Warner National Defense Authorization Act for
			 Fiscal Year 2007.
						1211.Ensuring
			 Iraqi security through defense cooperation between the United States and
			 IraqThe President may treat
			 an undertaking by the Government of Iraq that is made between the date of the
			 enactment of this Act and December 31, 2011, as a dependable undertaking
			 described in section 22(a) of the Arms Export Control Act (22 U.S.C. 2762(a))
			 for purposes of entering into contracts for the procurement of defense articles
			 and defense services as provided for in that section.
					1212.Availability
			 of appropriated funds for the State Partnership Program
						(a)Availability of
			 appropriated fundsThe Secretary of Defense may, under
			 regulations prescribed by the Secretary, use funds appropriated to the
			 Department of Defense for fiscal year 2010 to pay the costs incurred by the
			 National Guard (including the costs of pay and allowances of members of the
			 National Guard) in conducting activities under the State Partnership
			 Program—
							(1)to support the
			 objectives of the commander of the combatant command for the theater of
			 operations in which such activities are conducted; or
							(2)to build
			 international civil-military partnerships and capacity on matters relating to
			 defense and security.
							(b)Limitations
							(1)Approval by
			 commander of combatant command and chief of missionFunds shall
			 not be available under subsection (a) for activities conducted under the State
			 Partnership Program in a foreign country unless such activities are jointly
			 approved by the commander of the combatant command concerned and the chief of
			 mission concerned.
							(2)Participation
			 by membersFunds shall not be available under subsection (a) for
			 the participation of a member of the National Guard in activities conducted
			 under the State Partnership Program in a foreign country unless the member is
			 on active duty in the Armed Forces at the time of such participation.
							(c)ReimbursementIn
			 the event of the participation of personnel of a department or agency of the
			 United States Government (other than the Department of Defense) in activities
			 for which payment is made under subsection (a), the head of such department or
			 agency shall reimburse the Secretary of Defense for the costs associated with
			 the participation of such personnel in such activities. Amounts reimbursed the
			 Department of Defense under this subsection shall be deposited in the
			 appropriation or account from which amounts for the payment concerned were
			 derived. Any amounts so deposited shall be merged with amounts in such
			 appropriation or account, and shall be available for the same purposes, and
			 subject to the same conditions and limitations, as amounts in such
			 appropriation or account.
						1213.Authority to
			 transfer defense articles and provide defense services to the military and
			 security forces of Iraq and Afghanistan
						(a)AuthorityThe
			 President is authorized to transfer defense articles from the stocks of the
			 Department of Defense, and to provide defense services in connection with the
			 transfer of such defense articles, to—
							(1)the military and
			 security forces of Iraq to support the efforts of those forces to restore and
			 maintain peace and security in that country; and
							(2)the military and
			 security forces of Afghanistan to support the efforts of those forces to
			 restore and maintain peace and security in that country.
							(b)Limitations
							(1)ValueThe
			 aggregate replacement value of all defense articles transferred and defense
			 services provided under subsection (a) may not exceed $500,000,000.
							(2)Source of
			 transferred defense articlesThe authority under subsection (a)
			 may only be used for defense articles that—
								(A)immediately
			 before the transfer were in use to support operations in Iraq;
								(B)were present in
			 Iraq as of the date of enactment of this Act; and
								(C)are no longer
			 required by United States forces in Iraq.
								(c)Applicable
			 lawAny defense articles transferred or defense services provided
			 to Iraq or Afghanistan under the authority of subsection (a) shall be subject
			 to the authorities and limitations applicable to excess defense articles under
			 section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j), other than
			 the authorities and limitations contained in subsections (b)(1)(B), (e), (f),
			 and (g) of such section.
						(d)Report
							(1)In
			 generalThe President may not exercise the authority under
			 subsection (a) until 30 days after the Secretary of Defense, with the
			 concurrence of the Secretary of State, provides the appropriate congressional
			 committees a report on the plan for the disposition of equipment and other
			 property of the Department of Defense in Iraq.
							(2)Elements of
			 reportThe report required under paragraph (1) shall include the
			 following elements:
								(A)An assessment
			 of—
									(i)the
			 types and quantities of defense articles required by the military and security
			 forces of Iraq to support the efforts of those military and security forces to
			 restore and maintain peace and security in Iraq; and
									(ii)the types and
			 quantities of defense articles required by the military and security forces of
			 Afghanistan to support the efforts of those military and security forces to
			 restore and maintain peace and security in Afghanistan.
									(B)A description of
			 the authorities available for addressing the requirements identified in
			 subparagraph (A).
								(C)A description of
			 the process for inventorying equipment and property, including defense
			 articles, in Iraq owned by the Department of Defense, including equipment and
			 property owned by the Department of Defense and under the control of
			 contractors in Iraq.
								(D)A description of
			 the types of defense articles that the Department of Defense intends to
			 transfer to the military and security forces of Iraq and an estimate of the
			 quantity of such defense articles to be transferred.
								(E)A description of
			 the process by which potential requirements for defense articles to be
			 transferred under the authority provided in subsection (a), other than the
			 requirements of the security forces of Iraq or Afghanistan, are identified and
			 the mechanism for resolving any potential conflicting requirements for such
			 defense articles.
								(F)A description of
			 the plan, if any, for reimbursing military departments from which non-excess
			 defense articles are transferred under the authority provided in subsection
			 (a).
								(G)An assessment of
			 the efforts by the Government of Iraq to identify the requirements of the
			 military and security forces of Iraq for defense articles to support the
			 efforts of those forces to restore and maintain peace and security in that
			 country.
								(H)An assessment of
			 the ability of the Governments of Iraq and Afghanistan to absorb the costs
			 associated with possessing and using the defense articles to be
			 transferred.
								(I)A description of
			 the steps taken by the Government of Iraq to procure or acquire defense
			 articles to meet the requirements of the military and security forces of Iraq,
			 including through military sales from the United States.
								(e)Notification
							(1)In
			 generalThe President may not transfer defense articles or
			 provide defense services under subsection (a) until 15 days after the date on
			 which the President has provided notice of the proposed transfer of defense
			 articles or provision of defense services to the appropriate congressional
			 committees.
							(2)ContentsSuch
			 notification shall include—
								(A)a description of
			 the amount and type of each defense article to be transferred or defense
			 services to be provided;
								(B)a statement
			 describing the current value of such article and the estimated replacement
			 value of such article;
								(C)an identification
			 of the military department from which the defense articles being transferred
			 are drawn;
								(D)an identification
			 of the element of the military or security force that is the proposed recipient
			 of each defense article to be transferred or defense service to be
			 provided;
								(E)an assessment of
			 the impact of the transfer on the national technology and industrial base and,
			 particularly, the impact on opportunities of entities in the national
			 technology and industrial base to sell new or used equipment to the countries
			 to which such articles are to be transferred; and
								(F)a certification
			 by the President that—
									(i)the
			 Secretary of Defense has determined that—
										(I)the defense
			 articles to be transferred are no longer required by United States forces in
			 Iraq;
										(II)the proposed
			 transfer of such defense articles will not adversely impact the military
			 preparedness of the United States;
										(III)immediately
			 before the transfer, the defense articles to be transferred were being used to
			 support operations in Iraq;
										(IV)the defense
			 articles to be transferred were present in Iraq as of the date of enactment of
			 this Act; and
										(V)the defense
			 articles to be transferred are required by the military and security forces of
			 Iraq or the military and security forces of Afghanistan, as applicable, to
			 build their capacity to restore and maintain peace and security in their
			 country;
										(ii)the government
			 of the recipient country has agreed to accept and take possession of the
			 defense articles to be transferred and to receive the defense services in
			 connection with that transfer; and
									(iii)the proposed
			 transfer of such defense articles and the provision of defense services in
			 connection with such transfer is in the national interest of the United
			 States.
									(f)Quarterly
			 reportNot later than 90 days after the date of the report
			 provided under subsection (d), and every 90 days thereafter during fiscal year
			 2010, the Secretary of Defense shall report to the appropriate congressional
			 committees on the implementation of the authority under subsection (a). The
			 report shall include the replacement value of defense articles transferred
			 pursuant to subsection (a), both in the aggregate and by military department,
			 and services provided to Iraq and Afghanistan during the previous 90
			 days.
						(g)DefinitionsIn
			 this section:
							(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
								(A)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Affairs of the House of Representatives; and
								(B)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Relations of the Senate.
								(2)Defense
			 articlesThe term defense articles has the meaning
			 given the term in section 644(d) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2403(d)).
							(3)Defense
			 servicesThe term defense services has the meaning
			 given the term in section 644(f) of such Act (22 U.S.C. 2403(f)).
							(4)Military and
			 security forcesThe term military and security
			 forces means national armies, national air forces, national navies,
			 national guard forces, police forces and border security forces, but does not
			 include non-governmental or irregular forces (such as private militias).
							(h)ExpirationThe
			 authority provided under subsection (a) may not be exercised after September
			 30, 2010.
						(i)Excess defense
			 articles
							(1)Additional
			 authorityThe authority provided by subsection (a) is in addition
			 to the authority provided by Section 516 of the Foreign Assistance Act of
			 1961.
							(2)Aggregate
			 valueThe value of excess defense articles transferred to Iraq
			 during fiscal year 2010 pursuant to Section 516 of the Foreign Assistance Act
			 of 1961 shall not be counted against the limitation on the aggregate value of
			 excess defense articles transferred contained in subsection (g) of such
			 Act.
							1214.Certification
			 requirement for Coalition Support Fund reimbursementsSection 1232(b) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 392), as
			 amended by section 1217 of the Duncan Hunter National Defense Authorization Act
			 for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4634), is amended—
						(1)in paragraph
			 (1)(A), by striking the Secretary of Defense shall submit and
			 inserting the Secretary of Defense, after consultation with the
			 Secretary of State, shall submit; and
						(2)in paragraph
			 (2)—
							(A)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively,
			 and indenting each clause, as so redesignated, 6 ems from the left
			 margin;
							(B)by striking
			 shall include an itemized description and inserting the
			 following: “shall include the following:
								
									(A)An itemized
				description
									;
				and
							(C)by adding at the
			 end the following new subparagraph:
								
									(B)A certification
				that the reimbursement—
										(i)is consistent
				with the national security interests of the United States; and
										(ii)will not
				adversely impact the balance of power in the
				region.
										.
							BReports
					1221.Report on United States engagement with
			 Iran
						(a)In generalNot later than January 31, 2010, the
			 President shall submit to Congress a report on United States engagement with
			 Iran.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)Diplomatic engagementWith respect to diplomatic engagement, the
			 following:
								(A)A description of areas of mutual interest
			 to the Government of the United States and the Government of the Islamic
			 Republic of Iraq in which cooperation and discussion could be of mutual
			 interest.
								(B)A discussion and assessment of the
			 commitment of the Government of the Islamic Republic of Iran to engage in
			 good-faith discussions with the United States to resolve matters of concern
			 through negotiation.
								(2)Support for terrorism and
			 extremismWith respect to
			 support for terrorism and extremism, an assessment of the extent to which the
			 Government of the Islamic Republic of Iran has supported or provided weapons,
			 training, funding, or any other type of support or assistance for any
			 designated Foreign Terrorist Organization as well as regional militant groups,
			 and specific assessments of the support provided by the Government of the
			 Islamic Republic of Iran, or agencies under that government, for insurgents or
			 other militant groups in Iraq and Afghanistan.
							(3)Nuclear activitiesWith respect to nuclear activities, an
			 assessment of the extent to which the Government of the Islamic Republic of
			 Iran has—
								(A)complied with United Nations Security
			 Council Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), and
			 1835 (2008), and with any other applicable Resolutions adopted by the United
			 Nations Security Council as of the date of the report;
								(B)cooperated with the International Atomic
			 Energy Agency (IAEA), including fulfilling all requests of that Agency for
			 access to information, documentation, locations, and individuals;
								(C)ratified and implemented the Additional
			 Protocol to Iran’s Safeguards Agreement with the International Atomic Energy
			 Agency, as requested by the Board of Governors of the International Atomic
			 Energy Agency and the United Nations Security Council; and
								(D)committed to stop uranium enrichment
			 activities and forego the reprocessing of spent fuel, the production of heavy
			 water, and the weaponization of fissile materials on a permanent basis.
								(4)Missile activitiesWith respect to missile activities, an
			 assessment of the extent to which the Government of the Islamic Republic of
			 Iran has continued development of its ballistic missile program, including
			 participation in any imports or exports of any items, materials, goods, and
			 technologies related to that program and has complied with United Nations
			 Security Council Resolutions 1696, 1737, 1747, 1803, and 1835, as required by
			 the United Nations Security Council.
							(5)Support to illegal narcotics network in
			 AfghanistanWith respect to
			 support to the illegal narcotics network in Afghanistan, an assessment of the
			 extent to which the Government of the Islamic Republic of Iran, or agencies
			 under that government, has or have supported or facilitated the illegal
			 narcotics trade in Afghanistan.
							(6)Sanctions against IranWith regard to sanctions against
			 Iran—
								(A)a list of all current United States
			 bilateral and multilateral sanctions against Iran;
								(B)a description and discussion of United
			 States diplomatic efforts to enforce bilateral and multilateral sanctions
			 against Iran and to strengthen international efforts to enforce such
			 sanctions;
								(C)an assessment of the impact and
			 effectiveness of existing bilateral and multilateral sanctions against Iran in
			 achieving United States goals;
								(D)a list of all United States and foreign
			 registered entities which the Secretary of State has determined to be in
			 violation of existing United States bilateral or multilateral sanctions against
			 Iran;
								(E)a detailed description of United States
			 efforts to enforce sanctions against Iran, including—
									(i)a list of all investigations initiated in
			 the 18-month period ending on the date of the enactment of this Act that have
			 resulted in a determination that a violation of sanctions against Iran has
			 occurred; and
									(ii)a description of the actions taken by the
			 United States Government pursuant to each such determination; and
									(F)a description of bilateral and multilateral
			 sanctions against Iran that are under consideration, an assessment whether such
			 additional sanctions against Iran would be effective, and, if so, a description
			 of the actions being undertaken to pursue such additional sanctions.
								(c)Submittal in classified formThe report required by subsection (a), or
			 any part of such report, may be submitted in classified form if the President
			 considers it appropriate.
						1222.Report on
			 Cuba and Cuba's relations with other countriesNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence shall provide
			 to the defense and intelligence committees of the Congress a report addressing
			 the following:
						(1)The cooperative
			 agreements and relationships that Cuba has with Iran, North Korea, and other
			 states suspected of nuclear proliferation.
						(2)A detailed
			 account of the economic support provided by Venezuela to Cuba and the
			 intelligence and other support that Cuba provides to the government of Hugo
			 Chavez.
						(3)A review of the
			 evidence of relationships between the Cuban government or any of its components
			 with drug cartels or involvement in other drug trafficking activities.
						(4)The status and
			 extent of Cuba's clandestine activities in the United States.
						(5)The extent and
			 activities of Cuban support for governments in Venezuela, Bolivia, Ecuador,
			 Central America, and the Caribbean.
						(6)The status and
			 extent of Cuba's research and development program for biological weapons
			 production.
						(7)The status and
			 extent of Cuba's cyberwarfare program.
						1223.Report on
			 VenezuelaNot later than 180
			 days after the date of the enactment of this Act, the Director of National
			 Intelligence shall provide to the defense and intelligence committees of the
			 Congress a report addressing the following:
						(1)An inventory of
			 all weapons purchases by, and transfers to, the government of Venezuela and
			 Venezuela's transfers to other countries since 1998, particularly purchases and
			 transfers of missiles, ships, submarines, and any other advanced systems. The
			 report shall include an assessment of whether there is accountability of the
			 purchases and transfers with respect to the end-use and diversion of such
			 materiel to popular militias, other governments, or irregular armed
			 forces.
						(2)The mining and
			 shipping of Venezuelan uranium to Iran, North Korea, and other states suspected
			 of nuclear proliferation.
						(3)The extent to
			 which Hugo Chavez and other Venezuelan officials and supporters of the
			 Venezuelan government provide political counsel, collaboration, financial ties,
			 refuge, and other forms of support, including military materiel, to the
			 Revolutionary Armed Forces of Colombia (FARC).
						(4)The extent to
			 which Hugo Chavez and other Venezuelan officials provide funding, logistical
			 and political support to the Islamist terrorist organization Hezbollah.
						(5)Deployment of
			 Venezuelan security or intelligence personnel to Bolivia, including any role
			 such personnel have in suppressing opponents of the government of
			 Bolivia.
						(6)Venezuela’s
			 clandestine material support for political movements and individuals throughout
			 the Western Hemisphere with the objective of influencing the internal affairs
			 of nations in the Western Hemisphere.
						(7)Efforts by Hugo
			 Chavez and other officials or supporters of the Venezuelan government to
			 convert or launder funds that are the property of Venezuelan government
			 agencies, instrumentalities, parastatals, including Petroleos de Venezuela, SA
			 (PDVSA).
						(8)Covert payments
			 by Hugo Chavez or officials or supporters of the Venezuelan government to
			 foreign political candidates, government officials, or officials of
			 international organizations for the purpose of influencing the performance of
			 their official duties.
						1224.Report on
			 military power of Iran
						(a)Biennial
			 reportNot later than March 31, 2010, and in each even-numbered
			 year thereafter until 2020, the Secretary of Defense shall submit to Congress a
			 report, in both classified and unclassified form, on the current and future
			 military strategy of the Islamic Republic of Iran. The report shall address the
			 current and probable future course of military developments on the Army, Air
			 Force, Navy, and Revolutionary Guard Corps of the Islamic Republic of
			 Iran.
						(b)Matters To Be
			 includedThe report required under subsection (a) shall include
			 the following elements:
							(1)As assessment of
			 the grand strategy, security strategy, and military strategy of the Government
			 of the Islamic Republic of Iran, including the following:
								(A)The goals of the
			 grand strategy, security strategy, and military strategy.
								(B)Aspects of the
			 strategies that would be designed to establish Iran as the leading power in the
			 Middle East and to enhance the influence of Iran in other regions of the
			 world.
								(C)The security
			 situation in the Persian Gulf and the Levant.
								(D)Iranian strategy
			 regarding other countries in the Middle East region.
								(2)An assessment of
			 the capabilities of the conventional forces of the Government of the Islamic
			 Republic of Iran, including the following:
								(A)The size,
			 location, and capabilities of the conventional forces.
								(B)A detailed
			 analysis of the conventional forces of the Government of the Islamic Republic
			 of Iran facing United States forces in the region and other countries in the
			 Middle East region.
								(C)An estimate of
			 the funding provided for each branch of the conventional forces of the
			 Government of the Islamic Republic of Iran.
								(3)An assessment of
			 the unconventional forces of the Government of the Islamic Republic of Iran,
			 including the following:
								(A)The size and
			 capability of special operations units, including the Iranian Revolutionary
			 Guard Corps-Quds Force.
								(B)The types and
			 amount of support provided to groups designated by the United States as
			 terrorist organizations in particular those forces that have been assessed as
			 willing to carry out terrorist operations on behalf of the Islamic Republic of
			 Iran.
								(C)A detailed
			 analysis of the unconventional forces of the Government of the Islamic Republic
			 of Iran and their implications for the United States and other countries in the
			 Middle East region.
								(D)An estimate of
			 the amount of funds spent by the Government of the Islamic Republic of Iran to
			 develop and support special operations forces and terrorist groups.
								(c)DefinitionsIn
			 this section:
							(1)Conventional
			 forces of the Government of IranThe term conventional
			 forces of the Government of the Islamic Republic of Iran—
								(A)means military
			 forces of the Islamic Republic of Iran designed to conduct operations on sea,
			 air, or land, other than Iran's unconventional forces and Iran's strategic
			 missile forces; and
								(B)includes Iran's
			 Army, Iran's Air Force, Iran's Navy, and elements of the Iranian Revolutionary
			 Guard Corps, other than the Iranian Revolutionary Guard Corps-Quds
			 Force.
								(2)Middle east
			 regionThe term Middle East region means—
								(A)the countries
			 within the area of responsibility of United States Central Command; and
								(B)the countries
			 within the area covered by the Bureau of Near Eastern Affairs of the Department
			 of State.
								(3)Unconventional
			 forces of the Government of IranThe term unconventional
			 forces of the Government of the Islamic Republic of Iran—
								(A)means forces of
			 the Islamic Republic of Iran that carry out missions typically associated with
			 special operations forces; and
								(B)includes—
									(i)the
			 Iranian Revolutionary Guard Corps-Quds Force; and
									(ii)any organization
			 that—
										(I)has been
			 designated a terrorist organization by the United States;
										(II)receives
			 assistance from the Government of Iran; and
										(III)(aa)is assessed as being
			 willing in some or all cases of carrying out attacks on behalf of the
			 Government of the Islamic Republic of Iran; or
											(bb)is assessed as likely to carry out
			 attacks in response to a military attack by another country on the Islamic
			 Republic of Iran.
											1225.Annual counterterrorism status
			 reports
						(a)Short titleThis section may be cited as the
			 Success in Countering Al Qaeda
			 Reporting Requirements Act of 2009.
						(b)Annual counterterrorism status
			 reports
							(1)In generalNot later than July 31, 2010, and every
			 July 31 thereafter, the President shall submit a report, to the
			 Committee on Foreign Relations of the
			 Senate, the Committee on
			 Foreign Affairs of the House of Representatives, the
			 Committee on Armed Services of the
			 Senate, the Committee on Armed
			 Services of the House of Representatives, the
			 Committee on Appropriations of the
			 Senate, the Committee on
			 Appropriations of the House of Representatives, the
			 Select Committee on Intelligence of the
			 Senate, and the Permanent
			 Select Committee on Intelligence of the House of
			 Representatives, which contains, for the most recent 12-month
			 period, a review of the counterterrorism strategy of the United States
			 Government, including—
								(A)a detailed assessment of the scope, status,
			 and progress of United States counterterrorism efforts in fighting Al Qaeda and
			 its related affiliates and undermining long-term support for violent
			 extremism;
								(B)a judgment on the geographical region in
			 which Al Qaeda and its related affiliates pose the greatest threat to the
			 national security of the United States;
								(C)a judgment on the
			 adequacy of interagency integration of the counterterrorism programs and
			 activities of the Department of Defense, the United States Special Operations
			 Command, the Central Intelligence Agency, the Department of State, the
			 Department of the Treasury, the Department of Homeland Security, the Department
			 of Justice, and other Federal departments and agencies;
								(D)an evaluation of the extent to which the
			 counterterrorism efforts of the United States correspond to the plans developed
			 by the National Counterterrorism Center and the goals established in
			 overarching public statements of strategy issued by the executive
			 branch;
								(E)a determination
			 of whether the National Counterterrorism Center exercises the authority and has
			 the resources and expertise required to fulfill the interagency strategic and
			 operational planning role described in section 119(j) of the National Security
			 Act of 1947 (50 U.S.C. 404o), as added by section 1012 of the National Security
			 Intelligence Reform Act of 2004 (title I of Public Law 108–458);
								(F)a description of the efforts of the United
			 States Government to combat Al Qaeda and its related affiliates and undermine
			 violent extremist ideology, which shall include—
									(i)a specific list of the President’s highest
			 global counterterrorism priorities;
									(ii)the degree of success achieved by the
			 United States, and remaining areas for progress, in meeting the priorities
			 described in clause (i); and
									(iii)efforts in those countries in which the
			 President determines that—
										(I)Al Qaeda and its related affiliates have a
			 presence; or
										(II)acts of international terrorism have been
			 perpetrated by Al Qaeda and its related affiliates;
										(G)a specific list of United States
			 counterterrorism efforts, and the specific status and achievements of such
			 efforts, through military, financial, political, intelligence, paramilitary,
			 and law enforcement elements, relating to—
									(i)bilateral security and training
			 programs;
									(ii)law enforcement and border security;
									(iii)the disruption of terrorist networks;
			 and
									(iv)the denial of terrorist safe havens and
			 sanctuaries;
									(H)a description of United States Government
			 activities to counter terrorist recruitment and radicalization,
			 including—
									(i)strategic communications;
									(ii)public diplomacy;
									(iii)support for economic development and
			 political reform; and
									(iv)other efforts aimed at influencing public
			 opinion;
									(I)United States Government initiatives to
			 eliminate direct and indirect international financial support for the
			 activities of terrorist groups;
								(J)a cross-cutting analysis of the budgets of
			 all Federal Government agencies as they relate to counterterrorism funding to
			 battle Al Qaeda and its related affiliates abroad, including—
									(i)the source of such funds; and
									(ii)the allocation and use of such
			 funds;
									(K)an analysis of the extent to which specific
			 Federal appropriations—
									(i)have produced tangible, calculable results
			 in efforts to combat and defeat Al Qaeda, its related affiliates, and its
			 violent ideology; or
									(ii)contribute to investments that have
			 expected payoffs in the medium- to long-term;
									(L)statistical assessments, including those
			 developed by the National Counterterrorism Center, on the number of individuals
			 belonging to Al Qaeda and its related affiliates that have been killed,
			 injured, or taken into custody as a result of United States counterterrorism
			 efforts; and
								(M)a concise summary of the methods used by
			 National Counterterrorism Center and other elements of the United States
			 Government to assess and evaluate progress in its overall counterterrorism
			 efforts, including the use of specific measures, metrics, and indices.
								(2)Interagency cooperationIn preparing a report under this
			 subsection, the President shall include relevant information maintained
			 by—
								(A)the National Counterterrorism Center and
			 the National Counterproliferation Center;
								(B)Department of Justice, including the
			 Federal Bureau of Investigation;
								(C)the Department of State;
								(D)the Department of Defense;
								(E)the Department of Homeland Security;
								(F)the Department of the Treasury;
								(G)the Office of the Director of National
			 Intelligence,
								(H)the Central Intelligence Agency;
								(I)the Office of Management and Budget;
								(J)the United States Agency for International
			 Development; and
								(K)any other Federal department that maintains
			 relevant information.
								(3)Report classificationEach report required under this subsection
			 shall be—
								(A)submitted in an unclassified form, to the
			 maximum extent practicable; and
								(B)accompanied by a classified appendix, as
			 appropriate.
								1226.Report on
			 Taiwan's air force
						(a)FindingsCongress
			 makes the following findings:
							(1)According to the
			 Department of Defense’s (DoD) 2009 Annual Report on Military Power of the
			 People’s Republic of China, the military balance in the Taiwan Strait has been
			 shifting in China’s favor since 2000, marked by the sustained deployment of
			 advanced military equipment to the Chinese military regions opposite
			 Taiwan.
							(2)Although the DoD's
			 2002 Report concluded that Taiwan has enjoyed dominance of the airspace
			 over the Taiwan Strait for many years, the DoD’s 2009 Report states
			 this conclusion no longer holds true.
							(3)China has based 490
			 combat aircraft (330 fighters and 160 bombers) within unrefueled operational
			 range of Taiwan, and has the airfield capacity to expand that number by
			 hundreds. In contrast, Taiwan has 390 combat aircraft (all of which are
			 fighters).
							(4)Also according to
			 the DoD’s 2009 Report, China has continued its build-up of conventional
			 ballistic missiles since 2000, building a nascent capacity for
			 conventional short-range ballistic missile (SRBM) strikes against Taiwan into
			 what has become one of China’s primary instruments of coercion. At this
			 time, China has expanded its SRBM force opposite Taiwan to seven brigades with
			 a total of 1,050 through 1,150 missiles, and is augmenting these forces with
			 conventional medium-range ballistic missiles systems and at least 2 land attack
			 cruise missile variants capable of ground or air launch. Advanced fighters and
			 bombers, combined with enhanced training for nighttime and overwater flights,
			 provide China’s People’s Liberation Army (PLA) with additional capabilities for
			 regional strike or maritime interdiction operations.
							(5)Furthermore, the
			 Report maintains, the security situation in the Taiwan Strait is largely
			 a function of dynamic interactions among Mainland China, Taiwan, and the United
			 States. The PLA has developed and deployed military capability to coerce Taiwan
			 or attempt an invasion if necessary. PLA improvements pose new challenges to
			 Taiwan’s security, which has historically been based upon the PLA’s inability
			 to project power across the 100 nautical-mile Taiwan Strait, natural geographic
			 advantages of island defense, Taiwan’s armed forces’ technological superiority,
			 and the possibility of U.S. intervention.
							(6)The
			 Taiwan Relations Act of 1979 requires that, in furtherance of the principle of
			 maintaining peace and stability in the Western Pacific region, the United
			 States shall make available to Taiwan such defense articles and defense
			 services in such quantity as may be necessary to enable Taiwan to
			 maintain a sufficient self-defense capability, allowing that the
			 President and the Congress shall determine the nature and quantity of such
			 defense articles and services based solely upon their judgment of the needs of
			 Taiwan . . ..
							(b)Report to congress
			 on taiwan’s current air force and future self-defense
			 requirementsNot later than 90 days after the date of the
			 enactment of this Act, the President shall submit to Congress a report, in both
			 classified and unclassified form, containing the following:
							(1)A
			 thorough and complete assessment of the current state of Taiwan’s Air Force,
			 including—
								(A)the number and type
			 of aircraft;
								(B)the age of
			 aircraft; and
								(C)the capability of
			 those aircraft.
								(2)An
			 assessment of the effectiveness of the aircraft in the face of a full-scale
			 concerted missile and air campaign by China, in which China uses its most
			 modern surface-to-air missiles currently deployed along its seacoast.
							(3)An
			 analysis of the specific weapons systems and platforms that Taiwan would need
			 to provide for it’s self-defense and maintain control of its own air
			 space.
							(4)Options for the
			 United States to assist Taiwan in achieving those capabilities.
							(5)A
			 5-year plan for fulfilling the obligations of the United States under the
			 Taiwan Relations Act to provide for Taiwan’s self-defense and aid Taiwan in
			 maintaining control of its own air space.
							1227.Report on
			 United States contributions to the United NationsSection 1225 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2424) is amended—
						(1)in
			 subsection (a), by striking until December 31, 2010, the President shall
			 submit and inserting (but not later than the first of each May),
			 the Director of the Office of Management and Budget shall submit;
			 and
						(2)by
			 adding at the end the following:
							
								(c)Public
				availability of informationThe Director of the Office of
				Management and Budget shall post a public version of each report submitted
				under subsection (a) on a text-based searchable and publicly available Internet
				Web
				site.
								.
						COther Matters
					1231.Sense of Congress on establishment of
			 measures of progress to evaluate United States strategic objectives in
			 Afghanistan and Pakistan
						(a)FindingsCongress makes the following
			 findings:
							(1)The President announced a new strategy for
			 Afghanistan and Pakistan on March 27, 2009, that calls for a commitment of more
			 resources and a significant increase in the number of United States Armed
			 Forces deployed to the region.
							(2)It is the obligation of the United States
			 Government to the members of the Armed Forces, and to all Americans, that their
			 sacrifices be met by a clear method for evaluating the progress toward
			 achieving the objectives in the new strategy of the Administration.
							(3)The President stated, with reference to the
			 strategy for Afghanistan and Pakistan, that going forward, we will not
			 blindly stay the course. Instead, we will set clear metrics to measure progress
			 and hold ourselves accountable. We’ll consistently assess our efforts to train
			 Afghan security forces and our progress in combating insurgents. We will
			 measure the growth of Afghanistan’s economy, and its illicit narcotics
			 production. And we will review whether we are using the right tools and tactics
			 to make progress towards accomplishing our goals.
							(4)Since the announcement of the new strategy
			 of the Administration on March 27, 2009, key leaders in the Administration,
			 including in the Department of Defense and Department of State, have testified
			 before Congress that progress measures were needed to evaluate performance
			 toward achieving the strategic objectives of the United States in Afghanistan
			 and Pakistan and that the Administration was undertaking the process of
			 reviewing and developing measures of progress.
							(5)Key leaders in the Administration further
			 assured Congress that the Administration would not only share the measures of
			 progress with Congress, but would also invite review and comment by Congress on
			 proposed measures of progress.
							(6)The establishment of both clear objectives
			 and a means to impartially measure success toward those objectives will expound
			 to the American people what the United States and its partners intend to
			 accomplish in and for Afghanistan and Pakistan.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)the Administration should, through the
			 coordination of the Departments of Defense and State, expeditiously submit to
			 Congress a comprehensive list of measures of progress with regard to United
			 States strategic objectives in Afghanistan and Pakistan;
							(2)the comprehensive list under paragraph (1)
			 should include newly-established measures of progress as well as such measures
			 of progress previously established pursuant to section 1230(d) of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 385) that continue to be relevant to the current United States strategy for
			 Afghanistan and Pakistan;
							(3)the Administration should incorporate the
			 comprehensive list under paragraph (1) with each report submitted under
			 sections 1230 and 1232 of the National Defense Authorization Act for Fiscal
			 Year 2008 (122 Stat. 385, 392) and should review, and if necessary modify, the
			 comprehensive list for each such report; and
							(4)upon submittal to Congress of the reports
			 required by sections 1230 and 1232 of the National Defense Authorization Act
			 for Fiscal Year 2008, the Administration should provide an assessment of each
			 measure of progress by—
								(A)setting forth the measure of progress being
			 evaluated;
								(B)providing data used to evaluate the measure
			 of progress;
								(C)providing an evaluation of the performance
			 of the particular measure of progress; and
								(D)providing a comprehensive assessment of how
			 the performance of the particular measure of progress hinders or enhances the
			 overall performance toward achieving strategic objectives of the United States
			 in Afghanistan and Pakistan.
								1232.Sense of the
			 Senate on imposing sanctions with respect to the Islamic Republic of
			 Iran
						(a)FindingsThe
			 Senate makes the following findings:
							(1)The illicit
			 nuclear activities of the Government of the Islamic Republic of Iran, combined
			 with its development of unconventional weapons and ballistic missiles and
			 support for international terrorism, represent a grave threat to the security
			 of the United States and United States allies in Europe, the Middle East, and
			 around the world.
							(2)The United States
			 and other responsible countries have a vital interest in working together to
			 prevent the Government of the Islamic Republic of Iran from acquiring a nuclear
			 weapons capability.
							(3)As President
			 Barack Obama said, Iran obtaining a nuclear weapon would not only be a
			 threat to Israel and a threat to the United States, but would be profoundly
			 destabilizing in the international community as a whole and could set off a
			 nuclear arms race in the Middle East that would be extraordinarily dangerous
			 for all concerned, including for Iran..
							(4)The International
			 Atomic Energy Agency has repeatedly called attention to the illicit nuclear
			 activities of the Islamic Republic of Iran, and, as a result, the United
			 Nations Security Council has adopted a range of sanctions designed to encourage
			 the Government of the Islamic Republic of Iran to cease those activities and
			 comply with its obligations under the Treaty on Non-Proliferation of Nuclear
			 Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into
			 force March 5, 1970 (commonly known as the Nuclear Non-Proliferation
			 Treaty).
							(5)The Department of
			 the Treasury has imposed sanctions on several Iranian banks, including Bank
			 Melli, Bank Saderat, Bank Sepah, and Bank Mellat, for their involvement in
			 proliferation activities or support for terrorist groups.
							(6)The Central Bank
			 of Iran, the keystone of Iran’s financial system and its principal remaining
			 lifeline to the international banking system, has engaged in deceptive
			 financial practices and facilitated such practices among banks involved in
			 proliferation activities or support for terrorist groups, including Bank Sepah
			 and Bank Melli, in order to evade sanctions imposed by the United States and
			 the United Nations.
							(7)On April 8, 2009,
			 the United States formally extended an offer to engage in direct diplomacy with
			 the Government of the Islamic Republic of Iran through negotiations with the
			 five permanent members of the United States Security Council and Germany
			 (commonly referred to as the P5-plus-1 process), in the hope of
			 resolving all outstanding disputes between the Islamic Republic of Iran and the
			 United States.
							(8)The Government of
			 the Islamic Republic of Iran has yet to make a formal reply to the April 8,
			 2009, offer of direct diplomacy by the United States or to engage in direct
			 diplomacy with the United States through the P5-plus-1 process.
							(9)On July 8, 2009,
			 President Nicolas Sarkozy of France warned that the Group of Eight major powers
			 will give the Islamic Republic of Iran until September 2009 to accept
			 negotiations with respect to its nuclear activities or face tougher
			 sanctions.
							(b)Sense of the
			 SenateIt is the sense of the Senate that—
							(1)the Government of
			 the Islamic Republic of Iran should—
								(A)seize the
			 historic offer put forward by President Barack Obama to engage in direct
			 diplomacy with the United States;
								(B)suspend all
			 enrichment-related and reprocessing activities, including research and
			 development, and work on all heavy-water related projects, including the
			 construction of a research reactor moderated by heavy water, as demanded by
			 multiple resolutions of the United Nations Security Council; and
								(C)come into full
			 compliance with the Nuclear Non-Proliferation Treaty, including the additional
			 protocol to the Treaty; and
								(2)the President
			 should impose sanctions on the Central Bank of Iran and any other Iranian bank
			 engaged in proliferation activities or support for terrorist groups, as well as
			 any other sanctions the President determines appropriate, if—
								(A)the Government of
			 the Islamic Republic of Iran—
									(i)has
			 not accepted the offer by the United States to engage in direct diplomacy
			 through the P5-plus-1 process before the Summit of the Group of 20 (G–20) in
			 Pittsburgh, Pennsylvania, in September 2009; or
									(ii)has not
			 suspended all enrichment-related and reprocessing activities and work on all
			 heavy-water related projects within 60 days of the conclusion of that Summit;
			 and
									(B)the United
			 Nations Security Council has failed to adopt significant and meaningful
			 additional sanctions on the Government of the Islamic Republic of Iran.
								1233.Sense of the
			 Senate on enforcement and imposition of sanctions with respect to North Korea;
			 review to determine whether North Korea should be re-listed as a state sponsor
			 of terrorism
						(a)FindingsThe
			 Senate makes the following findings:
							(1)On April 5, 2009,
			 the Government of North Korea tested an intermediate range ballistic missile in
			 violation of United Nations Security Council Resolutions 1695 (2006) and 1718
			 (2006).
							(2)On April 5, 2009,
			 President Barack Obama issued a statement on North Korea, stating that
			 Preventing the proliferation of weapons of mass destruction and their
			 means of delivery is a high priority for my administration, and adding,
			 North Korea has ignored its international obligations, rejected
			 unequivocal calls for restraint, and further isolated itself from the community
			 of nations.
							(3)On April 15,
			 2009, the Government of North Korea announced it was expelling international
			 inspectors from its Yongbyon nuclear facility and ending its participation in
			 the Six Party Talks for the Denuclearization of the Korean Peninsula.
							(4)On May 25, 2009,
			 the Government of North Korea conducted a second nuclear test, in disregard of
			 United Nations Security Council Resolution 1718, which was issued in 2006
			 following the first such test and which demanded that North Korea not conduct
			 any further nuclear tests or launches of a ballistic missile.
							(5)The State
			 Department’s 2008 Human Rights Report on North Korea, issued on February 25,
			 2009, found that human rights conditions inside North Korea remained poor,
			 prison conditions are harsh and life-threatening, and citizens were denied
			 basic freedoms such as freedom of speech, press, assembly, religion, and
			 association.
							(6)Pursuant to
			 section 102(b)(2)(E) of the Arms Export Control Act (22 U.S.C.
			 2799aa–1(b)(2)(E)), President George W. Bush, on February 7, 2007, notified
			 Congress that the United States Government would oppose the extension of any
			 loan or financial or technical assistance to North Korea by any international
			 financial institution and the prohibition on support for the extension of such
			 loans or assistance remains in effect.
							(7)On June 12, 2009,
			 the United Nations Security Council passed Resolution 1874, condemning North
			 Korea’s nuclear test, imposing a sweeping embargo on all arms trade with North
			 Korea, and requiring member states not to provide financial support or other
			 financial services that could contribute to North Korea’s nuclear-related or
			 missile-related activities or other activities related to weapons of mass
			 destruction.
							(8)On July 15, 2009,
			 the Sanctions Committee of the United Nations Security Council, pursuant to
			 United Nations Security Council Resolution 1874, imposed a travel ban on five
			 North Korean individuals and asset freezes on five more North Korean entities
			 for their involvement in nuclear weapons and ballistic missile development
			 programs, marking the first time the United Nations has imposed a travel ban on
			 North Koreans.
							(9)On June 10, 2008,
			 the Government of North Korea issued a statement, subsequently conveyed
			 directly to the United States Government, affirming that North Korea,
			 will firmly maintain its consistent stand of opposing all forms of
			 terrorism and any support to it and will fulfill its responsibility and duty in
			 the struggle against terrorism..
							(10)The June 10,
			 2008, statement by the Government of North Korea also pledged that North Korea
			 would take active part in the international efforts to prevent
			 substance, equipment and technology to be used for the production of nukes and
			 biochemical and radioactive weapons from finding their ways to the terrorists
			 and the organizations that support them.
							(11)On June 26,
			 2008, President George W. Bush certified that—
								(A)the Government of
			 North Korea had not provided any support for international terrorism during the
			 preceding 6-month period; and
								(B)the Government of
			 North Korea had provided assurances that it will not support acts of
			 international terrorism in the future.
								(12)The President’s
			 June 26 certification concluded, based on all available information, that there
			 was no credible evidence at this time of ongoing support by the DPRK for
			 international terrorism and that there is no credible or
			 sustained reporting at this time that supports allegations (including as cited
			 in recent reports by the Congressional Research Service) that the DPRK has
			 provided direct or witting support for Hezbollah, Tamil Tigers, or the Iranian
			 Revolutionary Guard.
							(13)The State
			 Department’s Country Reports on Terrorism 2008, in a section on North Korea,
			 state, The Democratic People’s Republic of Korea (DPRK) was not known to
			 have sponsored any terrorist acts since the bombing of a Korean Airlines flight
			 in 1987..
							(14)The Country
			 Reports on Terrorism 2008 also state, A state that directs WMD resources
			 to terrorists, or one from which enabling resources are clandestinely diverted,
			 poses a grave WMD terrorism threat. Although terrorist organizations will
			 continue to seek a WMD capability independent of state programs, the
			 sophisticated WMD knowledge and resources of a state could enable a terrorist
			 capability. State sponsors of terrorism and all nations that fail to live up to
			 their international counterterrorism and nonproliferation obligations deserve
			 greater scrutiny as potential facilitators of WMD terrorism..
							(15)On October 11,
			 2008, the Secretary of State, pursuant to the President’s certification,
			 removed North Korea from its list of state sponsors of terrorism, on which
			 North Korea had been placed in 1988.
							(b)Report on
			 conduct of North KoreaNot later than 30 days after the date of
			 the enactment of this Act, the President shall submit to Congress a detailed
			 report examining the conduct of the Government of North Korea since June 26,
			 2008, based on all available information, to determine whether North Korea
			 meets the statutory criteria for listing as a state sponsor of terrorism. The
			 report shall—
							(1)present any
			 credible evidence of support by the Government of North Korea for acts of
			 terrorism, terrorists, or terrorist organizations;
							(2)examine what
			 steps the Government of North Korea has taken to fulfill its June 10, 2008,
			 pledge to prevent weapons of mass destruction from falling into the hands of
			 terrorists; and
							(3)assess the
			 effectiveness of re-listing North Korea as a state sponsor of terrorism as a
			 tool to accomplish the objectives of the United States with respect to North
			 Korea, including completely eliminating North Korea’s nuclear weapons programs,
			 preventing North Korean proliferation of weapons of mass destruction, and
			 encouraging North Korea to abide by international norms with respect to human
			 rights.
							(c)Sense of the
			 SenateIt is the sense of the Senate that—
							(1)the United States
			 should—
								(A)vigorously
			 enforce United Nations Security Council Resolutions 1718 (2006) and 1874 (2009)
			 and other sanctions in place with respect to North Korea under United States
			 law;
								(B)urge all member
			 states of the United Nations to fully implement the sanctions imposed by United
			 Nations Security Council Resolutions 1718 and 1874; and
								(C)explore the
			 imposition of additional unilateral and multilateral sanctions against North
			 Korea in furtherance of United States national security;
								(2)the conduct of
			 North Korea constitutes a threat to the northeast Asian region and to
			 international peace and security;
							(3)if the United
			 States determines that the Government of North Korea has provided assistance to
			 terrorists or engaged in state sponsored acts of terrorism, the Secretary of
			 State should immediately list North Korea as a state sponsor of terrorism;
			 and
							(4)if the United
			 States determines that the Government of North Korea has failed to fulfill its
			 June 10, 2008, pledges, the Secretary of State should immediately list North
			 Korea as a state sponsor of terrorism.
							(d)State sponsor
			 of terrorism definedFor purposes of this section, the term
			 state sponsor of terrorism means a country that has repeatedly
			 provided support for acts of international terrorism for purposes of—
							(1)section 6(j) of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)) (as continued in
			 effect pursuant to the International Emergency Economic Powers Act (50 U.S.C.
			 1701 et seq.));
							(2)section 40 of the
			 Arms Export Control Act (22 U.S.C. 2780); or
							(3)section 620A of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2371).
							1234.Report on the
			 plan for the United States nuclear weapons stockpile, nuclear weapons complex,
			 and delivery platforms and sense of the Senate on follow-on negotiations to
			 START Treaty
						(a)Report on the
			 plan for the United States nuclear weapons stockpile, nuclear weapons complex,
			 and delivery platforms
							(1)Report
			 requiredNot later than 30 days after the date of the enactment
			 of this Act or at the time a follow-on treaty to the Strategic Arms Reduction
			 Treaty (START Treaty) is submitted by the President to the Senate for its
			 advice and consent, whichever is earlier, the President shall submit to the
			 congressional defense and foreign relations committees a report on the plan to
			 enhance the safety, security, and reliability of the United States nuclear
			 weapons stockpile, modernize the nuclear weapons complex, and maintain the
			 delivery platforms for nuclear weapons.
							(2)CoordinationThe
			 President shall prepare the report required under paragraph (1) in coordination
			 with the Secretary of Defense, the directors of Sandia National Laboratory, Los
			 Alamos National Laboratory, and Lawrence Livermore National Laboratory, the
			 Administrator for the National Nuclear Security Administration, and the
			 Commander of the United States Strategic Command.
							(3)ElementsThe
			 report required under paragraph (1) shall include the following:
								(A)A description of
			 the plan to enhance the safety, security, and reliability of the United States
			 nuclear weapons stockpile.
								(B)A description of
			 the plan to modernize the nuclear weapons complex, including improving the
			 safety of facilities, modernizing the infrastructure, and maintaining the key
			 capabilities and competencies of the nuclear weapons workforce, including
			 designers and technicians.
								(C)A description of
			 the plan to maintain delivery platforms for nuclear weapons.
								(D)An estimate of
			 budget requirements, including the costs associated with the plans outlined
			 under subparagraphs (A) through (C), over a 10-year period.
								(b)Sense of the
			 Senate on follow-on negotiations to the START TreatyThe Senate
			 urges the President to maintain the stated position of the United States that
			 the follow-on treaty to the START Treaty not include any limitations on the
			 ballistic missile defense systems, space capabilities, or advanced conventional
			 weapons systems of the United States.
						1235.Sense of
			 Congress on continued support by the United States for a stable and democratic
			 Republic of Iraq
						(a)FindingsCongress
			 makes the following findings:
							(1)The men and women
			 of the United States Armed Forces who have served or are serving in the
			 Republic of Iraq have done so with the utmost bravery and courage and deserve
			 the respect and gratitude of the people of the United States and the people of
			 Iraq.
							(2)The leadership of
			 Generals David Petraeus and Raymond Odierno, as the Commanders of the
			 Multi-National Force Iraq, as well as Ambassador Ryan Crocker, was instrumental
			 in bringing stability and success to Iraq.
							(3)The strategy
			 known as the surge was a critical factor contributing to significant security
			 gains and facilitated the economic, political, and social gains that have
			 occurred in Iraq since 2007.
							(4)The people of
			 Iraq have begun to develop a stable government and stable society because of
			 the security gains following the surge and the willingness of the people of
			 Iraq to accept the ideals of a free and fair democratic society over the
			 tyranny espoused by Al Qaeda and other terrorist organizations.
							(5)The security
			 gains in Iraq must be carefully maintained so that those fragile gains can be
			 solidified and expanded upon, primarily by citizens of Iraq in service to their
			 country, with the support of the United States as appropriate.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)a stable and
			 democratic Republic of Iraq is in the long-term national security interest of
			 the United States;
							(2)the people and
			 the Government of the United States should help the people of Iraq promote the
			 stability of their country and peace in the region; and
							(3)the United States
			 should be a long-term strategic partner with the Government and the people of
			 Iraq in support of their efforts to build democracy, good governance, and peace
			 and stability in the region.
							1236.Report on
			 feasibility and desirability of establishing general uniform procedures and
			 guidelines for the provision of monetary assistance by the United States to
			 civilian foreign nationals for losses incident to combat activities of the
			 armed forces
						(a)ReportThe
			 Secretary of Defense shall submit to Congress a report on the feasibility and
			 the desirability of establishing general uniform procedures and guidelines for
			 the provision by the United States of monetary assistance to civilian foreign
			 nationals for losses, injuries, or death (hereafter “harm”) incident to combat
			 activities of the United States Armed Forces during contingency
			 operations.
						(b)Matters To Be
			 Included in ReportThe Secretary shall include in the report the
			 following:
							(1)A description of
			 the authorities under laws in effect as of the date of the enactment of this
			 Act for the United States to provide compensation, monetary payments, or other
			 assistance to civilians who incur harm due directly or indirectly to the combat
			 activities of the United States Armed Forces.
							(2)A description of
			 the practices in effect as of the date of enactment of this Act for the United
			 States to provide ex gratia, solatia, or other types of condolence payments to
			 civilians who incur harm due directly or indirectly to the combat activities of
			 the United States Armed Forces.
							(3)A discussion of
			 the historic practice of the United States to provide compensation, other
			 monetary payments, or other assistance to civilian foreign nationals who incur
			 harm due directly or indirectly to combat activities of the United States Armed
			 Forces.
							(4)A discussion of
			 the practice of the United States in Operation Enduring Freedom and Operation
			 Iraqi Freedom to provide compensation, other monetary payments, or other
			 assistance to civilian foreign nationals who incur harm due directly or
			 indirectly to the combat activities of the United States Armed Forces,
			 including the procedures and guidelines used and an assessment of its
			 effectiveness. This discussion will also include estimates of the total amount
			 of funds disbursed to civilian foreign nationals who have incurred harm since
			 the inception of Operation Iraqi Freedom and Operation Enduring Freedom. This
			 discussion will also include how such procedures and guidelines compare to the
			 processing of claims filed under the Foreign Claims Act.
							(5)A discussion of
			 the positive and negative effects of using different authorities, procedure,
			 and guidelines to provide monetary assistance to civilian foreign nationals,
			 based upon the culture and economic circumstances of the local populace and the
			 operational impact on the military mission. This discussion will also include
			 whether the use of different authorities, procedures, and guidelines has
			 resulted in disparate monetary assistance to civilian foreign nationals who
			 have incurred substantially similar harm, and if so, the frequency and effect
			 of such results.
							(6)A discussion of
			 the positive and negative effects of establishing general uniform procedures
			 and guidelines for the provision of such assistance, based upon the goals of
			 timely commencement of a program of monetary assistance, efficient and
			 effective implementation of such program, and consistency in the amount of
			 assistance in relation to the harm incurred. This discussion will also include
			 whether the implementation of general procedures and guidelines would create a
			 legally enforceable entitlement to “compensation” and, if so, any potential
			 significant operational impact arising from such an entitlement.
							(7)Assuming general
			 uniform procedures and guidelines were to be established, a discussion of the
			 following:
								(A)Whether such
			 assistance should be limited to specified types of combat activities or
			 operations, e.g., such as during counterinsurgency operations.
								(B)Whether such
			 assistance should be contingent upon a formal determination that a particular
			 combat activity/operation is a qualifying activity, and the criteria, if any,
			 for such a determination.
								(C)Whether a time
			 limit from the date of loss for providing such assistance should be
			 prescribed.
								(D)Whether only
			 monetary or other types of assistance should be authorized, and what types of
			 nonmonetary assistance, if any, should be authorized.
								(E)Whether monetary
			 value limits should be placed on the assistance that may be provided, or
			 whether the determination to provide assistance and, if so, the monetary value
			 of such assistance, should be based, in whole or in part, on a legal advisor's
			 assessment of the facts.
								(F)Whether a written
			 record of the determination to provide or to not provide such assistance should
			 be maintained and a copy made available to the civilian foreign
			 national.
								(G)Whether in the
			 event of a determination to not provide such assistance the civilian foreign
			 national should be afforded the option of a review of the determination by a
			 higher ranking authority.
								(c)RecommendationsThe
			 Secretary shall include in the report such recommendations as the Secretary
			 considers appropriate for legislative or administrative action with respect to
			 the matters discussed in the report.
						(d)Submission of
			 ReportThe report shall be submitted not later than 180 days
			 after the date of the enactment of this Act. The report shall be submitted in
			 unclassified form, but may include a classified annex.
						DVOICE
			 Act
					1241.Short
			 titleThis subtitle may be
			 cited as the Victims of Iranian
			 Censorship Actor the VOICE Act.
					1242.Sense of
			 CongressIt is the sense of
			 Congress that the United States—
						(1)respects the
			 sovereignty, proud history, and rich culture of the Iranian people;
						(2)respects the
			 universal values of freedom of speech and freedom of the press in Iran and
			 throughout the world;
						(3)supports the
			 Iranian people as they take steps to peacefully express their voices, opinions,
			 and aspirations;
						(4)supports the
			 Iranian people seeking access to news and other forms of information;
						(5)condemns the
			 detainment, imprisonment, and intimidation of all journalists, in Iran and
			 elsewhere throughout the world;
						(6)supports
			 journalists who take great risk to report on political events in Iran,
			 including those surrounding the presidential election;
						(7)supports the
			 efforts the Voice of America’s (VOA) 24-hour television station Persian News
			 Network, and Radio Free Europe / Radio Liberty’s (RFE/RL) Radio Farda 24-hour
			 radio station; British Broadcasting Corporation (BBC) Farsi language
			 programming; Radio Zamaneh; and other independent news outlets to provide
			 information to Iran;
						(8)condemns acts of
			 censorship, intimidation, and other restrictions on freedom of the press,
			 freedom of speech, and freedom of expression in Iran and throughout the
			 world;
						(9)commends
			 companies which have facilitated the ability of the Iranian people to access
			 and share information, and exercise freedom of speech, freedom of expression,
			 and freedom of assembly through alternative technologies; and
						(10)condemns
			 companies which have knowingly impeded the ability of the Iranian people to
			 access and share information and exercise freedom of speech, freedom of
			 expression, and freedom of assembly through electronic media, including through
			 the sale of technology that allows for deep packet inspection or provides the
			 capability to monitor or block Internet access, and gather information about
			 individuals.
						1243.Statement of
			 policyIt shall be the policy
			 of the United States—
						(1)to support
			 freedom of the press, freedom of speech, freedom of expression, and freedom of
			 assembly in Iran;
						(2)to support the
			 Iranian people as they seek, receive, and impart information and promote ideas
			 in writing, in print, or through any media without interference;
						(3)to discourage
			 businesses from aiding efforts to interfere with the ability of the people of
			 Iran to freely access or share information or otherwise infringe upon freedom
			 of speech, freedom of expression, freedom of assembly, and freedom of the press
			 through the Internet or other electronic media, including through the sale of
			 deep packet inspection or other technology to the Government of Iran that
			 provides the capability to monitor or block Internet access, and gather
			 information about individuals; and
						(4)to encourage the
			 development of technologies, including Internet Web sites that facilitate the
			 efforts of the Iranian people—
							(A)to gain access to
			 and share accurate information and exercise freedom of speech, freedom of
			 expression, freedom of assembly, and freedom of the press, through the Internet
			 or other electronic media; and
							(B)engage in
			 Internet-based education programs and other exchanges between United States
			 citizens and Iranians.
							1244.Authorization
			 of appropriations
						(a)International
			 Broadcasting Operations FundIn addition to amounts otherwise
			 authorized for the Broadcasting Board of Governors’ International Broadcasting
			 Operations Fund, there is authorized to be appropriated $15,000,000 to expand
			 Farsi language programming and to provide for the dissemination of accurate and
			 independent information to the Iranian people through radio, television,
			 Internet, cellular telephone, short message service, and other
			 communications.
						(b)Broadcasting
			 Capital Improvements FundIn addition to amounts otherwise
			 authorized for the Broadcasting Board of Governors’ Broadcasting Capital
			 Improvements Fund, there is authorized to be appropriated $15,000,000 to expand
			 transmissions of Farsi language programs to Iran.
						(c)Use of
			 amountsIn pursuit of the objectives described in subsections (a)
			 and (b), amounts in the International Broadcasting Operations Fund and the
			 Capital Improvements Fund may be used to—
							(1)develop
			 additional transmission capability for Radio Farda and the Persian News Network
			 to counter ongoing efforts to jam transmissions, including through additional
			 shortwave and medium wave transmissions, satellite, and Internet
			 mechanisms;
							(2)develop
			 additional proxy server capability and anti-censorship software to counter
			 efforts to block Radio Farda and Persian News Network Web sites;
							(3)develop
			 technologies to counter efforts to block SMS text message exchange over
			 cellular phone networks;
							(4)expand program
			 coverage and analysis by Radio Farda and the Persian News Network, including
			 the development of broadcast platforms and programs, on the television, radio
			 and Internet, for enhanced interactivity with and among the people of
			 Iran;
							(5)hire, on a
			 permanent or short-term basis, additional staff for Radio Farda and the Persian
			 News Network; and
							(6)develop
			 additional Internet-based, Farsi-language television programming, including a
			 Farsi-language, Internet-based news channel.
							1245.Iranian
			 Electronic Education, Exchange, and Media Fund
						(a)EstablishmentThere
			 is established in the Treasury of the United States the Iranian Electronic
			 Education, Exchange, and Media Fund (referred to in this section as the
			 Fund), consisting of amounts appropriated to the Fund pursuant
			 to subsection (f).
						(b)AdministrationThe
			 Fund shall be administered by the Secretary of State.
						(c)ObjectiveThe
			 objective of the Fund shall be to support the development of technologies,
			 including Internet Web sites, that will aid the ability of the Iranian people
			 to—
							(1)gain access to
			 and share information;
							(2)exercise freedom
			 of speech, freedom of expression, and freedom of assembly through the Internet
			 and other electronic media;
							(3)engage in
			 Internet-based education programs and other exchanges between Americans and
			 Iranians; and
							(4)counter
			 efforts—
								(A)to block, censor,
			 and monitor the Internet; and
								(B)to disrupt or
			 monitor cellular phone networks or SMS text exchanges.
								(d)Use of
			 amountsIn pursuit of the objective described in subsection (c),
			 amounts in the Fund may be used for grants to United States or foreign
			 universities, nonprofit organizations, or companies for targeted projects that
			 advance the purpose of the Fund, including projects that—
							(1)develop
			 Farsi-language versions of existing social-networking Web sites;
							(2)develop
			 technologies, including Internet-based applications, to counter efforts—
								(A)to block, censor,
			 and monitor the Internet; and
								(B)to disrupt or
			 monitor cellular phone networks or SMS text message exchanges;
								(3)develop
			 Internet-based, distance learning programs for Iranian students at United
			 States universities; and
							(4)promote
			 Internet-based, people-to-people educational, professional, religious, or
			 cultural exchanges and dialogues between United States citizens and
			 Iranians.
							(e)TransfersAmounts
			 in the Fund may be transferred to the United States Agency for International
			 Development, the Broadcasting Board of Governors, or any other agency of the
			 Federal Government to the extent that such amounts are used to carry out
			 activities that will further the objective described in subsection (c).
						(f)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $20,000,000 to the Fund.
						1246.Annual
			 report
						(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, and annually thereafter for 5 years, the President shall submit a
			 report to Congress that provides a detailed description of—
							(1)United
			 States-funded international broadcasting efforts in Iran;
							(2)efforts by the
			 Government of Iran to block broadcasts sponsored by the United States or other
			 non-Iranian entities;
							(3)efforts by the
			 Government of Iran to monitor or block Internet access, and gather information
			 about individuals;
							(4)plans by the
			 Broadcasting Board of Governors for the use of the amounts appropriated
			 pursuant to section 1244, including—
								(A)the
			 identification of specific programs and platforms to be expanded or created;
			 and
								(B)satellite, radio,
			 or Internet-based transmission capacity to be expanded or created;
								(5)plans for the use
			 of the Iranian Electronic Education, Exchange, and Media Fund;
							(6)a detailed
			 breakdown of amounts obligated and disbursed from the Iranian Electronic Media
			 Fund and an assessment of the impact of such amounts;
							(7)the percentage of
			 the Iranian population and of Iranian territory reached by shortwave and
			 medium-wave radio broadcasts by Radio Farda and Voice of America;
							(8)the Internet
			 traffic from Iran to Radio Farda and Voice of America Web sites; and
							(9)the Internet
			 traffic to proxy servers sponsored by the Broadcasting Board of Governors, and
			 the provisioning of surge capacity.
							(b)Classified
			 annexThe report submitted under subsection (a) may include a
			 classified annex.
						1247.Report on
			 actions by non-Iranian companies
						(a)StudyThe
			 President shall direct the appropriate officials to examine claims that
			 non-Iranian companies, including corporations with United States subsidiaries,
			 have provided hardware, software, or other forms of assistance to the
			 Government of Iran that has furthered its efforts to—
							(1)filter online
			 political content;
							(2)disrupt cell
			 phone and Internet communications; and
							(3)monitor the
			 online activities of Iranian citizens.
							(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall submit a report to Congress that contains the results of the study
			 conducted under subsection (a). The report submitted under this subsection
			 shall be submitted in unclassified form, but may include a classified
			 annex.
						1248.Human rights
			 documentationThere are
			 authorized to be appropriated $5,000,000 to the Secretary of State to document,
			 collect, and disseminate information about human rights in Iran, including
			 abuses of human rights that have taken place since the Iranian presidential
			 election conducted on June 12, 2009.
					XIIICOOPERATIVE THREAT REDUCTION
				1301.Specification of Cooperative Threat
			 Reduction programs and funds
					(a)Specification of cooperative threat
			 reduction programsFor
			 purposes of section 301 and other provisions of this Act, Cooperative Threat
			 Reduction programs are the programs specified in section 1501 of the National
			 Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2362 note).
					(b)Fiscal year 2010 cooperative threat
			 reduction funds definedAs
			 used in this title, the term fiscal year 2010 Cooperative Threat
			 Reduction funds means the funds appropriated pursuant to the
			 authorization of appropriations in section 301 for Cooperative Threat Reduction
			 programs.
					(c)Availability of fundsFunds appropriated pursuant to the
			 authorization of appropriations in section 301 for Cooperative Threat Reduction
			 programs shall be available for obligation for fiscal years 2010, 2011, and
			 2012.
					1302.Funding allocations
					(a)Funding for specific purposesOf the $424,093,000 authorized to be
			 appropriated to the Department of Defense for fiscal year 2010 in section
			 301(a)(20) for Cooperative Threat Reduction programs, the following amounts may
			 be obligated for the purposes specified:
						(1)For strategic offensive arms elimination in
			 Russia, $73,385,000.
						(2)For strategic nuclear arms elimination in
			 Ukraine, $6,800,000.
						(3)For nuclear weapons storage security in
			 Russia, $15,090,000.
						(4)For nuclear weapons transportation security
			 in Russia, $46,400,000.
						(5)For weapons of mass destruction
			 proliferation prevention in the states of the former Soviet Union,
			 $90,886,000.
						(6)For biological threat reduction in the
			 states of the former Soviet Union, $152,132,000.
						(7)For chemical weapons destruction,
			 $3,000,000.
						(8)For defense and military contacts,
			 $5,000,000.
						(9)For new Cooperative Threat Reduction
			 initiatives, $10,000,000.
						(10)For activities designated as Other
			 Assessments/Administrative Costs, $21,400,000.
						(b)Report on obligation or expenditure of
			 funds for other purposesNo
			 fiscal year 2010 Cooperative Threat Reduction funds may be obligated or
			 expended for a purpose other than a purpose listed in paragraphs (1) through
			 (10) of subsection (a) until 15 days after the date that the Secretary of
			 Defense submits to Congress a report on the purpose for which the funds will be
			 obligated or expended and the amount of funds to be obligated or expended.
			 Nothing in the preceding sentence shall be construed as authorizing the
			 obligation or expenditure of fiscal year 2010 Cooperative Threat Reduction
			 funds for a purpose for which the obligation or expenditure of such funds is
			 specifically prohibited under this title or any other provision of law.
					(c)Limited authority to vary individual
			 amounts
						(1)In generalSubject to paragraph (2), in any case in
			 which the Secretary of Defense determines that it is necessary to do so in the
			 national interest, the Secretary may obligate amounts appropriated for fiscal
			 year 2010 for a purpose listed in paragraphs (1) through (10) of subsection (a)
			 in excess of the specific amount authorized for that purpose.
						(2)Notice-and-wait requiredAn obligation of funds for a purpose stated
			 in paragraphs (1) through (10) of subsection (a) in excess of the specific
			 amount authorized for such purpose may be made using the authority provided in
			 paragraph (1) only after—
							(A)the Secretary submits to Congress
			 notification of the intent to do so together with a complete discussion of the
			 justification for doing so; and
							(B)15 days have elapsed following the date of
			 the notification.
							1303.Authority to enter into agreements to
			 receive contributions for Biological Threat Reduction Program
					(a)In generalThe Secretary of Defense may, with the
			 concurrence of the Secretary of State, enter into one or more agreements with
			 any person (including a foreign government, international organization,
			 multinational entity, or any other entity) that the Secretary of Defense
			 considers appropriate under which the person contributes funds for purposes of
			 the Biological Threat Reduction Program of the Department of Defense.
					(b)Retention and use of amountsNotwithstanding section 3302 of title 31,
			 United States Code, and subject to subsections (c) and (d), the Secretary of
			 Defense may retain and obligate or expend amounts contributed pursuant to
			 subsection (a) for purposes of the Biological Threat Reduction Program. Amounts
			 so contributed shall be retained in a separate fund established in the Treasury
			 for that purpose and shall be available to be obligated or expended without
			 further appropriation.
					(c)Return of amounts not obligated or expended
			 within three yearsIf the
			 Secretary of Defense does not obligate or expend an amount contributed pursuant
			 to subsection (a) by the date that is three years after the date on which the
			 contribution was made, the Secretary shall return the amount to the person who
			 made the contribution.
					(d)Notice to congressional defense
			 committees
						(1)In generalNot later than 30 days after receiving an
			 amount contributed pursuant to subsection (a), the Secretary shall submit to
			 the congressional defense committees a notice—
							(A)specifying the value of the contribution
			 and the purpose for which the contribution was made; and
							(B)identifying the person who made the
			 contribution.
							(2)Limitation on use of amountsThe Secretary may not obligate or expend an
			 amount contributed pursuant to subsection (a) until the date that is 15 days
			 after the date on which the Secretary submits the notice required by paragraph
			 (1).
						(e)Annual reportNot later than October 31 each year, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report on amounts contributed pursuant to subsection (a) during the preceding
			 fiscal year. Each such report shall include, for the fiscal year covered by the
			 report, the following:
						(1)A statement of any amounts contributed
			 pursuant to subsection (a), including, for each such amount, the value of the
			 contribution and the identity of the person who made the contribution.
						(2)A statement of any amounts so contributed
			 that were obligated or expended by the Secretary, including, for each such
			 amount, the purposes for which the amount was obligated or expended.
						(3)A statement of any amounts so contributed
			 that were retained but not obligated or expended, including, for each such
			 amount, the purposes (if known) for which the Secretary intends to obligate or
			 expend the amount.
						(f)TerminationThe authority provided under this section
			 shall terminate on December 31, 2015.
					1304.Authorization of use of Cooperative Threat
			 Reduction program funds for bilateral and multilateral nonproliferation and
			 disarmament activities
					(a)In generalNotwithstanding any other provision of law
			 and subject to subsection (b), the Secretary of Defense may obligate or expend
			 not more than 10 percent of the funds authorized to be appropriated or
			 otherwise made available for Cooperative Threat Reduction programs in a fiscal
			 year to provide assistance for or to otherwise carry out bilateral or
			 multilateral activities relating to nonproliferation or disarmament.
					(b)Notification of congressional defense
			 committeesThe Secretary may
			 obligate or expend funds pursuant to subsection (a) if, not less than 15 days
			 before obligating or expending such funds—
						(1)the Secretary notifies the congressional
			 defense committees of the intent of the Secretary to obligate or expend such
			 funds; and
						(2)the President certifies to the
			 congressional defense committees that obligating or expending such funds is
			 necessary to support the national security objectives of the United
			 States.
						XIVOther Authorizations
				AMilitary Programs
					1401.Working capital fundsFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for providing capital for
			 working capital and revolving funds in amounts as follows:
						(1)For the Defense Working Capital Funds,
			 $141,388,000.
						(2)For the Defense Working Capital Fund,
			 Defense Commissary, $1,313,616,000.
						1402.National Defense Sealift FundFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for the National Defense Sealift Fund in the
			 amount of $1,242,758,000.
					1403.Defense Health ProgramFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2010 for expenses,
			 not otherwise provided for, for the Defense Health Program, in the amount of
			 $27,913,863,000, of which—
						(1)$26,993,919,000 is for Operation and
			 Maintenance;
						(2)$597,802,000 is for Research, Development,
			 Test, and Evaluation; and
						(3)$322,142,000 is for Procurement.
						1404.Chemical Agents and Munitions Destruction,
			 Defense
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2010 for expenses, not otherwise provided for, for Chemical Agents and
			 Munitions Destruction, Defense, in the amount of $1,560,760,000, of
			 which—
							(1)$1,146,802,000 is for Operation and
			 Maintenance;
							(2)$401,269,000 is for Research, Development,
			 Test, and Evaluation; and
							(3)$12,689,000 is for Procurement.
							(b)UseAmounts authorized to be appropriated under
			 subsection (a) are authorized for—
							(1)the destruction of lethal chemical agents
			 and munitions in accordance with section 1412 of the Department of Defense
			 Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction of chemical warfare
			 materiel of the United States that is not covered by section 1412 of such
			 Act.
							1405.Drug Interdiction and Counter-Drug
			 Activities, Defense-wideFunds
			 are hereby authorized to be appropriated for the Department of Defense for
			 fiscal year 2010 for expenses, not otherwise provided for, for Drug
			 Interdiction and Counter-Drug Activities, Defense-wide, in the amount of
			 $1,077,784,000.
					1406.Defense Inspector GeneralFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2010 for expenses,
			 not otherwise provided for, for the Office of the Inspector General of the
			 Department of Defense, in the amount of $288,444,000, of which—
						(1)$286,444,000 is for Operation and
			 Maintenance; and
						(2)$2,000,000 is for Procurement.
						1407.Funding tableThe amounts authorized to be appropriated by
			 sections 1401, 1402, 1403, 1404, 1405, and 1406 shall be available, in
			 accordance with the requirements of section 4001, for projects, programs, and
			 activities, and in the amounts, specified in the funding table in section
			 4401.
					BNational Defense Stockpile
					1411.Extension of previously authorized disposal
			 of cobalt from National Defense StockpileSection 3305(a)(5) of the National Defense
			 Authorization Act for Fiscal Year 1998 (Public Law 105–85; 50 U.S.C. 98d note),
			 as most recently amended by section 1412(b) of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4648), is further amended by striking during fiscal year 2009
			 and inserting by the end of fiscal year 2011.
					1412.Authorization for actions to correct the
			 industrial resource shortfall for high-purity beryllium metal in amounts not in
			 excess of $80,000,000With
			 respect to any action taken by the President under section 303 of the Defense
			 Production Act of 1950 (50 U.S.C. App. 2093) to correct the industrial resource
			 shortfall for high-purity beryllium metal, the limitation in subsection
			 (a)(6)(C) of such section shall be applied by substituting
			 $80,000,000 for $50,000,000.
					CArmed Forces Retirement Home
					1421.Authorization of appropriations for Armed
			 Forces Retirement HomeThere
			 is authorized to be appropriated for fiscal year 2010 from the Armed Forces
			 Retirement Home Trust Fund the sum of $134,000,000 for the operation of the
			 Armed Forces Retirement Home.
					XVOverseas Contingency Operations
				1501.PurposeThe purpose of this title is to authorize
			 appropriations for the Department of Defense for fiscal year 2010 to provide
			 additional funding for overseas contingency operations of the Department of
			 Defense in that fiscal year.
				1502.Army procurementFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for procurement accounts for the Army in
			 amounts as follows:
					(1)For aircraft procurement,
			 $1,636,229,000.
					(2)For missile procurement,
			 $531,570,000.
					(3)For weapons and tracked combat vehicles
			 procurement, $759,466,000.
					(4)For ammunition procurement,
			 $370,635,000.
					(5)For other procurement,
			 $6,329,966,000.
					(6)For the Joint Improvised Explosive Device
			 Defeat Fund, $2,099,850,000.
					1503.Navy and Marine Corps procurement
					(a)NavyFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for procurement accounts for the Navy in
			 amounts as follows:
						(1)For aircraft procurement,
			 $916,553,000.
						(2)For weapons procurement,
			 $73,700,000.
						(3)For other procurement, $318,018,000.
						(b)Marine CorpsFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for the procurement account for the Marine
			 Corps in the amount of $1,164,445,000.
					(c)Navy and Marine Corps
			 AmmunitionFunds are hereby
			 authorized to be appropriated for fiscal year 2010 for the procurement account
			 for ammunition for the Navy and the Marine Corps in the amount of
			 $710,780,000.
					1504.Air Force procurementFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for procurement accounts for the Air Force in
			 amounts as follows:
					(1)For aircraft procurement,
			 $896,441,000.
					(2)For missile procurement,
			 $36,625,000.
					(3)For ammunition procurement,
			 $256,819,000.
					(4)For other procurement,
			 $2,321,549,000.
					1505.Defense-wide activities
			 procurementFunds are hereby
			 authorized to be appropriated for fiscal year 2010 for the procurement account
			 for Defense-wide activities as follows:
					(1)For Defense-wide procurement,
			 $491,430,000.
					(2)For the Mine Resistant Ambush Protected
			 Vehicle Fund, $5,456,000,000.
					1506.Research, development, test, and
			 evaluationFunds are hereby
			 authorized to be appropriated for fiscal year 2010 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 follows:
					(1)For the Army, $57,962,000.
					(2)For the Navy, $107,180,000.
					(3)For the Air Force, $29,286,000.
					(4)For Defense-wide activities,
			 $115,826,000.
					1507.Operation and maintenanceFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for the use of the Armed Forces for expenses,
			 not otherwise provided for, for operation and maintenance, in amounts as
			 follows:
					(1)For the Army, $52,070,661,000.
					(2)For the Navy, $5,650,733,000.
					(3)For the Marine Corps,
			 $3,701,600,000.
					(4)For the Air Force, $10,026,868,000.
					(5)For Defense-wide activities,
			 $7,578,300,000
					(6)For the Army Reserve, $204,326,000.
					(7)For the Navy Reserve, $68,059,000.
					(8)For the Marine Corps Reserve,
			 $86,667,000.
					(9)For the Air Force Reserve,
			 $125,925,000.
					(10)For the Army National Guard,
			 $321,646,000.
					(11)For the Air National Guard,
			 $289,862,000.
					(12)For the Afghanistan Security Forces Fund,
			 $7,462,769,000.
					(13)For the Iraq Freedom Fund,
			 $115,300,000.
					1508.Military personnelThere is hereby authorized to be
			 appropriated for fiscal year 2010 for the Department of Defense for military
			 personnel in the amount of $13,586,341,000.
				1509.Working capital fundsFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for providing capital for
			 working capital and revolving funds in the amount of $396,915,000, for the
			 Defense Working Capital Funds.
				1510.Defense Health ProgramFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2010 for expenses,
			 not otherwise provided for, for the Defense Health Program in the amount of
			 $1,155,235,000 for operation and maintenance.
				1511.Drug Interdiction and Counter-Drug
			 Activities, Defense-wideFunds
			 are hereby authorized to be appropriated for the Department of Defense for
			 fiscal year 2010 for expenses, not otherwise provided for, for Drug
			 Interdiction and Counter-Drug Activities, Defense-wide in the amount of
			 $324,603,000.
				1512.Defense Inspector GeneralFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2010 for expenses,
			 not otherwise provided for, for the Office of the Inspector General of the
			 Department of Defense in the amount of $8,876,000.
				1513.Treatment as additional
			 authorizationsThe amounts
			 authorized to be appropriated by this title are in addition to amounts
			 otherwise authorized to be appropriated by this Act.
				1514.Funding tables
					(a)Amounts for procurementThe amounts authorized to be appropriated
			 by sections 1502, 1503, 1504, and 1505 shall be available, in accordance with
			 the requirements of section 4001, for projects, programs, and activities, and
			 in the amounts, specified in the funding table in section 4102.
					(b)Amounts for research, development, test,
			 and evaluationThe amounts
			 authorized to be appropriated by section 1506 shall be available, in accordance
			 with the requirements of section 4001, for projects, programs, and activities,
			 and in the amounts, specified in the funding table in section 4202.
					(c)Amounts for operation and
			 maintenanceThe amounts
			 authorized to be appropriated by section 1507 shall be available, in accordance
			 with the requirements of section 4001, for projects, programs, and activities,
			 and in the amounts, specified in the funding table in section 4302.
					(d)Other amountsThe amounts authorized to be appropriated
			 by sections 1509, 1510, 1511, and 1512 shall be available, in accordance with
			 the requirements of section 4001, for projects, programs, and activities, and
			 in the amounts, specified in the funding table in section 4402.
					1515.Special transfer authority
					(a)Authority To Transfer
			 Authorizations
						(1)AuthorityUpon determination by the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may transfer amounts of authorizations made available to the Department of
			 Defense in this title for fiscal year 2010 between any such authorizations for
			 that fiscal year (or any subdivisions thereof). Amounts of authorizations so
			 transferred shall be merged with and be available for the same purposes as the
			 authorization to which transferred.
						(2)LimitationThe total amount of authorizations that the
			 Secretary may transfer under the authority of this subsection may not exceed
			 $4,500,000,000.
						(b)Terms and ConditionsTransfers under this section shall be
			 subject to the same terms and conditions as transfers under section
			 1001.
					(c)Additional AuthorityThe transfer authority provided by this
			 section is in addition to the transfer authority provided under section
			 1001.
					1516.Limitations on availability of funds in
			 Afghanistan Security Forces FundFunds appropriated pursuant to the
			 authorization of appropriations for the Afghanistan Security Forces Fund in
			 section 1507(12) shall be subject to the conditions contained in subsections
			 (b) through (g) of section 1513 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428).
				1517.Availability of funds in Pakistan
			 Counterinsurgency Fund
					(a)Availability
						(1)In generalFunds authorized to be appropriated for the
			 Department of State for fiscal year 2010 that are transferred by the Secretary
			 of State to the Secretary of Defense during that fiscal year for the Pakistan
			 Counterinsurgency Fund shall be merged with amounts in the Pakistan
			 Counterinsurgency Fund and available subject to the provisions of this
			 section.
						(2)Initial assessment required before use of
			 fundsFunds available under
			 this section may not be utilized until the Secretary of Defense submits to the
			 appropriate committees of Congress a report setting forth an assessment by the
			 Secretary as to whether the Government of Pakistan is committed to confronting
			 the threat posed by Al Qaeda, the Taliban, and other militant extremists based
			 on a determination by the Government of Pakistan that—
							(A)these groups pose a threat to the national
			 interests of Pakistan; and
							(B)confronting the threat posed by these
			 groups is critical to the national interests of Pakistan.
							(b)Use of funds
						(1)In generalFunds in the Pakistan Counterinsurgency
			 Fund pursuant to a transfer under subsection (a) shall be available to the
			 Secretary of Defense to provide assistance to the security forces of Pakistan
			 to build the counterinsurgency capability of the Pakistan military forces and
			 the Pakistan Frontier Corps.
						(2)Types of assistanceAssistance provided under this subsection
			 may include the provision of equipment, supplies, services, training, facility
			 and infrastructure repair, renovation, construction and funding.
						(3)Urgent humanitarian relief and
			 reconstructionIn addition to
			 the assistance referred to in paragraph (2), up to $4,000,000 of the funds in
			 the Pakistan Counterinsurgency Fund pursuant to a transfer described in
			 subsection (a) may be used for a program to respond to urgent humanitarian
			 relief and reconstruction requirements that will immediately assist Pakistani
			 people affected by military operations.
						(c)Authority in addition to other
			 authoritiesThe authority to
			 provide assistance under this section is in addition to any other authority to
			 provide assistance to foreign nations.
					(d)Transfers authority
						(1)Transfers authorizedSubject to paragraph (2), funds in the
			 Pakistan Counterinsurgency Fund pursuant to a transfer described in subsection
			 (a) may be transferred by the Secretary of Defense from the Pakistan
			 Counterinsurgency Fund to any of the following accounts and funds of the
			 Department of Defense to accomplish the purposes specified in subsection
			 (b):
							(A)Operation and maintenance accounts.
							(B)Procurement accounts.
							(C)Research, development, test, and evaluation
			 accounts.
							(D)Defense working capital funds.
							(E)Overseas Humanitarian, Disaster, and Civic
			 Aid account.
							(2)Additional authorityThe transfer authority provided by
			 paragraph (1) is in addition to any other transfer authority available to the
			 Department of Defense.
						(3)Effect on authorization
			 amountsA transfer of an
			 amount to an account under the authority in paragraph (1) shall be deemed to
			 increase the amount authorized for such account by an amount equal to the
			 amount transferred.
						(e)Prior notice to congress of
			 transferFunds in the
			 Pakistan Counterinsurgency Fund pursuant to a transfer described in subsection
			 (a) may not be transferred under subsection (d)(1) from the Pakistan
			 Counterinsurgency Fund until 15 days after the date on which the Secretary of
			 Defense notifies the appropriate committees of Congress in writing of the
			 details of the proposed transfer.
					(f)Quarterly reportsNot later than 30 days after the end of
			 each fiscal-year quarter of fiscal years 2010 and 2011, the Secretary of
			 Defense shall submit to the appropriate committees of Congress a report
			 summarizing the details of any obligation or transfer of funds from the
			 Pakistan Counterinsurgency Fund under this section during such fiscal-year
			 quarter.
					(g)Duration of authorityAmounts transferred to the Pakistan
			 Counterinsurgency Fund as described in subsection (a) are available for
			 obligation or transfer from the Pakistan Counterinsurgency Fund in accordance
			 with this section until September 30, 2011.
					(h)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
						(1)the Committee on Armed Services, the
			 Committee on Foreign Relations, and the Committee on Appropriations of the
			 Senate; and
						(2)the Committee on Armed Services, the
			 Committee on Foreign Affairs, and the Committee on Appropriations of the House
			 of Representatives.
						
	
		
			Passed the Senate
			 July 23, 2009.
			
			Secretary.
		
	
	
	
